         Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 1 of 160




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
WESTMORELAND COAL COMPANY, et al., 1                              ) Case No. 18-35672 (DRJ)
                                                                  )
                                    Debtors.                      ) (Jointly Administered)
                                                                  )



    Affidavits of Service for Mailings for the Period from February 24, 2019 through March 2, 2019




1   Due to the large number of debtors in these chapter 11 cases, for which joint administration has been requested,
    a complete list of the debtors and the last four digits of their tax identification, registration, or like numbers is
    not provided herein. A complete list of such information may be obtained on the website of the Debtors’
    proposed claims and noticing agent in these chapter 11 cases at www.donlinrecano.com/westmoreland.
    Westmoreland Coal Company’s service address for the purposes of these chapter 11 cases is 9540 South
    Maroon Circle, Suite 300, Englewood, Colorado 80112.




WCC00019
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 2 of 160
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 3 of 160
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 4 of 160




                         EXHIBIT 1
                                      Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 5 of 160
                                                        Westmoreland Coal Company, et al.
                                                                 Electronic Mail
                                                                  Exhibit Pages
Page # : 1 of 8                                                                                                                           02/23/2019 02:32:27 AM
000141P002-1395S-124                       001973P001-1395S-124                   000023P001-1395S-124                        001885P001-1395S-124
ADOBE SYSTEMS INC                          ANDERSON LEHRMAN BARRE & MARAIST LLP   ARKANSAS ATTORNEY GENERAL                   ASK LLP
MARK GARRETT EVP AND CFO                   MICHELLE K OSTRYE                      LESLIE RUTLEDGE                             EDWARD E NEIGER, ESQ
345 PARK AVE                               GASLIGHT SQUARE                        323 CENTER ST                               151 WEST 46TH ST 4TH FLOOR
SAN JOSE CA 95110-2704                     1001 THIRD ST STE 1                    STE 200                                     NEW YORK NY 10036
MGARRETT@ADOBE.COM                         CORPUS CHRISTI TX 78404                LITTLE ROCK AR 72201-2610                   ENEIGER@ASKLLP.COM
                                           MOSTRYE@ALBMLAW.COM                    OAG@ARKANSASAG.GOV



001891P001-1395S-124                       001891P001-1395S-124                   001985P001-1395S-124                        001975P001-1395S-124
BAKER BOTTS LLP                            BAKER BOTTS LLP                        BAKER DONELSON BEARMAN CALDWELL ET AL       BARNET B SKELTON, JR., PC
C LUCKEY MCDOWELL;IAN E ROBERTS            C LUCKEY MCDOWELL;IAN E ROBERTS        KENNETH E MCKAY                             BARNET B SKELTON, JR
2001 ROSS AVE STE 700                      2001 ROSS AVE STE 700                  1301 MCKINNEY ST STE 3700                   815 WALKER STE 1502
DALLAS TX 75201                            DALLAS TX 75201                        HOUSTON TX 77010                            HOUSTON TX 77002
LUCKEY.MCDOWELL@BAKERBOTTS.COM             IAN.ROBERTS@BAKERBOTTS.COM             KMCKAY@BAKERDONELSON.COM                    BARNETBJR@MSN.COM




000110P001-1395S-124                       001977P001-1395S-124                   001890P001-1395S-124                        000101P001-1395S-124
BOWLES RICE LLP                            BRADLEY ARANT BOULT CUMMINGS LLP       CALDWELL EAST & FINLAYSON PLLC              CATERPILLAR FINANCIAL SVC CORP
PAUL E FRAMPTON PARTNER                    NATHAN V GRAHAM                        ZACHARY J FANUCCHI                          DAVID THOMAS WALTON VP
600 QUARRIER ST                            J P MORGAN CHASE TOWER                 700 N ST MARY'S ST STE 1825                 2120 WEST END AVE
CHARLESTON WV 25301                        600 TRAVIS ST STE 4800                 SAN ANTONIO TX 78205                        NASHVILLE TN 37203-0001
PFRAMPTON@BOWLESRICE.COM                   HOUSTON TX 77002                       ZFANUCCHI@CEFLEGALSA.COM                    WALTON_DAVID_T@CAT.COM
                                           NGRAHAM@BRADLEY.COM



000118P001-1395S-124                       001974P001-1395S-124                   001880P001-1395S-124                        001879P001-1395S-124
CINCINNATI MINE MACHINERY CO               CITY OF DOVER, OHIO                    CLARK HILL STRASBURGER                      CLARK HILL STRASBURGER
RON PAOLELLO GENERAL MANAGER               ANNE PIERO SILAGY, ESQ                 CHRISTOPHER WARD                            DUANE J BRESCIA
2950 JONROSE AVE                           1225 SOUTH MAIN ST STE 1               2600 DALLAS PARKWAY STE 600                 720 BRAZOS STE 700
CINCINNATI OH 42539                        NORTH CANTON OH 44720                  FRISCO TX 75034                             AUSTIN TX 78701
RON@CINMINE.COM                            ASILAGYLAWFIRM@NEO.RR.COM              CHRISTOPHER.WARD@CLARKHILLSTRASBURGER.COM   DUANE.BRESCIA@CLARKHILLSTRASBURGER.COM




001909P001-1395S-124                       001909P001-1395S-124                   000113P001-1395S-124                        000103P001-1395S-124
COLE SCHOTZ PC                             COLE SCHOTZ PC                         COLUMBUS EQUIPMENT CO                       CONSOL MINING CO LLC
MICHAEL WARNER;BENJAMIN L WALLEN           MICHAEL WARNER;BENJAMIN L WALLEN       ZACH OCONNOR REGIONAL MANAGER               MITESH THAKKAR DIRECTOR
301 COMMERCE ST STE 1700                   301 COMMERCE ST STE 1700               2329 PERFORMANCE WAY                        CNX CENTER
FORT WORTH TX 76102                        FORT WORTH TX 76102                    COLUMBUS OH 43207                           1000 CONSOL ENERGY DR STE 100
MWARNER@COLESCHOTZ.COM                     BWALLEN@COLESCHOTZ.COM                 ZACH@COLUMBUSEQUIPMENT.COM                  CANONSBURG PA 15317-6506
                                                                                                                              MITESHTHAKKAR@CONSOLENERGY.COM



000121P001-1395S-124                       000027P001-1395S-124                   001963P001-1395S-124                        001964P001-1395S-124
DAVIS GRAHAM AND STUBBS                    DELAWARE ATTORNEY GENERAL              DORSEY & WHITNEY LLP                        DORSEY & WHITNEY LLP
DEBBIE SCHOONOVEREXECUTIVE DIRECTOR        MATTHEW DENN                           G MICHAEL GRUBER                            ANNETTE W JARVIS
1550 17TH ST                               CARVEL STATE OFFICE BLDG               300 CRESCENT COURT STE 400                  111 SOUTH MAIN ST, 21ST FLOOR
DENVER CO 80202                            820 N FRENCH ST                        DALLAS TX 75201                             SALT LAKE CITY UT 84115
DEBBIE.SCHOONOVER@DGSLAW.COM               WILMINGTON DE 19801                    GRUBER.MIKE@DORSEY.COM                      JARVIS.ANNETTE@DORSEY.COM
                                           ATTORNEY.GENERAL@STATE.DE.US
                                              Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 6 of 160
                                                                Westmoreland Coal Company, et al.
                                                                         Electronic Mail
                                                                          Exhibit Pages
Page # : 2 of 8                                                                                                                                                    02/23/2019 02:32:27 AM
001965P001-1395S-124                                 001979P001-1395S-124                          001981P001-1395S-124                                 001981P001-1395S-124
DORSEY & WHITNEY LLP                                 DUANE MORRIS LLP                              DUANE MORRIS LLP                                     DUANE MORRIS LLP
JOHN J WIEST                                         COREY M. WEIDEMAN, ESQ.                       MICHAEL LASTOWSKI; JARRET HITCHINGS                  MICHAEL LASTOWSKI; JARRET HITCHINGS
111 SOUTH MAIN ST, 21ST FLOOR                        1330 POST OAK BLVD STE 800                    222 DELAWARE AVE STE 1600                            222 DELAWARE AVE STE 1600
SALT LAKE CITY UT 84115                              HOUSTON TX 77056                              WILMINGTON DE 19801                                  WILMINGTON DE 19801
WIEST.JOHN@DORSEY.COM                                CMWEIDEMAN@DUANEMORRIS.COM                    MLASTOWSKI@DUANEMORRIS.COM                           JPHITCHINGS@DUANEMORRIS.COM




001982P001-1395S-124                                 001984P001-1395S-124                          001983P001-1395S-124                                 000138P001-1395S-124
DUANE MORRIS LLP                                     DYKEMA GOSSETT PLLC                           DYKEMA GOSSETT PLLC                                  EKS AND H LLLP
PAUL D. MOORE, ESQ.                                  AARON M. KAUFMAN                              DEBORAH D. WILLIAMSON                                JOE ADAMS LEAD PARTNER
100 HIGH ST STE 2400                                 1717 MAIN ST STE 4200                         112 E. PECAN ST STE 1800                             1445 MARKET ST STE 300
BOSTON MA 02110                                      DALLAS TX 75201                               SAN ANTONIO TX 78501                                 DENVER CO 80202
PDMOORE@DUANEMORRIS.COM                              AKAUFMAN@DYKEMA.COM                           DWILLIAMSON@DYKEMA.COM                               JADAMS@EKSH.COM




000010P004-1395S-124                                 000090P001-1395S-124                          001959P001-1395S-124                                 001968P001-1395S-124
ENVIRONMENTAL PROTECTION AGENCY                      ENVIRONMENTAL PROTECTION AGENCY               FOLEY & LARDNER LLP                                  GONZALEZ CHISCANO ANGULO & KASSON PC
OFFICE OF GENERAL COUNSEL                            11201 RENNER BLVD.                            JOHN P MELKO;FOLEY GARDERE                           DAVID S ANGULO
MATT LEOPOLD                                         LENEXA KS 66219                               1000 LOUISIANA STE 2000                              9601 MCALLISTER FREEWAY STE 401
1200 PENNSYLVANIA AVE NW                             R7ACTIONLINE@EPA.GOV                          HOUSTON TX 77002                                     SAN ANTONIO TX 78216
MAIL CODE 2310A                                                                                    JMELKO@FOLEY.COM                                     DANGULO@GCAKLAW.COM
WASHINGTON DC 20460
LEOPOLD.MATT@EPA.GOV


001960P001-1395S-124                                 000139P001-1395S-124                          001972P001-1395S-124                                 001972P001-1395S-124
GORDON REES SCULLY MANSUKHANI LLP                    HALIFAX COUNTY PUBLIC UTILITIES               HAYNES AND BOONE LLP                                 HAYNES AND BOONE LLP
MEGAN M ADEYEMO                                      GREG GRIFFIN PUBLIC UTILITIES DIRECTOR        CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT   CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT
2200 ROSS AVE STE 4100W                              26 N KING ST                                  1221 MCKINNEY ST STE 2100                            1221 MCKINNEY ST STE 2100
DALLAS TX 75201                                      HALIFAX NC 27839                              HOUSTON TX 77010                                     HOUSTON TX 77010
MADEYEMO@GRSM.COM                                    GRIFFING@HALIFAXNC.COM                        CHARLES.BECKHAM@HAYNESBOONE.COM                      KELLI.NORFLEET@HAYNESBOONE.COM




001972P001-1395S-124                                 001961P001-1395S-124                          001961P001-1395S-124                                 001962P001-1395S-124
HAYNES AND BOONE LLP                                 HOGAN LOVELLS US LLP                          HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP
CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT   BRUCE D OAKLEY; S LEE WHITESELL               BRUCE D OAKLEY; S LEE WHITESELL                      PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER
1221 MCKINNEY ST STE 2100                            609 MAIN ST STE 4200                          609 MAIN ST STE 4200                                 875 THIRD AVE
HOUSTON TX 77010                                     HOUSTON TX 77002                              HOUSTON TX 77002                                     NEW YORK NY 10022
KELSEY.ZOTTNICK@HAYNESBOONE.COM                      BRUCE.OAKLEY@HOGANLOVELLS.COM                 LEE.WHITESELL@HOGANLOVELLS.COM                       PETER.IVANICK@HOGANLOVELLS.COM




001962P001-1395S-124                                 001962P001-1395S-124                          000116P001-1395S-124                                 000117P001-1395S-124
HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP                          HOLLAND AND HART LLP                                 HONSTEIN OIL AND DISTRIBUTING LLC
PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER          PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER   MATT MICHELI PARTNER                                 JASON ALLEE VP OF OPERATIONS
875 THIRD AVE                                        875 THIRD AVE                                 2515 WARREN AVE STE 450                              96 ROAD 4980
NEW YORK NY 10022                                    NEW YORK NY 10022                             STE 3200                                             BLOOMFIELD NM 87413
WILLIAM.REGAN@HOGANLOVELLS.COM                       ALEX.SHER@HOGANLOVELLS.COM                    CHEYENNE WY 82001                                    JASON@HONSTEINOIL.COM
                                                                                                   MJMICHELI@HOLLANDHART.COM
                                              Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 7 of 160
                                                                Westmoreland Coal Company, et al.
                                                                         Electronic Mail
                                                                          Exhibit Pages
Page # : 3 of 8                                                                                                                                       02/23/2019 02:32:27 AM
001586P001-1395S-124                               001586P001-1395S-124                   001585P001-1395S-124                            001585P001-1395S-124
HUNTON ANDREWS KURTH LLP                           HUNTON ANDREWS KURTH LLP               HUNTON ANDREWS KURTH LLP                        HUNTON ANDREWS KURTH LLP
J R SMITH; NATHAN KRAMER                           J R SMITH; NATHAN KRAMER               TIMOTHYA DAVIDSON II;JOSEPH P ROVIRA            TIMOTHYA DAVIDSON II;JOSEPH P ROVIRA
951 EAST BYRD STREET                               951 EAST BYRD STREET                   600 TRAVIS STREET STE 4200                      600 TRAVIS STREET STE 4200
RICHMOND VA 23219                                  RICHMOND VA 23219                      HOUSTON TX 77002                                HOUSTON TX 77002
JRSMITH@HUNTONAK.COM                               NKRAMER@HUNTONAK.COM                   TADDAVIDSON@HUNTONAK.COM                        JOSEPHROVIRA@HUNTONAK.COM




000140P002-1395S-124                               000005P002-1395S-124                   000127P001-1395S-124                            001884P001-1395S-124
IMAGINIT (RAND WORLDWIDE)                          INTERNAL REVENUE SERVICE               JENNMAR CORP                                    JONES DAY
LARRY RYCHLAK PRESIDENT AND CEO                    RICHARD A KINCHELOE                    KARL ANTHONY CALANDRA EVP                       HEATHER LENNIX, ESQ
11201 DOLFIELD BLVD                                UNITED STATES ATTORNEY'S OFFICE        258 KAPPA DR                                    901 LAKESIDE AVENUE
STE 112                                            1000 LOUISIANA ST STE 2300             PITTSBURGH PA 15238                             CLEVELAND OH 44114
OWINGS MILLS MD 21117                              HOUSTON TX 77002                       TCALANDRA@JENNMAR.COM                           HLENNOX@JONESDAY.COM
LRYCHLAK@RAND.COM                                  RICHARD.KINCHELOE@USDOJ.GOV



001978P001-1395S-124                               000145P001-1395S-124                   001588P001-1395S-124                            000093P002-1395S-124
JONES DAY                                          JONES DAY                              JONES DAY                                       JONES WALKER LLP
MATTHEW C CORCORAN                                 OLIVER S ZELTNER, ESQ                  TIMOTHY W HOFFMAN, ESQ                          JOSEPH E. BAIN;MARK A MINTZ
325 JOHN H MCCONNELL BLVD STE 600                  901 LAKESIDE AVE                       77 WEST WACKER                                  811 MAIN STREET
COLUMBUS OH 43215                                  CLEVELAND OH 44114                     CHICAGO IL 60601                                SUITE 2900
MCCORCORAN@JONESDAY.COM                            OZELTNER@JONESDAY.COM                  THOFFMAN@JONESDAY.COM                           HOUSTON TX 77002
                                                                                                                                          JBAIN@JONESWALKER.COM



000093P002-1395S-124                               001895P001-1395S-124                   001895P001-1395S-124                            000076P001-1395S-124
JONES WALKER LLP                                   KANE RUSSELL COLEMAN LOGAN PC          KANE RUSSELL COLEMAN LOGAN PC                   KENTUCKY ENVIRONMENTAL QUALITY COMMISSION
JOSEPH E. BAIN;MARK A MINTZ                        MICHAEL P RIDULFO;DEMETRI J ECONOMOU   MICHAEL P RIDULFO;DEMETRI J ECONOMOU            58 WILKINSON BOULEVARD
811 MAIN STREET                                    5051 WESTHEIMER ROAD 10TH FLOOR        5051 WESTHEIMER ROAD 10TH FLOOR                 FRANKFORT KY 40601
SUITE 2900                                         HOUSTON TX 77056                       HOUSTON TX 77056                                EQC@KY.GOV
HOUSTON TX 77002                                   MRIDULFO@KRCL.COM                      DECONOMOU@KRCL.COM
MMINTZ@JONESWALKER.COM



000097P002-1395S-124                               000112P001-1395S-124                   000070P003-1395S-124                            000070P003-1395S-124
KEVIN A PAPRZYCKI                                  KOMATSU FINANCIAL                      KRAMER LEVIN NAFTALIS & FRANKEL LLP             KRAMER LEVIN NAFTALIS & FRANKEL LLP
ADDRESS INTENTIONALLY OMITTED                      ROD SCHRADER CHAIRMAN AND CEO          THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN     THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN
KPAP@HOTMAIL.COM                                   KOMATSU AMERICA CORP                   1177 AVENUE OF THE AMERICAS                     1177 AVENUE OF THE AMERICAS
                                                   1701 GOLF RD                           NEW YORK NY 10036                               NEW YORK NY 10036
                                                   STE 1-100                              TMAYER@KRAMERLEVIN.COM                          SZIDE@KRAMERLEVIN.COM
                                                   ROLLING MEADOWS IL 60008
                                                   RSCHRADER@KOMATSUNA.COM


000070P003-1395S-124                               000104P002-1395S-124                   001958P001-1395S-124                            001958P001-1395S-124
KRAMER LEVIN NAFTALIS & FRANKEL LLP                LAND SVC USA INC                       LAW OFFICES OF JUDITH W ROSS                    LAW OFFICES OF JUDITH W ROSS
THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN        JOHN P. CONNORS COO                    JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY   JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY
1177 AVENUE OF THE AMERICAS                        1835 MARKET ST STE 420                 700 N PEARL ST STE 1610                         700 N PEARL ST STE 1610
NEW YORK NY 10036                                  PHILADELPHIA PA 19103                  DALLAS TX 75201                                 DALLAS TX 75201
DBRAUN@KRAMERLEVIN.COM                             JCONNORS@LSUTITLE.COM                  JUDITH.ROSS@JUDITHWROSS.COM                     ERIC.SODERLUND@JUDITHWROSS.COM
                                                Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 8 of 160
                                                                  Westmoreland Coal Company, et al.
                                                                           Electronic Mail
                                                                            Exhibit Pages
Page # : 4 of 8                                                                                                                                                            02/23/2019 02:32:27 AM
001958P001-1395S-124                                 001966P001-1395S-124                                 001887P001-1395S-124                                 001886P001-1395S-124
LAW OFFICES OF JUDITH W ROSS                         LEYH PAYNE & MALLIA PLLC                             LOCKE LORD LLP                                       LOCKE LORD LLP
JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY        STEVEN A LEYH                                        CHRISTIAN PEREZ                                      PHILIP G EISENBERG
700 N PEARL ST STE 1610                              9545 KATY FREEWAY STE 200                            600 TRAVIS ST STE 2800                               600 TRAVIS ST STE 2800
DALLAS TX 75201                                      HOUSTON TX 77024                                     HOUSTON TX 77002                                     HOUSTON TX 77002
RACHAEL.SMILEY@JUDITHWROSS.COM                       SLEYH@LPMFIRM.COM                                    CHRISTIAN.PEREZ@LOCKELORD.COM                        PEISENBERG@LOCKELORD.COM




001889P001-1395S-124                                 000039P001-1395S-124                                 000040P001-1395S-124                                 001897P001-1395S-124
MANIER & HEROD PC                                    MARYLAND ATTORNEY GENERAL                            MASSACHUSETTS ATTORNEY GENERAL                       MCCREARY, VESELKA, BRAGG
MICHAEL E COLLINS, ESQ                               BRIAN FROSH                                          MAURA HEALY                                          TARA LEDAY
1201 DEMONBREUN ST STE 900                           200 ST PAUL PL                                       ONE ASHBURTON PL                                     P. O. BOX 1269
NASHVILLE TN 37219                                   BALTIMORE MD 21202-2022                              BOSTON MA 02108-1698                                 ROUND ROCK TX 78680
MCOLLINS@MANIERHEROD.COM                             OAG@OAG.STATE.MD.US                                  AGO@STATE.MA.US                                      TLEDAY@MVBALAW.COM




001910P001-1395S-124                                 000041P001-1395S-124                                 000098P001-1395S-124                                 000045P001-1395S-124
MCGUIRE CRADDOCK & STROTHER PC                       MICHIGAN ATTORNEY GENERAL                            MINERALS MANAGEMENT SVC                              MONTANA ATTORNEY GENERAL
J MARK CHEVALLIER                                    BILL SCHUETTE                                        TIMOTHY CALAHAN                                      TIM FOX
2501 N HARWOOD STE 1800                              PO BOX 30212                                         1849 C ST NW MAIL STOP 5134                          215 N SANDERS THIRD FLOOR
DALLAS TX 75201                                      525 W OTTAWA ST                                      WASHINGTON DC 20240                                  JUSTICE BUILDING
MCHEVALLIER@MCSLAW.COM                               LANSING MI 48909-0212                                TIMOTHY.CALAHAN@ONRR.GOV                             HELENA MT 59620-1401
                                                     MIAG@MI.GOV                                                                                               CONTACTDOJ@MT.GOV



001902P001-1395S-124                                 001902P001-1395S-124                                 001902P001-1395S-124                                 001901P001-1395S-124
MOONEY GREEN SAINDON MURPHY & WELCH PC               MOONEY GREEN SAINDON MURPHY & WELCH PC               MOONEY GREEN SAINDON MURPHY & WELCH PC               MORGAN LEWIS & BOCKIUS LLP
PAUL A GREEN;JOHN R MOONEY;DIANA BARDES              PAUL A GREEN;JOHN R MOONEY;DIANA BARDES              PAUL A GREEN;JOHN R MOONEY;DIANA BARDES              CRYSTAL R AXELROD
1920 L STREET NW STE 400                             1920 L STREET NW STE 400                             1920 L STREET NW STE 400                             1000 LOUISIANA ST STE 4000
WASHINGTON DC 20036                                  WASHINGTON DC 20036                                  WASHINGTON DC 20036                                  HOUSTON TX 77002-5005
PGREEN@MOONEYGREEN.COM                               JMOONEY@MOONEYGREEN.COM                              DBARDES@MOONEYGREEN.COM                              CAXELROD@MORGANLEWIS.COM




001901P001-1395S-124                                 001900P001-1395S-124                                 001900P001-1395S-124                                 001900P001-1395S-124
MORGAN LEWIS & BOCKIUS LLP                           MORGAN LEWIS & BOCKIUS LLP                           MORGAN LEWIS & BOCKIUS LLP                           MORGAN LEWIS & BOCKIUS LLP
CRYSTAL R AXELROD                                    JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI            JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI            JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI
1000 LOUISIANA ST STE 4000                           1701 MARKET ST                                       1701 MARKET ST                                       1701 MARKET ST
HOUSTON TX 77002-5005                                PHILDELPHIA PA 19103-2921                            PHILDELPHIA PA 19103-2921                            PHILDELPHIA PA 19103-2921
crystal.axelrod@morganlewis.com                      JGOODCHILD@MORGANLEWIS.COM                           RMAUCERI@MORGANLEWIS.COM                             john.goodchild@morganlewis.com




001900P001-1395S-124                                 001908P001-1395S-124                                 001908P001-1395S-124                                 001908P001-1395S-124
MORGAN LEWIS & BOCKIUS LLP                           MORRISON & FOERSTER LLP                              MORRISON & FOERSTER LLP                              MORRISON & FOERSTER LLP
JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI            LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES   LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES   LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES
1701 MARKET ST                                       250 WEST 55TH ST                                     250 WEST 55TH ST                                     250 WEST 55TH ST
PHILDELPHIA PA 19103-2921                            NEW YORK NY 10019                                    NEW YORK NY 10019                                    NEW YORK NY 10019
rachel.mauceri@morganlewis.com                       LMARINUZZI@MOFO.COM                                  TGOREN@MOFO.COM                                      JMARINES@MOFO.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 9 of 160
                                                              Westmoreland Coal Company, et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 5 of 8                                                                                                                                     02/23/2019 02:32:27 AM
000099P001-1395S-124                             001970P001-1395S-124                   000002P002-1395S-124                        000002P002-1395S-124
NELSON BROTHERS MINING SVC                       OFFICE OF ATTORNEY GENERAL             OFFICE OF THE U.S. TRUSTEE                  OFFICE OF THE U.S. TRUSTEE
TIM ZELI DIRECTOR DIRECT OPERATIONS              DOUGLAS B ANDERSON                     Attn: Stephen Statham ; Hector Duren, Jr.   Attn: Stephen Statham ; Hector Duren, Jr.
820 SHADES CREEK PKWY                            ASSISTANT ATTORNEY GENERAL             515 RUSK STREET                             515 RUSK STREET
STE 2000                                         500 NORTH 9TH STREET                   SUITE 3516                                  SUITE 3516
BIRMINGHAM AL 35209                              BISMARCK ND 58501-4509                 HOUSTON TX 77002                            HOUSTON TX 77002
TZELI@NELBRO.COM                                 DBANDERS@ND.GOV                        stephen.statham@usdoj.gov                   Hector.Duran.Jr@usdoj.gov



000096P001-1395S-124                             000143P001-1395S-124                   001892P001-1395S-124                        001893P001-1395S-124
OHIO CAT                                         OHIO ENVIRONMENTAL PROTECTION AGENCY   OHIO ENVIRONMENTAL PROTECTION AGENCY        OHIO ENVIRONMENTAL PROTECTION AGENCY
KEN TAYLOR PRESIDENT                             CRAIG W BUTLER DIRECTOR                MICHAEL E IDZKOWSKI, ASST ATTORNEY GEN      TIMOTHY J KERN , ASST ATTORNEY GENERAL
3993 E ROYALTON RD                               30 E BROAD ST                          ENVIRONMENTAL ENFORCEMENT SECTION           ENVIRONMENTAL ENFORCEMENT SECTION
BROADVIEW HTS OH 44147                           25TH FLOOR                             30 E BROAD ST 25TH FLOOR                    30 E BROAD ST 25TH FLOOR
KTAYLOR@OHIOCAT.COM                              COLUMBUS OH 43215                      COLUMBUS OH 43215                           COLUMBUS OH 43215
                                                 CRAIG.BUTLER@EPA.OHIO.GOV              MICHAEL.IDZKOWSKI@OHIOATTORNEYGENERAL.GOV   TIMOTHY.KERN@OHIOATTORNEYGENERAL.GOV



000148P001-1395S-124                             000148P001-1395S-124                   000056P001-1395S-124                        001587P001-1395S-124
OKIN ADAMS LLP                                   OKIN ADAMS LLP                         OREGON ATTORNEY GENERAL                     PATRICK M FLYNN PC
MATTHEW S OKIN; DAVID L CURRY JR                 MATTHEW S OKIN; DAVID L CURRY JR       ELLEN F ROSENBLUM                           PATRICK M FLYNN
113 VINE ST STE 240                              113 VINE ST STE 240                    OREGON DEPT OF JUSTICE                      1225 NORTH LOOP WEST STE 1000
HOUSTON TX 77002                                 HOUSTON TX 77002                       1162 COURT ST NE                            HOUSTON TX 77008-1775
MOKIN@OKINADAMS.COM                              DCURRY@OKINADAMS.COM                   SALEM OR 97301-4096                         PAT@PMFPC.COM
                                                                                        FRED.BOSS@DOJ.STATE.OR.US



001980P001-1395S-124                             000144P003-1395S-124                   000144P003-1395S-124                        000144P003-1395S-124
PATTEN, PETERMAN, BEKKEDAHL & GREEN, PLLC        PENSION BENEFIT GUARANTY CORP          PENSION BENEFIT GUARANTY CORP               PENSION BENEFIT GUARANTY CORP
JAMES A. PATTEN, ESQ.                            N. RAYLE; A. ZAREBA; C. ALBAUGH        N. RAYLE; A. ZAREBA; C. ALBAUGH             N. RAYLE; A. ZAREBA; C. ALBAUGH
2817 2ND AVENUE N STE 300                        1200 K ST NW                           1200 K ST NW                                1200 K ST NW
BILLINGS MT 59101-2041                           WASHINGTON DC 20005                    WASHINGTON DC 20005                         WASHINGTON DC 20005
APATTEN@PPBGLAW.COM                              RAYLE.NATHANIEL@PBGC.GOV               ZAREBA.ADRIAN@PBGC.GOV                      ALBAUGH.COLIN@PBGC.GOV




001888P001-1395S-124                             000092P002-1395S-124                   000092P002-1395S-124                        000123P001-1395S-124
PERKINS COIE LLP                                 PORTER HEDGES LLP                      PORTER HEDGES LLP                           RHINO ENERGY LLC
ALAN D SMITH                                     JOHN F. HIGGINS;ERIC M ENGLISH         JOHN F. HIGGINS;ERIC M ENGLISH              RICHARD A BOONE CEO
1201 THIRD AVENUE STE 4900                       1000 MAIN STREET                       1000 MAIN STREET                            RHINO RESOURCE PARTNERS LP
SEATTLE WA 98101-3099                            HOUSTON TX 77002                       HOUSTON TX 77002                            424 LEWIS HARGETT CIR
ADSMITH@PERKINSCOIE.COM                          JHIGGINS@PORTERHEDGES.COM              EENGLISH@PORTERHEDGES.COM                   STE 250
                                                                                                                                    LEXINGTON KY 40503
                                                                                                                                    RBOONE@RHINOLP.COM


000115P002-1395S-124                             001882P001-1395S-124                   001952P001-1395S-124                        001951P001-1395S-124
ROCKY MOUNTAIN POWER                             ROSS BANKS MAY CRON & CAVIN PC         RUMBERGER KIRK & CALDWELL PC                RUMBERGER KIRK & CALDWELL PC
MEGAN MCKAY WITHRODER                            JOHN MAYER                             FREDERICK D CLARKE III                      R SCOTT WILLIAMS
PO BOX 26000                                     7700 SAN FELIPE STE 550                2001 PARK PLACE NORTH STE 1300              2001 PARK PLACE NORTH STE 1300
1033 NE 6TH AVE                                  HOUSTON TX 77063                       BIRMINGHAM AL 35203                         BIRMINGHAM AL 35203
PORTLAND OR 97256-0001                           JMAYER@ROSSBANKS.COM                   FCLARKE@RUMBERGER.COM                       SWILLIAMS@RUMBERGER.COM
MEGAN.MCKAY@PACIFICORP.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 10 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 6 of 8                                                                                                                                                            02/23/2019 02:32:27 AM
001976P001-1395S-124                                 001896P001-1395S-124                                 001896P001-1395S-124                                 001896P001-1395S-124
Reid W. Lambert                                      SATTERLEE STEPHENS LLP                               SATTERLEE STEPHENS LLP                               SATTERLEE STEPHENS LLP
STRONG & HANNI                                       CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO   CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO   CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO
102 South 200 East , Suite 800                       230 PARK AVE                                         230 PARK AVE                                         230 PARK AVE
Salt Lake City UT 84111                              NEW YORK NY 10169                                    NEW YORK NY 10169                                    NEW YORK NY 10169
rlambert@strongandhanni.com                          CBELMONTE@SSBB.COM                                   TBROCK@SSBB.COM                                      PBOSSWICK@SSBB.COM




000074P002-1395S-124                                 000074P002-1395S-124                                 000074P002-1395S-124                                 000073P002-1395S-124
SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP
DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       MARC B. FRIESS;KRISTINE G MANOUKIAN
919 THIRD AVE                                        919 THIRD AVE                                        919 THIRD AVE                                        919 THIRD AVE
NEW YORK NY 10022                                    NEW YORK NY 10022                                    NEW YORK NY 10022                                    NEW YORK NY 10022
DAVID.HILLMAN@SRZ.COM                                LUCY.KWESKIN@SRZ.COM                                 KELLY.KNIGHT@SRZ.COM                                 MARC.FRIESS@SRZ.COM




000073P002-1395S-124                                 000009P001-1395S-124                                 001954P001-1395S-124                                 000007P002-1395S-124
SCHULTE ROTH & ZABEL LLP                             SECURITIES & EXCHANGE COMMISSION                     SECURITIES AND EXCHANGE COMMISSION                   SECURITIES AND EXCHANGE COMMMISSION
MARC B. FRIESS;KRISTINE G MANOUKIAN                  DEVNER REG. OFC. JULIE LUTZ                          SONIA CHAE                                           JAY CLAYTON, CHAIRMAN
919 THIRD AVE                                        1961 STOUT STREET                                    175 WEST JACKSON BLVD STE 1450                       100 F ST NE
NEW YORK NY 10022                                    STE 1700                                             CHICAGO IL 60604                                     WASHINGTON DC 20549
KRISTINE.MANOUKIAN@SRZ.COM                           DENVER CO 80294-1961                                 CHAES@SEC.GOV                                        CHAIRMANOFFICE@SEC.GOV
                                                     DENVER@SEC.GOV



000008P001-1395S-124                                 000094P002-1395S-124                                 000094P002-1395S-124                                 000094P002-1395S-124
SECURITIES AND EXCHANGE COMMMISSION                  SEWARD & KISSEL LLP                                  SEWARD & KISSEL LLP                                  SEWARD & KISSEL LLP
FT WORTH REG OFFC S SHIPHANDLER                      GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP
BURNETT PLAZA STE 1900                               ONE BATTERY PARK PLAZA                               ONE BATTERY PARK PLAZA                               ONE BATTERY PARK PLAZA
801 CHERRY ST UNIT 18                                NEW YORK NY 10004                                    NEW YORK NY 10004                                    NEW YORK NY 10004
FORT WORTH TX 76102                                  BATEMAN@SEWKIS.COM                                   KALOGRIOPOULOS@SEWKIS.COM                            ASHMEAD@SEWKIS.COM
DFW@SEC.GOV



000094P002-1395S-124                                 000072P005-1395S-124                                 000072P005-1395S-124                                 000072P005-1395S-124
SEWARD & KISSEL LLP                                  SHIPMAN & GOODWIN, LLP                               SHIPMAN & GOODWIN, LLP                               SHIPMAN & GOODWIN, LLP
GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   IRA H. GOLDMAN                                       IRA H. GOLDMAN                                       IRA H. GOLDMAN
ONE BATTERY PARK PLAZA                               ONE CONSTITUTION PLAZA                               ONE CONSTITUTION PLAZA                               ONE CONSTITUTION PLAZA
NEW YORK NY 10004                                    HARTFORD CT 06103-1919                               HARTFORD CT 06103-1919                               HARTFORD CT 06103-1919
LOTEMPIO@SEWKIS.COM                                  IGOLDMAN@GOODWIN.COM                                 BANKRUPTCY@GOODWIN.COM                               BANKRUPTCYPARALEGAL@GOODWIN.COM




000111P001-1395S-124                                 001904P001-1395S-124                                 001907P001-1395S-124                                 001903P001-1395S-124
SILVER SPUR CONVEYOR                                 STITES & HARBISON PLLC                               STITES & HARBISON PLLC                               STITES & HARBISON PLLC
GREG SMITH PRESIDENT                                 W BLAINE EARLY III                                   ELIZABETH LEE THOMPSON                               WILLIAM T GORTON III
578 RAVEN RD                                         250 WEST MAIN ST STE 2300                            250 WESR MAIN ST STE 2300                            250 WEST MAIN ST STE 2300
RAVEN VA 24639                                       LEXINGTON KY 40507                                   LEXINGTON KY 40507                                   LEXINGTON KY 40507
SILVERSPURBELT@AOL.COM                               BEARLY@STITES.COM                                    ETHOMPSON@STITES.COM                                 WGORTON@STITES.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 11 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 7 of 8                                                                                                                               02/23/2019 02:32:27 AM
001906P001-1395S-124                             001905P001-1395S-124                   001881P001-1395S-124                      001881P001-1395S-124
STOEL RIVES LLP                                  STOEL RIVES LLP                        TEXAS ATTORNEY GENERAL'S OFFICE           TEXAS ATTORNEY GENERAL'S OFFICE
MARK E HINDLEY                                   OREN BUCHANAN HAKER                    HAL F MORRIS;ASHLEY F BARTRAM             HAL F MORRIS;ASHLEY F BARTRAM
201 MAIN ST #1100                                760 SW NINTH STE 3000                  BANKRUPTCY & COLLECTIONS DIVISION         BANKRUPTCY & COLLECTIONS DIVISION
SALT LAKE CITY UT 84111                          PORTLAND OR 97205                      P O BOX 12548- MC008                      P O BOX 12548- MC008
MARK.HINDLEY@STOEL.COM                           OREN.HAKER@STOEL.COM                   AUSTIN TX 78711-2548                      AUSTIN TX 78711-2548
                                                                                        HAL.MORRIS@OAG.TEXAS.GOV                  ASHLEY.BARTRAM@OAG.TEXAS.GOV



000086P001-1395S-124                             000100P001-1395S-124                   001953P001-1395S-124                      001589P001-1395S-124
TEXAS COMMISSION OF ENVIRONMENTAL QUALITY        TRACTOR AND EQUIPMENT CO               TX -COMPTROLLER OF PUBLIC ACCOUNTS        TX-COMPTROLLER OF PUBLIC ACCOUNTS
PO BOX 13087                                     TIM MAY VICE PRESIDENT AND CFO         JAY W HURST, ASST ATTORNEY GENERAL        JOHN MARK STERN, ASST ATTORNEY GENERAL
MAIL CODE - TCEQ                                 17035 W VLY HWY                        BANKRUPTCY & COLLECTIONS DIV MC 008       BANKRUPTCY & COLLECTIONS DIV MC008
AUSTIN TX 78711-3087                             TUKWILA WA 98188                       P O BOX 12548                             P O BOX 12548
AC@TCEQ.TEXAS.GOV                                TMAY@HARNISHGRP.COM                    AUSTIN TX 78711-2548                      AUSTIN TX 78711-2548
                                                                                        JAY.HURST@OAG.TEXAS.GOV                   JOHN.STERN@OAG.TEXAS.GOV



001898P001-1395S-124                             001899P001-1395S-124                   000003P001-1395S-124                      000091P002-1395S-124
UMWA HEALTH & RETIREMENT FUNDS                   UMWA HEALTH & RETIREMENT FUNDS         UNITED STATES ATTORNEY                    US BANK GLOBAL CORPORATE TRUST SERVICES
BARBARA E LOCKLIN, ASST GEN COUNSEL              GLENDA FINCH, GENERAL COUNSEL          SOUTHERN DISTRICT OF TEXAS                LOAN AGENCY/PRITAL K PATEL
OFFICE OF THE GENERAL COUNSEL                    OFFICE OF THE GENERAL COUNSEL          1000 LOUISIANA STE 2300                   214 NORTH TYRON STREET
2121 K STREET N W STE 350                        2121 K STREET N W STE 350              HOUSTON TX 77002                          27TH FLOOR
WASHINGTON DC 20037                              WASHINGTON DC 20037                    USATXS.ATTY@USDOJ.GOV                     CHARLOTTE NC 28202-1078
BLOCKLIN@UMWAFUNDS.ORG                           GFINCH@UMWAFUNDS.ORG                                                             PRITAL.PATEL@USBANK.COM



000091P002-1395S-124                             000020P001-1395S-124                   001957P001-1395S-124                      000063P001-1395S-124
US BANK GLOBAL CORPORATE TRUST SERVICES          US BANK NATIONAL ASSOCIATION           US DEPARTMENT OF JUSTICE-CIVIL DIV        UTAH ATTORNEY GENERAL
LOAN AGENCY/PRITAL K PATEL                       CHRISTOPHER H. GEHMAN - VP             SETH B SHAPIRO, SENIOR TRIAL COUNSEL      SEAN D REYES
214 NORTH TYRON STREET                           JAMES CENTER TWO                       1101 L STREET NW RM 7114, SEVENTH FLOOR   PO BOX 142320
27TH FLOOR                                       1021 EAST CARY STREET 18TH FLR         WASHINGTON DC 20005                       SALT LAKE CITY UT 84114-2320
CHARLOTTE NC 28202-1078                          RICHMOND VA 23219                      SETH.SHAPIRO@USDOJ.GOV                    UAG@AGUTAH.GOV
AGENCY.SERVICES@USBANK.COM                       CHRISTOPHER.GEHMAN@USBANK.COM



001911P001-1395S-124                             000064P001-1395S-124                   000134P001-1395S-124                      000146P001-1395S-124
VEDDER PRICE                                     VERMONT ATTORNEY GENERAL               WILLIAM ALBERT INC                        WILMER CUTLER PICKERING HALE AND DORR LLP
DOUGLAS J LIPKE                                  TJ DONOVAN                             WILLIAM ALBERT PRESIDENT                  ANDREW N GOLDMAN
222 NORTH LASALLE ST                             PAVILLION OFFICE BLDG                  1300 CASSINGHAM HOLLOW DR                 7 WORLD TRADE CENTER
CHICAGO IL 60601                                 109 STATE ST                           COSHOCTON OH 43812                        250 GREENWICH ST
DLIPKE@VEDDERPRICE.COM                           MONTPELIER VT 05609-1001               WILLIAM.ALBERT@WILLIAMALBERT.COM          NEW YORK NY 10007
                                                 AGO.INFO@VERMONT.GOV                                                             ANDREW.GOLDMAN@WILMERHALE.COM



000147P001-1395S-124                             000071P001-1395S-124                   001955P001-1395S-124                      001955P001-1395S-124
WILMER CUTLER PICKERING HALE AND DORR LLP        WILMINGTON SAVINGS FUND SOCIETY, FSB   WINSTON & STRAWN LLP                      WINSTON & STRAWN LLP
BENJAMIN W LOVELAND                              GEOFFREY J. LEWIS                      CAREY D SCHREIBER;BART PISELLA            CAREY D SCHREIBER;BART PISELLA
60 STATE ST                                      500 DELAWARE AVE                       200 PARK AVENUE                           200 PARK AVENUE
BOSTON MA 02109                                  WILMINGTON DE 19801                    NEW YORK NY 10166-4193                    NEW YORK NY 10166-4193
BENJAMIN.LOVELAND@WILMERHALE.COM                 GLEWIS@WSFSBANK.COM                    CSCHREIBER@WINSTON.COM                    BPISELLA@WINSTON.COM
                             Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 12 of 160
                                                Westmoreland Coal Company, et al.
                                                         Electronic Mail
                                                          Exhibit Pages
Page # : 8 of 8                                                                                     02/23/2019 02:32:27 AM
001956P001-1395S-124               001883P001-1395S-124          001969P001-1395S-124
WINSTON & STRAWN LLP               WOLCOT RIVERS GATES           ZACK A CLEMENT PLLC
LAUREN RANDLE                      CULLEN D SPECKHART            ZACK A CLEMENT
1111 LOUISIANA 25TH FLOOR          200 BENDIX ROAD STE 300       3753 DRUMMOND ST
HOUSTON TX 77002                   VIRGINIA BEACH VA 23452       HOUSTOB TX 77025
LRANDLE@WINSTON.COM                CSPECKHART@WOLRIV.COM         ZACK.CLEMENT@ICLOUD.COM




               Records Printed :   171
                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 13 of 160
                                               Westmoreland Coal Company, et al.
                                                        Electronic Mail
                                                         Exhibit Pages
Page # : 1 of 3                                                                                                        02/23/2019 02:31:04 AM

AEC@SANDERSMCGARVEY.COM          ANTHONY.DELEO@CWT.COM             BARNETBJR@MSN.COM                        BHOWELL@JW.COM




BKEMAIL@HARRISBEACH.COM          BUFFEY.KLEIN@HUSCHBLACKWELL.COM   BWALLEN@COLESCHOTZ.COM                   CHAES@SEC.GOV




CHRIS.LOPEZ@WEIL.COM             CRYSTAL.AXELROD@MORGANLEWIS.COM   DAVID.HILLMAN@SRZ.COM                    DAVILA.TINA.D@DOL.GOV




DECONOMOU@KRCL.COM               DLIPKE@VEDDERPRICE.COM            DUANE.BRESCIA@CLARKHILLSTRASBURGER.COM   EENGLISH@PORTERHEDGES.COM




EFREEMAN@JW.COM                  ERIC.WAXMAN@CWT.COM               FCLARKE@RUMBERGER.COM                    GREGORY.PESCE@KIRKLAND.COM




HECTOR.DURAN.JR@USDOJ.GOV        HLENNOX@JONESDAY.COM              HUGH.RAY@PILLSBURYLAW.COM                JARVIS.ANNETTE@DORSEY.COM
                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 14 of 160
                                               Westmoreland Coal Company, et al.
                                                        Electronic Mail
                                                         Exhibit Pages
Page # : 2 of 3                                                                                                          02/23/2019 02:31:04 AM

JASON.COHEN@BRACEWELL.COM        JBAIN@JONESWALKER.COM             JHIGGINS@PORTERHEDGES.COM                  JMARINES@MOFO.COM




JMAYER@ROSSBANKS.COM             JMOONEY@MOONEYGREEN.COM           JOHN.GOODCHILD@MORGANLEWIS.COM             JULIA.FOSTER@KIRKLAND.COM




KGRADNEY@JW.COM                  KHB@SPARKSWILLSON.COM             KRISTINE.MANOUKIAN@SRZ.COM                 KSTEVERSON@PORTERHEDGES.COM




LMARINUZZI@MOFO.COM              LUCY.KWESKIN@SRZ.COM              LWOODARD@HARRISBEACH.COM                   MARK.HINDLEY@STOEL.COM




MATT.BARR@WEIL.COM               MATTHEW.ZIEGLER@MORGANLEWIS.COM   MATTM@GOLDMCLAW.COM                        MCAVENAUGH@JW.COM




MCHEVALLIER@MCSLAW.COM           MCOLLINS@MANIERHEROD.COM          MICHAELIDZKOWSKI@OHIOATTORNEYGENERAL.GOV   MPLATT@FBTLAW.COM
                               Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 15 of 160
                                                  Westmoreland Coal Company, et al.
                                                           Electronic Mail
                                                            Exhibit Pages
Page # : 3 of 3                                                                                                       02/23/2019 02:31:04 AM

MRIDULFO@KRCL.COM                   MTAUBENFELD@MCSLAW.COM                MWARNER@COLESCHOTZ.COM           NBRANNICK@COLESCHOTZ.COM




OREN.HAKER@STOEL.COM                OZELTNER@JONESDAY.COM                 PAT@PMFPC.COM                    PETER.ISAKOFF@WEIL.COM




PGREEN@MOONEYGREEN.COM              PTOMASCO@JW.COM                       RACHEL.MAUCERI@MORGANLEWIS.COM   RONIT.BERKOVICH@WEIL.COM




STEPHEN.HESSLER@KIRKLAND.COM        STEPHEN.STATHAM@USDOJ.GOV             SWILLIAMS@MANIERHEROD.COM        SWILLIAMS@RUMBERGER.COM




SZIDE@KRAMERLEVIN.COM               TGOREN@MOFO.COM                       THOFFMANN@JONESDAY.COM           TIM.SWANSON@MOYEWHITE.COM




TIMOTHY.BOW@KIRKLAND.COM            TIMOTHYKERN@OHIOATTORNEYGENERAL.GOV   TMAYER@KRAMERLEVIN.COM           WIEST.JOHN@DORSEY.COM




             Records Printed :      72
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 16 of 160




                         EXHIBIT 2
                                   Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 17 of 160
                                                                 Westmoreland Coal Company, et al.
                                                                          Exhibit Pages

Page # : 1 of 3                                                                                                               02/23/2019 02:34:15 AM
000137P001-1395S-124                    000021P001-1395S-124                     000022P002-1395S-124              001950P001-1395S-124
ACME SOIL REMEDIATION INC               ALABAMA ATTORNEY GENERAL                 ARIZONA ATTORNEY GENERAL          BANKRUPTCY ADMINISTRATION
THERESA SIMPSON PRINCIPAL               STEVE MARSHALL                           MARK BRNOVICH                     CHRISTINE R ETHERIDGE
108 N BEHREND AVE                       501 WASHINGTON AVE                       2005 NORTH CENTRAL AVENUE         WELLS FARGO VENDOR FINANCIAL SERVICES LLC
STE A                                   MONTGOMERY AL 36130                      PHOENIX AZ 85004-2926             P O BOX 13708
FARMINGTON NM 87401                                                                                                MACON GA 31208-3708



000095P001-1395S-124                    000024P001-1395S-124                     000122P001-1395S-124              000126P001-1395S-124
BUREAU OF INDIAN AFFAIRS                CALIFORNIA ATTORNEY GENERAL              CARDWELL DISTRIBUTING INC         CHROMATE INDUSTRIAL
HANKIE P ORTIZ DEPUTY BUREAU DIR        XAVIER BACERRA                           BILL RAWSON CEO AND PRESIDIENT    DEBBIE BYNUM CEO PRESIDENT
DEPT OF THE INTERIOR                    1300 I ST                                8137 STATE ST                     4060 EAST PLANO PKWY
1849 C ST NW                            STE 1740                                 MIDVALE UT 84047                  PLANO TX 75074
MS-4606-MIB                             SACRAMENTO CA 95814
WASHINGTON DC 20240


000135P001-1395S-124                    000025P001-1395S-124                     000026P001-1395S-124              000106P001-1395S-124
CLEARFORK TRUCKING                      COLORADO ATTORNEY GENERAL                CONNECTICUT ATTORNEY GENERAL      CONVEYORS AND EQUIPMENT INC
BRADFORD DAVIS SR                       CYNTHIA COFFMAN                          GEORGE C JEPSEN                   JOHN MORRISON OWNER
45640 OLD HOPEDALE RD                   RALPH L CARR COLORADO JUDICIAL CENTER    55 ELM ST                         3580 SOUTH 300 WEST
CADIZ OH 43907                          1300 BROADWAY 10TH FL                    HARTFORD CT 06141-0120            SALT LAKE CITY UT 84115
                                        DENVER CO 80203



000108P001-1395S-124                    000028P001-1395S-124                     000011P001-1395S-124              000013P001-1395S-124
CRAVAT COAL CO                          DISTRICT OF COLUMBIA ATTORNEY GENERAL    ENVIRONMENTAL PROTECTION AGENCY   ENVIRONMENTAL PROTECTION AGENCY
JAMES CARNES PRESIDENT                  KARL A. RACINE                           1445 ROSS AVE STE 1200            1595 WYNKOOP STREET
40580 CADIZ PIEDMONT RD                 441 4TH ST NW                            FOUNTAIN PL 12TH FL               DENVER CO 80202-1129
CADIZ OH 43907                          STE 1100S                                DALLAS TX 75202-2733
                                        WASHINGTON DC 20001



000088P001-1395S-124                    000089P001-1395S-124                     000029P001-1395S-124              000107P001-1395S-124
ENVIRONMENTAL PROTECTION AGENCY         ENVIRONMENTAL PROTECTION AGENCY          FLORIDA ATTORNEY GENERAL          GCR TIRES AND SVC
ATLANTA FEDERAL CENTER                  77 WEST JACKSON BOULEVARD                PAM BONDI                         JOHN VASUTA PRESIDENT
61 FORSYTH STREET, SW                   CHICAGO IL 60604-3507                    THE CAPITOL                       535 MARRIOTT DR
ATLANTA GA 30303-3104                                                            PL-01                             NASHVILLE TN 37214
                                                                                 TALLAHASSEE FL 32399-1050



000030P001-1395S-124                    000128P001-1395S-124                     000031P001-1395S-124              000032P001-1395S-124
GEORGIA ATTORNEY GENERAL                HOLMES LIMESTONE INC                     IDAHO ATTORNEY GENERAL            ILLINOIS ATTORNEY GENERAL
CHRIS CARR                              MERLE MULLET PRESIDENT                   LAWRENCE G WASDEN                 LISA MADIGAN
40 CAPITAL SQUARE SW                    4255 STATE RTE 39                        700 W JEFFERSON ST                JAMES R THOMPSON CENTER
ATLANTA GA 30334-1300                   BERLIN OH 44610                          PO BOX 83720                      100 W RANDOLPH ST
                                                                                 BOISE ID 83720-1000               CHICAGO IL 60601



000033P001-1395S-124                    000004P001-1395S-124                     000006P001-1395S-124              000012P001-1395S-124
INDIANA ATTORNEY GENERAL                INTERNAL REVENUE SERVICE                 INTERNAL REVENUE SERVICE          INTERNAL REVENUE SERVICE
CURTIS T HILL JR                        CENTRALIZED INSOLVENCY OPERATION         31 HOPKINS PLAZA                  500 N. CAPITOL ST. NW
INDIANA GOVERNMENT CENTER SOUTH         P.O. BOX 7346                            ROOM 1150                         WASHINGTON DC 20221
302 WEST WASHINGTON ST 5TH FL           PHILADELPHIA PA 19101-7346               BALTIMORE MD 21201
INDIANAPOLIS IN 46204-2770
                             Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 18 of 160
                                                             Westmoreland Coal Company, et al.
                                                                      Exhibit Pages

Page # : 2 of 3                                                                                                                     02/23/2019 02:34:15 AM
000034P001-1395S-124              000136P001-1395S-124                          001967P001-1395S-124                    000035P001-1395S-124
IOWA ATTORNEY GENERAL             J AND L PROFESSIONAL SALES INC                J CRAIG COWGILL, ATTORNEY AT LAW        KANSAS ATTORNEY GENERAL
TOM MILLER                        PAUL WISCHMANN PRINCIPAL                      1219 EMERALD GREEN LANE                 DEREK SCHMIDT
HOOVER STATE OFFICER BLDG         260 METEOR CIR                                HOUSTON TX 77094                        120 SW 10TH AVE
1305 E WALNUT 2ND FL              FREEDOM PA 15042                                                                      2ND FL
DES MOINES IA 50319                                                                                                     TOPEKA KS 66612-1597



000036P001-1395S-124              000075P001-1395S-124                          000077P001-1395S-124                    000131P001-1395S-124
KENTUCKY ATTORNEY GENERAL         KENTUCKY DEPARTMENT FOR NATURAL RESOURCES     KENTUCKY FOR ENVIRONMENTAL PROTECTION   KOMATSU SOUTHWEST
ANDY BESHEAR                      LINDA POTTER                                  300 FAIR OAKS LANE                      GRANT ADAMSPRESIDENT
700 CAPITOL AVE                   300 SOWER BLVD.                               FRANKFORT KY 40601                      6101 PAN AMERICAN W FWY NE
CAPITAL BUILDING STE 118          FRANKFORT KY 40601-4311                                                               ALBUQUERQUE NM 87109
FRANKFORT KY 40601



000037P001-1395S-124              000124P001-1395S-124                          000105P001-1395S-124                    000038P001-1395S-124
LOUISIANA ATTORNEY GENERAL        LYKINS ENERGY SOLUTIONS                       M AND C TRANSPORTATION LLC              MAINE ATTORNEY GENERAL
JEFF LANDRY                       D JEFF LYKINS PRESIDENT CEO                   JEFFREY W CRUM PRESIDENT                JANET T MILLS
PO BOX 94095                      5163 WOLFPEN PLEASENT HILL RD                 39830 BARNESVILLE BETHESDA RD           6 STATE HOUSE STATION
BATON ROUGE LA 70804-4095         MILFORD OH 45150                              BETHESDA OH 43719                       AUGUSTA ME 04333




000125P001-1395S-124              000142P001-1395S-124                          000133P001-1395S-124                    000130P001-1395S-124
MESA READY MIX INC                MICHAEL RAMSEY DECEASED BY AND THROUGH HIS    MINE SITE TECHNOLOGIES USA INC          MINERAL TRUCKING INC
MIKE SHAVERS DIRECTOR             PERSONAL REPRESENTATIVE A CLIFFORD EDWARDS    LLOYD ZENARI CEO                        JEFF ZIMMERLY OWNER
6895 DRINEN LN                    DONNA RAMSEY ON BEHALF OF THE ESTATE AND      13301 WEST 43RD DR GOLDEN               6848 CR 201
FARMINGTON NM 87402               HEIRS OF MICHAEL RAMSEY EDWARDS FRICKLE       DENVER CO 80403                         6848 COUNTY RD 201
                                  AND CULVER 1648 POLY DR STE 206                                                       MILLERSBURG OH 44654
                                  BILLINGS MT 59102


000042P001-1395S-124              000120P001-1395S-124                          000043P001-1395S-124                    000044P001-1395S-124
MINNESOTA ATTORNEY GENERAL        MINOVA USA INC                                MISSISSIPPI ATTORNEY GENERAL            MISSOURI ATTORNEY GENERAL
LORI SWANSON                      BILL HUTCHINSON CEO                           JIM HOOD                                JOSHUA D HAWLEY
1400 BREMER TOWER                 150 SUMMER CT                                 DEPT OF JUSTICE                         SUPREME COURT BLDG
445 MINNESOTA ST                  GEORGETOWN KY 40324                           PO BOX 220                              207 W HIGH ST
ST. PAUL MN 55101-2131                                                          JACKSON MS 39205-0220                   JEFFERSON CITY MO 65101



000119P001-1395S-124              000078P001-1395S-124                          000079P001-1395S-124                    000114P001-1395S-124
MONSANTO CO                       MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY   MONTANA NATURAL RESOURCES INFORMATION   MONTANADAKOTA UTILITIES CO
HUGH GRANT CEO                    LEE METCALF BUILDING                          1515 EAST 6TH AVENUE                    MS NICOLE A KIVISTO CEO
800 N LINDBERGH BLVD              1520 E. SIXTH AVENUE                          PO BOX 201800                           400 NORTH FOURTH ST
ST. LOUIS MO 63167                HELENA MT 59620-0901                          HELENA MT 59620-1800                    BISMARCK ND 58501




000046P001-1395S-124              000047P001-1395S-124                          000048P001-1395S-124                    000049P001-1395S-124
NEBRASKA ATTORNEY GENERAL         NEVADA ATTORNEY GENERAL                       NEW HAMPSHIRE ATTORNEY GENERAL          NEW JERSEY ATTORNEY GENERAL
DOUG PETERSON                     ADAM PAUL LAXALT                              JOSEPH A FOSTER                         CHRISTOPHER S PORRINO
2115 STATE CAPITOL                OLD SUPREME COURT BLDG                        NH DEPT OF JUSTICE                      RICHARD J HUGHES JUSTICE COMPLEX
LINCOLN NE 68509-8920             100 N CARSON ST                               33 CAPITOL ST                           25 MARKET ST 8TH FL WEST WING
                                  CARSON CITY NV 89701                          CONCORD NH 03301-6397                   TRENTON NJ 08625
                                       Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 19 of 160
                                                                       Westmoreland Coal Company, et al.
                                                                                Exhibit Pages

Page # : 3 of 3                                                                                                                              02/23/2019 02:34:15 AM
000050P001-1395S-124                          000080P001-1395S-124                     000051P001-1395S-124                     000052P001-1395S-124
NEW MEXICO ATTORNEY GENERAL                   NEW MEXICO ENVIRONMENT DEPARTMENT        NEW YORK ATTORNEY GENERAL                NORTH CAROLINA ATTORNEY GENERAL
HECTOR BALDERAS                               1190 ST. FRANCIS DRIVE, STE. N4050       ERIC T SCHNEIDERMAN                      JOSH STEIN
PO DRAWER 1508                                PO BOX 5469                              DEPT OF LAW                              DEPT OF JUSTICE
SANTA FE NM 87504-1508                        SANTA FE NM 87505                        THE CAPITOL 2ND FL                       PO BOX 629
                                                                                       ALBANY NY 12224-0341                     RALEIGH NC 27602-0629



000053P001-1395S-124                          000081P001-1395S-124                     000083P001-1395S-124                     000054P001-1395S-124
NORTH DAKOTA ATTORNEY GENERAL                 NORTH DAKOTA DEPARTMENT OF HEALTH        OHIO AIR QUALITY DEVELOPMENT AUTHORITY   OHIO ATTORNEY GENERAL
WAYNE STENEHJEM                               ENVIRONMENTAL HEALTH                     50 W. BROAD STREET                       MIKE DEWINE
600 E. BOULEVARD AVE                          918 EAST DIVIDE AVENUE                   SUITE 1718                               STATE OFFICE TOWER
STATE CAPITOL                                 BISMARCK ND 58501-1947                   COLUMBUS OH 43215                        30 E BROAD ST
BISMARCK ND 58505-0040                                                                                                          COLUMBUS OH 43431



000084P001-1395S-124                          000129P001-1395S-124                     000085P002-1395S-124                     001894P001-1395S-124
OHIO DEPARTMENT OF NATURAL RESOURCES          OHIO DEPT OF NATURAL RESOURCES           OHIO ENVIRONMENTAL PROTECTION AGENCY     OHIO ENVIRONMENTAL PROTECTION AGENCY
2045 MORSE ROAD                               JAMES ZEHRINGER DIRECTOR                 OFFICE OF THE DIRECTOR                   LEE STONE, ASST ATTORNEY GENERAL
BUILDING D                                    DIVI OF FORESTRY                         50 WEST TOWN STREET, STE. 700            ENVIRONMENTAL ENFORCEMENT SECTION
COLUMBUS OH 43229-6693                        2045 MORSE RD BLDG H                     COLUMBUS OH 43215                        30 E BROAD ST 25TH FLOOR
                                              COLUMBUS OH 43229                                                                 COLUMBUS OH 43215



000055P001-1395S-124                          000057P001-1395S-124                     000058P001-1395S-124                     000059P001-1395S-124
OKLAHOMA ATTORNEY GENERAL                     PENNSYLVANIA ATTORNEY GENERAL            RHODE ISLAND ATTORNEY GENERAL            SOUTH CAROLINA ATTORNEY GENERAL
MIKE HUNTER                                   JOSH SHAPIRO                             PETER KILMARTIN                          ALAN WILSON
313 NE 21ST ST                                1600 STRAWBERRY SQUARE                   150 S MAIN ST                            REMBERT C DENNIS OFFICE BLDG
OKLAHOMA CITY OK 73105                        16TH FL                                  PROVIDENCE RI 02903                      1000 ASSEMBLY ST RM 519
                                              HARRISBURG PA 17120                                                               COLUMBIA SC 29211-1549



000060P001-1395S-124                          000061P001-1395S-124                     000062P001-1395S-124                     000065P001-1395S-124
SOUTH DAKOTA ATTORNEY GENERAL                 TENNESSEE ATTORNEY GENERAL               TEXAS ATTORNEY GENERAL                   VIRGINIA ATTORNEY GENERAL
MARTY J JACKLEY                               HERBERT H SLATERY III                    KEN PAXTON                               MARK R HERRING
1302 EAST HWY 14                              PO BOX 20207                             300 W 15TH ST                            900 E MAIN ST
STE 1                                         NASHVILLE TN 37202-0207                  AUSTIN TX 78701                          RICHMOND VA 23219
PIERRE SD 57501-8501



000102P001-1395S-124                          000066P001-1395S-124                     000067P001-1395S-124                     000109P001-1395S-124
WAMPUM HARDWARE CO                            WASHINGTON ATTORNEY GENERAL              WEST VIRGINIA ATTORNEY GENERAL           WHEELER MACHINERY CO
JERRY DAVIS                                   BOB FERGUSON                             PATRICK MORRISEY                         BRYAN CAMPBELL PRESIDENT
636 PADEN RD                                  1125 WASHINGTON ST SE                    STATE CAPITOL COMPLEX                    4901 W 2100 S
NEW GALILEE PA 16141                          PO BOX 40100                             BLDG 1 ROOM E-26                         SALT LAKE CITY UT 84120-1227
                                              OLYMPIA WA 98504-0100                    CHARLESTON WV 25305-0220



000132P001-1395S-124                          000068P001-1395S-124                     000069P001-1395S-124                     000087P001-1395S-124
WIREROPE WORKS INC                            WISCONSIN ATTORNEY GENERAL               WYOMING ATTORNEY GENERAL                 WYOMING DEPT. OF ENVIRONMENTAL QUALITY
MR VIRGIL R PROBASCO EVP                      BRAD SCHIMEL                             PETER K MICHAEL                          DEQ HEADQUARTERS
100 MAYNARD ST                                114 EAST STATE CAPITOL                   200 W 24TH ST                            200 WEST 17TH STREET
WILLIAMSPORT PA 17701                         MADISON WI 53707-7857                    STATE CAPITOL BUILDING ROOM 123          CHEYENNE WY 82002
                                                                                       CHEYENNE WY 82002




          Records Printed :              84
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 20 of 160
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 21 of 160
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 22 of 160




                         EXHIBIT 1
                                      Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 23 of 160
                                                         Westmoreland Coal Company, et al.
                                                                  Electronic Mail
                                                                   Exhibit Pages
Page # : 1 of 8                                                                                                                           02/25/2019 05:42:06 PM
000141P002-1395S-125                       001973P001-1395S-125                   000023P001-1395S-125                        001885P001-1395S-125
ADOBE SYSTEMS INC                          ANDERSON LEHRMAN BARRE & MARAIST LLP   ARKANSAS ATTORNEY GENERAL                   ASK LLP
MARK GARRETT EVP AND CFO                   MICHELLE K OSTRYE                      LESLIE RUTLEDGE                             EDWARD E NEIGER, ESQ
345 PARK AVE                               GASLIGHT SQUARE                        323 CENTER ST                               151 WEST 46TH ST 4TH FLOOR
SAN JOSE CA 95110-2704                     1001 THIRD ST STE 1                    STE 200                                     NEW YORK NY 10036
MGARRETT@ADOBE.COM                         CORPUS CHRISTI TX 78404                LITTLE ROCK AR 72201-2610                   ENEIGER@ASKLLP.COM
                                           MOSTRYE@ALBMLAW.COM                    OAG@ARKANSASAG.GOV



001891P001-1395S-125                       001891P001-1395S-125                   001985P001-1395S-125                        001975P001-1395S-125
BAKER BOTTS LLP                            BAKER BOTTS LLP                        BAKER DONELSON BEARMAN CALDWELL ET AL       BARNET B SKELTON, JR., PC
C LUCKEY MCDOWELL;IAN E ROBERTS            C LUCKEY MCDOWELL;IAN E ROBERTS        KENNETH E MCKAY                             BARNET B SKELTON, JR
2001 ROSS AVE STE 700                      2001 ROSS AVE STE 700                  1301 MCKINNEY ST STE 3700                   815 WALKER STE 1502
DALLAS TX 75201                            DALLAS TX 75201                        HOUSTON TX 77010                            HOUSTON TX 77002
LUCKEY.MCDOWELL@BAKERBOTTS.COM             IAN.ROBERTS@BAKERBOTTS.COM             KMCKAY@BAKERDONELSON.COM                    BARNETBJR@MSN.COM




000110P001-1395S-125                       001977P001-1395S-125                   001890P001-1395S-125                        000101P001-1395S-125
BOWLES RICE LLP                            BRADLEY ARANT BOULT CUMMINGS LLP       CALDWELL EAST & FINLAYSON PLLC              CATERPILLAR FINANCIAL SVC CORP
PAUL E FRAMPTON PARTNER                    NATHAN V GRAHAM                        ZACHARY J FANUCCHI                          DAVID THOMAS WALTON VP
600 QUARRIER ST                            J P MORGAN CHASE TOWER                 700 N ST MARY'S ST STE 1825                 2120 WEST END AVE
CHARLESTON WV 25301                        600 TRAVIS ST STE 4800                 SAN ANTONIO TX 78205                        NASHVILLE TN 37203-0001
PFRAMPTON@BOWLESRICE.COM                   HOUSTON TX 77002                       ZFANUCCHI@CEFLEGALSA.COM                    WALTON_DAVID_T@CAT.COM
                                           NGRAHAM@BRADLEY.COM



000118P001-1395S-125                       001974P001-1395S-125                   001880P001-1395S-125                        001879P001-1395S-125
CINCINNATI MINE MACHINERY CO               CITY OF DOVER, OHIO                    CLARK HILL STRASBURGER                      CLARK HILL STRASBURGER
RON PAOLELLO GENERAL MANAGER               ANNE PIERO SILAGY, ESQ                 CHRISTOPHER WARD                            DUANE J BRESCIA
2950 JONROSE AVE                           1225 SOUTH MAIN ST STE 1               2600 DALLAS PARKWAY STE 600                 720 BRAZOS STE 700
CINCINNATI OH 42539                        NORTH CANTON OH 44720                  FRISCO TX 75034                             AUSTIN TX 78701
RON@CINMINE.COM                            ASILAGYLAWFIRM@NEO.RR.COM              CHRISTOPHER.WARD@CLARKHILLSTRASBURGER.COM   DUANE.BRESCIA@CLARKHILLSTRASBURGER.COM




001909P001-1395S-125                       001909P001-1395S-125                   000113P001-1395S-125                        000103P001-1395S-125
COLE SCHOTZ PC                             COLE SCHOTZ PC                         COLUMBUS EQUIPMENT CO                       CONSOL MINING CO LLC
MICHAEL WARNER;BENJAMIN L WALLEN           MICHAEL WARNER;BENJAMIN L WALLEN       ZACH OCONNOR REGIONAL MANAGER               MITESH THAKKAR DIRECTOR
301 COMMERCE ST STE 1700                   301 COMMERCE ST STE 1700               2329 PERFORMANCE WAY                        CNX CENTER
FORT WORTH TX 76102                        FORT WORTH TX 76102                    COLUMBUS OH 43207                           1000 CONSOL ENERGY DR STE 100
MWARNER@COLESCHOTZ.COM                     BWALLEN@COLESCHOTZ.COM                 ZACH@COLUMBUSEQUIPMENT.COM                  CANONSBURG PA 15317-6506
                                                                                                                              MITESHTHAKKAR@CONSOLENERGY.COM



000121P001-1395S-125                       000027P001-1395S-125                   001963P001-1395S-125                        001964P001-1395S-125
DAVIS GRAHAM AND STUBBS                    DELAWARE ATTORNEY GENERAL              DORSEY & WHITNEY LLP                        DORSEY & WHITNEY LLP
DEBBIE SCHOONOVEREXECUTIVE DIRECTOR        MATTHEW DENN                           G MICHAEL GRUBER                            ANNETTE W JARVIS
1550 17TH ST                               CARVEL STATE OFFICE BLDG               300 CRESCENT COURT STE 400                  111 SOUTH MAIN ST, 21ST FLOOR
DENVER CO 80202                            820 N FRENCH ST                        DALLAS TX 75201                             SALT LAKE CITY UT 84115
DEBBIE.SCHOONOVER@DGSLAW.COM               WILMINGTON DE 19801                    GRUBER.MIKE@DORSEY.COM                      JARVIS.ANNETTE@DORSEY.COM
                                           ATTORNEY.GENERAL@STATE.DE.US
                                              Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 24 of 160
                                                                 Westmoreland Coal Company, et al.
                                                                          Electronic Mail
                                                                           Exhibit Pages
Page # : 2 of 8                                                                                                                                                    02/25/2019 05:42:06 PM
001965P001-1395S-125                                 001979P001-1395S-125                          001981P001-1395S-125                                 001981P001-1395S-125
DORSEY & WHITNEY LLP                                 DUANE MORRIS LLP                              DUANE MORRIS LLP                                     DUANE MORRIS LLP
JOHN J WIEST                                         COREY M. WEIDEMAN, ESQ.                       MICHAEL LASTOWSKI; JARRET HITCHINGS                  MICHAEL LASTOWSKI; JARRET HITCHINGS
111 SOUTH MAIN ST, 21ST FLOOR                        1330 POST OAK BLVD STE 800                    222 DELAWARE AVE STE 1600                            222 DELAWARE AVE STE 1600
SALT LAKE CITY UT 84115                              HOUSTON TX 77056                              WILMINGTON DE 19801                                  WILMINGTON DE 19801
WIEST.JOHN@DORSEY.COM                                CMWEIDEMAN@DUANEMORRIS.COM                    MLASTOWSKI@DUANEMORRIS.COM                           JPHITCHINGS@DUANEMORRIS.COM




001982P001-1395S-125                                 001984P001-1395S-125                          001983P001-1395S-125                                 000138P001-1395S-125
DUANE MORRIS LLP                                     DYKEMA GOSSETT PLLC                           DYKEMA GOSSETT PLLC                                  EKS AND H LLLP
PAUL D. MOORE, ESQ.                                  AARON M. KAUFMAN                              DEBORAH D. WILLIAMSON                                JOE ADAMS LEAD PARTNER
100 HIGH ST STE 2400                                 1717 MAIN ST STE 4200                         112 E. PECAN ST STE 1800                             1445 MARKET ST STE 300
BOSTON MA 02110                                      DALLAS TX 75201                               SAN ANTONIO TX 78501                                 DENVER CO 80202
PDMOORE@DUANEMORRIS.COM                              AKAUFMAN@DYKEMA.COM                           DWILLIAMSON@DYKEMA.COM                               JADAMS@EKSH.COM




000010P004-1395S-125                                 000090P001-1395S-125                          001959P001-1395S-125                                 001968P001-1395S-125
ENVIRONMENTAL PROTECTION AGENCY                      ENVIRONMENTAL PROTECTION AGENCY               FOLEY & LARDNER LLP                                  GONZALEZ CHISCANO ANGULO & KASSON PC
OFFICE OF GENERAL COUNSEL                            11201 RENNER BLVD.                            JOHN P MELKO;FOLEY GARDERE                           DAVID S ANGULO
MATT LEOPOLD                                         LENEXA KS 66219                               1000 LOUISIANA STE 2000                              9601 MCALLISTER FREEWAY STE 401
1200 PENNSYLVANIA AVE NW                             R7ACTIONLINE@EPA.GOV                          HOUSTON TX 77002                                     SAN ANTONIO TX 78216
MAIL CODE 2310A                                                                                    JMELKO@FOLEY.COM                                     DANGULO@GCAKLAW.COM
WASHINGTON DC 20460
LEOPOLD.MATT@EPA.GOV


001960P001-1395S-125                                 000139P001-1395S-125                          001972P001-1395S-125                                 001972P001-1395S-125
GORDON REES SCULLY MANSUKHANI LLP                    HALIFAX COUNTY PUBLIC UTILITIES               HAYNES AND BOONE LLP                                 HAYNES AND BOONE LLP
MEGAN M ADEYEMO                                      GREG GRIFFIN PUBLIC UTILITIES DIRECTOR        CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT   CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT
2200 ROSS AVE STE 4100W                              26 N KING ST                                  1221 MCKINNEY ST STE 2100                            1221 MCKINNEY ST STE 2100
DALLAS TX 75201                                      HALIFAX NC 27839                              HOUSTON TX 77010                                     HOUSTON TX 77010
MADEYEMO@GRSM.COM                                    GRIFFING@HALIFAXNC.COM                        CHARLES.BECKHAM@HAYNESBOONE.COM                      KELLI.NORFLEET@HAYNESBOONE.COM




001972P001-1395S-125                                 001961P001-1395S-125                          001961P001-1395S-125                                 001962P001-1395S-125
HAYNES AND BOONE LLP                                 HOGAN LOVELLS US LLP                          HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP
CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT   BRUCE D OAKLEY; S LEE WHITESELL               BRUCE D OAKLEY; S LEE WHITESELL                      PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER
1221 MCKINNEY ST STE 2100                            609 MAIN ST STE 4200                          609 MAIN ST STE 4200                                 875 THIRD AVE
HOUSTON TX 77010                                     HOUSTON TX 77002                              HOUSTON TX 77002                                     NEW YORK NY 10022
KELSEY.ZOTTNICK@HAYNESBOONE.COM                      BRUCE.OAKLEY@HOGANLOVELLS.COM                 LEE.WHITESELL@HOGANLOVELLS.COM                       PETER.IVANICK@HOGANLOVELLS.COM




001962P001-1395S-125                                 001962P001-1395S-125                          000116P001-1395S-125                                 000117P001-1395S-125
HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP                          HOLLAND AND HART LLP                                 HONSTEIN OIL AND DISTRIBUTING LLC
PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER          PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER   MATT MICHELI PARTNER                                 JASON ALLEE VP OF OPERATIONS
875 THIRD AVE                                        875 THIRD AVE                                 2515 WARREN AVE STE 450                              96 ROAD 4980
NEW YORK NY 10022                                    NEW YORK NY 10022                             STE 3200                                             BLOOMFIELD NM 87413
WILLIAM.REGAN@HOGANLOVELLS.COM                       ALEX.SHER@HOGANLOVELLS.COM                    CHEYENNE WY 82001                                    JASON@HONSTEINOIL.COM
                                                                                                   MJMICHELI@HOLLANDHART.COM
                                              Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 25 of 160
                                                                 Westmoreland Coal Company, et al.
                                                                          Electronic Mail
                                                                           Exhibit Pages
Page # : 3 of 8                                                                                                                                       02/25/2019 05:42:06 PM
001586P001-1395S-125                               001586P001-1395S-125                   001585P001-1395S-125                            001585P001-1395S-125
HUNTON ANDREWS KURTH LLP                           HUNTON ANDREWS KURTH LLP               HUNTON ANDREWS KURTH LLP                        HUNTON ANDREWS KURTH LLP
J R SMITH; NATHAN KRAMER                           J R SMITH; NATHAN KRAMER               TIMOTHYA DAVIDSON II;JOSEPH P ROVIRA            TIMOTHYA DAVIDSON II;JOSEPH P ROVIRA
951 EAST BYRD STREET                               951 EAST BYRD STREET                   600 TRAVIS STREET STE 4200                      600 TRAVIS STREET STE 4200
RICHMOND VA 23219                                  RICHMOND VA 23219                      HOUSTON TX 77002                                HOUSTON TX 77002
JRSMITH@HUNTONAK.COM                               NKRAMER@HUNTONAK.COM                   TADDAVIDSON@HUNTONAK.COM                        JOSEPHROVIRA@HUNTONAK.COM




000140P002-1395S-125                               000005P002-1395S-125                   000127P001-1395S-125                            001884P001-1395S-125
IMAGINIT (RAND WORLDWIDE)                          INTERNAL REVENUE SERVICE               JENNMAR CORP                                    JONES DAY
LARRY RYCHLAK PRESIDENT AND CEO                    RICHARD A KINCHELOE                    KARL ANTHONY CALANDRA EVP                       HEATHER LENNIX, ESQ
11201 DOLFIELD BLVD                                UNITED STATES ATTORNEY'S OFFICE        258 KAPPA DR                                    901 LAKESIDE AVENUE
STE 112                                            1000 LOUISIANA ST STE 2300             PITTSBURGH PA 15238                             CLEVELAND OH 44114
OWINGS MILLS MD 21117                              HOUSTON TX 77002                       TCALANDRA@JENNMAR.COM                           HLENNOX@JONESDAY.COM
LRYCHLAK@RAND.COM                                  RICHARD.KINCHELOE@USDOJ.GOV



001978P001-1395S-125                               000145P001-1395S-125                   001588P001-1395S-125                            000093P002-1395S-125
JONES DAY                                          JONES DAY                              JONES DAY                                       JONES WALKER LLP
MATTHEW C CORCORAN                                 OLIVER S ZELTNER, ESQ                  TIMOTHY W HOFFMAN, ESQ                          JOSEPH E. BAIN;MARK A MINTZ
325 JOHN H MCCONNELL BLVD STE 600                  901 LAKESIDE AVE                       77 WEST WACKER                                  811 MAIN STREET
COLUMBUS OH 43215                                  CLEVELAND OH 44114                     CHICAGO IL 60601                                SUITE 2900
MCCORCORAN@JONESDAY.COM                            OZELTNER@JONESDAY.COM                  THOFFMAN@JONESDAY.COM                           HOUSTON TX 77002
                                                                                                                                          JBAIN@JONESWALKER.COM



000093P002-1395S-125                               001895P001-1395S-125                   001895P001-1395S-125                            000076P001-1395S-125
JONES WALKER LLP                                   KANE RUSSELL COLEMAN LOGAN PC          KANE RUSSELL COLEMAN LOGAN PC                   KENTUCKY ENVIRONMENTAL QUALITY COMMISSION
JOSEPH E. BAIN;MARK A MINTZ                        MICHAEL P RIDULFO;DEMETRI J ECONOMOU   MICHAEL P RIDULFO;DEMETRI J ECONOMOU            58 WILKINSON BOULEVARD
811 MAIN STREET                                    5051 WESTHEIMER ROAD 10TH FLOOR        5051 WESTHEIMER ROAD 10TH FLOOR                 FRANKFORT KY 40601
SUITE 2900                                         HOUSTON TX 77056                       HOUSTON TX 77056                                EQC@KY.GOV
HOUSTON TX 77002                                   MRIDULFO@KRCL.COM                      DECONOMOU@KRCL.COM
MMINTZ@JONESWALKER.COM



000097P002-1395S-125                               000112P001-1395S-125                   000070P003-1395S-125                            000070P003-1395S-125
KEVIN A PAPRZYCKI                                  KOMATSU FINANCIAL                      KRAMER LEVIN NAFTALIS & FRANKEL LLP             KRAMER LEVIN NAFTALIS & FRANKEL LLP
ADDRESS INTENTIONALLY OMITTED                      ROD SCHRADER CHAIRMAN AND CEO          THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN     THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN
KPAP@HOTMAIL.COM                                   KOMATSU AMERICA CORP                   1177 AVENUE OF THE AMERICAS                     1177 AVENUE OF THE AMERICAS
                                                   1701 GOLF RD                           NEW YORK NY 10036                               NEW YORK NY 10036
                                                   STE 1-100                              TMAYER@KRAMERLEVIN.COM                          SZIDE@KRAMERLEVIN.COM
                                                   ROLLING MEADOWS IL 60008
                                                   RSCHRADER@KOMATSUNA.COM


000070P003-1395S-125                               000104P002-1395S-125                   001958P001-1395S-125                            001958P001-1395S-125
KRAMER LEVIN NAFTALIS & FRANKEL LLP                LAND SVC USA INC                       LAW OFFICES OF JUDITH W ROSS                    LAW OFFICES OF JUDITH W ROSS
THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN        JOHN P. CONNORS COO                    JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY   JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY
1177 AVENUE OF THE AMERICAS                        1835 MARKET ST STE 420                 700 N PEARL ST STE 1610                         700 N PEARL ST STE 1610
NEW YORK NY 10036                                  PHILADELPHIA PA 19103                  DALLAS TX 75201                                 DALLAS TX 75201
DBRAUN@KRAMERLEVIN.COM                             JCONNORS@LSUTITLE.COM                  JUDITH.ROSS@JUDITHWROSS.COM                     ERIC.SODERLUND@JUDITHWROSS.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 26 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 4 of 8                                                                                                                                                        02/25/2019 05:42:06 PM
001958P001-1395S-125                             001966P001-1395S-125                                 001887P001-1395S-125                                 001886P001-1395S-125
LAW OFFICES OF JUDITH W ROSS                     LEYH PAYNE & MALLIA PLLC                             LOCKE LORD LLP                                       LOCKE LORD LLP
JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY    STEVEN A LEYH                                        CHRISTIAN PEREZ                                      PHILIP G EISENBERG
700 N PEARL ST STE 1610                          9545 KATY FREEWAY STE 200                            600 TRAVIS ST STE 2800                               600 TRAVIS ST STE 2800
DALLAS TX 75201                                  HOUSTON TX 77024                                     HOUSTON TX 77002                                     HOUSTON TX 77002
RACHAEL.SMILEY@JUDITHWROSS.COM                   SLEYH@LPMFIRM.COM                                    CHRISTIAN.PEREZ@LOCKELORD.COM                        PEISENBERG@LOCKELORD.COM




001889P001-1395S-125                             000039P001-1395S-125                                 000040P001-1395S-125                                 001897P001-1395S-125
MANIER & HEROD PC                                MARYLAND ATTORNEY GENERAL                            MASSACHUSETTS ATTORNEY GENERAL                       MCCREARY, VESELKA, BRAGG
MICHAEL E COLLINS, ESQ                           BRIAN FROSH                                          MAURA HEALY                                          TARA LEDAY
1201 DEMONBREUN ST STE 900                       200 ST PAUL PL                                       ONE ASHBURTON PL                                     P. O. BOX 1269
NASHVILLE TN 37219                               BALTIMORE MD 21202-2022                              BOSTON MA 02108-1698                                 ROUND ROCK TX 78680
MCOLLINS@MANIERHEROD.COM                         OAG@OAG.STATE.MD.US                                  AGO@STATE.MA.US                                      TLEDAY@MVBALAW.COM




001910P001-1395S-125                             000041P001-1395S-125                                 000098P001-1395S-125                                 000045P001-1395S-125
MCGUIRE CRADDOCK & STROTHER PC                   MICHIGAN ATTORNEY GENERAL                            MINERALS MANAGEMENT SVC                              MONTANA ATTORNEY GENERAL
J MARK CHEVALLIER                                BILL SCHUETTE                                        TIMOTHY CALAHAN                                      TIM FOX
2501 N HARWOOD STE 1800                          PO BOX 30212                                         1849 C ST NW MAIL STOP 5134                          215 N SANDERS THIRD FLOOR
DALLAS TX 75201                                  525 W OTTAWA ST                                      WASHINGTON DC 20240                                  JUSTICE BUILDING
MCHEVALLIER@MCSLAW.COM                           LANSING MI 48909-0212                                TIMOTHY.CALAHAN@ONRR.GOV                             HELENA MT 59620-1401
                                                 MIAG@MI.GOV                                                                                               CONTACTDOJ@MT.GOV



001902P001-1395S-125                             001902P001-1395S-125                                 001902P001-1395S-125                                 001901P001-1395S-125
MOONEY GREEN SAINDON MURPHY & WELCH PC           MOONEY GREEN SAINDON MURPHY & WELCH PC               MOONEY GREEN SAINDON MURPHY & WELCH PC               MORGAN LEWIS & BOCKIUS LLP
PAUL A GREEN;JOHN R MOONEY;DIANA BARDES          PAUL A GREEN;JOHN R MOONEY;DIANA BARDES              PAUL A GREEN;JOHN R MOONEY;DIANA BARDES              CRYSTAL R AXELROD
1920 L STREET NW STE 400                         1920 L STREET NW STE 400                             1920 L STREET NW STE 400                             1000 LOUISIANA ST STE 4000
WASHINGTON DC 20036                              WASHINGTON DC 20036                                  WASHINGTON DC 20036                                  HOUSTON TX 77002-5005
PGREEN@MOONEYGREEN.COM                           JMOONEY@MOONEYGREEN.COM                              DBARDES@MOONEYGREEN.COM                              CAXELROD@MORGANLEWIS.COM




001901P001-1395S-125                             001900P001-1395S-125                                 001900P001-1395S-125                                 001900P001-1395S-125
MORGAN LEWIS & BOCKIUS LLP                       MORGAN LEWIS & BOCKIUS LLP                           MORGAN LEWIS & BOCKIUS LLP                           MORGAN LEWIS & BOCKIUS LLP
CRYSTAL R AXELROD                                JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI            JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI            JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI
1000 LOUISIANA ST STE 4000                       1701 MARKET ST                                       1701 MARKET ST                                       1701 MARKET ST
HOUSTON TX 77002-5005                            PHILDELPHIA PA 19103-2921                            PHILDELPHIA PA 19103-2921                            PHILDELPHIA PA 19103-2921
crystal.axelrod@morganlewis.com                  JGOODCHILD@MORGANLEWIS.COM                           RMAUCERI@MORGANLEWIS.COM                             john.goodchild@morganlewis.com




001900P001-1395S-125                             001908P001-1395S-125                                 001908P001-1395S-125                                 001908P001-1395S-125
MORGAN LEWIS & BOCKIUS LLP                       MORRISON & FOERSTER LLP                              MORRISON & FOERSTER LLP                              MORRISON & FOERSTER LLP
JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI        LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES   LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES   LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES
1701 MARKET ST                                   250 WEST 55TH ST                                     250 WEST 55TH ST                                     250 WEST 55TH ST
PHILDELPHIA PA 19103-2921                        NEW YORK NY 10019                                    NEW YORK NY 10019                                    NEW YORK NY 10019
rachel.mauceri@morganlewis.com                   LMARINUZZI@MOFO.COM                                  TGOREN@MOFO.COM                                      JMARINES@MOFO.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 27 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 5 of 8                                                                                                                                     02/25/2019 05:42:06 PM
000099P001-1395S-125                             001970P001-1395S-125                   000002P002-1395S-125                        000002P002-1395S-125
NELSON BROTHERS MINING SVC                       OFFICE OF ATTORNEY GENERAL             OFFICE OF THE U.S. TRUSTEE                  OFFICE OF THE U.S. TRUSTEE
TIM ZELI DIRECTOR DIRECT OPERATIONS              DOUGLAS B ANDERSON                     Attn: Stephen Statham ; Hector Duren, Jr.   Attn: Stephen Statham ; Hector Duren, Jr.
820 SHADES CREEK PKWY                            ASSISTANT ATTORNEY GENERAL             515 RUSK STREET                             515 RUSK STREET
STE 2000                                         500 NORTH 9TH STREET                   SUITE 3516                                  SUITE 3516
BIRMINGHAM AL 35209                              BISMARCK ND 58501-4509                 HOUSTON TX 77002                            HOUSTON TX 77002
TZELI@NELBRO.COM                                 DBANDERS@ND.GOV                        stephen.statham@usdoj.gov                   Hector.Duran.Jr@usdoj.gov



000096P001-1395S-125                             000143P001-1395S-125                   001892P001-1395S-125                        001893P001-1395S-125
OHIO CAT                                         OHIO ENVIRONMENTAL PROTECTION AGENCY   OHIO ENVIRONMENTAL PROTECTION AGENCY        OHIO ENVIRONMENTAL PROTECTION AGENCY
KEN TAYLOR PRESIDENT                             CRAIG W BUTLER DIRECTOR                MICHAEL E IDZKOWSKI, ASST ATTORNEY GEN      TIMOTHY J KERN , ASST ATTORNEY GENERAL
3993 E ROYALTON RD                               30 E BROAD ST                          ENVIRONMENTAL ENFORCEMENT SECTION           ENVIRONMENTAL ENFORCEMENT SECTION
BROADVIEW HTS OH 44147                           25TH FLOOR                             30 E BROAD ST 25TH FLOOR                    30 E BROAD ST 25TH FLOOR
KTAYLOR@OHIOCAT.COM                              COLUMBUS OH 43215                      COLUMBUS OH 43215                           COLUMBUS OH 43215
                                                 CRAIG.BUTLER@EPA.OHIO.GOV              MICHAEL.IDZKOWSKI@OHIOATTORNEYGENERAL.GOV   TIMOTHY.KERN@OHIOATTORNEYGENERAL.GOV



000148P001-1395S-125                             000148P001-1395S-125                   000056P001-1395S-125                        001587P001-1395S-125
OKIN ADAMS LLP                                   OKIN ADAMS LLP                         OREGON ATTORNEY GENERAL                     PATRICK M FLYNN PC
MATTHEW S OKIN; DAVID L CURRY JR                 MATTHEW S OKIN; DAVID L CURRY JR       ELLEN F ROSENBLUM                           PATRICK M FLYNN
113 VINE ST STE 240                              113 VINE ST STE 240                    OREGON DEPT OF JUSTICE                      1225 NORTH LOOP WEST STE 1000
HOUSTON TX 77002                                 HOUSTON TX 77002                       1162 COURT ST NE                            HOUSTON TX 77008-1775
MOKIN@OKINADAMS.COM                              DCURRY@OKINADAMS.COM                   SALEM OR 97301-4096                         PAT@PMFPC.COM
                                                                                        FRED.BOSS@DOJ.STATE.OR.US



001980P001-1395S-125                             000144P003-1395S-125                   000144P003-1395S-125                        000144P003-1395S-125
PATTEN, PETERMAN, BEKKEDAHL & GREEN, PLLC        PENSION BENEFIT GUARANTY CORP          PENSION BENEFIT GUARANTY CORP               PENSION BENEFIT GUARANTY CORP
JAMES A. PATTEN, ESQ.                            N. RAYLE; A. ZAREBA; C. ALBAUGH        N. RAYLE; A. ZAREBA; C. ALBAUGH             N. RAYLE; A. ZAREBA; C. ALBAUGH
2817 2ND AVENUE N STE 300                        1200 K ST NW                           1200 K ST NW                                1200 K ST NW
BILLINGS MT 59101-2041                           WASHINGTON DC 20005                    WASHINGTON DC 20005                         WASHINGTON DC 20005
APATTEN@PPBGLAW.COM                              RAYLE.NATHANIEL@PBGC.GOV               ZAREBA.ADRIAN@PBGC.GOV                      ALBAUGH.COLIN@PBGC.GOV




001888P001-1395S-125                             000092P002-1395S-125                   000092P002-1395S-125                        000123P001-1395S-125
PERKINS COIE LLP                                 PORTER HEDGES LLP                      PORTER HEDGES LLP                           RHINO ENERGY LLC
ALAN D SMITH                                     JOHN F. HIGGINS;ERIC M ENGLISH         JOHN F. HIGGINS;ERIC M ENGLISH              RICHARD A BOONE CEO
1201 THIRD AVENUE STE 4900                       1000 MAIN STREET                       1000 MAIN STREET                            RHINO RESOURCE PARTNERS LP
SEATTLE WA 98101-3099                            HOUSTON TX 77002                       HOUSTON TX 77002                            424 LEWIS HARGETT CIR
ADSMITH@PERKINSCOIE.COM                          JHIGGINS@PORTERHEDGES.COM              EENGLISH@PORTERHEDGES.COM                   STE 250
                                                                                                                                    LEXINGTON KY 40503
                                                                                                                                    RBOONE@RHINOLP.COM


000115P002-1395S-125                             001882P001-1395S-125                   001952P001-1395S-125                        001951P001-1395S-125
ROCKY MOUNTAIN POWER                             ROSS BANKS MAY CRON & CAVIN PC         RUMBERGER KIRK & CALDWELL PC                RUMBERGER KIRK & CALDWELL PC
MEGAN MCKAY WITHRODER                            JOHN MAYER                             FREDERICK D CLARKE III                      R SCOTT WILLIAMS
PO BOX 26000                                     7700 SAN FELIPE STE 550                2001 PARK PLACE NORTH STE 1300              2001 PARK PLACE NORTH STE 1300
1033 NE 6TH AVE                                  HOUSTON TX 77063                       BIRMINGHAM AL 35203                         BIRMINGHAM AL 35203
PORTLAND OR 97256-0001                           JMAYER@ROSSBANKS.COM                   FCLARKE@RUMBERGER.COM                       SWILLIAMS@RUMBERGER.COM
MEGAN.MCKAY@PACIFICORP.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 28 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 6 of 8                                                                                                                                                            02/25/2019 05:42:06 PM
001976P001-1395S-125                                 001896P001-1395S-125                                 001896P001-1395S-125                                 001896P001-1395S-125
Reid W. Lambert                                      SATTERLEE STEPHENS LLP                               SATTERLEE STEPHENS LLP                               SATTERLEE STEPHENS LLP
STRONG & HANNI                                       CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO   CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO   CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO
102 South 200 East , Suite 800                       230 PARK AVE                                         230 PARK AVE                                         230 PARK AVE
Salt Lake City UT 84111                              NEW YORK NY 10169                                    NEW YORK NY 10169                                    NEW YORK NY 10169
rlambert@strongandhanni.com                          CBELMONTE@SSBB.COM                                   TBROCK@SSBB.COM                                      PBOSSWICK@SSBB.COM




000074P002-1395S-125                                 000074P002-1395S-125                                 000074P002-1395S-125                                 000073P002-1395S-125
SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP
DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       MARC B. FRIESS;KRISTINE G MANOUKIAN
919 THIRD AVE                                        919 THIRD AVE                                        919 THIRD AVE                                        919 THIRD AVE
NEW YORK NY 10022                                    NEW YORK NY 10022                                    NEW YORK NY 10022                                    NEW YORK NY 10022
DAVID.HILLMAN@SRZ.COM                                LUCY.KWESKIN@SRZ.COM                                 KELLY.KNIGHT@SRZ.COM                                 MARC.FRIESS@SRZ.COM




000073P002-1395S-125                                 000009P001-1395S-125                                 001954P001-1395S-125                                 000007P002-1395S-125
SCHULTE ROTH & ZABEL LLP                             SECURITIES & EXCHANGE COMMISSION                     SECURITIES AND EXCHANGE COMMISSION                   SECURITIES AND EXCHANGE COMMMISSION
MARC B. FRIESS;KRISTINE G MANOUKIAN                  DEVNER REG. OFC. JULIE LUTZ                          SONIA CHAE                                           JAY CLAYTON, CHAIRMAN
919 THIRD AVE                                        1961 STOUT STREET                                    175 WEST JACKSON BLVD STE 1450                       100 F ST NE
NEW YORK NY 10022                                    STE 1700                                             CHICAGO IL 60604                                     WASHINGTON DC 20549
KRISTINE.MANOUKIAN@SRZ.COM                           DENVER CO 80294-1961                                 CHAES@SEC.GOV                                        CHAIRMANOFFICE@SEC.GOV
                                                     DENVER@SEC.GOV



000008P001-1395S-125                                 000094P002-1395S-125                                 000094P002-1395S-125                                 000094P002-1395S-125
SECURITIES AND EXCHANGE COMMMISSION                  SEWARD & KISSEL LLP                                  SEWARD & KISSEL LLP                                  SEWARD & KISSEL LLP
FT WORTH REG OFFC S SHIPHANDLER                      GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP
BURNETT PLAZA STE 1900                               ONE BATTERY PARK PLAZA                               ONE BATTERY PARK PLAZA                               ONE BATTERY PARK PLAZA
801 CHERRY ST UNIT 18                                NEW YORK NY 10004                                    NEW YORK NY 10004                                    NEW YORK NY 10004
FORT WORTH TX 76102                                  BATEMAN@SEWKIS.COM                                   KALOGRIOPOULOS@SEWKIS.COM                            ASHMEAD@SEWKIS.COM
DFW@SEC.GOV



000094P002-1395S-125                                 000072P005-1395S-125                                 000072P005-1395S-125                                 000072P005-1395S-125
SEWARD & KISSEL LLP                                  SHIPMAN & GOODWIN, LLP                               SHIPMAN & GOODWIN, LLP                               SHIPMAN & GOODWIN, LLP
GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   IRA H. GOLDMAN                                       IRA H. GOLDMAN                                       IRA H. GOLDMAN
ONE BATTERY PARK PLAZA                               ONE CONSTITUTION PLAZA                               ONE CONSTITUTION PLAZA                               ONE CONSTITUTION PLAZA
NEW YORK NY 10004                                    HARTFORD CT 06103-1919                               HARTFORD CT 06103-1919                               HARTFORD CT 06103-1919
LOTEMPIO@SEWKIS.COM                                  IGOLDMAN@GOODWIN.COM                                 BANKRUPTCY@GOODWIN.COM                               BANKRUPTCYPARALEGAL@GOODWIN.COM




000111P001-1395S-125                                 001904P001-1395S-125                                 001907P001-1395S-125                                 001903P001-1395S-125
SILVER SPUR CONVEYOR                                 STITES & HARBISON PLLC                               STITES & HARBISON PLLC                               STITES & HARBISON PLLC
GREG SMITH PRESIDENT                                 W BLAINE EARLY III                                   ELIZABETH LEE THOMPSON                               WILLIAM T GORTON III
578 RAVEN RD                                         250 WEST MAIN ST STE 2300                            250 WESR MAIN ST STE 2300                            250 WEST MAIN ST STE 2300
RAVEN VA 24639                                       LEXINGTON KY 40507                                   LEXINGTON KY 40507                                   LEXINGTON KY 40507
SILVERSPURBELT@AOL.COM                               BEARLY@STITES.COM                                    ETHOMPSON@STITES.COM                                 WGORTON@STITES.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 29 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 7 of 8                                                                                                                               02/25/2019 05:42:06 PM
001906P001-1395S-125                             001905P001-1395S-125                   001881P001-1395S-125                      001881P001-1395S-125
STOEL RIVES LLP                                  STOEL RIVES LLP                        TEXAS ATTORNEY GENERAL'S OFFICE           TEXAS ATTORNEY GENERAL'S OFFICE
MARK E HINDLEY                                   OREN BUCHANAN HAKER                    HAL F MORRIS;ASHLEY F BARTRAM             HAL F MORRIS;ASHLEY F BARTRAM
201 MAIN ST #1100                                760 SW NINTH STE 3000                  BANKRUPTCY & COLLECTIONS DIVISION         BANKRUPTCY & COLLECTIONS DIVISION
SALT LAKE CITY UT 84111                          PORTLAND OR 97205                      P O BOX 12548- MC008                      P O BOX 12548- MC008
MARK.HINDLEY@STOEL.COM                           OREN.HAKER@STOEL.COM                   AUSTIN TX 78711-2548                      AUSTIN TX 78711-2548
                                                                                        HAL.MORRIS@OAG.TEXAS.GOV                  ASHLEY.BARTRAM@OAG.TEXAS.GOV



000086P001-1395S-125                             000100P001-1395S-125                   001953P001-1395S-125                      001589P001-1395S-125
TEXAS COMMISSION OF ENVIRONMENTAL QUALITY        TRACTOR AND EQUIPMENT CO               TX -COMPTROLLER OF PUBLIC ACCOUNTS        TX-COMPTROLLER OF PUBLIC ACCOUNTS
PO BOX 13087                                     TIM MAY VICE PRESIDENT AND CFO         JAY W HURST, ASST ATTORNEY GENERAL        JOHN MARK STERN, ASST ATTORNEY GENERAL
MAIL CODE - TCEQ                                 17035 W VLY HWY                        BANKRUPTCY & COLLECTIONS DIV MC 008       BANKRUPTCY & COLLECTIONS DIV MC008
AUSTIN TX 78711-3087                             TUKWILA WA 98188                       P O BOX 12548                             P O BOX 12548
AC@TCEQ.TEXAS.GOV                                TMAY@HARNISHGRP.COM                    AUSTIN TX 78711-2548                      AUSTIN TX 78711-2548
                                                                                        JAY.HURST@OAG.TEXAS.GOV                   JOHN.STERN@OAG.TEXAS.GOV



001898P001-1395S-125                             001899P001-1395S-125                   000003P001-1395S-125                      000091P002-1395S-125
UMWA HEALTH & RETIREMENT FUNDS                   UMWA HEALTH & RETIREMENT FUNDS         UNITED STATES ATTORNEY                    US BANK GLOBAL CORPORATE TRUST SERVICES
BARBARA E LOCKLIN, ASST GEN COUNSEL              GLENDA FINCH, GENERAL COUNSEL          SOUTHERN DISTRICT OF TEXAS                LOAN AGENCY/PRITAL K PATEL
OFFICE OF THE GENERAL COUNSEL                    OFFICE OF THE GENERAL COUNSEL          1000 LOUISIANA STE 2300                   214 NORTH TYRON STREET
2121 K STREET N W STE 350                        2121 K STREET N W STE 350              HOUSTON TX 77002                          27TH FLOOR
WASHINGTON DC 20037                              WASHINGTON DC 20037                    USATXS.ATTY@USDOJ.GOV                     CHARLOTTE NC 28202-1078
BLOCKLIN@UMWAFUNDS.ORG                           GFINCH@UMWAFUNDS.ORG                                                             PRITAL.PATEL@USBANK.COM



000091P002-1395S-125                             000020P001-1395S-125                   001957P001-1395S-125                      000063P001-1395S-125
US BANK GLOBAL CORPORATE TRUST SERVICES          US BANK NATIONAL ASSOCIATION           US DEPARTMENT OF JUSTICE-CIVIL DIV        UTAH ATTORNEY GENERAL
LOAN AGENCY/PRITAL K PATEL                       CHRISTOPHER H. GEHMAN - VP             SETH B SHAPIRO, SENIOR TRIAL COUNSEL      SEAN D REYES
214 NORTH TYRON STREET                           JAMES CENTER TWO                       1101 L STREET NW RM 7114, SEVENTH FLOOR   PO BOX 142320
27TH FLOOR                                       1021 EAST CARY STREET 18TH FLR         WASHINGTON DC 20005                       SALT LAKE CITY UT 84114-2320
CHARLOTTE NC 28202-1078                          RICHMOND VA 23219                      SETH.SHAPIRO@USDOJ.GOV                    UAG@AGUTAH.GOV
AGENCY.SERVICES@USBANK.COM                       CHRISTOPHER.GEHMAN@USBANK.COM



001911P001-1395S-125                             000064P001-1395S-125                   000134P001-1395S-125                      000146P001-1395S-125
VEDDER PRICE                                     VERMONT ATTORNEY GENERAL               WILLIAM ALBERT INC                        WILMER CUTLER PICKERING HALE AND DORR LLP
DOUGLAS J LIPKE                                  TJ DONOVAN                             WILLIAM ALBERT PRESIDENT                  ANDREW N GOLDMAN
222 NORTH LASALLE ST                             PAVILLION OFFICE BLDG                  1300 CASSINGHAM HOLLOW DR                 7 WORLD TRADE CENTER
CHICAGO IL 60601                                 109 STATE ST                           COSHOCTON OH 43812                        250 GREENWICH ST
DLIPKE@VEDDERPRICE.COM                           MONTPELIER VT 05609-1001               WILLIAM.ALBERT@WILLIAMALBERT.COM          NEW YORK NY 10007
                                                 AGO.INFO@VERMONT.GOV                                                             ANDREW.GOLDMAN@WILMERHALE.COM



000147P001-1395S-125                             000071P001-1395S-125                   001955P001-1395S-125                      001955P001-1395S-125
WILMER CUTLER PICKERING HALE AND DORR LLP        WILMINGTON SAVINGS FUND SOCIETY, FSB   WINSTON & STRAWN LLP                      WINSTON & STRAWN LLP
BENJAMIN W LOVELAND                              GEOFFREY J. LEWIS                      CAREY D SCHREIBER;BART PISELLA            CAREY D SCHREIBER;BART PISELLA
60 STATE ST                                      500 DELAWARE AVE                       200 PARK AVENUE                           200 PARK AVENUE
BOSTON MA 02109                                  WILMINGTON DE 19801                    NEW YORK NY 10166-4193                    NEW YORK NY 10166-4193
BENJAMIN.LOVELAND@WILMERHALE.COM                 GLEWIS@WSFSBANK.COM                    CSCHREIBER@WINSTON.COM                    BPISELLA@WINSTON.COM
                             Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 30 of 160
                                                Westmoreland Coal Company, et al.
                                                         Electronic Mail
                                                          Exhibit Pages
Page # : 8 of 8                                                                                     02/25/2019 05:42:06 PM
001956P001-1395S-125               001883P001-1395S-125          001969P001-1395S-125
WINSTON & STRAWN LLP               WOLCOT RIVERS GATES           ZACK A CLEMENT PLLC
LAUREN RANDLE                      CULLEN D SPECKHART            ZACK A CLEMENT
1111 LOUISIANA 25TH FLOOR          200 BENDIX ROAD STE 300       3753 DRUMMOND ST
HOUSTON TX 77002                   VIRGINIA BEACH VA 23452       HOUSTOB TX 77025
LRANDLE@WINSTON.COM                CSPECKHART@WOLRIV.COM         ZACK.CLEMENT@ICLOUD.COM




               Records Printed :   171
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 31 of 160




                         EXHIBIT 2
                                              Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 32 of 160
                                                                               Westmoreland Coal Company, et al.
                                                                                        Exhibit Pages

Page # : 1 of 60                                                                                                                                     02/25/2019 05:43:56 PM
000832P001-1395A-125                               000137P001-1395S-125                        002869P001-1395A-125                      004467P001-1395A-125
ACE INA GROUP                                      ACME SOIL REMEDIATION INC                   CAROLYN ADDY                              DORA ADKINS
436 WALNUT ST                                      THERESA SIMPSON PRINCIPAL                   83649 ADDY RD                             39766 BADGERSBURG RD
PHILADELPHIA PA 19106                              108 N BEHREND AVE                           CADIZ OH 43907                            BETHESDA OH 43719
                                                   STE A
                                                   FARMINGTON NM 87401



015722P001-1395A-125                               000902P001-1395A-125                        000903P001-1395A-125                      000905P001-1395A-125
DORA ADKINS                                        AEP GENERATION RESOURCES INC                AEP GENERATION RESOURCES INC              AEP GENERATION RESOURCES INC
39766 BADGERSBURG RD                               FUEL CONTRACT ADMINISTRATION                REAL ESTATE ASSET MANAGEMENT              1 RIVERSIDE PLZ
BETHESAD OH 43719                                  155 W NATIONWIDE BLVD STE 500               59 WEST MAIN ST                           COLUMBUS OH 43215
                                                   COLUMBUS OH 43215                           MCCONNELSVILLE OH 43756




016186P001-1395A-125                               016187P001-1395A-125                        000021P001-1395S-125                      000095P001-1395A-125
AEP GENERATION RESOURCES INC                       AEP GENERATION RESOURCES INC                ALABAMA ATTORNEY GENERAL                  ALABAMA DEPT OF REVENUE
BRIAN M COX AGENT                                  REAL ESTATE ASSET MANAGMENT                 STEVE MARSHALL                            50 NORTH RIPLEY ST
59 WEST MAIN ST                                    59 WEST MAIN ST                             501 WASHINGTON AVE                        MONTGOMERY AL 36132
MCCONNELSVILLE OH 43756                            MCCONNELSVILLE OH 43756                     MONTGOMERY AL 36130




000958P001-1395A-125                               012650P001-1395A-125                        000982P001-1395A-125                      008711P001-1395A-125
ALBERT AND THELMA WELLS                            SHIRLEY ALDER                               ALLEN AND IMLER COAL SALES                LORI MCDOUGAL ALLEN
7609 ISLE CT                                                                                   PO BOX 31                                 109 SW 11TH ST
FAIR OAK CA 95628                                                                              SHAWNEE OH 43782-0031                     RICHMOND IN 47374




001051P001-1395A-125                               001052P001-1395A-125                        001064P001-1395A-125                      001075P001-1395A-125
ALTHEIR'S OIL                                      ALTIER OIL INC                              AMAX INC                                  AMERICAN ELECTRIC POWER
POBOX 430                                          PO BOX 415                                  251 NORTH ILLINOIS ST                     PO BOX 24424
CORNING OH 43730                                   CORNING OH 43730                            INDIANAPOLIS IN 46204                     CANTON OH 44701-4424




016189P001-1395A-125                               001078P001-1395A-125                        001084P001-1395A-125                      001087P001-1395A-125
AMERICAN ELECTRIC POWER                            AMERICAN ELECTRIC POWER CO INC              AMERICAN ELECTRIC POWER SVC COMPORATION   AMERICAN EXPRESS TRAVEL RELATED SVC CO INC
850 TECH CENTER DR                                 OFFICE OF GENERAL COUNSEL                   DIRECTOR -LAND AND MINERAL DEVELOPMENT    AMERICAN EXPRESS TOWER
GAHANNA OH 43230-6605                              ATT KENNETH E MCDONOUGH ESQ                 428 TRAVIS ST                             200 VESEY ST
                                                   ONE RIVERSIE PLAZA 29TH FLOOR               SHREVEPORT LA 71101                       NEW YORK NY 10285
                                                   COLUMBUS OH 43215



001088P001-1395A-125                               016878P001-1395A-125                        001118P001-1395A-125                      005849P001-1395A-125
AMERICAN EXPRESS TRAVEL RELATED SVC CO INC         AMERICAN LONGSHORE MUTUAL ASSOCIATION LTD   AMISTA MUMFORD                            GLADYS ANNA ANGUS
AMERICAN EXPRESS CO COPORATE SVC OPERATIONS        JEANETTE SANDER                             7785 POLE CAT RD                          PO BOX 45
AESC-P                                             11 NORTH WATER ST 32ND FL                   NEW LEXINGTON OH 43764                    GLENCOE OH 43123
20022 NORTH 31ST AVE                               MOBILE AL 36602
MAIL CODE AZ-08-03-11
PHOENIX AZ 85027
                               Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 33 of 160
                                                              Westmoreland Coal Company, et al.
                                                                       Exhibit Pages

Page # : 2 of 60                                                                                                                           02/25/2019 05:43:56 PM
005850P001-1395A-125                001173P001-1395A-125                         005800P001-1395A-125                          017132P002-1395A-125
GLADYS ANNA ANGUS                   ANIXTER INC                                  GILBERT V ANKROM                              ANKURA TRUST COMPANY, LLC
PO BOX 45                           2301 PATRIOT BLVD                            5407 KINSEY VLY RD SW                         60 STATE STREET, STE 700
GLENCOE OH 43928                    GLENVIEW IL 60025                            NEW PHILADELPHIA OH 43512                     BOSTON MA 02109




017132S001-1395A-125                001180P001-1395A-125                         001202P001-1395A-125                          015684P001-1395A-125
ANKURA TRUST COMPANY, LLC           ANN E JONES JILL B LEE AND LYNN C ANDERSON   ANTHONY MINING CO INC                         ANTHONY MINING CO INC
WINSTON & STRAWN LLP                C O GERALD L JONES                           72 AIRPORT RD                                 72 AIRPORT RD
200 PARK AVE                        1921 MAPLE RD                                CROSS CREEK TOWNSHIP                          WINTERSVILLE OH 43953
NEW YORK NY 10166                   CAMBRIDGE OH 43725                           WINTERSVILLE OH 43953




011678P001-1395A-125                001219P001-1395A-125                         001241P001-1395A-125                          001253P001-1395A-125
RICHARD AND MARGARET ANTOLAK        AON RISK INSURANCE SVC WEST INC              APPLIED INDUSTRIAL TECHNOLOGIES INC           ARGO GROUP
70180 PROVIDENCE HILL PT RD         1900 16TH ST STE 1000                        1 APPLIED PLZ                                 PO BOX 469011
ST. CLAIRSVILLE OH 43950            STE 1000                                     CLEVELAND OH 44115                            SAN ANTONIO TX 78246
                                    DENVER CO 80202




017007S001-1395A-125                017007P005-1395A-125                         000022P002-1395S-125                          000508P002-1395A-125
ARGONAUT INSURANCE CO               ARGONAUT INSURANCE COMPANY                   ARIZONA ATTORNEY GENERAL                      ARIZONA ATTORNEY GENERAL
PO BOX 469011                       ERIC WAXMAN                                  MARK BRNOVICH                                 MARK BRNOVICH
SAN ANTONIO TX 78246                CADWALADER, WICKERSHAM & TAFT LLP            2005 NORTH CENTRAL AVENUE                     2005 N CENTRAL AVE
                                    200 LIBERTY STREET                           PHOENIX AZ 85004-2926                         PHOENIX AZ 85003-1592
                                    NEW YORK NY 10281



000096P001-1395A-125                000509P001-1395A-125                         000097P001-1395A-125                          004131P001-1395A-125
ARIZONA DEPT OF REVENUE             ARKANSAS ATTORNEY GENERAL                    ARKANSAS DEPT OF FINANCE AND ADMINISTRATION   DEAN ARNOLD
1600 W MONROE                       LESLIE RUTLEDGE                              1509 WEST 7TH ST                              5510 ST RT 345
PHOENIX AZ 85007                    323 CENTER ST                                LITTLE ROCK AR 72201                          NEW LEXINGTON OH 43764
                                    STE 200
                                    LITTLE ROCK AR 72201-2610



004132P001-1395A-125                004128P001-1395A-125                         006311P001-1395A-125                          006309P001-1395A-125
DEAN ARNOLD                         DEAN A AND NICOLA K ARNOLD                   HAROLD A AND BONNIE I ARNOLD                  HAROLD AND BONNIE ARNOLD
5370 STATE RTE 345                  5510 SR 345                                  5400 STATE RTE 345                            2576 FLORIDA AVE
NEW LEXINGTON OH 43764              NEW LEXINGTON OH 43764                       NEW LEXINGTON OH 43764                        CARRABELLE FL 32322




006310P001-1395A-125                006315P001-1395A-125                         001297P001-1395A-125                          001298P001-1395A-125
HAROLD AND BONNIE ARNOLD            HAROLD BRENDA AND DEAN ARNOLD                ARTHUR AND JANE BAZ                           ARTHUR C AND MELISSA L MCDERMITT
1073 RICHTER RD                     5510 STATE RTE 345                           5110 SCHUYKILL ST                             1328 LANGELOTH RD
COLUMBUS OH 43223                   NEW LEXINGTON OH 43764                       COLUMBUS OH 43220                             BURGETTSTOWN PA 15021
                                Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 34 of 160
                                                                   Westmoreland Coal Company, et al.
                                                                            Exhibit Pages

Page # : 3 of 60                                                                                                             02/25/2019 05:43:56 PM
018937P001-1395A-125                 001383P001-1395A-125                          016133P001-1395A-125         006365P001-1395A-125
ASCENT RESOURCES UTICA LLC           AU MINES                                      AU MINES INC                 HARRY AND CHARLES AULT
PO BOX 13678                         1325 AIRMOTIVE WAY STE 175V                   1325 AIRMOTIVE WAY           4266 AULT RD NE
OKLAHOMA CITY OK 73113               RENO NV 89502                                 RENO NV 89502                MINERAL CITY OH 44656




016180P001-1395A-125                 015685P001-1395A-125                          015795P001-1395A-125         012111P001-1395A-125
AYRSHIRE COLLERIES CORP              AYRSHIRE COLLIERIES CORP                      NONA MCDOUGAL BABICH         RUSSELL BADGET III
105 SOUTH MERIDIAN ST                105 SOUTH MERIDIAN ST                         BOX 32                       C O DONALD E BOWLES
INDIANAPOLIS IN 46107                INDIANAPOLIS IN 46107                         ROSAMOND CA 93560            PO BOX 526
                                                                                                                MADISONVILLE KY 42431




008715P001-1395A-125                 007524P001-1395A-125                          015601P001-1395A-125         017135P002-1395A-125
LOUIS AND BRENDA BAGGETT             JOE BAKER                                     BANK OF MONTREAL             BANK OF MONTREAL
2877 US HIGHWAY 62 WEST              7785 POLE CAT RD                              COLLATERAL AGENT             DENTONS US LLP
GREENVILLE KY 42345                  NEW LEXINGTON OH 43764                        115 S LASALLE ST 25 WEST     C/O GEOFFREY M. MILLER
                                                                                   CHICAGO IL 60603             233 S. WACKER DRIVE, SUITE 5900
                                                                                                                CHICAGO IL 60606



017135S001-1395A-125                 001531P001-1395A-125                          016097P004-1395A-125         001950P001-1395S-125
BANK OF MONTREAL                     BANK OF MONTREAL AS COLLATERAL AGENT          BANKDIRECT CAPITAL FINANCE   BANKRUPTCY ADMINISTRATION
100 KING STREET WEST 23RD FLR        115 S LASALLE ST                              RICHARD TWARDOWSKI           CHRISTINE R ETHERIDGE
TORONTO ON M5X1A1                    25TH FLOOR WEST                               150 NORTH FIELD DR STE 190   WELLS FARGO VENDOR FINANCIAL SERVICES LLC
                                     CHICAGO IL 60603                              LAKE FOREST IL 60045         P O BOX 13708
                                                                                                                MACON GA 31208-3708



001551P001-1395A-125                 001552P001-1395A-125                          001550P001-1395A-125         001554P001-1395A-125
BARBARA AND GEORGE POST              BARBARA AND RAY NEWMAN                        BARBARA J CRAWFORD           BARBARA SIX
9821 STATE RTE 13 SE                 BRUCE MCDONALD POWER OF ATTORNEY                                           8634 OLD TOWN RD
GLOUSTER OH 45732                    6107 STATE RD 176                                                          NEW STRAITSVILLE OH 43766
                                     DRAKESBORO KY 42337




004431P001-1395A-125                 004433P001-1395A-125                          008315P001-1395A-125         015766P001-1395A-125
DONALD AND ERIC BARBE                DONALD AND ERIC BARBE                         LARRY AND SHERRY BARBE       LARRY AND SHERRY BARBE
68059 FALLOURE RD                    68059 FALLOURE RD                             344 GORDON ST                344 BORDON ST
R7 #7                                RT #1                                         BELMONT OH 43718             BELMONT OH 43718
BELMONT OH 43718                     BELMONT OH 43718




013665P001-1395A-125                 009087P001-1395A-125                          008318P001-1395A-125         012147P001-1395A-125
TERRY AND PAULA BARBE                MARTY D BARKER                                LARRY BARRICKLOW             RUTH AND JOHN BATES
62220 SOUTH 26 RD                    1310 OVERLOOK DR                              6676 KENNERDOWN ST           146 PALM BLVD
BETHESDA OH 43719                    ALLIANCE OH 44601                             COLUMBUS OH 43229            MISSOURI CITY TX 77459
                                             Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 35 of 160
                                                                              Westmoreland Coal Company, et al.
                                                                                       Exhibit Pages

Page # : 4 of 60                                                                                                                                     02/25/2019 05:43:56 PM
007760P001-1395A-125                              004513P001-1395A-125                           018993P001-1395A-125                  004004P001-1395A-125
JOSEPH J AND MILDRED BAUMGARD                     DOUGLAS E BAXTER                               BAYOU COAL PARTNERS LLC               DARL AND NORMA BEACH
127 CHIPPEWA PK RD                                1310 OVERLOOK DR                               ATTN: THOMAS M. CLARKE                5223 KINSEY VLY RD SW
BEAVER FALLS PA 15010                             ALLIANCE OH 44601                              192 SUMMERFIELD COURT, SUITE 203      NEW PHILADELPHIA OH 43812
                                                                                                 ROANOKE VA 24019




018960P001-1395A-125                              008973P001-1395A-125                           002876P001-1395A-125                  011512P001-1395A-125
VERA AND GERALD BEAL                              MARK A BEATRICE                                CAROLYN SUE BECK                      RAYMOND T BECK
20 EARL ST                                        TRUSTEE IN BANKRUPTCY FOR FERRIS COAL CO INC   11372 LISBON ST SE                    11372 LISBON ST SE
GLOUSTER OH 45732                                 ATRIUM LEVEL TWO THE COMMERCE BUILDING         PARIS OH 44669                        PARIS OH 44669
                                                  201 E COMMERCE ST LEVEL TWO
                                                  YOUNGSTOWN OH 44503



011513P001-1395A-125                              001725P001-1395A-125                           001726P001-1395A-125                  015689P001-1395A-125
RAYMOND T BECK                                    BEDWAY COAL CO                                 BEDWAY LAND AND MINERALS CO           BEDWAY LAND AND MINERALS CO
1065 SAM KRABIL AVE SE                            212 MAIN ST                                    67877 PANCOAST RD NORTH               212 MAIN ST
P O BOX 30129                                     ADENA OH 43901                                 BELMONT OH 43718                      ADENA OH 43981
EAST CANTON OH 44730




001727P001-1395A-125                              007755P001-1395A-125                           001814P001-1395A-125                  015602P001-1395A-125
BEDWAY LAND AND MINERALS CO INC                   JOSEPH BEER                                    BELLE PUSKARICH MICHAEL T PUSKARICH   BELMONT COAL INC
212 MAIN ST                                       5246 MILO AVE                                  AND JAMES E CARNES                    46226 NATIONAL RD
ADENA OH 43901                                    MAPLE HEIGHTS OH 44137                         35305 CADIZ-PIEDMONT RD               ST. CLAIRSVILLE OH 43950
                                                                                                 CADIZ OH 43907




001821P001-1395A-125                              001825P001-1395A-125                           001914P001-1395A-125                  001915P001-1395A-125
BELMONT JEFFERSON BEAGLE CLUB INC                 BELMONT JEFFERSON BEAGLE CLUB INC              BERLIN MINERAL CO                     BERLIN MINERAL CO LLC
70670 REYNOLDS RD                                 34650 NELSON DR                                PO BOX 295                            PO BOX 295
PIEDMONT OH 43983                                 PIEDMONT OH 43983                              BERLIN OH 44610                       BERLIN OH 44656




016191P001-1395A-125                              015827P001-1395A-125                           011683P001-1395A-125                  001971P001-1395A-125
BESSIE W WORRELL LIVING TRUST                     RICHARD AND CORINNE BETTS                      RICHARD G BETTS AND CORINNE A BETTS   BEULAH F COMSTOCK-ABEL
DATED 01/21/2008                                  GERALD L JONES                                 C O GERALD L JONES                    4444 COMSTOCK RD SW
TRUSTEES BESSIE W WORRELL AND LANA F RENSI        1921 MAPLE RD                                  1921 MAPLE RD                         STOCKPORT OH 43787
PO BOX 114                                        CAMBRIDGE OH 43725                             CAMBRIDGE OH 43725
CADIZ OH 43907



001976P001-1395A-125                              008334P001-1395A-125                           002067P001-1395A-125                  018845P001-1395A-125
BEVERLEY AND RICHARD HAVERFIELD                   LAURA LEE BIGGS                                BILLY AND PATSY KIRTLEY               BLACKHAWK MINING, LLC
2666 ALVARADO BLVD                                597 VANCOUVER DR                               PO BOX 122                            BLACKHAWK COAL SALES, LLC
STEUBENVILLE OH 43952                             WESTERVILLE OH 43081                           BELTON KY 42324                       3228 SUMMIT SQUARE PLACE, SUITE 180
                                                                                                                                       LEXINGTON KY 40509
                                           Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 36 of 160
                                                                          Westmoreland Coal Company, et al.
                                                                                   Exhibit Pages

Page # : 5 of 60                                                                                                                                 02/25/2019 05:43:56 PM
015784P002-1395A-125                            009030P002-1395A-125                          009200P001-1395A-125                  011499P001-1395A-125
MARTHA BLASS                                    MARTHA L BLASS                                MAX BLOOM                             RAY BLOOM
611 MERGANSER DR                                611 MERGANSER DR                              9326 CORTONA CT                       1810 GREENSBURG RD
SMYRNA TN 37167-6240                            SMYRNA TN 37167-6240                          BAKERSFIELD CA 93314                  N. CANTON OH 44720




002206P001-1395A-125                            002226P001-1395A-125                          002227P002-1395A-125                  002228P001-1395A-125
BLUFF TERMINAL CO                               BOARD OF COMMISSIONERES BELMONT COUNTY OHIO   BOARD OF TRUSTEES OF CLAY TOWNSHIP    BOARD OF TRUSTEES OF MONROE TOWNSHIP
P O BOX 130                                                                                   TUSCARAWAS COUNTY OHIO
DOVER OH 44622




002230P001-1395A-125                            002231P001-1395A-125                          002233P001-1395A-125                  002242P001-1395A-125
BOARD OF TRUSTEES OF NOTTINGHAM TOWNSHIP        BOARD OF TRUSTEES OF SALEM                    BOARD TRUSTEES OF LAWRANCE TOWNSHIP   BOBBY GENE MCGUYER TESTAMENTARY TRUST
HARRISON COUNTY OHIO                                                                          10867 INDUSTRIAL PKWY NW              BOBBY LANDON MCGUYER AND
CLERK CARVOL HEAVLIN                                                                          BOLIVAR OH 44612                      DELISA PENDLEY COTRUSTEES
81199 REDEYE RD                                                                                                                     1030 HUNTSVILLE-QUALITY RD
FREEPORT OH 43973                                                                                                                   MORGANTOWN KY 42261



002258P001-1395A-125                            004042P001-1395A-125                          007308P001-1395A-125                  007558P001-1395A-125
BOGGESS AND BOGGESS INC                         DAVID AND JANET BOGGESS                       JAMES AND MOLLIE BOGGESS              JOHN AND JEANNETTE BOGGESS
A DISSOLVED KENTUCKY CORP                       1739 STATE RTE 176                            1859 STATE RTE 176                    1827 STATE RTE 176
C O SOLE SHAREHOLDER LOUISE B BUSATH            GREENVILLE KY 42345                           GREENVILLE KY 42345                   GREENVILLE KY 42345
4039 BUSATH AVE
LOUISVILLE KY 40218



007756P001-1395A-125                            010846P001-1395A-125                          014779P001-1395A-125                  011943P001-1395A-125
JOSEPH BOGGESS                                  PAUL AND JANET BOGGESS                        WAYNE BOICH                           ROGER B BOND
1911 STATE RTE 176                              1739 STATE RTE 176                            17 SOUTH HIGH ST                      2104 GRAVEL LICK RD
GREENVILLE KY 42345                             GREENVILLE KY 42345                           STE 1220                              NEWCOMERSTOWN OH 43812
                                                                                              COLUMBUS OH 43215




011982P001-1395A-125                            011033P001-1395A-125                          004797P001-1395A-125                  015613P001-1395A-125
RONALD A BOND                                   PHYLLIS BOOTH                                 ELIZABETH R BOSLER                    ELIZABETH R BOSLER
2104 GRAVEL LICK RD                             43374 MIDDLE BEAVER RD                        10603 STUCKY AVE SE                   C RAYMOND
NEWCOMERSTOWN OH 43832                          LISBON OH 44432                               CANTON OH 44610                       2601 BLOOMFIELD RD
                                                                                                                                    CAMBRIDGE OH 43725




006172P001-1395A-125                            007303P001-1395A-125                          004681P001-1395A-125                  007851P001-1395A-125
H JAMES BOSLER                                  JAMES AMD ELIZABEHT BOSLER                    EARL R BOWEN JR                       KARL AND SHIRLEY BOWERS
10603 STUCKY AVE SE                             C/O: CAROL RAYMOND                            2910 VANHORN HILL RD                  49401 MAIN ST
CANTON OH 44730                                 2601 BLOOMFIELD RD                            MALTA OH 43758                        HARRISVILLE OH 43974
                                                CAMBRIDGE OH 43725
                                     Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 37 of 160
                                                                      Westmoreland Coal Company, et al.
                                                                               Exhibit Pages

Page # : 6 of 60                                                                                                                         02/25/2019 05:43:56 PM
007856P001-1395A-125                      010315P001-1395A-125                        010316P001-1395A-125                  015794P001-1395A-125
KARLA AND SHIRLEY BOWERS                  NOLAN AND KAREN BOWERS                      NOLAN AND KAREN BOWERS                NOLAN AND KAREN BOWERS
49401 MAIN ST                             74705 SIXTEEN RD                            74605 SIXTEED RD                      74605 SIXTEEN RD
HARRISVILLE OH 43974                      CADIZ OH 43907                              CADIZ OH 43907                        CADIZ OH 43907




007317P001-1395A-125                      007413P001-1395A-125                        002389P001-1395A-125                  002406P001-1395A-125
JAMES C BRACKETT                          JEFF D AND LORI BRACKETT                    BRADY FRINK                           BRANDEIS MACHINERY AND SUPPLY CO
2404 BRIERS DR                            11506 CEDAR CREEK DR                        2739 BUCHER RD SW                     1801 WATTERSON TRL
COLUMBUS OH 43209                         CANAL WINCHESTER OH 43110                   NEW PHILIDELPHIA OH 44663             LOUISVILLE KY 40299




002405P001-1395A-125                      009839P001-1395A-125                        009498P001-1395A-125                  002430P001-1395A-125
BRANDEIS MACHINERY AND SUPPLY CO          MORRIS AND CAROLYN BRANDY                   MICHAEL W BRANHAM                     BRENDA AND FRANK COOMER
1801 WATTERSON TRL                        1765 STATE RTE 181 SOUTH                    4975 HENDRON RD                       BRENDA COOMER POWER OF ATTORNEY
LOUISVILLE KY 40232-2230                  GREENVILLE KY 42345                         GROVEPORT OH 43125                    1550 CHESTNUT ST
                                                                                                                            BOWLING GREEN KY 42101




004174P002-1395A-125                      013482P001-1395A-125                        013483P001-1395A-125                  002453P002-1395A-125
DEEDRA MCDOUGAL BREWER                    SUSAN KONIECZNY AND JOAN BREWER             SUSAN L KONIECZNY AND JOAN B BREWER   BRICKER AND ECKLER LLP
1830 MAIN ST                              C O GERALD L JONES                          C O GEOFFREY B MOSSER ESQ             1001 LAKESIDE AVE E, SUITE 1350
PORT NORRIS NJ 08349                      1921 MAPLE RD                               232 SOUTH MAIN ST                     CLEVELAND OH 44114
                                          CAMBRIDGE OH 43725                          PO BOX 265
                                                                                      CADIZ OH 43907



002469P001-1395A-125                      004230P001-1395A-125                        007943P001-1395A-125                  013257P001-1395A-125
BRIER RIDGE REAL ESTATE INC               DENNIS RAY BRIODY                           KENNETH AND NAOMI BRIODY              STEPHEN BRIODY
58098 WRIGHT RD                           307 S ELM ST                                6603 COLONIAL AVE                     1245 S PONCE DE LEON AVE NE APT 4
BARNESVILLE OH 43713                      EVANSVILLE IN 47712                         EVANSVILLE IN 47725                   ATLANTA GA 30306




002868P001-1395A-125                      015122P001-1395A-125                        002572P001-1395A-125                  002592P002-1395A-125
CAROLYN AND LARRY BROWN                   WILLIAM W BRYANT                            BS DEVELOPMENT                        BUCKEYE INDUSTRIAL MINING CO
3315 LANCASTER RD                         1310 OVERLOOK DR                            PO BOX 17                             PO BOX 389
DANVILLE KY 40422                         ALLIANCE OH 44601                           SHAWNEE OH 43782                      LISBON OH 44432




002596P001-1395A-125                      002597P001-1395A-125                        002598P001-1395A-125                  002599P001-1395A-125
BUCKEYE MANAGEMENT ENTERPRISES INC        BUCKEYE MANAGEMENT ENTERPRISES INC          BUCKEYE MANAGEMENT ENTERPRISES INC    BUCKEYE MANAGEMENT ENTERPRISES INC
37900 CADIZPIEDMONT RD                    40580 CADIZ-PIEDMONT RD                     40580 CADIZ-PIEDMONT                  PO BOX 246
CADIZ OH 43907                            CADIZ OH 43907                              CADIZ OH 43907                        37900 CADIZ-PIEDMONT RD
                                                                                                                            CADIZ OH 43907
                                       Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 38 of 160
                                                                      Westmoreland Coal Company, et al.
                                                                               Exhibit Pages

Page # : 7 of 60                                                                                                                      02/25/2019 05:43:57 PM
002601P001-1395A-125                        002602P001-1395A-125                      018991P001-1395A-125               004038P001-1395A-125
BUCKEYE POWER INC                           BUCKINGHAM COAL CO LLC                    BUCKINGHAM COAL CO LLC             DAVID AND SANDRA J BURDETTE
6677 BUSCH BLVD                             9540 SOUTH MAROON CIR                     PO BOX 400                         8766 BLIZZARD RIDGE RD
COLUMBUS OH 43229                           STE 300                                   CORNING OH 43730                   UHRICHSVILLE OH 44683
                                            ENGLEWOOD CO 80112




000095P001-1395S-125                        002648P001-1395A-125                      016164P001-1395A-125               008718P001-1395A-125
BUREAU OF INDIAN AFFAIRS                    BUREAU OF LAND MANAGEMENT                 BURR OAK REGIONAL WATER DISTRICT   LOUISE BUSATH
HANKIE P ORTIZ DEPUTY BUREAU DIR            312 NORTH HIGHWAY 189                     23554 JENKINS DAM RD               4039 BUSATH AVE
DEPT OF THE INTERIOR                        KEMMERER WY 83101                         GLOUSTER OH 45732                  LOUISVILLE KY 40218
1849 C ST NW
MS-4606-MIB
WASHINGTON DC 20240


012011P001-1395A-125                        002733P001-1395A-125                      002734P001-1395A-125               002738P001-1395A-125
ROSE BUTTRUM                                C AND E COAL INC                          C AND E COAL INC                   C AND R COAL CO INC
10601 SUN CITY BLVD                         PO BOX 333                                1346 BRIDGET LN                    PO BOX 370
SUN CITY AZ 85351                           LISBON OH 44432                           TWINSBURG OH 44087                 GREENVILLE KY 42345




002740P001-1395A-125                        000024P001-1395S-125                      000098P001-1395A-125               000099P001-1395A-125
C E MARTIN HEIRS LLC                        CALIFORNIA ATTORNEY GENERAL               CALIFORNIA FRANCHISE TAX BOARD     CALIFORNIA STATE BOARD OF EQUALIZATION SBOE
FIRST NATIONAL BANK                         XAVIER BACERRA                            BANKRUPTCY BE MS A345              SPECIAL OPERATIONS BANKRUPTCY TEAM
P O BOX 506                                 1300 I ST                                 PO BOX 2952                        MIC 74
GREENVILLE KY 42345                         STE 1740                                  SACRAMENTO CA 95812-2952           PO BOX 942879
                                            SACRAMENTO CA 95814                                                          SACRAMENTO CA 94279-0074



008751P001-1395A-125                        001973P001-1395A-125                      003004P001-1395A-125               011726P001-1395A-125
LUCAS M CAMERON                             BEULAH M CAMPBELL                         CECIL L AND TERRI L CAMPBELL       RICKY C AND CHARLENE CAMPBELL
2488 SHREWSBURY RD                          60 SOUTH 8TH ST                           2399 SR 78 NW                      1145 S BAILEY RIDGE RD
COLUMBUS OH 43211                           MCCONNELSVILLE OH 43756                   MALTA OH 43758-9375                MALTA OH 43758-9495




013294P001-1395A-125                        013672P001-1395A-125                      007952P001-1395A-125               002817P001-1395A-125
STEVEN P AND JOYCE A CAMPBELL               TERRY CAMPBELL                            KENTON AND SHARON CANNON           CAPITOL NETWORK LLC
1755 STUMP RD                               515 SR 78 SW                              7728 TWP RD 114 NE                 PO BOX 648
MALTA OH 43758                              MALTA OH 43758-9340                       NEW LEXINGTON OH 43764             DELAWARE OH 43015




016098P001-1395A-125                        002819P001-1395A-125                      002820P001-1395A-125               015604P001-1395A-125
CAPSTONE ENTERPRISES                        CAPSTONE HOLDING CO                       CAPSTONE HOLDING CO                CAPSTONE HOLDING CO
FARMINGTON FIRE EQUIPMENT AND SAFETY        P O B OX 115                              JOHN DUTTON                        JOHN P DUTTON
6007 EAST MAIN ST                           BANNOCK OH 43972                          PO BOX 115                         PO BOX 115
FARMINGTON NM 87402                                                                   BANNOCK OH 43972                   BANNOCK OH 43972
                                           Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 39 of 160
                                                                         Westmoreland Coal Company, et al.
                                                                                  Exhibit Pages

Page # : 8 of 60                                                                                                                              02/25/2019 05:43:57 PM
002822P002-1395A-125                            018938P001-1395A-125                           002826P001-1395A-125               000122P001-1395S-125
CAPSTONE HOLDING COMPNAY                        CAPT AND DANA INC                              CARDINAL TRUST LLC                 CARDWELL DISTRIBUTING INC
THOMAS MCK. HAZLETT                             515 GISHTON RD                                 PO BOX 729                         BILL RAWSON CEO AND PRESIDIENT
P O BOX 115                                     CENTRAL CITY KY 42330                          MADISONVILLE KY 42431              8137 STATE ST
BANNOCK OH 43972                                                                                                                  MIDVALE UT 84047




007908P001-1395A-125                            004491P001-1395A-125                           006064P001-1395A-125               007411P001-1395A-125
KELLY A CARMEAN                                 DORTHY CARNES                                  GREG AND DIANA CARPENTER           JEFF AND GAIL CARPENTER
42040 DEERVILLE RIDGE RD                        708 DOGWOOD DR                                 12081 E PIKE                       1668 STONEWALL DR
CADIZ OH 43907                                  ELIZABETHTOWN KY 42701                         NEW CONCORD OH 43762               NEWARK OH 43055




007412P001-1395A-125                            015645P001-1395A-125                           002967P001-1395A-125               002965P001-1395A-125
JEFF AND GAIL CARPENTER                         CATERPILLAR FINANCIAL SERVICES CORPORATION     CATERPILLAR FINANCIAL SVC CORP     CATERPILLAR FINANCIAL SVC CORP
11480 WEBB SUMMIT RD                            2120 WEST END AVENUE                           1701 W GOLF RD                     2121 WEST END AVE
BREMEN OH 43107                                 NASHVILLE TN 37203                             STE 1- 300                         NASHVILLE TN 37203
                                                                                               ROLLING MEADOWS IL 60008




002934P001-1395A-125                            002963P001-1395A-125                           015647P001-1395A-125               015700P001-1395A-125
CATERPILLAR FINANCIAL SVC CORP                  CATERPILLAR FINANCIAL SVC CORP                 CATERPILLAR FINANCIAL SVC CORP     CATERPILLAR FINANCIAL SVC CORP
P O BOX 340001                                  P O BOX 905561                                 GLOBAL MINING FINANCE DOC ADMIN    2120 WEST END AVE
NASHVILLE TN 37203                              CHARLOTTE NC 28290-5561                        2120 WEST END AVE                  NASHVILLE TN 97203
                                                                                               NASHVILLE TN 37203




016194P001-1395A-125                            002996P001-1395A-125                           015701P001-1395A-125               003015P001-1395A-125
CATERPILLAR FINANCIAL SVC LIMITED               CDDB HOLDINGS LLC                              CELESTE L LINDAMOOD STEVESON AND   CENTRA STATES COAL RESERVES OF KENTUCKY LLC
6735 11TH ST NE                                 66 EAST DR                                     WILLIAM STEVENSON                  12312 OLIVE BLVD
STE 200                                         HARTVILLE OH 44632                             115 KILKENNY CT                    STE 413
CALGARY AB T2E 7H9                                                                             GRANDVILLE OH 43023                ST. LOUIS MO 63141
CANADA



016386P001-1395A-125                            003020P001-1395A-125                           003035P001-1395A-125               003049P001-1395A-125
CENTRAL PENSION FUND OF THE IUOE AND            CENTRAL STATES COAL RESERVES OF KENTUCKY LLC   CERBERUS BUSINESS FINANCE LLC      CHALOLAIS CORP
PARTICIPATING EMPLOYERS                         12312 OLIVE BOULEVAED                          AS COLLATERAL AGENT                PO BOX 526
BOARD OF TRUSTEES OF THE CPF OF THE IUOE        STE 413                                        875 THIRD AVE                      MADSIONVILLE KY 42431
AND PARTICIPATING EMPLOYERS                     ST. LOUIS MO 63141                             NEW YORK NY 10022
4115 CHESAPEAKE ST NW
WASHINGTON DC 20016-4665


003050P001-1395A-125                            016165P001-1395A-125                           003108P001-1395A-125               003109P001-1395A-125
CHAMBERS DEVELOPMENT OF OHIO INC                CHARLENE CORE                                  CHAROLAIS CORP                     CHAROLAIS CORP
1006 WALNUT ST                                  2083 BIRCHVIEW RD                              PO BOX 1999                        PO BOX 526
CANAL WINCHESTER OH 43110                       REYNOLDSBURG OH 43068                          MADISONVILLE KY 42431              MADISONVILLE KY 42431
                               Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 40 of 160
                                                              Westmoreland Coal Company, et al.
                                                                       Exhibit Pages

Page # : 9 of 60                                                                                                                      02/25/2019 05:43:57 PM
000126P001-1395S-125                015557P004-1395A-125                       015557S001-1395A-125                       016136P001-1395A-125
CHROMATE INDUSTRIAL                 CIBC BANK USA                              CIBC BANK USA                              CIBC BANK USA
DEBBIE BYNUM CEO PRESIDENT          C/O DOUG J. LIPKE                          120 S. LASALLE STREET                      70 W MADISON STE 200
4060 EAST PLANO PKWY                222 N. LASALLE STREET                      CHICAGO IL 60603                           CHICAGO IL 60602
PLANO TX 75074                      CHICAGO IL 60601




017137P003-1395A-125                003223P001-1395A-125                       007796P001-1395A-125                       007797P001-1395A-125
CIBC BANK USA                       CIMARRON COAL CO                           JULIA AND ALPHONSE CINCIONE                JULIA CATHERINE CINCIONE
ATTN: DOUG J. LIPKE                 59262 SPRING CREEK RD                      1126 ORMSBY PL                             1126 ORMSBY PL
222 N. LASALLE STREET               MONTROSE CO 85401                          COLUMBUS OH 43212                          COLUMBUS OH 43212
CHICAGO IL 60601




018958P001-1395A-125                003243P001-1395A-125                       016017P001-1395A-125                       015558P001-1395A-125
CINTAS CORP NO 2                    CITICORP USA INC AS ADMINISTRATIVE AGENT   CITICORP USA INC AS ADMINISTRATIVE AGENT   CITIZENS STATE BANK
6800 CINTAS BLVD                    CITI GLOBAL LOANS OPERATION                CITI GLOBAL LOANS OPERATION                PO BOX 160
PO BOX 625737                       1615 BRETT RD                              1615 BRETT RD                              ROSEAU MN 56751
CINCINNATI OH 45262                 0PS3                                       NEW CASTLE DE 19720
                                    NEW CASTLE DE 19720



003254P001-1395A-125                003259P001-1395A-125                       008479P001-1395A-125                       000135P001-1395S-125
CITY OF DOVER                       CITY OF KEMMERER                           LESLIE AND TERESA CLAPPER                  CLEARFORK TRUCKING
116 E 3RD ST REAR                   220 WYOMING HIGHWAY 233                    P O BOX 565                                BRADFORD DAVIS SR
DOVER OH 44622                      KEMMERER WY 83101                          DRESDEN OH 43821                           45640 OLD HOPEDALE RD
                                                                                                                          CADIZ OH 43907




005981P001-1395A-125                003398P001-1395A-125                       018932P001-1395A-125                       009180P001-1395A-125
GRACE A CLEMENTS                    CNX CENTER                                 COAL NETWORK LLC                           MATTHEW AND KAREN COBB
1509 AVENIDA DE LAS ADELSAS         1000 CONSOL ENERGY DR                      7697 INNOVATION WAY STE 100                41300 DEERSVILLE RIDGE RD
ENCINITAS CA 92024                  CANONSBURG PA 15317                        MASON OH 45040                             CADIZ OH 43907




007295P001-1395A-125                003371P001-1395A-125                       010854P001-1395A-125                       010941P001-1395A-125
JAMES AND JUDITH COLEMAN            CLIFFORD W COLLINS                         PAULA A COLLINS                            PERRY AND DONNA COLLINS
49381 FAIRPOINT - MAYNARD RD        62062 SOUTH 26 RD                          38306 CROWN PL                             23235 E STATE RD 44
ST. CLAIRSVILLE OH 43950            BETHESDA OH 43719                          LADY LAKE FL 32159                         EUSTIS FL 32736




013664P001-1395A-125                000025P001-1395S-125                       000100P001-1395A-125                       003516P001-1395A-125
TERRY AND DONNA COLLINS             COLORADO ATTORNEY GENERAL                  COLORADO DEPT OF REVENUE                   COLUMBIA GAS TRANMISSION LLC
62220 SOUTH 26 RD                   CYNTHIA COFFMAN                            1375 SHERMAN ST                            DENTONS US LLP
BETHESDA OH 43719                   RALPH L CARR COLORADO JUDICIAL CENTER      DENVER CO 80261                            DAVID FEDDER
                                    1300 BROADWAY 10TH FLOOR                                                              211 N BROADWAY
                                    DENVER CO 80203                                                                       ST. LOUIS MO 63102
                                         Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 41 of 160
                                                                       Westmoreland Coal Company, et al.
                                                                                Exhibit Pages

Page # : 10 of 60                                                                                                                                        02/25/2019 05:43:57 PM
003516S001-1395A-125                          003516S002-1395A-125                            003516S003-1395A-125                          003521P001-1395A-125
COLUMBIA GAS TRANMISSION LLC                  COLUMBIA GAS TRANMISSION LLC                    COLUMBIA GAS TRANMISSION LLC                  COLUMBIA GAS TRANMISSION LLC
BENESCH FRIEDLANDER COPLAN AND ARONOFF        MCDONALD HOPKINS LLC                            MCGUIRE WOODS LLP                             DENTONS US LLP
JEROME COOK                                   ADAM SMITH                                      BRANDEN P MOORE                               JOHN HAUG
200 PUBLIC SQUARE                             600 SUPERIOR AVE EAST                           1750 TYSONS BLVD                              211 N BROADWAY
CLEVELAND OH 44114                            CLEVELAND OH 44114                              TYSONS VA 22102                               ST. LOUIS MO 63102



003522P001-1395A-125                          003524P001-1395A-125                            003525P001-1395A-125                          003527P001-1395A-125
COLUMBIA GAS TRANMISSION LLC                  COLUMBIA GAS TRANMISSION LLC                    COLUMBIA GAS TRANMISSION LLC                  COLUMBIA GAS TRANMISSION LLC
DENTONS US LLP                                BENESCH FRIEDLANDER COPLAN AND ARONOFF          C O MCDONALD HOPKINS LLC                      MCGUIRE WOODS LLP
SARAH CARLSON                                 MICHAEL SNYDER                                  ADAM SMITH                                    BROOKS H SPEARS
211 N BROADWAY                                200 PUBLIC SQUARE                               600 SUPERIOR AVE EAST                         1750 TYSONS BLVD
ST. LOUIS MO 63102                            CLEVELAND OH 44114                              CLEVELAND OH 44114                            TYSONS VA 22102



003528P001-1395A-125                          003529P001-1395A-125                            003530P001-1395A-125                          003536P001-1395A-125
COLUMBIA GAS TRANMISSION LLC                  COLUMBIA GAS TRANMISSION LLC                    COLUMBIA GAS TRANMISSION LLC                  COLUMBUS SOUTHERN POWER CO
MCGUIRE WOODS LLP                             MCGUIRE WOODS LLP                               CORP SVC CO                                   REAL ESTATE ASSET MANAGEMENT
CHRISTINA M LEPORE                            J BRIAN JACKSON                                 50 WEST BROAD ST                              700 MORRISON RD
1750 TYSONS BLVD                              1750 TYSONS BLVD                                STE 1330                                      GAHANNA OH 43230
TYSONS VA 22102                               TYSONS VA 22102                                 COLUMBUS OH 43215



003538P001-1395A-125                          003539P001-1395A-125                            007312P001-1395A-125                          007318P001-1395A-125
COLUMBUS SOUTHERN POWER CO                    COLUMBUS SOUTHERN POWER CO                      JAMES AND WENDY COMBS                         JAMES C COMBS
RON SOWERS AGENT                              REAL ESTATE MANAGEMENT                          480 RAYMOND DRIVES                            4080 RAYMOND DR
700 MORRISON RD                               700 MORRISON RD                                 BRUNSWICK OH 44212                            BRUNSWICK OH 44212
GAHANNA OH 43230                              GAHANNA OH 43230




007319P001-1395A-125                          014867P001-1395A-125                            003544P001-1395A-125                          003553P001-1395A-125
JAMES C COMBS AND WENDY L COMBS               WENDY L COMBS                                   COMMONWEALTH MINING LLC                       COMMONWEALTH OF KENTUCKY
4080 RAYMOND DR                               4080 RAYMOND DR                                 148 MAGNOLIA ST                               DEPT OF MILITARY AFFAIRS
BRUNSWICK OH 44212                            BRUNSWICK OH 44212                              BECKLEY WV 25801                              41 SOUTH HIGH ST STE 3450
                                                                                                                                            COLUMBUS OH 43215




015705P001-1395A-125                          003548P001-1395A-125                            003554P001-1395A-125                          000101P001-1395A-125
COMMONWEALTH OF KENTUCKY                      COMMONWEALTH OF KENTUCKY DEPT FOR NATURAL RES   COMMONWEALTH OF KENTUCKY FOR THE USE          COMMONWEALTH OF MASSACHUSETTS DEPT OF REVENUE
DEPT OF MILITARY AFFAIRS                                                                      AND BENEFIT OF THE DEPT OF MILITARY AFFAIRS   PO BOX 7010
BOON NATIONAL GUARD CENTER                                                                    BOONE NATIONAL GUARD CENTER                   BOSTON MA 02204
100 MINUTEMAN PKWY                                                                            100 MINUTEMAN PKWY
FRNAKFORT KY 40601                                                                            FRANKFORT KY 40601



016195P001-1395A-125                          000102P001-1395A-125                            002543P001-1395A-125                          000026P001-1395S-125
COMMOWEALTH MINING LLC                        COMPTROLLER OF MARYLAND REVENUE                 BRUCE A COMSTOCK                              CONNECTICUT ATTORNEY GENERAL
148 MAGNOLIA ST                               REVENUE ADMINISTRATION CENTER                   4444 COMSTOCK RD SW                           GEORGE C JEPSEN
BECKLEY WV 25801                              80 CALVERT ST                                   STOCKPORT OH 43787                            55 ELM ST
                                              ANNAPOLIS MD 21404                                                                            HARTFORD CT 06141-0120
                                Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 42 of 160
                                                                Westmoreland Coal Company, et al.
                                                                         Exhibit Pages

Page # : 11 of 60                                                                                                          02/25/2019 05:43:57 PM
003584P001-1395A-125                 003589P001-1395A-125                       003590P001-1395A-125         003591P001-1395A-125
CONOTTON LAND CO                     CONSOL MINING CO LLC                       CONSOL MINING CO LLC         CONSOL MINING CO LLC
CADIZ OH 43907                       1000 CONSOL ENERGY DR                      CNX CENTER                   CONSOL MINING CO INC
                                     CANONSBURG PA 15317                        1000 CONSOL ENERGY DR        CNX CENTER
                                                                                CANONSBURG PA 15317          1000 CONSOL ENERGY DR
                                                                                                             CANONSBURG PA 15317



003595P001-1395A-125                 003602P001-1395A-125                       015607P001-1395A-125         003608P002-1395A-125
CONSOL OF OHIO LLC                   CONSOLIDATED LAND CO                       CONSOLIDATED LAND CO         CONSOLIDATION COAL CO
CONSOL MINING CO INC                 PRESIDENT                                  46226 NATIONAL RD            CNX CENTER 1000 CONSOL ENERGY DRIVE
CNX CENTER                           46226 NATIONAL RD                          ST. CLAIRSVILLE OH 43950     CANONSBURG PA 15317
1000 CONSOL ENERGY DR                ST. CLAIRSVILLE OH 43950
CANONSBURG PA 15317



003613P001-1395A-125                 003614P001-1395A-125                       015608P001-1395A-125         015707P001-1395A-125
CONSOLIDATION COAL CO                CONSOLIDATION COAL CO                      CONSOLIDATION COAL CO        CONSOLIDATION COAL CO
1800 WASHINGTON RD                   CONSOL PLAZA                               1000 CONSOL ENERGY DR        1800 WASHINGTON RD
PITTSBURGH PE 15241                  1800 WASHINGTON RD                         CANONSBURG PA 15317          PITTSBURG PA 15241
                                     PITTSBURGH PA 15241




015708P001-1395A-125                 000106P001-1395S-125                       008319P001-1395A-125         008320P001-1395A-125
CONSOLIDATION COAL CO                CONVEYORS AND EQUIPMENT INC                LARRY CONWAY                 LARRY CONWAY
1800 WASHINGTON RD                   JOHN MORRISON OWNER                        P O BOX 208                  4080 RAYMOND DR
PITTSBURGH PA 15241                  3580 SOUTH 300 WEST                        38722 NATIONAL RD            BRUNSWICK OH 44212
                                     SALT LAKE CITY UT 84115                    MORRISTOWN OH 43759




003071P001-1395A-125                 015702P001-1395A-125                       003078P001-1395A-125         004058P001-1395A-125
CHARLENE C CORE                      CHARLENE C CORE                            CHARLES CORE                 DAVID L CORE
2083 BIRCHVIEW RD                    2083 BAYVIEW RD                            4432 GLENMAWR AVE            64081 WARNE DR
REYNOLDSBURG OH 43068                REYNOLDSBURG OH 43068                      COLUMBUS OH 43224            CAMBRIDGE OH 43725




005027P001-1395A-125                 007434P001-1395A-125                       007441P001-1395A-125         007987P001-1395A-125
EVA M CORE                           JEFFREY CORE                               JEFFREY R AND LINDSAY CORE   KEVIN CORE
C O MARGARET M WHITE                 410 OAKWOOD CT                             410 OAKWOOD CT               ADDRESS INTENTIONALLY OMITTED
525 EL NORTE PKWY                    BRYAN OH 43506                             BRYAN OH 43506
#264
ESCONDIDO CA 92026



009472P001-1395A-125                 011010P001-1395A-125                       011685P001-1395A-125         013259P001-1395A-125
MICHAEL CORE                         PHILIP CORE                                RICHARD L CORE               STEPHEN CORE
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED                                           1705 E CLINTON AVE
                                                                                                             ST CLOUD FL 34769
                                   Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 43 of 160
                                                                    Westmoreland Coal Company, et al.
                                                                             Exhibit Pages

Page # : 12 of 60                                                                                                                            02/25/2019 05:43:57 PM
003670P001-1395A-125                    018947P001-1395A-125                        016850P003-1395A-125                         015587P005-1395A-125
CORNELIA A POLLOCK                      MARGARET T CORNETTE AND DON L CORNETTE      COUNTY OF BIG HORN MONTANA                   COUNTY OF LEON TEXAS
48365 SCHIRRS ST                        101 MIDDLE CREEK DR                         MCCREARY VESELKA BRAGG AND ALLEN PC          MCCREARY VESELSKA BRAGG AND ALLEN PC
ST. CLAIRSVILLE OH 43950                NICHOLASVILLE KY 40356                      TARA LEDAY                                   TARA LEDAY
                                                                                    PO BOX 1269                                  PO BOX 1269
                                                                                    ROUND ROCK TX 78680-1269                     ROUND ROCK TX 78680-1269



016851P004-1395A-125                    018942P001-1395A-125                        018952P001-1395A-125                         013288P001-1395A-125
COUNTY OF ROSEBUD MONTANA               GEORGE E COUNTZLER                          RICHARD P COUNTZLER AND MARTHA R COUNTZLER   STEVEN AND KAREN COWGILL
MCCREARY VESELKA BRAGG AND ALLEN        314 E MAIN CROSS ST                         315 E MAIN CROSS ST                          8030 POLE CAT RD
TARA LEDAY                              GREENVILLE KY 42345                         GREENVILLE KY 42345                          P O BOX 976
PO BOX 1269                                                                                                                      NEW LEXINGTON OH 43764
ROUND ROCK TX 78680-1269



015713P001-1395A-125                    004059P001-1395A-125                        004057P001-1395A-125                         000108P001-1395S-125
DAVID AND STACY CRAIG                   DAVID L CRAIG                               DAVID L AND STACY L CRAIG                    CRAVAT COAL CO
3435 TOWNSHIP RD 128                    3435 TOWNSHIP RD 128                        3435 TOWNSHIP RD 128                         JAMES CARNES PRESIDENT
NEW LEXINGTON OH 43747                  LEXINGTON OH 43764                          NEW LEXINGTON OH 43764                       40580 CADIZ PIEDMONT RD
                                                                                                                                 CADIZ OH 43907




003771P001-1395A-125                    003772P001-1395A-125                        003773P001-1395A-125                         003774P001-1395A-125
CRAVAT COAL CO                          CRAVAT COAL CO                              CRAVAT COAL CO                               CRAVAT COAL CO
40500 CADIZ-PIEDMONT RD                 40580 CADIZ - PIEDMONT RD                   40580 CADIZ-PIEDMONT                         37900 CADIZ-PIEDMONT RD
CADIZ OH 43907                          CADIZ OH 43907                              CADIZ OH 43907                               CADIZ OH 43907




003775P001-1395A-125                    003776P001-1395A-125                        003777P001-1395A-125                         003778P001-1395A-125
CRAVAT COAL CO                          CRAVAT COAL CO                              CRAVAT COAL CO                               CRAVAT COAL CO
40580 CADIZPIEDMONT RD                  40580 CADIZPIEDMONT RD                      PO BOX 427                                   40580 CADIZ-PIEDMONT RD
CADIZ OH 40580                          CADIZ OH 44615                              COSHOCTON OH 43812-0427                      CADIZ OH 43950




003779P001-1395A-125                    003783P001-1395A-125                        016042P001-1395A-125                         015077P001-1395A-125
CRAVAT COAL CO                          CRAVAT COAL CO                              CRAVAT COAL CO                               WILLIAM AND NANCY CRAWFORD
40580 CADIZ-PIEDMONT RD                 PO BOX 246                                  PO BOX 246                                   38165 SPIEDEL RD
CADIZ OH 43812                          37900 CADIZ-PIEDMONT RD                     CADIZ OH 43907                               BETHESDA OH 43719
                                        CADIZ OH 43907




003809P001-1395A-125                    003817P001-1395A-125                        015714P001-1395A-125                         003825P001-1395A-125
CRITTENDEN COUNTY COAL CO INC           CROOKSVILLE COAL CO INC                     DAVID AND VICKIE CROSSMAN                    CROW FARMS
                                        PO BOX 149                                  6734 SIGEL JOHNS HILL RD                     DAVID CROWE
                                        CROOKSVILLE OH 43731-0149                   NEWCOMERSTOWN OH 43832                       8950 HIGHWAY 85 EAST
                                                                                                                                 ISLAND KY 42350
                                         Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 44 of 160
                                                                          Westmoreland Coal Company, et al.
                                                                                   Exhibit Pages

Page # : 13 of 60                                                                                                                       02/25/2019 05:43:57 PM
011585P001-1395A-125                          006797P001-1395A-125                        015683P001-1395A-125              001188P001-1395A-125
REGINA KAY CROWE                              HON BRUCE E CRYDER                          ANNA LORAIN CUNDIFF               ANNA LORAINE CUNDIFF
8950 HIGHWAY 85 EAST                          GREENBAUM DOLL AND MCDONALD PLLC            3721 ST RT 176                    3721 HWY 176
ISLAND KY 42350                               300 WEST VINE ST STE 1100                   GREENVILLE KY 42345               GREENVILLE KY 42345
                                              LEXINGTON KY 40507




001189P001-1395A-125                          003918P003-1395A-125                        003924P001-1395A-125              015710P001-1395A-125
ANNA LORAINE CUNDIFF                          CYNTHIA H. SCOFIELD                         CYPRUS CREEK LAND CO              CYPRUS CREEK LAND RESOUCES LLC
3721 ST RT 176                                1610 POTOMAC DR                             A DELAWARE CORP                   701 MARKET ST
GREENVILLE KY 42327                           HOUSTON TX 77057-1928                       701 MARKET ST                     STE 962
                                                                                          STE 772                           ST. LOUIS MO 63101
                                                                                          ST. LOUIS MO 63101



003930P001-1395A-125                          015711P001-1395A-125                        016181P001-1395A-125              016196P001-1395A-125
CYPRUS CREEK LAND RESOURCES LLC               CYPRUS CREEK LAND RESOURCES LLC             CYPRUS CREEK LAND RESOURCES LLC   D JOAN SHEPARDTRUST U/A 09/11/1990
A DELAWARE LIABILITY CO                       A DELAWARE LIMITED CO                       701 MARKET ST                     WESBANCO TRUST AND INVESTMENT SVC
701 MARKET ST                                 701 MARKET ST                               STE 962                           OF WHEELING WVA SUCCESSOR TRUSTEE
STE 962                                       ST. LOUIS MO 63101                          ST. LOUIS MO 63101                433 NORTH MAIN ST
ST. LOUIS MO 63101                                                                                                          BETHESDA OH 43719



003944P001-1395A-125                          003978P001-1395A-125                        004015P001-1395A-125              015716P001-1395A-125
D JOAN SHEPHERD TRUST DATED 09 11 1990        DANIEL DOUDNA MELANIE DOUDNA                DARREL L LONG AND KAREN S LONG    DAVID AND JEAN REED AND SCOTT AND WENDIE REED
WESBANCO TRUST AND INVESTMENT SVC             3920 NEFF RD                                57377 SR 147                      30785 TUCKAHOE RIDGE RD
OF WHEELING WVA SUCCESSOR TRUSTEE             GROVE CITY OH 43123                         QUAKER CITY OH 43773              QUAKER CITY OH 43773
433 NORTH MAIN ST
BETHESDA OH 43719



015712P001-1395A-125                          016197P001-1395A-125                        004039P001-1395A-125              004070P001-1395A-125
DAVID AND PATRICIA WILLIAMS                   DAVID AND PATRICIA WILLIAMS                 DAVID AND VICKIE M CROSSMAN       DAVID REED JEAN REED JEFFREY REED SCOTT REED
43617 FAIRMONT RD                             43617 FAIRMOUNT RD                          6734 SIGEL JOHNS RD               AND WENDIE REED
LISBON OH 44432                               LISBON OH 44432                             NEWCOMERSTOWN OH 43832            30785 TUCKAHOE RIDGE RD
                                                                                                                            QUAKER CITY OH 43773




010759P001-1395A-125                          004079P003-1395A-125                        004133P001-1395A-125              015719P001-1395A-125
PAM AND TOMMY DAVIDSON                        DAVIS GRAHAM AND STUBBS                     DEAN DAVIS AND MARTHA DAVIS       DEBORAH AND JAMES DAY
PAM DAVIDSON POWER OF ATTORNEY                SARA KRAESKI                                6692 E LINCOLN WAY                446 41ST ST
320 HUNT RD                                   1550 17TH STREET                            WOOSTER OH 44691                  SHADYSIDE OH 43812
DUNMOOR KY 42339                              SUITE 500
                                              DENVER CO 80202



004158P001-1395A-125                          004157P001-1395A-125                        004307P001-1395A-125              015720P001-1395A-125
DEBORAH S DAY                                 DEBORAH S AND JAMES E DAY                   DIANE DEIBEL                      DIANE DEIBEL
446 WEST 41ST ST                              446 WEST 41ST ST                            26400 STULL RD                    26400 STULL RD
SHADYSIDE OH 43947                            SHADYSIDE OH 43812                          UHRICHSVILLE OH 44683             ULRICKSVILLE OH 44683
                                Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 45 of 160
                                                              Westmoreland Coal Company, et al.
                                                                       Exhibit Pages

Page # : 14 of 60                                                                                                              02/25/2019 05:43:57 PM
000513P001-1395A-125                 017214P002-1395A-125                     016198P001-1395A-125                004265P001-1395A-125
DELAWARE ATTORNEY GENERAL            DEPARTMENT OF THE TREASURY               DEPT OF NATURAL RESOURCES           DEPT OF PUBLIC UTILITIES OF
MATTHEW DENN                         INTERNAL REVENUE SERVICE                 DIVISION OF FORESTRY                THE CITY OF ORRVILLE OH
CARVEL STATE OFFICE BLDG             PO BOX 7346                              2045 MORSE ROAD BUILDING H-1        1100 PERRY ST
820 N FRENCH ST                      PHILADELPHIA PA 19101-7346               COLUMBUS OH 43229                   ORRVILLE OH 44667
WILMINGTON DE 19801



004052P001-1395A-125                 004722P001-1395A-125                     012271P001-1395A-125                008969P001-1395A-125
DAVID E DERENBURGER                  EDGAR C DERENBURGER                      SANDRA DERENBURGER                  MARJORIE AND GREGORY DEXTRAZE
43691 FAIRMONT RD                    47531 CHIPPEWA TRL                       43691 FAIRMONT RD                   38306 CROWN PL
LISBON OH 44432                      NEGLEY OH 44441                          LISBON OH 44432                     LADY LAKE FL 32158




004348P001-1395A-125                 000028P001-1395S-125                     000103P001-1395A-125                004360P001-1395A-125
DIRECTV                              DISTRICT OF COLUMBIA ATTORNEY GENERAL    DISTRICT OF COLUMBIA OFFICE OF      DIVISION OF SURFACE WATER
PO BOX 5006                          KARL A. RACINE                           TAX AND REVENUE                     OHIO EPA
CAROL STREAM IL 60197-5006           441 4TH ST NW                            941 NORTH CAPITOL ST NE 1ST FLOOR   PO BOX 1049
                                     STE 1100S                                WASHINGTON DC 20002                 COLUMBUS OH 43730
                                     WASHINGTON DC 20001



005727P001-1395A-125                 015081P003-1395A-125                     005645P001-1395A-125                006366P001-1395A-125
GEORGE AND HOLLY L DOBRIJEVIC        WILLIAM AND BRENDA DOCKINS               GARY AND GERRIE DODDS               HARRY AND SUSAN DODDS
2041 PERRON RD SE                    1601 CANYON RUN RD                       41425 DEERSVILLE RIDGE RD           2716 NE 87TH CIR
CARROLLTON OH 44615                  LEWISBURG KY 42256                       CADIZ OH 43907                      VANCOUVER WA 98665




007556P001-1395A-125                 004424P001-1395A-125                     004463P001-1395A-125                004484P001-1395A-125
JOHN AND DIANA DODDS                 DON AND DEBORAH RAY                      DONNIE AND SANDRA STEVENS           DOROTHY N POLLOCK TRUST B
540 KADERLY AVE                      3613 FRISSE AVE                          17159 JOY RD                        600 SUPERIOR AVE E 2100
STRASBURG OH 44680                   EVANSVILLE IN 47714                      CHESTERHILL OH 43728                CLEVELAND OH 44114




003970P001-1395A-125                 003968P001-1395A-125                     003969P001-1395A-125                012269P001-1395A-125
DAN DOUDA                            DAN AND MELANIE DOUDA                    DAN AND MELANIE DOUDNA              SANDRA A DOUDNA
                                                                                                                  27 WEST MAIN ST
                                                                                                                  QUAKER CITY OH 43773




013261P001-1395A-125                 003088P001-1395A-125                     016882P002-1395A-125                004515P003-1395A-125
STEPHEN STANLEY DOUDNA               CHARLES S AND LEANNA DOUGHTY JR          DOUGLAS COUNTY TREASURER            DOUGLAS L HENDERSHOT RUTH A HENDERSHOT
27 WEST MAIN ST                      PO BOX 186                               100 THIRD STREET, SUITE 120         DONNA FAYE HUSTON AND ROBERT E HUSTON
QUAKER CITY OH 43773                 CORNING OH 43730                         CASTLE ROCK CO 80104                6265 TANGLEWOOD DR
                                                                                                                  NASHPORT OH 43830
                                        Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 46 of 160
                                                                        Westmoreland Coal Company, et al.
                                                                                 Exhibit Pages

Page # : 15 of 60                                                                                                                         02/25/2019 05:43:57 PM
004558P001-1395A-125                         004559P001-1395A-125                       015612P001-1395A-125                  008995P001-1395A-125
DRYDOCK COAL CO                              DRYDOCK COAL CO                            DRYDOCK COAL CO                       MARLA MCDOUGAL DUDLEY
MARK D OAKLEY VP                             17727 N AKRON AVE                          MARK D OAKLEY                         1675 CHURCH RD
PO BOX 250                                   BUCHTEL OH 45716                           PO BOX 250                            HAMLIN NY 14464
BUCHTEL OH 45716                                                                        BUCHTEL OH 45716




004585P001-1395A-125                         002240P001-1395A-125                       015695P001-1395A-125                  008971P001-1395A-125
DUKE ENERGY KENTUCKY INC                     BOBBY AND JONNIE DUKES                     BOBBY AND JONNIE DUKES                MARJORIE DUKES
EDDIE VINSON MANAGER COAL ORGINIATION        1331 STATE RTE HWY 181 SOUTH               1331 STATE RTE 181 SOUTH              1331 STATE ROUT 181 SOUTH
526 SOUTH CHURCH ST                          GREENVILLE KY 42345                        GREENVILLE KY 42345                   GREENVILLE KY 42345
CHARLOTTE NC 28202




004673P001-1395A-125                         004679P001-1395A-125                       007469P001-1395A-125                  007470P001-1395A-125
EAGLE CREEK FARM PROPERTIES INC              EARL AND LINDA SCYOC                       JERRY A EARNEST                       JERRY A EARNEST AND DENISE EARNEST
66701 SCENIC VLY DR                          9937 LUSK LOCK RD                          4512 HIGHLAND AVE                     4512 HIGHLAND AVE
ST. CLAIRSVILLE OH 43950                     LISBON OH 44432-9536                       SHADYSIDE OH 43947                    SHADYSIDE OH 43947




004690P001-1395A-125                         016199P001-1395A-125                       018992P001-1395A-125                  004691P001-1395A-125
EAST KENTUCKY POWER COOPERATIVE INC          EAST KENTUCKY POWER COOPERATIVE INC        EAST KENTUCKY POWER COOPERATIVE INC   EAST KENTUCKY POWER COOPERTIVE INC
FUEL AND EMISSIONS DEPT                      4775 LEXINGTON RD                          SAM SHEARER                           4775 LEXINGTON RD 40391
PO BOX 707                                   PO BOX 707                                 PO BOX 707                            PO BOX 707
WINCHESTER KY 40392-0707                     WINCHESTER KY 40392-0707                   WINCHESTER KY 40392                   WINCHESTER KY 40392-0707




004692P001-1395A-125                         015872P001-1395A-125                       015074P001-1395A-125                  004735P001-1395A-125
EAST OHIO PROPERTIES LLC                     WILLIAM AND FROSTIE EASTHAM                WILLIAM AND FROSTIE A EASTHAM         EDWARD AND DIANE BARTELS
PO BOX 126                                   2048 COUNTY RD #17                         2048 COUNTY RD #17                    PO BOX 158
SALINEVILLE OH 43945                         RAYLAND NY 43973                           RAYLAND OH 43973                      FAIRPOINT OH 43927




004734P001-1395A-125                         007332P001-1395A-125                       004760P001-1395A-125                  002872P001-1395A-125
EDWARD AND JEANETTA GLADDEN                  JAMES H EDWARDS                            EGYPT VALLEY STONE LLC                CAROLYN ELICK
70 OCHARD LN                                 1266 ST RT 831                             PO BOX 188                            32927 BOWLAND DERR RD
COLUMBUS OH 43214                            GREENVILLE KY 42345                        MORRISTOWN OH 43759                   LOGAN OH 43138




004808P001-1395A-125                         005455P002-1395A-125                       005220P001-1395A-125                  007545P001-1395A-125
ELLA WINN                                    FRANK E ELLIS JR                           FERN V ELLIS                          JOHN AND CATHI ELLIS
11734 STATE RD 175 SOUTH                     43 ELLIS DR                                34 ELLIS DR                           43 ELLIS DR
GREENVILLE KY 42345                          RAYLAND OH 43943                           RAYLAND OH 43943                      RAYMOND OH 43943
                                  Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 47 of 160
                                                                   Westmoreland Coal Company, et al.
                                                                            Exhibit Pages

Page # : 16 of 60                                                                                                                         02/25/2019 05:43:57 PM
007546P001-1395A-125                   007547P001-1395A-125                        015108P001-1395A-125                       004903P001-1395A-125
JOHN AND CATHI ELLIS                   JOHN AND CATHI ELLIS                        WILLIAM J ELLIS                            ENTERPRISE FM TRUST
C/O 34 ELLIS DRIVE                     C/O 43 ELLIS DRIVE                          180 ELLIS DR                               ENTERPRISE FM CUSTOMER BILLING
RAYLAND OH 43943                       RAYLAND OH 43943                            RAYLAND OH 43943                           PO BOX 800089
                                                                                                                              KANSAS CITY MO 64180




000011P001-1395S-125                   000013P001-1395S-125                        000088P001-1395S-125                       000089P001-1395S-125
ENVIRONMENTAL PROTECTION AGENCY        ENVIRONMENTAL PROTECTION AGENCY             ENVIRONMENTAL PROTECTION AGENCY            ENVIRONMENTAL PROTECTION AGENCY
1445 ROSS AVE STE 1200                 1595 WYNKOOP STREET                         ATLANTA FEDERAL CENTER                     77 WEST JACKSON BOULEVARD
FOUNTAIN PL 12TH FL                    DENVER CO 80202-1129                        61 FORSYTH STREET, SW                      CHICAGO IL 60604-3507
DALLAS TX 75202-2733                                                               ATLANTA GA 30303-3104




004955P001-1395A-125                   016167P001-1395A-125                        004975P001-1395A-125                       004977P001-1395A-125
ERVIN AND LYDIA YODER                  ESTATE OF CHARLES C CORE                    ESTATE OF GAIL GEIBEL                      ESTATE OF JAMES H POLLOCK
4485 TR 606                            DAVID L CORE                                JON GEIBEL EXECUTOR                        600 SUPERIOR AVE E 2100
FREDERICKSBURG OH 44627                64081 WARNE DR                                                                         CLEVELAND OH 44114
                                       CAMBRIDGE OH 43725




004981P001-1395A-125                   004983P001-1395A-125                        004989P001-1395A-125                       004990P001-1395A-125
ESTATE OF JOSEPH SIPE                  ESTATE OF KAREN ESTELLE DOCKINS             ESTATE OF LUTHER F WEAVER                  ESTATE OF MABEL SLEVIN
ADMINISTRATOR MICHAEL SIPE             WILLIAM THOMAS DOCKINS SOLE TRUSTEE         CHRISTPHER M WEAVER GUARDIAN               CINDY E GADD
                                       1601 CANYON RUN RD                          20749 JUSTUS RD                            209 W SPRUCE AVE
                                       LEWISBURG KY 42256                          WILLIAMSPORT OH 43164                      BYESVILLE OH 43723




016168P001-1395A-125                   004996P001-1395A-125                        004997P001-1395A-125                       004998P001-1395A-125
ESTATE OF RUTH I CORE                  ESTATE OF VIRGINIA HARRAH                   ESTATE OF VIRGINIA HARRAH                  ESTATE OF VIRGINIA HARRIS
DAVID L CORE                                                                       CO-AMDINISTRATORS JOSEPH AND FRED HARRAH
64081 WARNE DR
CAMBRIDGE OH 43725




005020P001-1395A-125                   005047P001-1395A-125                        005048P001-1395A-125                       005049P001-1395A-125
EUGENE AND SHIRLEY CHUMNEY             EVERGREEN MINERAL CO INC                    EVERGREEN MINERAL CO INC                   EVERGREEN MINERAL CO INC
4995 JOHNSTOWN RD NE                   1215 NEBO RD                                1215 NEBO RD                               101 S FIFTH ST
MINERAL CITY OH 44656                  STE A                                       MADISONVILLE KY 42431                      STE 3650
                                       MADISONVILLE KY 42431                                                                  LOUISVILLE KY 40202




005050P001-1395A-125                   005051P001-1395A-125                        005052P001-1395A-125                       005053P001-1395A-125
EVERGREEN MINERAL CO INC               EVERGREEN MINERAL CO INC                    EVERGREEN MINERAL CO INC                   EVERGREEN MINERAL CO INC
5769 AIRLINE RD                        5967 AIRLINE RD                             1463 HUNTING CREEK CT                      1215 NEBO RD
HENDERSON KY 42420                     HENDERSON KY 42420                          OWENSBORO KY 42303                         STE A
                                                                                                                              MADISONVILLE KY 42413
                                       Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 48 of 160
                                                                         Westmoreland Coal Company, et al.
                                                                                  Exhibit Pages

Page # : 17 of 60                                                                                                                 02/25/2019 05:43:57 PM
005058P001-1395A-125                        008617P001-1395A-125                         005095P001-1395A-125        005098P001-1395A-125
EVERGREEN NATIONAL INDEMNITY CO             LISA AND JOHN FAIRFIELD                      FAIRMONT ROAD SOUTH LLC     FAIRVIEW LAND CO
6140 PARKLAND BLVD                          297 BAGGETT LN                               250 PAWNEE CT               50 JEROME LN
STE 321                                     GREENVILLE KY 42345                          GIRARD OH 44420             FAIRVIEW HEIGHTS IL 62208
MAYFIELD HIEGHTS OH 44124




005127P001-1395A-125                        005128P001-1395A-125                         015727P001-1395A-125        016200P001-1395A-125
FARM CREDIT LEASING SVC CORP                FARM CREDIT SVC OF MIDAMERICA FLCA           FERRIS COAL CO INC          FERRIS COAL CO INC
600 HWY 169 S                                                                            371 SOUTH ST                371 SOUTH ST
STE 300                                                                                  EAST PALETINE OH 44413      EAST PALESTINE OH 44413
MINNEAPOLIS MN 55426




005270P001-1395A-125                        016138P001-1395A-125                         005283P001-1395A-125        005286P001-1395A-125
FIRST BUSINESS EQUIPMENT FINANCE LLC        FIRST INTERSTATE BANK                        FIRST LIGHT FUNDING I LTD   FIRST SECURITY BANK - SLEEPY EYE
401 CHARMANY DR                             BILLINGS DOWNTOWN BRANCH                     280 PARK AVE 22ND FL EAST   100 EAST MAIN
MADISON WI 53719                            401 NORTH 31ST ST                            NEW YORK NY 10017           SLEEPY EYE MN 56085
                                            PO BOX 30918
                                            BILLINGS MT 59116



005287P001-1395A-125                        017031P003-1395A-125                         005291P001-1395A-125        015728P001-1395A-125
FIRST SURETY CORP                           FIRST SURETY CORPORATION                     FIRSTLIGHT FUNDING I LTD    FIRSTLIGHT FUNDING I LTD
179 SUMMERS ST                              MANIER & HEROD                               OXFORD ACCOUNT MANAGER      1700 EAST PUTNAM AVE
STE 307                                     SCOTT WILLIAMS                               280 PARK AVE                OLD GREENWICH CONNECTICUT
CHARLESTON WV 25301                         1201 DEMONBREUN STREET, SUITE 900            22ND FLOOR EAST             OLD GREEN CT 06870
                                            NASHVILLE TN 37203                           NEW YORK NY 10017



015729P001-1395A-125                        012558P001-1395A-125                         010847P001-1395A-125        007677P001-1395A-125
FIRSTLIGHT FUNDING I LTD                    SHARON KAY FITCH                             PAUL AND LINDA FIUTEM       JON FLEAGANE
1700 EAST PUNTAM AVE                        62590 FAIRVIEW RD                            PO BOX 158                  4954 READ RD
OLD GREENWICH CT 06870                      BARNESVILLE OH 43713                         FAIRPOINT OH 43927          MOOR PARK CA 93021




007406P001-1395A-125                        005351P003-1395A-125                         000029P001-1395S-125        005481P001-1395A-125
JEAN JONES FLOCKS                           FLORENCIA EXPLORATION INC.                   FLORIDA ATTORNEY GENERAL    FRED FLUHARTY
TRUSTEE OF JEAN JONES                       ATTN: BRUCE HILL                             PAM BONDI                   386 S 14TH ST
FLOCKS TRUST                                5111 BROADWAY                                THE CAPITOL                 MCCONNELSVILLE OH 43756
1115 TRINTY DR                              SAN ANTONIO TX 78209                         PL-01
MENLO PARK CA 94025                                                                      TALLAHASSEE FL 32399-1050



006072P001-1395A-125                        011452P001-1395A-125                         005366P002-1395A-125        015085P001-1395A-125
GREG FLUHARTY                               RANDALL FLUHARTY                             FLUSHING TOWNSHIP           WILLIAM BRUCE FOUTS
3300 TAMIAMI TRL STE 103                    16291 S CANAAN RD                            PO BOX 438                  10919 SCENINC RD SE
PORT CHARLOTTE FL 33952                     ATHENS OH 45701                              FLUSHING OH 43977           GLOUSTER OH 45732
                               Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 49 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Exhibit Pages

Page # : 18 of 60                                                                                                          02/25/2019 05:43:57 PM
015086P001-1395A-125                008314P001-1395A-125                       002973P001-1395A-125          005457P001-1395A-125
WILLIAM BRUCE FOUTS                 LARRY AND BARBARA FOUTY                    CATHERINE C FOWLER            FRANK S KING III
31 BRAUN ST                         8120 CAMPBELL LN                           415 WEST THIRD ST             1935 JOHNSON RD SE
GLOUSTER OH 45732                   MALTA OH 43758                             LEXINGTON KY 40508            OLYMPIA WA 98513




005465P001-1395A-125                016169P001-1395A-125                       005484P003-1395A-125          009468P001-1395A-125
FRANKLIN REAL ESTATE CO             FREDERICK AND ROCHELLE DILLON              FREDERICKSBURG ROYALTY LTD.   MICHAEL AND RUTH FRIEL
1 RIVERSIDE PLZ                     10877 REDROCK RD                           ATTN: BRUCE HILL              11480 WEBB SUMMIT RD
COLUMBUS OH 43215                   GLOUSTER OH 45732                          5111 BROADWAY                 BREMEN OH 43107
                                                                               SAN ANTONIO TX 78209




013943P001-1395A-125                005917P001-1395A-125                       007574P001-1395A-125          007557P001-1395A-125
TINA M FRINK                        GOLDIE FULKERSON                           JOHN FULKERSON                JOHN AND GOLDIE FULKERSON
2739 BUCHER RD SW                   39740 BADGERSBURG RD                       39740 BADGERSBURG RD          39740 BADGERTOWN RD
NEW PHILIDELPHIA OH 44663           BETHESDA OH 43719                          BETHESDA OH 43719             BETHESDA OH 43719




005576P001-1395A-125                007372P001-1395A-125                       010824P001-1395A-125          010820P001-1395A-125
G4S SECURE SOLUTIONS USA INC        JANE AND DOUG GALYEN                       PATRICIA GARDNER              PATRICIA AND HOWARD GARDNER
MANAGING COUNSEL CONTRACTS          GARY MCDONALD POWER OF ATTORNEY            1454 SIMPSON DR               1454 SIMPSON DR
1395 UNIVERSITY BLVD                239 DERBY LN                               COLUMBUS OH 43227             COLUMBUS OH 43227
JUPITER FL 33458                    FRANKLIN TN 37069




005624P001-1395A-125                011464P001-1395A-125                       000107P001-1395S-125          005689P001-1395A-125
GARLIKOV AND ASSOCIATES INC         RANDY GARRIS                               GCR TIRES AND SVC             GEIBEL LUMBER CO INC
GLENN MARTIN                        123 DAVID KNIGHT DR                        JOHN VASUTA PRESIDENT         PO BOX 200
41 SOUTH HIGH ST STE 3400           WHITE PLAINS KY 42464                      535 MARRIOTT DR               GREENVILLE KY 42345
COLUMBUS OH 43215                                                              NASHVILLE TN 37214




018934P001-1395A-125                005692P001-1395A-125                       005695P002-1395A-125          005706P001-1395A-125
JOHN AND LYDIA GEIBEL               GELINDA M CANTRELL                         GENA ADKISSON TURNER          GENERAL ELECTRICAL CAPITAL CORP
PO BOX 200                          424 WEST 1ST ST #1                         14341 COUNTY ROAD 317         120 LONG RIDGE RD
GREENVILLE KY 42345                 TUSTIN CA 92780                            JEWETT TX 75846               STAMFORD CT 06927




019158P001-1395A-125                000030P001-1395S-125                       000104P001-1395A-125          009480P001-1395A-125
GEORGE AND MARILYN KEFFER           GEORGIA ATTORNEY GENERAL                   GEORGIA DEPT OF REVENUE NE    MICHAEL GILLIGAN
106 PROVIDENCE AVENUE, SE           CHRIS CARR                                 1800 CENTURY CENTER BLVD      ADDRESS INTENTIONALLY OMITTED
NEW PHILADELPHIA OH 44663           40 CAPITAL SQUARE SW                       ATLANTA GA 30345
                                    ATLANTA GA 30334-1300
                                    Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 50 of 160
                                                                  Westmoreland Coal Company, et al.
                                                                           Exhibit Pages

Page # : 19 of 60                                                                                                                            02/25/2019 05:43:57 PM
009467P001-1395A-125                     004066P001-1395A-125                     015101P001-1395A-125                          016219P001-1395A-125
MICHAEL AND ELIZABETH GILLIGAN           DAVID MILLER AND WILLIAM GINGERICH       WILLIAM GINGRICH                              WILLIAM R GLASS
1417 BLACKBURN LN                        15416 AGLER RD                           15416 AGLER ROAD RD                           10101 TOWNSHIP RD 161
PLANO TX 75025                           GARRETSVILLE OH 44231                    GARRETTSVILLE OH 44231                        CROOKSVILLE OH 43731




014690P001-1395A-125                     005876P001-1395A-125                     016170P002-1395A-125                          011686P001-1395A-125
WALTER GLAUSER                           GLENN O HAWBAKER INC                     GMS MINE REPAIR AND MAINTENANCE INC           RICHARD L GOODMAN SR AND JANICE GOODMAN
9841 GILMORE RD SE                                                                TOM FURGASON                                  1130 NEVILLE ST
GNADENHUTTEN OH 44629                                                             832 MORTH CREST DR # A                        FOLLANSBEE WV 26062
                                                                                  GRAND JUNCTION CO 81506




013436P001-1395A-125                     002867P001-1395A-125                     006001P001-1395A-125                          013480P001-1395A-125
SUE AND WILLIAM GRABLE                   CAROLYN AND JAMES GRAHAM                 GRAINGER INDUSTRIAL SUPPLY                    SUSAN K GREEN
C O J L ROGERS JR                                                                 100 GRAINGER PKWY                             1033 MILFORD DR
PO BOX 168                                                                        LAKE FOREST IL 60045                          PICKERINGTON OH 43147
GREENVILLE KY 42345




006056P001-1395A-125                     006057P001-1395A-125                     009093P001-1395A-125                          010905P001-1395A-125
GREENCRAWF FARM LLC                      GREENEBAUM DOLL AND MCDONALD PLLC        MARY AND DARRELL GREENWALT                    PEGGY AMD DANNY GRISSOM
38165 SPIEDEL RD                         GREGORY R SCHAAF ESQ                     P O BOX 66                                    BRUCE MCDONALD POWER OF ATTORNEY
BETHESDA OH 43719                        300 WEST VINE ST                         LIVERMORE KY 42352                            6107 STATE RD 176
                                         STE 1100                                                                               DRAKESBORO KY 42337
                                         LEXINGTON KY 40507



006123P001-1395A-125                     006124P001-1395A-125                     006131P001-1395A-125                          006139P001-1395A-125
GS ENERGY                                GS ENERGY LLC                            GUERNSEY MUSKINGUM ELECTRIC COOPERATIVE INC   GULFPORT ENERGY CORP
IAN GANZIER                              GARY GANZER                              17 SOUTH LIBERTY ST NEW                       14313 N MAY STE 100
P O BOX 31                               PO BOX 232                               CONCORD OH 43782                              OKLAHOMA CITY OK 73134
WHEELING WV 26003                        WHEELING WV 26003




006140P001-1395A-125                     012152P001-1395A-125                     009923P001-1395A-125                          009025P001-1395A-125
GULFPORT ENERGY CORP                     RUTH J GUNN                              MR MATT HAAGA                                 MARTHA HAAS
156 WOODROW AVE                          PO BOX 125                               1215 NEBO RD                                  C O TALMAGE ROGER JR
STE 2                                    MORRISTOWN OH 43759                      MADISONVILLE KY 42431                         5000 SW 83RD ST
ST. CLAIRSVILLE OH 43950                                                                                                        SOUTH MIAMI FL 32963




009026P001-1395A-125                     009027P001-1395A-125                     009028P001-1395A-125                          014501P001-1395A-125
MARTHA HAAS                              MARTHA HAAS                              MARTHA HAAS                                   VERNON HALL AND JULIA HALL
TRUSTEE OF THE MARTHA ROGERS HAAS        TRUSTEE OF THE MARTHA ROGERS HAAS        5000 SW 83RD ST                               59200 YOKER VLY RD
1996 REVOCABLE TRUST                     1996 REVOCABLE TRUST                     MIAMI FL 33143                                QUAKER CITY OH 43773
5000 SW 83RD ST                          5000 SW 83RD ST
VERO BEACH FL 32960                      MIAMI FL 33143
                              Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 51 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Exhibit Pages

Page # : 20 of 60                                                                                                            02/25/2019 05:43:57 PM
006267P001-1395A-125               004050P001-1395A-125                        010848P001-1395A-125            018944P001-1395A-125
HANNA COAL CO                      DAVID DUANE HANNING                         PAUL HANNING                    JULIE T HANSEN AND ALAN D HANSEN
                                   8632 OLD TOWN RD                            25780 ROCKVIEW RD               225 HOPKINSVILLE ST
                                   NEW STRAITSVILLE OH 43766                   ROCKBRIDGE OH 43149             GREENVILLE KY 42345




014865P001-1395A-125               014866P001-1395A-125                        004634P001-1395A-125            016201P001-1395A-125
WENDY AND JAMES L HANSON JR        WENDY AND JAMES L HANSON JR                 DWAIN AND PAULA HARKINS         HAROLD H ARNOLD AND BRENDA J ARNOLD
4796 STATE RTE 13 NE               123 SUMMIT ST                               1021 THIRD ST                   5510 STATE RTE 345
NEW LEXINGTON OH 43764             SOMERSET OH 43783                           BRILLIANT OH 43913              NEW LEXINGTOM OH 43764-9594




002237P001-1395A-125               005479P001-1395A-125                        007554P001-1395A-125            006353P001-1395A-125
BOB AND SHARON HARRAH              FRED AND MARY JANE HARRAH                   JOHN AND CYNTHIA HARRAH         HARRISON LEASING CO




001961P001-1395A-125               015694P001-1395A-125                        001955P001-1395A-125            016192P001-1395A-125
BETTY HARTLEY                      BETTY HARTLEY                               BETTY AND EARL HARTLEY          BRETT AND EARL HARTLEY
ROUTE # 2                          ROUTE # 2                                   61980 FAIRVIEW RD               61980 FAIRVIEW RD
BARNESVILLE OH 43713               BARNSEVILLE OH 43713                        BARNESVILLE OH 43713            BARNESVILLE OH 43713




009109P001-1395A-125               004040P001-1395A-125                        013673P001-1395A-125            000971P001-1395A-125
MARY HARVERFIELD                   DAVID A HARVEY AND ERICA HARVEY             TERRY K AND MARY HELEN HARVEY   ALFRED O HAVERFIELD
105 NAVARRE RD                     PO BOX 94                                   ROUTE #1
ROCHESTER NY 14621                 TRIMBLE OH 45782                            GLOUSTER OH 45732




004796P001-1395A-125               005983P001-1395A-125                        006313P001-1395A-125            007375P001-1395A-125
ELIZABETH O HAVERFIELD             GRACE M HAVERFIELD                          HAROLD C HAVERFIELD             JANET HAVERFIELD
                                                                                                               331 CEDAR AVE
                                                                                                               STEUBENVILLE OH 43925




008946P001-1395A-125               006177P001-1395A-125                        006460P001-1395A-125            006461P001-1395A-125
MARGUERITE E HAVERFIELD            HC AND BETTY EPLEY                          HCR HOLDING LLC                 HCR HOLDINGS LLC
                                   1984 SHARON DEPOY RD                        701 MARKET ST                   701 MARKET ST
                                   GREENVILLE KY 42345                         STE 770                         STE 770
                                                                               ST. LOUIS MO 63101              ST. LOUIS MO 63101
                             Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 52 of 160
                                                            Westmoreland Coal Company, et al.
                                                                     Exhibit Pages

Page # : 21 of 60                                                                                                         02/25/2019 05:43:57 PM
007575P001-1395A-125              011428P001-1395A-125                      015084P001-1395A-125             014567P001-1395A-125
JOHN J HEDGES                     RALPH AND DORTHY HENDERSON                WILLIAM B HENDERSON              VIVIAN M HEPNER
3060 CLEATON RD                   67221 JOELLA DR                           36195 TAPPAN-SCIO RD             41415 DEERSVILLE RIDGE RD
CENTRAL CITY KY 42330             ST. CLAIRSVILLE OH 43950                  SCIO OH 43988                    CADIZ OH 43907




006553P001-1395A-125              006555P001-1395A-125                      006586P001-1395A-125             006587P001-1395A-125
HERBERT AND ILENE LEAR            HERBERT LEAR                              HESS CORP                        HESS OHIO DEVELOPMENTS LLC
11903 ST RT 175                   1190 STATE RD 175 SOUTH                   1501 MCKINNEY ST                 1501 MCKINNEY ST
GREENVILLE KY 42345               GREENVILLE KY 42345                       HOUSTON TX 77010                 HOUSTON TX 77010




006588P001-1395A-125              007454P001-1395A-125                      006651P001-1395A-125             006655P001-1395A-125
HESS OHIO DEVELOPMENTS LLC        JENNIFER MCDOUGAL HETZLER                 HILLTOP HAVEN INC                HILTOP HAVEN INC
HESS TOWER                        6232 FOREST TRL                           PO BOX 726                       PO BOX 726
1501 MCKINNEY ST                  SIGNAL MOUNTAIN TN 37377                  BURKESVILLE KY 42717             BURKESVILLE KY 42717
HOUSTON TX 77010




013855P001-1395A-125              006694P001-1395A-125                      006695P001-1395A-125             012651P001-1395A-125
THOMAS H HISRICH                  HOCHSTETLER FAMILY RETREAT LLC            HOCHSTETLER FAMILY RETREAT LLC   SHIRLEY AND THOMAS HOLLON
121 WEST FOURTH ST                2700 KIDRON RD                            2552 KIDRON RD                   131 OAK POINTE CT
DOVER OH 44622                    ORRVILLE OH 44667                         ORRVILLE OH 44667                BOWLING GREEN KY 42103




006756P001-1395A-125              000128P001-1395S-125                      006762P001-1395A-125             006763P001-1395A-125
HOLMES LIMESTONE CO               HOLMES LIMESTONE INC                      HOLMES MINERALS LTD              HOLMES MINERALS LTD
P O BOX 295                       MERLE MULLET PRESIDENT                    2425 TOWNSHIP RD 444             PO BOX 26
BERLIN OH 44610                   4255 STATE RTE 39                         SUGARCREEK OH 44681              WALNUT CREEK OH 44687
                                  BERLIN OH 44610




006767P001-1395A-125              005045P001-1395A-125                      015559P001-1395A-125             017173P003-1395A-125
HOLMES WOODLAND INC               EVERETT AND JOAN HOLMES                   HOLT TEXAS LTD                   HOLT TEXAS LTD. DBA HOLT CAT AND DBA
9140 COUNTY RD 329                8150 JOHNSON RUN RD                       P O BOX 540788                   AND DBA HOLT RENTAL SVC
HOLMESVILLE OH 44633              GLOUSTER OH 45732-9738                    DALLAS TX 75354                  ZACHARY J. FANUCCHI
                                                                                                             700 N SAINT MARY'S ST.,
                                                                                                             SUITE 1825
                                                                                                             SAN ANTONIO TX 78205


007322P001-1395A-125              007323P001-1395A-125                      006811P001-1395A-125             006788P001-1395A-125
JAMES D AND SHARON HOOK           JAMES DALE HOOK                           HOPEDALE MINING LLC              HORIZON COAL CORP
17522 COUNTY HIGHWAY 70           17522 COUNTY HIGHWAY 70                   PO BOX 415
FOREST OH 45843                   FOREST OH 45843                           HOPEDALE OH 43976
                                  Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 53 of 160
                                                                   Westmoreland Coal Company, et al.
                                                                            Exhibit Pages

Page # : 22 of 60                                                                                                                        02/25/2019 05:43:57 PM
003971P001-1395A-125                   007473P001-1395A-125                        007474P001-1395A-125                      015742P001-1395A-125
DAN L HORN                             JERRY AND JANET HORN                        JERRY AND JANET HORN                      JERRY AND JANET HORN
1745 MATHIAS RACEWAY RD                3724 OLDTOWN VLY RD SW                      724 OLDTOWN VLY RD                        3724 OLDTOWN VLY
NEW PHILADELPHIA OH 44663              NEW PHILIDELPHIA OH 44663                   NEW PHILIDELPHIA OH 44663                 NEW PHILIDELPHIA OH 44663




007601P001-1395A-125                   015745P001-1395A-125                        009490P001-1395A-125                      004935P001-1395A-125
JOHN WESLEY HORN                       JOHN WESLEY HORN                            MICHAEL L AND TERESA L VAN HORN           ERIC AND DEBBIE HOSKINSON
1199 STATE RTE 181 SOUTH               1199 STATE RTE 101 SOUTH                    PO BOX 841                                10528 MILLERTOWN
GREENVILLE KY 42345                    GREENVILLE KY 42345                         NEW LEXINGTON OH 43764                    GLOUSTER OH 45732




006870P001-1395A-125                   006871P001-1395A-125                        016182P001-1395A-125                      015748P001-1395A-125
HOWARD AND ELAINE REVLETT              HOWARD AND MARY COVINGTON                   HOWARD COVINGTON AND MARY COVINGTON       KAREN HUBBARD
13105 HIGHWAY 81 SOUTH                 106 BROWNING LN                             106 BROWNING LN                           1878 EDGWOOD DR
SACRAMENTO KY 42372                    GREENVILLE KY 42345                         GREENVILLE KY 42345                       CAMANO ISLAND WA 98282




008323P001-1395A-125                   005923P001-1395A-125                        008386P001-1395A-125                      000031P001-1395S-125
LARRY W HUDOCK                         GON 'KEVIN' HUH                             LEE M HUTCHISON                           IDAHO ATTORNEY GENERAL
PO BOX 503                             3389 SHADY GROVE RD                         11332 ST HWY #213                         LAWRENCE G WASDEN
MAYNARD OH 43937                       CLARSKSVILLE TN 37043                       TORONTO OH 43964                          700 W JEFFERSON ST
                                                                                                                             PO BOX 83720
                                                                                                                             BOISE ID 83720-1000



000105P001-1395A-125                   000032P001-1395S-125                        000106P001-1395A-125                      007053P001-1395A-125
IDAHO STATE TAX COMMISION              ILLINOIS ATTORNEY GENERAL                   ILLINOIS DEPT OF REVENUE                  INDEMNITY NATIONAL INSURANCE CO
PO BOX 36                              LISA MADIGAN                                JAMES R THOMPSON CENTER CONCOURSE LEVEL   4800 OLD KINSTON PIKE
BOISE ID 83722                         JAMES R THOMPSON CENTER                     100 WEST RANDOLPH ST                      STE 220
                                       100 W RANDOLPH ST                           CHICAGO IL 60601-3274                     KNOXVILLE TN 37919
                                       CHICAGO IL 60601



000033P001-1395S-125                   000107P001-1395A-125                        004150P001-1395A-125                      000004P001-1395S-125
INDIANA ATTORNEY GENERAL               INDIANA DEPT OF REVENUE                     DEBORAH AND JOE INMAN                     INTERNAL REVENUE SERVICE
CURTIS T HILL JR                       BANKRUPTCY SECTION MS 108                   BRENDA COOMER                             CENTRALIZED INSOLVENCY OPERATION
INDIANA GOVERNMENT CENTER SOUTH        100 NORTH SENATE AVE RM N240                1550 CHESTNUT ST                          P.O. BOX 7346
302 WEST WASHINGTON ST 5TH FL          INDIANAPOLIS IN 46204                       BOWLING GREEN KY 42101                    PHILADELPHIA PA 19101-7346
INDIANAPOLIS IN 46204-2770



000006P001-1395S-125                   000012P001-1395S-125                        000108P001-1395A-125                      007131P001-1395A-125
INTERNAL REVENUE SERVICE               INTERNAL REVENUE SERVICE                    INTERNAL REVENUE SVC                      INTERNAL REVENUE SVC
31 HOPKINS PLAZA                       500 N. CAPITOL ST. NW                       1111 CONSTITUTION AVE NW                  CC:PA:LPD:DRU
ROOM 1150                              WASHINGTON DC 20221                         WASHINGTON DC 20224                       ASSOCIATE CHIEF COUNSEL
BALTIMORE MD 21201                                                                                                           WASHINGTON DC 20044
                                             Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 54 of 160
                                                                             Westmoreland Coal Company, et al.
                                                                                      Exhibit Pages

Page # : 23 of 60                                                                                                                                         02/25/2019 05:43:57 PM
007131S001-1395A-125                              000724P001-1395A-125                         000725P001-1395A-125                         000726P001-1395A-125
INTERNAL REVENUE SVC                              INTERNATIONAL UNION OF OPERATING ENGINEERS   INTERNATIONAL UNION OF OPERATING ENGINEERS   INTERNATIONAL UNION OF OPERATING ENGINEERS
POB 7604                                          JAMES T CALLAHAN GENERAL PRESIDENT           LOCAL UNION NO 400                           LOCAL UNION NO 953
Ben Franklin Station                              1125 17TH ST NW                              PO BOX 5929                                  BARRY DIXON PRESIDENT
WASHINGTON DC 20044                               WASHINGTON DC 20036                          HELENA MT 59604-5929                         151 PENNSYLVANIA SE
                                                                                                                                            ALBUQUERQUE NM 87108



000727P001-1395A-125                              000727S001-1395A-125                         007341P001-1395A-125                         007578P001-1395A-125
INTERNATIONAL UNION OF OPERATING ENGINEERS        INTERNATIONAL UNION OF OPERATING ENGINEERS   JAMES MILLER AND JOHN IONNO                  JOHN M IONNO
LOCAL UNION NO 955                                LOCAL UNION NO 955                           PARTNERSHIP AN OHIO PARTNERSHIP              3417 GUILFORD NW
17603-114 AVE                                     #201 1212-31 AVE NE                          3412 GUILFORD NW                             CANTON OH 44718
EDMONTON AB T5S 2R9                               CALGARY AB T2E 7-S8                          CANTON OH 44718
CANADA                                            CANADA



000034P001-1395S-125                              000109P001-1395A-125                         000110P001-1395A-125                         007176P001-1395A-125
IOWA ATTORNEY GENERAL                             IOWA DEPT OF REVENUE HOOVER BUILDING         IRS INTERNAL REVENUE SVC                     IRVING C AND MARRY L HALL
TOM MILLER                                        PO BOX 10471                                 10TH ST AND PENNSYLVANIA AVE NW              61221 WILLOW RD
HOOVER STATE OFFICER BLDG                         DES MOINES IA 50306-3457                     WASHINGTON DC 20530                          QUAKER CITY OH 43773
1305 E WALNUT 2ND FLOOR
DES MOINES IA 50319



007178P001-1395A-125                              007179P001-1395A-125                         000136P001-1395S-125                         001967P001-1395S-125
IRVING C AND MARY L HALL                          IRVING C HALL AND MARY L HALL TRUSTEES       J AND L PROFESSIONAL SALES INC               J CRAIG COWGILL, ATTORNEY AT LAW
61221 WILLOW RD                                   61221 WILLOW RD                              PAUL WISCHMANN PRINCIPAL                     1219 EMERALD GREEN LANE
QUAKER CITY OH 43773                              QUAKER CITY OH 43773                         260 METEOR CIR                               HOUSTON TX 77094
                                                                                               FREEDOM PA 15042




007229P001-1395A-125                              007236P001-1395A-125                         007237P001-1395A-125                         015739P001-1395A-125
J L ROGERS FAMILY LLC                             JACK AND ARLEEN MATUSEK                      JACK AND ARLEEN MATUSEK                      JACK AND ARLEEN MATUSEK
A FLORIDA LIMITED LIABLITY CO                     48050 STONES RUN RD                          48050 SLOAN RUN RD                           48050 SLOANS RUN RD
200 COCONUT PALM RD                               ST. CLAIRSVILLE OH 43958                     ST. CLAIRSVILLE OH 43950                     ST. CLAIRSVILLE OH 43950
VERO BEACH FL 32963




007233P001-1395A-125                              007234P001-1395A-125                         007329P001-1395A-125                         007333P001-1395A-125
JACK AND EDWARD KASLER                            JACK AND KATHRYN KASLER                      JAMES F GRAHAM REVOCABLE TRUST NUMBER 1      JAMES H POLLOCK TRUST
6212 SMITH RUN RD                                 6212 SMITH RUN RD                            C O GRAHAM AND GRAHAM CO LPA                 C O R JEFFERY POLLOCK ESQ
GLOUSTER OH 45732                                 GLOUSTER OH 43812                            PO BOX 340                                   600 SUPERIOR AVE E 2100
                                                                                               ZAINESVILLE OH 43702-0340                    CLEVELAND OH 44114




007334P001-1395A-125                              007337P001-1395A-125                         007340P001-1395A-125                         015616P001-1395A-125
JAMES H POLLOCK TRUST                             JAMES KELLY PUTMAN AND ILENE ALDA PUTMAN     JAMES M GAITIS ESQ                           JAMES ROGERS III
600 SUPERIOR AVE E 2100                           TRUSTEES OF THE PUTMAN FAMILY TRUST          INTERNATIONAL ARBITRATION CHAMBERS           TESTAMENTARY TRUSTEE UNDER OF
CLEVELAND OH 44114                                4226 W 176TH ST                              PO BOX 1213                                  JAMES LLOYD ROGERS JR
                                                  TORRANCE CA 90504                            WHITEFISH MT 59937                           200 COCONUT PALM RD
                                                                                                                                            VERO BEACH FL 32963
                                 Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 55 of 160
                                                              Westmoreland Coal Company, et al.
                                                                       Exhibit Pages

Page # : 24 of 60                                                                                                                   02/25/2019 05:43:57 PM
015617P001-1395A-125                  015618P001-1395A-125                    007226P001-1395A-125                     007407P001-1395A-125
JAMES ROGERS III                      JAMES ROGERS III                        JB AND D HOLDINGS LTD                    JEAN JONES TRUST
TESTEMENTARY TRUSTEE UNDER            TESTAMENTARY TRUSTEE UNDER              PO BOX 246                               828 DOERWOOD CT
THE WILL OF JAMES L ROGERS JR         THE WILL OF JAMES ROGERS JR             EAST PALESTINE OH 44413                  KIRKWOOD MO 63122
200 COCONUT PALM RD                   200 COCONUT PALM RD
VERO BEACH FL 32963                   VERO BEACH FL 32963



007410P001-1395A-125                  007417P001-1395A-125                    007419P001-1395A-125                     007421P001-1395A-125
JEFF AND DEB MERCER FAMILY LLC        JEFFCO RESOURCES INC                    JEFFCO RESOURCES INC                     JEFFCO RESOURCES INC
72401 KINSMAN RD                      72 AIRPORT RD                           P O BOX 1298                             P O BOX 728
ST. CLAIRSVILLE OH 43950              WINTERSVILLE OH 43953                   STEUBENVILLE OH 43952                    STEUBENVILLE OH 43952




015741P001-1395A-125                  007425P001-1395A-125                    013289P001-1395A-125                     016205P001-1395A-125
JEFFCO RESOURCES INC                  JEFFERSON COUNTY OHIO                   STEVEN AND JAMIE JENNINGS                JOE AND ALICE ELLIS
72 AIRPORT RD                         301 MARKET ST                           185 NORRIS RD                            43 ELLIS DR
WITERSVILLE OH 43953                  STEUBENVILLE OH 43952                   RAYLAND OH 43943                         RAYLAND OH 43943




015744P001-1395A-125                  007552P001-1395A-125                    007584P001-1395A-125                     007585P001-1395A-125
JOHN AND JOYCE PELTZ                  JOHN AND SUSAN MAUERSBERGER             JOHN P DAGRAVA AND MARGARET A WILLIAMS   JOHN P DAGRAVA AND MARGARET A WILLIAMS
9614 COUNTY RD                        39225 NATIONAL RD                       N K A MARGARET A DAGRAVA                 N K A MARGARET A DAGRAVA
ADENA OH 43901                        P O BOX 31                              69544 WILLIAMS RD                        TRUSTEE FOR THE DAGRAVA FAMILY
                                      MORRISTOWN OH 43759                     ST. CLAIRSVILLE OH 43950                 REVOCABLE LIVING TRUST
                                                                                                                       69544 WILLIAMS RD
                                                                                                                       ST. CLAIRSVILLE OH 43950


007592P001-1395A-125                  004725P001-1395A-125                    007309P001-1395A-125                     011661P001-1395A-125
JOHN T AND DEBORAH BRIODY             EDIE MCDOUGAL JOHNSON                   JAMES AND SUE JOHNSON                    RHONDA LEIGH JOHNSON
3739 LEGACY RUN                       23 OAKLAND DR                           7380 WILDERCLIFF DR                      11088 TUNNEL HILL RD
OWENSBORO KY 42301                    DESTREHAN LA 70047                      ATLANTA GA 30328                         CROOKESVILLE OH 43737




015826P001-1395A-125                  013437P001-1395A-125                    007305P001-1395A-125                     007484P001-1395A-125
RHONDA LEIGH JOHNSON                  SUE JOHNSON                             JAMES AND LESLIE JOHNSTON                JESSIE AND LESLIE JOHNSTON
11088 TUNNEL HILL RD                  7380 WILDERCLIFF DR                     511 OXFORD PL                            511 OXFORD PL
CROOKSVILLE OH 43737                  ATLANTA GA 30328                        LOUISVILLE KY 40207                      LOUISVILLE KY 40207




014691P001-1395A-125                  007676P001-1395A-125                    007680P001-1395A-125                     007750P001-1395A-125
WALTER JOHNSTON                       JON AND CRYSTAL SIMMS                   JON FLEAGANE EXECUTOR OF THE             JOSEPH AMD DIANE BEER
43160 PINEHOLLOW RD                   565 KENNEDY RD                          ESTATE OF ROBERT FLEAGANE DECEASED       5246 MILO AVE
ELKTON OH 44415                       GREENVILLE KY 42345                     4954 READ RD                             MAPLE HEIGHTS OH 44137
                                                                              MOORPARK CA 93021
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 56 of 160
                                                                            Westmoreland Coal Company, et al.
                                                                                     Exhibit Pages

Page # : 25 of 60                                                                                                                                 02/25/2019 05:43:57 PM
007747P001-1395A-125                             007748P001-1395A-125                       007749P001-1395A-125                    007752P001-1395A-125
JOSEPH AND ALICE ELLIS                           JOSEPH AND MARION SHEPHERD                 JOSEPH AND SANDY HANNING                JOSEPH AND SUZAN HARRA
43 ELLIS DR                                      47651 MORNINGSIDE DR                       14509 SR 664S
RAYLAND OH 43943                                 ST. CLAIRSVILLE OH 43950                   LOGAN OH 43138




007753P001-1395A-125                             017239P001-1395A-125                       016725P001-1395A-125                    007775P001-1395A-125
JOSEPH AND THERESA FISTER                        JOSEPH W AND ANNE E POWELL                 JOY GLOBAL UNDERGROUND LLC              JOY GLOBAL UNDERGROUND MINING LLC
8028 DUNCAN PLAINS RD                            1605 HARPERS FERRY RD                      40 PENN WOOD PL                         40 PENWOOD PL
ALEXANDRIA OH 43001                              COLLEGE STATION TX 77845                   STE 100                                 STE 100
                                                                                            WARREN DALE PA 15086                    MARRENDALE PA 15086




015747P005-1395A-125                             015747S001-1395A-125                       007532P001-1395A-125                    009115P001-1395A-125
JOY GLOBAL UNDERGROUND MINING, LLC               JOY GLOBAL UNDERGROUND MINING, LLC         JOE R JUDSON                            MARY L JUDSON
40 PENNWOOD PL., SUITE 100                       PIETRAGALLO, GORDON, ALFANO, ET AL         2783 SR 78 NW                           2800 SR 78
WARRENDALE PA 15086                              RICHARD J. PARKS, ESQ.                     MALTA OH 43758                          MALTA OH 43758
                                                 7 W STATE ST
                                                 SHARON PA 16146



011498P001-1395A-125                             015824P001-1395A-125                       007805P001-1395A-125                    007816P001-1395A-125
RAY AND LISA JUDSON                              RAY AND LISA JUDSON                        JUNE DONATO AND SANDRA GRAY             K AND S SHUGART FARMS FAMILY LTD PARTNERSHIP
8055 MILLER RD                                   8055 MILLER RD                             9841 GILMORE RD SE                      63568 COUNTY HOME RD
MALTA OH 43758                                   MALTA OH 43730                             GNADENHUTTEN OH 44629                   LORE CITY OH 43755




016206P001-1395A-125                             000035P001-1395S-125                       000111P001-1395A-125                    007845P001-1395A-125
K AND S SHUGERT FARMS FAMILY                     KANSAS ATTORNEY GENERAL                    KANSAS DEPT OF REVENUE                  KAREN HUBBARD FKA KAREN M KING
LIMITED PARTNERSHIP                              DEREK SCHMIDT                              915 SW HARRISON ST                      1878 EDGEWOOD DR
63568 COUNTY HOME RD                             120 SW 10TH AVE                            TOPEKA KS 66625-9000                    CAMANO ISLAND WA 98282
LORE CITY OH 43755                               2ND FLOOR
                                                 TOPEKA KS 66612-1597



002898P001-1395A-125                             005737P002-1395A-125                       015620P001-1395A-125                    000036P001-1395S-125
CARROLL Z KEENER AND LINDA K KEENER              GEORGE AND MARILYN KEFFER                  KEITH AND MYA MCDONALD                  KENTUCKY ATTORNEY GENERAL
3455 RICE RD                                     1573 OLDTOWN VALLEY ROAD SE                PAM DAVIDSON POWER OF ATTORNEY          ANDY BESHEAR
NEW PHILIDELPHIA OH 44663                        NEW PHILADELPHIA OH 44663                  320 HUNT RD                             700 CAPITOL AVE
                                                                                            DUNMOOR KY 42339                        CAPITAL BUILDING STE 118
                                                                                                                                    FRANKFORT KY 40601



000075P001-1395S-125                             000112P001-1395A-125                       000077P001-1395S-125                    007955P001-1395A-125
KENTUCKY DEPARTMENT FOR NATURAL RESOURCES        KENTUCKY DEPT OF REVENUE                   KENTUCKY FOR ENVIRONMENTAL PROTECTION   KENTUCKY POWER COOPERATIVE INC
LINDA POTTER                                     501 HIGH STR                               300 FAIR OAKS LANE                      4775 LEXINGTON RD
300 SOWER BLVD.                                  FRANKFORT KY 40601-2103                    FRANKFORT KY 40601                      PO BOX 707
FRANKFORT KY 40601-4311                                                                                                             WINCHESTER KY 40392-0707
                                        Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 57 of 160
                                                                          Westmoreland Coal Company, et al.
                                                                                   Exhibit Pages

Page # : 26 of 60                                                                                                                             02/25/2019 05:43:57 PM
009487P001-1395A-125                         014529P001-1395A-125                         008815P001-1395A-125                   005021P001-1395A-125
MICHAEL J KERNYA                             VICTOR KETCHAM AND RICHARD KETCHAM           LYNN KETTLER                           EUGENE AND AME KIKO
49649 VALLEY RD                              755 S HIGH ST                                71 LYNWOOD AVE                         4462 SHERMONT
HOPRDALE OH 43976                            COLUMBUS OH 43206                            WHEELING WV 26003                      CANTON OH 44706




010067P001-1395A-125                         008019P001-1395A-125                         015750P001-1395A-125                   008022P001-1395A-125
NANCY KILCHER                                KIMBLE CO                                    KIMBLE CO                              KIMBLE RESOURCES
1312 PASADENA AVE                            3596 STATE RTE 39 NW                         3596 STATE RD 39 NW                    3596 STATE RTE 39 NW
VILLA 16                                     DOVER OH 44622                               DOVER OH 44622                         DOVER OH 44622
SOUTH PASADENA FL 33707




008031P002-1395A-125                         007437P001-1395A-125                         013862P002-1395A-125                   015730P001-1395A-125
KINETIC LEASING INC.                         JEFFREY J KING JR                            THOMAS P KING JR                       FLOWEL KING
P O BOX 9785                                 110 KATHY DR                                 3 B VENETIAN WAY                       12055 STATE RD 175 SOUTH
FARGO ND 58106                               WINTERSVILLE OH 43953                        INDIAN HARBOR BEACH FL 32937           GREENVILLE KY 42345




005354P001-1395A-125                         018935P001-1395A-125                         015082P001-1395A-125                   015083P001-1395A-125
FLOWELE KING                                 JEFFREY J KING                               WILLIAM AND SHARON KING                WILLIAM AND SHARON KING
12055 STATE RTE 175 SOUTH                    110 KATHY DR                                 3002 PEACEFUL PL                       3002 PEACEFUL PL
GREENVILLE KY 42345                          WINTERSVILLE OH 45953                        EVANSVILLE IN 47720                    EVANSVILLE KY 47720




004162P001-1395A-125                         007590P001-1395A-125                         011652P001-1395A-125                   003665P001-1395A-125
DEBRA S KINNEY                               JOHN R KINSEY JR                             RHETTA J KIRKPATRICK                   CORINNE KNIGHT
698 POWHATAN AVE                             3005 RICE RD                                                                        143 REYNOLDS DR
COLUMBUS OH 43204                            NEW PHILIADELPHIA OH 44663                                                          BEECHMONT KY 42323




007819P001-1395A-125                         007820P001-1395A-125                         016369P001-1395A-125                   008144P001-1395A-125
KO MINING CO INC                             KO MINING INC                                KOMATSU FINANCIAL LIMITED PARNERSHIP   KOMATSU FINANCIAL LIMITED PARTNERSHIP
10155 NEBO RD                                PO BOX 50                                    1701 W GOLF RD                         1701 W GOLF RD
PO BOX 50                                    NEBO KY 42441                                ROLLING MEADOWS IL 60008               STE 1- 300
NEBO KY 42441                                                                                                                    ROLLING MEADOWS IL 60008




016018P001-1395A-125                         015763P001-1395A-125                         000131P001-1395S-125                   007518P001-1395A-125
KOMATSU FINANCIAL LIMITED PARTNERSHIP        KOMATSU FINANCIAL LIMITED PARTNERSHIP        KOMATSU SOUTHWEST                      JOANNE KAY KOPKA
1701 GOLF RD                                 1701 W GOLF RD                               GRANT ADAMSPRESIDENT                   2143 PRYSI RD N W
STE 1-300                                    ROLLING MEADOWS IL 60008                     6101 PAN AMERICAN W FWY NE             SUGARCREEK OH 44681
ROLLING MEADOWS IL 60008                                                                  ALBUQUERQUE NM 87109
                                        Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 58 of 160
                                                                       Westmoreland Coal Company, et al.
                                                                                Exhibit Pages

Page # : 27 of 60                                                                                                                             02/25/2019 05:43:57 PM
015099P001-1395A-125                         008200P001-1395A-125                      005349P001-1395A-125                     005345P001-1395A-125
WILLIAM F KROL JR                            KRULOCK COAL CO                           FLORENCE DAVID AND DANIEL KRULOCK        FLORENCE KRULOCK DAVID G KRULOCK
66701 TOWN HILL RD                           PO BOX 24                                 PO BOX 24                                DANIEL J KRULOCK
BETHESDA OH 43719                            MORRISTOWN OH 43759                       MORRISTOWN OH 43907                      FRANK A FREGIATO
                                                                                                                                320 HOWARD ST
                                                                                                                                BRIDGEPORT OH 43912



001199P001-1395A-125                         008226P001-1395A-125                      004738P001-1395A-125                     008839P001-1395A-125
ANTHONY J KUTTIE                             KYLE LIMITED PARTNERSHIP RONALD AND       EDWARD L LAPANJA AND CATHERINE LAPANJA   MABEL LAPANJA
P O BOX 95                                   SHIRLEY WESTHAFER                         136 SYCAMORE                             233 NORRIS RD
HARRISVILLE OH 43974                         5734 WOLF RUN RD SE                       MINGO JUNCTION OH 43938                  RAYLAND OH 43943
                                             DENNISON OH 44621




015560P001-1395A-125                         008369P001-1395A-125                      004448P001-1395A-125                     004440P001-1395A-125
LCA BANK CORP                                LCC KENTUCKY LLC                          DONALD LEAR SR                           DONALD AND JUDY LEAR SR
1375 DEER VALLEY DR                          200 WEST VINE ST                          2615 GREEN CHAPPEL RD                    2614 GREEN CHAPLE RD
STE 218                                      STE 300                                   WHITE PLAINS KY 42464                    WHITE PLAIN KY 42464
PARK CITY UT 84060                           LEXINGTON KY 40507




015112P001-1395A-125                         015123P001-1395A-125                      008379P001-1395A-125                     015114P001-1395A-125
WILLIAM LEAR                                 WILLIAMS AND SADIE LEAR                   LEATHERWOOD FARM LTD                     WILLIAM P AND JUDITH A LEDGER
5933 HATCHETT MILL                           5993 HATCHETT MILL                        6969 FOUNTAIN NOOK RD                    6459 BAYBERRY DR
SPOTSVILLE KY 42458                          SPOTTSVILLE KY 42458                      APPLE CREEK OH 44606                     SEVEN HILLS OH 44131




004449P001-1395A-125                         008708P001-1395A-125                      011798P001-1395A-125                     013854P001-1395A-125
DONALD LEE AND ELLEN LEE                     LOREN LEE AND KAY LEE                     ROBERT LEEPER                            THOMAS E LEEPER
929 S 250 W                                  193 STONEYBROOK DR                        TRUSTEE OF THE LEEPER FAMILY TRUST       TRUSTEE OF THE LEEPER FAMILY TRUST
HEBRON IN 46341                              GREENWOOD IN 46142                        3980 N DUGAN RD                          510 S OCEAN BLVD
                                                                                       MCCONNELSVILLE OH 43756                  NORTH MYRTLE BLVD. SC 29582




018943P001-1395A-125                         015588P004-1395A-125                      008476P001-1395A-125                     008508P001-1395A-125
JANET T LEITNER AND MICHAEL W LEITNER        LEON INDEPENDENT SCHOOLD DISTRICT         LEROY AND MATTIE MILLER                  LEWIS G AND WANDA F STRATTON
2031 SHERWOOD AVE                            MCCREARY VESELKA BRAGG AND ALLEN PC       8427 FREASE RD                           301 STRATTON LN
LOUISVILLE KY 40205                          TARA LEDAY                                FREDRICKSBURG OH 44627                   FLUSHING OH 43977
                                             PO BOX 1269
                                             ROUND ROCK TX 78680-1269



008509P001-1395A-125                         002452P001-1395A-125                      015121P001-1395A-125                     008523P001-1395A-125
LEWIS G AND WANDA STRATTON                   BRIAN AND LIZ LEWIS                       WILLIAM T LEWIS                          LEXINGTON COAL CO LLC
72415 STRATTON LN                            520 TEXAS RD                              PO BOX 432                               200 WEST VINE ST
FLUSHING OH 43977                            COLONY KS 66015                           LISBON OH 44432                          STE 300
                                                                                                                                LEXINGTON KY 40507
                                       Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 59 of 160
                                                                      Westmoreland Coal Company, et al.
                                                                               Exhibit Pages

Page # : 28 of 60                                                                                                                                 02/25/2019 05:43:57 PM
015767P001-1395A-125                        008528P001-1395A-125                      008537P001-1395A-125                            008538P001-1395A-125
LEXINGTON COAL CO LLC                       LEXON INSURANCE CO                        LIGGETT ENTERPRISES LTD                         LIGGETT ENTERPRISES LTD
200 WEST VINE ST                            10002 SHELBYVILLE RD                      P O BOX 84                                      EMILY WAGNER
LEXINGTON KY 40507                          STE 100                                   SALEM OH 44460                                  242 JADE CIR
                                            LOUISVILLE KY 40223                                                                       CANFIELD OH 44406




005728P001-1395A-125                        011831P001-1395A-125                      008568P001-1395A-125                            017064P004-1395A-125
GERALD AND JUDITH LILES                     ROBERT LINARD JR                          LINCOLN COUNTY TREASURER                        LINCOLN COUNTY, WYOMING
3111 4TH ST                                 4532 JOHNSTOWN RD                         925 SAGE AVE STE 102                            C/O LINCOLN COUNTY TREASURER
APT 320                                     DOVER OH 44622                            KEMMERER WY 83101                               925 SAGE, SUITE 102
SANTA MONICA CA 90405                                                                                                                 KEMMERER WY 82101




019159P001-1395A-125                        008578P002-1395A-125                      019160P001-1395A-125                            008582P001-1395A-125
LINDA LEE RAGSDALE                          LINDA LEE RAGSDALE AND                    LINDA LEE RAGSDALE AND ANTHONY STEVEN RAGSDAL   LINDA S DUNLAP TRUSTEE
11330 ST. HWY #213                          ANTHONY STEVEN RAGSDALE                   11330 ST. HWY #213                              39777 NATT RD
TORONTO OH 43964                            797 COUNTY ROAD 42                        TORONTO OH 43964                                BETHESDA OH 43719
                                            TORONTO OH 43964




018948P001-1395A-125                        015768P001-1395A-125                      008669P001-1395A-125                            008696P001-1395A-125
MELISSA T LINKES AND CLIFFORD LINKES        LISA AND JOHN FAIRCHILD                   LOIS I NUZUM VERONTE AND RAYMOND VERONTE        LONNIE J BRAKE
2197 TABORLAKE CIR                          297 BAEGETT LN                            359 MANOR PK CIR                                17656 JOY CREEK RD
LEXINGTON KY 40502                          GREENVILLE KY 42345                       PACHECO CA 94553                                CHESTERHILL OH 43728




005768P001-1395A-125                        000037P001-1395S-125                      000113P001-1395A-125                            005480P001-1395A-125
GERARD AND IRENE LOPEZ                      LOUISIANA ATTORNEY GENERAL                LOUISIANA DEPT OF REVENUE                       FRED AND MARY LOVE
1623 WARREN RD                              JEFF LANDRY                               PO BOX 201                                      6195 BRENTEREST DR
LAKEWOOD OH 44107                           PO BOX 94095                              617 NORTH 3RD ST                                NASHPORT OH 43830
                                            BATON ROUGE LA 70804-4095                 BATON ROUGE LA 70821




007349P001-1395A-125                        018946P001-1395A-125                      008232P001-1395A-125                            008749P001-1395A-125
JAMES R AND SANDRA L LOWE                   LINDA LOY                                 LPT MANAGEMENT INC                              LUCAS AND KIRSTEN CAMERON
9495 MILLER LN                              1611 CANTRIL CIR                          159 CHARLESTON ST                               2488 SHREWSBURY RD
GARDEN RIDGE TX 78266                       LEXINGTON KY 40505                        CADIZ OH 43907                                  COLUMBUS OH 43211




002861P001-1395A-125                        002870P001-1395A-125                      004434P001-1395A-125                            007523P001-1395A-125
CAROL ANN LUCAS                             CAROLYN ANN LUCAS                         DONALD AND JO LUCAS                             JOE AND BEVERLY LUCAS
9450 BUSH RUN RD                            9450 BUSH RUN RD                          65711 BODEN RD                                  16841 ST RT 550
ADAMSVILLE OH 43802                         ADAMSVILLE OH 43802                       CAMBRIDGE OH 43725                              AMESVILLE OH 45711
                                               Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 60 of 160
                                                                              Westmoreland Coal Company, et al.
                                                                                       Exhibit Pages

Page # : 29 of 60                                                                                                                                              02/25/2019 05:43:57 PM
015743P001-1395A-125                                014704P001-1395A-125                      004435P001-1395A-125                               004437P001-1395A-125
JOE AND BEVERLY LUCAS                               WANDA AND GENE LUCKETT                    DONALD A LUSCH                                     DONALD A LUSCH
16841 ST RT 550                                     PO BOX 249                                TRUSTEE OF THE DONALD A LUSCH LIVING TRUST U D T
AMESVILLE OH 43021                                  BEECHMONT KY 42323




014568P001-1395A-125                                015769P001-1395A-125                      000124P001-1395S-125                               018930P001-1395A-125
VIVIAN W LUSCH                                      LYDIA ANN YODER                           LYKINS ENERGY SOLUTIONS                            LYKINS ENERGY SOLUTIONS
TRUSTEE OF THE VIVIAN W LUSCH LIVING TRUST U D T    4485 TR 606                               D JEFF LYKINS PRESIDENT CEO
                                                    FREDICKSBURG OH 44627                     5163 WOLFPEN PLEASENT HILL RD
                                                                                              MILFORD OH 45150




015773P001-1395A-125                                008817P001-1395A-125                      000105P001-1395S-125                               008822P001-1395A-125
LYNX INC                                            INC LYNX                                  M AND C TRANSPORTATION LLC                         M AND H PARTNERSHIP
1463 HUNTING CREEK CT                               1463 HUNTING CREEK CT                     JEFFREY W CRUM PRESIDENT                           8008 TR 662
OWNESBORO KY 42303                                  OWENSBORO KY 42303                        39830 BARNESVILLE BETHESDA RD                      DUNDEE OH 44624
                                                                                              BETHESDA OH 43719




015774P001-1395A-125                                008824P004-1395A-125                      008838P001-1395A-125                               000038P001-1395S-125
M AND H PARTNERSHIP                                 M&C TRANSPORTATION LLC                    MABEL AND R E MACDOWELL                            MAINE ATTORNEY GENERAL
8008 TR 662 DUNDEE                                  JEFFREY CRUM                                                                                 JANET T MILLS
DUNDEE OH 44624                                     39830 BARNESVILLE BETHESDA RD                                                                6 STATE HOUSE STATION
                                                    BETHESDA OH 43719                                                                            AUGUSTA ME 04333




000114P001-1395A-125                                007299P001-1395A-125                      015187P001-1395A-125                               008924P001-1395A-125
MAINE REVENUE SVC                                   JAMES A MAJOR                             WILLIS P MAJOR AND EMMA A MAJOR                    MARATHON PIPE LINE LLC
24 STATE HOUSE STATION                              FLUSHING OH 43977                         PO BOX 86                                          539 S MAIN ST
AUGUSTA ME 04333                                                                              MORRISTOWN OH 43759                                FINDLAY OH 45840




015775P001-1395A-125                                008956P001-1395A-125                      015776P001-1395A-125                               016053P001-1395A-125
MARATHON PIPE LINE LLC                              MARIETTA COAL CO                          MARIETTA COAL CO                                   MARIETTA COAL CO
539 SOUNTH MAIN RD                                  JOHN E NICOLOZAKES                        67705 FRIENDS CHURCH RD                            67705 FRIENDS CHURCH RD
FINDLAY OH 45840                                    67705 FRIENDS CHURCH RD                   ST. CLAIRSVILLE OH 43950                           SAINT CLAIRSVILLE OH 43950
                                                    S. CLAIRSVILLE OH 43950




008957P002-1395A-125                                013479P001-1395A-125                      015779P001-1395A-125                               007310P001-1395A-125
MARIETTA COAL COMPANY                               SUSAN K MARION                            MARK AND EVELYN VERHOVEC                           JAMES AND SUE MARKELL
C/O TRIBBIE, PLUMMER, CHURCH & LAPLANTE, LLC        1264 FOGG DR                              1205 TWP RD Q56                                    1058 DOUG HILL RD
ATTN: KEITH PLUMMER                                 LANCASTER OH 43130                        RAYLAND OH 43943                                   ISLAND KY 42350
139 WEST EIGHTH STREET
PO BOX 640
CAMBRIDGE OH 43725
                                           Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 61 of 160
                                                                         Westmoreland Coal Company, et al.
                                                                                  Exhibit Pages

Page # : 30 of 60                                                                                                                                  02/25/2019 05:43:57 PM
008994P001-1395A-125                            009004P001-1395A-125                       009022P001-1395A-125                      009024P001-1395A-125
MARKWEST LIBERTY MIDSTREAM AND RESOURCES LLC    MARQUETTE EXPLORATION LLC                  MARTHA AND GEORGE POULOS                  MARTHA E GROVES AND JEAN A RUDNICK
                                                2002 TIMBERLOCK PL STE 440                                                           69762 MORRISTOWN-FLUSHING RD
                                                THE WOODLANDS TX 77380                                                               FLUSHING OH 43977




019161P001-1395A-125                            009031P001-1395A-125                       009032P001-1395A-125                      009038P001-1395A-125
MARTHA L BLASS                                  MARTHA ROGERS HAAS 1996 REVOCABLE TRUST    MARTHA ROGERS HAAS 1996 REVOCABLE TRUST   MARTHA ROGERS HAAS REVOCABLE TRUST
11650 STATE ROUTE 175 SOUTH                     MARTHA ROGERS HAAS                         MARTHA HAAS TRUSTEE                       MARTHA ROGERS HAAS TRUSTEE
GREENVILLE KY 42345                             5000 SW 83RD ST                            5000 SW 83RD ST                           5000 SW 83RD ST
                                                MIAMI FL 33143                             MIAMI FL 33143                            MIAMI FL 33143




003082P001-1395A-125                            009043P001-1395A-125                       001885P001-1395A-125                      003083P001-1395A-125
CHARLES E MARTIN II                             MARTIN MARIETTA MAGNESIA SPECIALTIES LLC   BENJAMIN C MARTIN                         CHARLES E MARTIN II AND BENJAMIN C MARTIN
                                                PURCHASING MANAGER
                                                755 LIME RD
                                                WOODVILLE OH 43469




004740P001-1395A-125                            012215P001-1395A-125                       015837P001-1395A-125                      009096P001-1395A-125
EDWARD MARTIN                                   SALLY MCDOUGAL MARTIN                      SALLY MCDOUGAL MARTIN                     MARY B TURNER REVOCABLE TRUST UTA 12 23 1997
                                                2281 TUSKAVILLA RD                         2281 TUSKAVILLA RD                        C O JOHN D TURNER SUCCESSOR TRUSTEE
                                                TALLAHASSEE FL 32312                       TALLAHASSEE FL 32317                      160 SHAKER MUSEUM RD
                                                                                                                                     PO BOX 147
                                                                                                                                     AUBURN KY 42206



009097P001-1395A-125                            000525P001-1395A-125                       009130P001-1395A-125                      009131P001-1395A-125
MARY BELLE PUSKARICH MICHAEL T PUSKARICH        MARYLAND ATTORNEY GENERAL                  MASON DIXON ENERGY INC                    MASON FARMS INC
AND JAMES CARNES                                BRIAN FROSH                                101 CAMBRIDGE PL                          PO BOX 729
35305 CADIZ-PIEDMONT RD                         200 ST PAUL PL                             BRIDGEPORT WV 26330                       MASISONVILLE KY 42431
CADIZ OH 43907                                  BALTIMORE MD 21202-2022




000526P001-1395A-125                            005733P001-1395A-125                       005732P001-1395A-125                      007544P001-1395A-125
MASSACHUSETTS ATTORNEY GENERAL                  GEORGE A MAUERSBERGER                      GEORGE A AND CHRISTINE M MAUERSBERGER     JOHN MCCAIN
MAURA HEALY                                     1286 W 112TH ST                            1286 W 112TH ST                           RD 1
ONE ASHBURTON PL                                CLEVELAND OH 44102                         CLEVELAND OH 44102                        RAYLAND OH 43943
BOSTON MA 02108-1698




007988P001-1395A-125                            005734P002-1395A-125                       005735P001-1395A-125                      005740P001-1395A-125
KEVIN P MCCAIN                                  GEORGE AND CLARA MCCAULEY                  GEORGE AND CLARA MCCAULEY                 GEORGE MCCAULEY AND CLARA MCCAULEY
2114 TWP HY 156                                 8511 NO HOLLOW RD                          ROUTE 2                                   PO BOX 427
RAYLAND OH 43812                                NEW LEXINGTON OH 43764                     NEW LEXINGTON OH 43764                    COSHOCTON OH 43812
                                   Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 62 of 160
                                                                   Westmoreland Coal Company, et al.
                                                                            Exhibit Pages

Page # : 31 of 60                                                                                                                            02/25/2019 05:43:57 PM
013667P001-1395A-125                    009114P001-1395A-125                       002545P001-1395A-125                        004439P001-1395A-125
TERRY AND FREDA MCCAY                   MARY JO MCCOY                              BRUCE AND MARILYN MCDONALD                  DONALD AND JOANNA MCDONALD
819 GRAHAM CYPRESS RD                   83585 ADDY RD                              BRUCE MCDONALD POWER OF ATTORNEY            PO BOX 100
GREENVILLE KY 42345                     CADIZ OH 43907                             6107 STATE RD 176                           BEECHMONT KY 42323
                                                                                   DRAKESBORO KY 42337




004516P001-1395A-125                    005642P001-1395A-125                       006071P001-1395A-125                        007893P001-1395A-125
DOUGLAS W MCDONALD                      GARY AND ADELIA MCDONALD                   GREG AND SUZIE MCDONALD                     KEITH AND MYA MCDONALD
PAM DAVIDSON                            GARY MCDONALD POWER OF ATTORNEY            PAM DAVIDSON POWER OF ATTORNEY              PAM MCDONALD POWER OF ATTORNEY
5414 STATE RTE 171                      239 DERBY LN                               320 HUNT RD                                 320 HUNT RD
GREENVILLE KY 42435                     FRANKLIN TN 37069                          DUNMOOR KY 42339                            DUNMOOR KY 42339




007984P001-1395A-125                    011947P001-1395A-125                       011977P001-1395A-125                        014560P001-1395A-125
KEVIN AND SANDRA MCDONALD               ROGER AND DONNA MCDONALD                   RON AND MONA MCDONALD                       VIRGINIA MCDONALD
BRUCE MCDONALD POWER OF ATTORNEY        BRUCE MCDONALD POWER OF ATTORNEY           PAM DAVIDSON POWER OF ATTORNEY              DOUGLAS MCDONALD POWER OF ATTORNEY
6107 STATE RD 176                       6107 STATE RD 176                          320 HUNT RD                                 FOR VIRGINIA MCDONALD
DRAKESBORO KY 42337                     DRAKESBORO KY 42337                        DUNMOOR KY 42339                            5414 STATE RTE 171
                                                                                                                               GREENVILLE KY 42435



009285P001-1395A-125                    009286P001-1395A-125                       002241P001-1395A-125                        003999P001-1395A-125
MCDOWELL POCAHONTAS COAL CO             MCDOWELL POCAHONTAS COAL CO                BOBBY GENE MCGUYER                          DARALD G MCLAUGHLIN
C O CHARLES HART MANAGER                P O BOX 187                                BOBBY MCGUYER AND JEAN PENDLEY COTRUSTEES   7890 ROCK HOLLOW LN
PO BOX 187                              TAZEWELL VA 24651                          1030 HUNTSVILLE-QUALITY RD                  MALTA OH 43758
TAZEWELL VA 24651                                                                  MORGANTOWN KY 42261




007431P001-1395A-125                    009360P001-1395A-125                       005344P001-1395A-125                        009378P001-1395A-125
JEFFREY AND CHARLENE MCNEISH            MCP FUNDING I LLC C O CCA GROUP LLC        FLORENCE AND VIRGIL MCPHERSON               MEADOWLARK INC
5925 CHURCH HILL RD                     ONE BOSTON PLACE                           2909 PLEASANT HEIGHTS LN                    2000 ASHLAND DR
ZANESVILLE OH 43701                     STE 3825                                   OWNESBORO KY 42303                          ASHLAND KY 41101
                                        BOSTON MA 02108




009379P001-1395A-125                    002243P001-1395A-125                       015696P001-1395A-125                        008337P001-1395A-125
MEADOWLARK INC                          BOBBY L MEADOWS                            BOBBY L MEADOWS                             LAUREL AND DOVA MEADOWS
1500 NORTH BIG RUN RD                   1116 MEADOW LN                             1116 MEADOW LN                              2985 STATE RTE 93 SE
ASHLAND KY 41102                        COLUMBUS OH 43207                          COLUMBUS OH 43812                           NEW LEXINGTON OH 43764




009409P001-1395A-125                    009427P001-1395A-125                       015072P001-1395A-125                        000125P001-1395S-125
MELTINA LTD                             MERCHANTS CAPITAL RESOURCES INC            WILLIAM AND BARBARA MERRITT                 MESA READY MIX INC
69531 LEE RD                            7600 PARKLAWN                              38165 SPIEDEL RD                            MIKE SHAVERS DIRECTOR
ST. CLAIRSVILLE OH 43950                STE 384                                    BETHESDA OH 43719                           6895 DRINEN LN
                                        MINNEAPOLIS MN 55435                                                                   FARMINGTON NM 87402
                                             Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 63 of 160
                                                                              Westmoreland Coal Company, et al.
                                                                                       Exhibit Pages

Page # : 32 of 60                                                                                                                              02/25/2019 05:43:57 PM
000142P001-1395S-125                              017243P002-1395A-125                        009507P001-1395A-125               000527P001-1395A-125
MICHAEL RAMSEY DECEASED BY AND THROUGH HIS        MICHAEL W. & LISBETH POWELL                 MICHELIN NORTH AMERICA INC         MICHIGAN ATTORNEY GENERAL
PERSONAL REPRESENTATIVE A CLIFFORD EDWARDS        1882 SUNDOWN TRAIL                          ONE PARKWAY SOUTH                  BILL SCHUETTE
DONNA RAMSEY ON BEHALF OF THE ESTATE AND          PLACERVILLE CA 95667-9638                   GREENVILLE SC 29615-5022           PO BOX 30212
HEIRS OF MICHAEL RAMSEY EDWARDS FRICKLE                                                                                          525 W OTTAWA ST
AND CULVER 1648 POLY DR STE 206                                                                                                  LANSING MI 48909-0212
BILLINGS MT 59102


000115P001-1395A-125                              009523P001-1395A-125                        009561P002-1395A-125               004053P001-1395A-125
MICHIGAN DEPT OF TREASURY                         MIDSOUTH ENERGY INC                         MILLER AND GINGERICH               DAVID E MILLER
TREASURY BLDG                                     PO BOX 1414                                 15416 AGLER RD                     15416 AGLER RD
LANSING MI 48922                                  MADISONVILLLE KY 42431                      GARRETSVILLE OH 44231              GARRETTSVILLE OH 44231




004810P001-1395A-125                              007361P001-1395A-125                        010068P001-1395A-125               010069P001-1395A-125
ELLEN MCDOUGAL MILLER                             JAMES W MILLER                              NANCY MILLER                       NANCY MILLER
44 LANDING VIEW LN                                4276 ROSWELL RD                             PO BOX 87                          PO 87
FAIRPORT NY 14450                                 DELLROY OH 44620                            LAFFREY OH 43951                   LAFFERTY OH 43951




007296P001-1395A-125                              009629P001-1395A-125                        000133P001-1395S-125               000130P001-1395S-125
JAMES AND LINDA MILLS                             MINE SAFETY AND HEALTH ADMINISTRATION       MINE SITE TECHNOLOGIES USA INC     MINERAL TRUCKING INC
7515 STATE RD                                     201 12TH ST SOUTH                           LLOYD ZENARI CEO                   JEFF ZIMMERLY OWNER
WADSWORTH OH 44281                                STE 401                                     13301 WEST 43RD DR GOLDEN          6848 CR 201
                                                  ARLINGTON VA 22202                          DENVER CO 80403                    6848 COUNTY RD 201
                                                                                                                                 MILLERSBURG OH 44654



000042P001-1395S-125                              000116P001-1395A-125                        000120P001-1395S-125               000043P001-1395S-125
MINNESOTA ATTORNEY GENERAL                        MINNESOTA DEPT OF REVENUE                   MINOVA USA INC                     MISSISSIPPI ATTORNEY GENERAL
LORI SWANSON                                      600 NORTH ROBERT ST                         BILL HUTCHINSON CEO                JIM HOOD
1400 BREMER TOWER                                 ST PAUL MN 55101                            150 SUMMER CT                      DEPT OF JUSTICE
445 MINNESOTA ST                                                                              GEORGETOWN KY 40324                PO BOX 220
ST. PAUL MN 55101-2131                                                                                                           JACKSON MS 39205-0220



000117P001-1395A-125                              000044P001-1395S-125                        000118P001-1395A-125               008604P001-1395A-125
MISSISSIPPI TAX COMMISSION                        MISSOURI ATTORNEY GENERAL                   MISSOURI DEPT OF REVENUE           LINN MIZER
PO BOX 22808                                      JOSHUA D HAWLEY                             HARRY S TRUMAN STATE OFFICE BLDG   5607 KINSEY VLY RD
JACKSON MS 39225-2808                             SUPREME COURT BLDG                          301 WEST HIGH ST                   NEW PHILIDELPHIA OH 43512
                                                  207 W HIGH ST                               JEFFERSON CITY MO 65101
                                                  JEFFERSON CITY MO 65101



009692P001-1395A-125                              000119P001-1395S-125                        000531P001-1395A-125               000078P001-1395S-125
MODERN OFFICE METHODS INC                         MONSANTO CO                                 MONTANA ATTORNEY GENERAL           MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY
1111 OLD EAGLE SCHOOL RD                          HUGH GRANT CEO                              TIM FOX                            LEE METCALF BUILDING
WAYNE PA 19087                                    800 N LINDBERGH BLVD                        215 N SANDERS THIRD FLOOR          1520 E. SIXTH AVENUE
                                                  ST. LOUIS MO 63167                          JUSTICE BUILDING                   HELENA MT 59620-0901
                                                                                              HELENA MT 59620-1401
                                         Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 64 of 160
                                                                         Westmoreland Coal Company, et al.
                                                                                  Exhibit Pages

Page # : 33 of 60                                                                                                                              02/25/2019 05:43:57 PM
000119P001-1395A-125                          000079P001-1395S-125                       000114P001-1395S-125                     017148P002-1395A-125
MONTANA DEPT OF REVENUE                       MONTANA NATURAL RESOURCES INFORMATION      MONTANADAKOTA UTILITIES CO               MONTROSE AIR QUALITY SERVICES LLC
5 SOUTH LAS CHANCE GULCH                      1515 EAST 6TH AVENUE                       MS NICOLE A KIVISTO CEO                  3500 COMANCHE RD., NE BLDG. G
HELENA MT 59860                               PO BOX 201800                              400 NORTH FOURTH ST                      ALBUQUERQUE NM 87107-4546
                                              HELENA MT 59620-1800                       BISMARCK ND 58501




018950P001-1395A-125                          009916P001-1395A-125                       013256P001-1395A-125                     018945P001-1395A-125
RE MOORE                                      MR AND MRS DAVID A WILLIAMS                STEPHEN AND KATHRYN MULARCIK             LAURA A MULLIGAN
2545 GLEN EAGLE DR                            43617 FAIRMOUNT RD                         253 E MAIN ST                            109 S CHERRY ST
LOUISVILLE KY 40222                           LISBON OH 44432                            ST. CLAIRSVILLE OH 43950                 GREENVILLE KY 40502




010004P001-1395A-125                          010155P001-1395A-125                       014498P001-1395A-125                     014499P001-1395A-125
MURRAY ENERGY CORP                            NELL POLLOCK MURRELL                       VERNON AND RACHEL MUTTI                  VERNON AND RACHEL MUTTI
46226 NATIONAL RD                             48340 CARPENTER ST                         3326 STONE CREEK RD SW                   2960 STONE CREEK RD
ATTN: GENERAL COUNSEL                         ST. CLAIRSVILLE OH 43950                   STONE CREEK OH 46840                     STONE CREEK OH 43840
ST. CLAIRSVILLE OH 43950




010019P001-1395A-125                          010021P001-1395A-125                       017246P002-1395A-125                     015563P001-1395A-125
MYERS MINING CO LTD                           MYERS MINING CO LTD                        MYRA SUSAN BARNETTE                      NAME AND ADDRESS INTENTIONALLY OMITTED
PO BOX 218                                    3110 STEUBENVILLE RD SE                    123 COLD SPRING DRIVE
CARROLLTON OH 44615                           P O BOX 218                                APPALACHIA VA 24216
                                              CARROLLTON OH 44615




015564P001-1395A-125                          015565P001-1395A-125                       015566P001-1395A-125                     015567P001-1395A-125
NAME AND ADDRESS INTENTIONALLY OMITTED        NAME AND ADDRESS INTENTIONALLY OMITTED     NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




015568P001-1395A-125                          015569P001-1395A-125                       015570P001-1395A-125                     015571P001-1395A-125
NAME AND ADDRESS INTENTIONALLY OMITTED        NAME AND ADDRESS INTENTIONALLY OMITTED     NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




015572P001-1395A-125                          015573P001-1395A-125                       015574P001-1395A-125                     015575P001-1395A-125
NAME AND ADDRESS INTENTIONALLY OMITTED        NAME AND ADDRESS INTENTIONALLY OMITTED     NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED
                                         Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 65 of 160
                                                                      Westmoreland Coal Company, et al.
                                                                               Exhibit Pages

Page # : 34 of 60                                                                                                                           02/25/2019 05:43:57 PM
015576P001-1395A-125                          015577P001-1395A-125                     015578P001-1395A-125                     015579P001-1395A-125
NAME AND ADDRESS INTENTIONALLY OMITTED        NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




015580P001-1395A-125                          012029P001-1395A-125                     018905P002-1395A-125                     018906P001-1395A-125
NAME AND ADDRESS INTENTIONALLY OMITTED        NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




018907P002-1395A-125                          018912P002-1395A-125                     018913P001-1395A-125                     018914P002-1395A-125
NAME AND ADDRESS INTENTIONALLY OMITTED        NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




018915P002-1395A-125                          018916P002-1395A-125                     018917P002-1395A-125                     018918P002-1395A-125
NAME AND ADDRESS INTENTIONALLY OMITTED        NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




018919P002-1395A-125                          018920P002-1395A-125                     018962P001-1395A-125                     018963P001-1395A-125
NAME AND ADDRESS INTENTIONALLY OMITTED        NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




018964P001-1395A-125                          018965P001-1395A-125                     018970P002-1395A-125                     018961P001-1395A-125
NAME AND ADDRESS INTENTIONALLY OMITTED        NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED




018966P001-1395A-125                          018967P001-1395A-125                     018969P001-1395A-125                     010087P001-1395A-125
NAME AND ADDRESS INTENTIONALLY OMITTED        NAME AND ADDRESS INTENTIONALLY OMITTED   NAME AND ADDRESS INTENTIONALLY OMITTED   NASH HEIRS COAL LEASE
                                                                                                                                PATRICK GILLIGAN
                                                                                                                                1312 3RD ST
                                                                                                                                PORTSMOUTH OH 45662
                                       Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 66 of 160
                                                                      Westmoreland Coal Company, et al.
                                                                               Exhibit Pages

Page # : 35 of 60                                                                                                                       02/25/2019 05:43:57 PM
010092P001-1395A-125                        000046P001-1395S-125                      000120P001-1395A-125                010154P003-1395A-125
NATHAN SHEPERD AND ESTHEL SHEPERD           NEBRASKA ATTORNEY GENERAL                 NEBRASKA DEPT OF REVENUE            NELDA J. DAVIS
                                            DOUG PETERSON                             301 CENTENNIAL MALL SOUTH           PO BOX 428
                                            2115 STATE CAPITOL                        2ND FL                              JEWETT TX 75846
                                            LINCOLN NE 68509-8920                     LINCOLN NE 68509-4818




000047P001-1395S-125                        000121P001-1395A-125                      000048P001-1395S-125                000122P001-1395A-125
NEVADA ATTORNEY GENERAL                     NEVADA DEPT OF TAXATION                   NEW HAMPSHIRE ATTORNEY GENERAL      NEW HAMPSHIRE DEPT OF REV ADMIN
ADAM PAUL LAXALT                            1550 E COLLEGE PKWY                       JOSEPH A FOSTER                     109 PLEASANT ST
OLD SUPREME COURT BLDG                      CARSON CITY NV 89706                      NH DEPT OF JUSTICE                  CONCORD NH 03301
100 N CARSON ST                                                                       33 CAPITOL ST
CARSON CITY NV 89701                                                                  CONCORD NH 03301-6397



000049P001-1395S-125                        000123P001-1395A-125                      010207P002-1395A-125                015792P001-1395A-125
NEW JERSEY ATTORNEY GENERAL                 NEW JERSEY DIVISION OF TAXATION           NEW LEXINGTON TREE FARM LLC         NEW LEXINGTON TREE FARM LLC
CHRISTOPHER S PORRINO                       BANKRUPTCY SECTION                        1600 UNIVERSAL ROAD                 1600 UNIVERSAL RD
RICHARD J HUGHES JUSTICE COMPLEX            PO BOX 245                                COLUMBUS OH 43207                   COLUMBUS OH 43702
25 MARKET ST 8TH FL WEST WING               TRENTON NJ 08695-0245
TRENTON NJ 08625



000050P001-1395S-125                        000080P001-1395S-125                      000124P001-1395A-125                000051P001-1395S-125
NEW MEXICO ATTORNEY GENERAL                 NEW MEXICO ENVIRONMENT DEPARTMENT         NEW MEXICO TAXN AND REVENUE DEPT    NEW YORK ATTORNEY GENERAL
HECTOR BALDERAS                             1190 ST. FRANCIS DRIVE, STE. N4050        LEGAL SVC BUREAU                    ERIC T SCHNEIDERMAN
PO DRAWER 1508                              PO BOX 5469                               1100 SOUTH ST FRANCIS DR            DEPT OF LAW
SANTA FE NM 87504-1508                      SANTA FE NM 87505                         SANTA FE NM 87504-0630              THE CAPITOL 2ND FLOOR
                                                                                                                          ALBANY NY 12224-0341



000125P001-1395A-125                        000126P001-1395A-125                      011028P001-1395A-125                010299P001-1395A-125
NEW YORK CITY DEPT OF FINANCE               NEW YORK DEPT OF TAX'N AND FINANCE        PHILLIS AND YOST NEWMAN             NM CAPITAL UTILITY CORP
1 CENTRE ST MUNICIPAL BLDG #500             BANKRUPTCY SECTION                        185 BEACH CREEK RD                  414 SILVER AVE SW MS0905
NEW YORK NY 10007                           PO BOX 5300                               BEECH CREEK KY 42321                ALBUQUERQUE NM 87102-3289
                                            ALBANY NY 12205-0300




010302P001-1395A-125                        010320P001-1395A-125                      000052P001-1395S-125                000127P001-1395A-125
NMHG FINANCIAL SVC INC                      NONA MCDOUGAL BABICH                      NORTH CAROLINA ATTORNEY GENERAL     NORTH CAROLINA DEPT OF REVENUE
PO BOX 35701                                BOX 32                                    JOSH STEIN                          501 N WILMINGTON ST
BILLINGS MT 59107                           ROSAMOND GA 93560                         DEPT OF JUSTICE                     RALEIGH NC 27604
                                                                                      PO BOX 629
                                                                                      RALEIGH NC 27602-0629



010343P001-1395A-125                        000053P001-1395S-125                      000081P001-1395S-125                000128P001-1395A-125
NORTH CENTRAL RENTAL AND LEASING LLC        NORTH DAKOTA ATTORNEY GENERAL             NORTH DAKOTA DEPARTMENT OF HEALTH   NORTH DAKOTA OFFICE OF STATE TAX COMMISSIONER
3401 33RD ST S                              WAYNE STENEHJEM                           ENVIRONMENTAL HEALTH                STATE CAPITOL 600 E BLVD AVE
FARGO ND 58104                              600 E. BOULEVARD AVE                      918 EAST DIVIDE AVENUE              BISMARC ND 58505
                                            STATE CAPITOL                             BISMARCK ND 58501-1947
                                            BISMARCK ND 58505-0040
                                       Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 67 of 160
                                                                        Westmoreland Coal Company, et al.
                                                                                 Exhibit Pages

Page # : 36 of 60                                                                                                                                02/25/2019 05:43:57 PM
010431P001-1395A-125                        010431S001-1395A-125                          010431S002-1395A-125                      004788P001-1395A-125
NRG TEXAS POWER LLC                         NRG TEXAS POWER LLC                           NRG TEXAS POWER LLC                       ELIZABETH A NUZUM
804 CARNEGIE CTR                            NRG ENERGY INC.                               BAKER BOTTS LLP                           5338 TARA CT NORTH
PRINCETON NJ 08540                          ATTN: CONTRACT ADMINISTRATION                 ATTN: C LUCKEY MCDOWELL AND IAN ROBERTS   APT A
                                            804 CARNEGIE CENTER                           2001 ROSS AVENUE, SUITE 1000              INDIANAPOLIS IN 46224
                                            PRINCETON NJ 08540                            DALLAS TX 75201



011822P001-1395A-125                        010462P001-1395A-125                          010486P001-1395A-125                      004477P001-1395A-125
ROBERT J NUZUM                              OBSIDIAN AGENCY SVC INC AS COLLATERAL AGENT   OFFICE OF SURFACE MINING AND              DORIS JEAN OGDEN
263 EAST J ST                               TENNENBAUM CAPITAL PARTNERS                   RECLAMATION AND ENFORCEMENT               1105 SANDRA CT
CASPER WY 82601                             2951 28TH ST                                  1849 C ST NM                              APT B
                                            STE 1000                                      WASHINGTON DC 20240                       MURPHYSBORO IL 62966
                                            SANTA MONICA CA 90405



007767P001-1395A-125                        000083P001-1395S-125                          010497P001-1395A-125                      000054P001-1395S-125
JOSEPH W AND JEANETTA RICE OGDEN            OHIO AIR QUALITY DEVELOPMENT AUTHORITY        OHIO AMERICAN ENERGY INC                  OHIO ATTORNEY GENERAL
10123 W MOUNTVILLE RD                       50 W. BROAD STREET                            34 KELLEY WAY                             MIKE DEWINE
GLOUSTER OH 45732                           SUITE 1718                                    BRILLIANT OH 43913                        STATE OFFICE TOWER
                                            COLUMBUS OH 43215                                                                       30 E BROAD ST
                                                                                                                                    COLUMBUS OH 43431



019162P001-1395A-125                        018931P001-1395A-125                          010482P001-1395A-125                      000084P001-1395S-125
OHIO CAT                                    OHIO CENTRAL RAILROAD                         OHIO CENTRAL RAILROAD INC                 OHIO DEPARTMENT OF NATURAL RESOURCES
WOLCOTT RIVERS GATES                        COMMERCIAL SUPPORT DEPT                       47849 PAPERMILL RD                        2045 MORSE ROAD
200 BENDIX ROAD, STE 300                    13901 SUTTON PK DR SOUTH STE 355              COSHOCTON OH 43812-0427                   BUILDING D
VIRGINIA BEACH VA 23452                     JACKSONVILLE FL 32224                                                                   COLUMBUS OH 43229-6693




000129P001-1395S-125                        010510P001-1395A-125                          016056P001-1395A-125                      000129P001-1395A-125
OHIO DEPT OF NATURAL RESOURCES              OHIO DEPT OF NATURAL RESOURCES                OHIO DEPT OF NATURAL RESOURCES            OHIO DEPT OF TAXATION
JAMES ZEHRINGER DIRECTOR                    2045 MORSE RD                                 DIVISION OF FORESTRY                      PO BOX 530
DIVI OF FORESTRY                            COLUMBUS OH 43229                             2045 MORSE RD BLDG H                      COLUMBUS OH 43216-0530
2045 MORSE RD BLDG H                                                                      COLUMBUS OH 43229
COLUMBUS OH 43229



000085P002-1395S-125                        001894P001-1395S-125                          010521P001-1395A-125                      010522P001-1395A-125
OHIO ENVIRONMENTAL PROTECTION AGENCY        OHIO ENVIRONMENTAL PROTECTION AGENCY          OHIO ENVIRONMENTAL PROTECTION AGENCY      OHIO ENVIRONMENTAL PROTECTION AGENCY
OFFICE OF THE DIRECTOR                      LEE STONE, ASST ATTORNEY GENERAL              SCOTT NALLY                               CRAIG BUTLER
50 WEST TOWN STREET, STE. 700               ENVIRONMENTAL ENFORCEMENT SECTION             PO BOX 1049                               PO BOX 1049
COLUMBUS OH 43215                           30 E BROAD ST 25TH FLOOR                      COLUMBUS OH 43216-1049                    COLUMBUS OH 43216-1049
                                            COLUMBUS OH 43215



010523P001-1395A-125                        010515P001-1395A-125                          010516P001-1395A-125                      016397P001-1395A-125
OHIO ENVIRONMENTAL PROTECTION AGENCY        OHIO EPA                                      OHIO EPA                                  OHIO EPA
DIVISION OF SURFACE WATER                   OHIO EPA DIVISION OF SURFACE WATER            DIVISION OF SURFACE WATER                 50 WEST TOWN ST STE 700
PO BOX 1049                                 PO BOX 1049                                   POBOX 1049                                COLUMBUS OH 43215
COLUMBUS OH 43216-1049                      COLUMBUS OH 43216                             COLUMBUS OH 43730
                                    Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 68 of 160
                                                                      Westmoreland Coal Company, et al.
                                                                               Exhibit Pages

Page # : 37 of 60                                                                                                                 02/25/2019 05:43:57 PM
010526P001-1395A-125                     017189P003-1395A-125                         010531P001-1395A-125          010532P001-1395A-125
OHIO GATHERING CO LLC                    OHIO MACHINERY COMPANY                       OHIO OIL GATHERING CORP II    OHIO POWER CO
1515 ARAPAHOE ST TOWER 1 STE 1600        DBA OHIO CAT                                                               1 RIVERSIDE PLZ
DENVER CO 80202                          3993 E ROYALTON RD                                                         COLUMBUS OH 43215
                                         BROADVIEW HEIGHTS OH 44147




010533P001-1395A-125                     010539P001-1395A-125                         010540P001-1395A-125          010543P001-1395A-125
OHIO POWER CO                            OHIO POWER CO                                OHIO POWER CO                 OHIO RIVER COLLERIES CO
REAL ESTATE ASSET MANAGMENT              RON SOWERS AGENT                             700 MORRISON RD               PO BOX 128
1 RIVERSIDE PLZ                          700 MORRISON RD                              GAHANNA OH 43230              BANNOCK OH 43972
10TH FLOOR                               GAHANNA OH 43230
COLUMBUS OH 43215



010544P001-1395A-125                     018959P001-1395A-125                         000055P001-1395S-125          000130P001-1395A-125
OHIO RIVER COLLIERIES CO                 OHIO SOUTHERN RAILROAD                       OKLAHOMA ATTORNEY GENERAL     OKLAHOMA TAX COMMISSION
PO BOX 128                               COMMERCIAL SUPPORT DEPT                      MIKE HUNTER                   2501 LINCOLN BLVD
BANNOCK OH 43972                         13901 SUTTON PK DR SOUTH STE 355             313 NE 21ST ST                OKLAHOMA CITY OK 73194
                                         JACKSONVILLE FL 32224                        OKLAHOMA CITY OK 73105




010596P002-1395A-125                     010596S001-1395A-125                         010595P001-1395A-125          015622P001-1395A-125
OMCO LEASING CORP                        OMCO LEASING CORP                            OMCO LEASING CORP             OMCO LEASING CORP
CULLEN D. SPECKHART                      CULLEN D. SPECKHART                          OHIO MACHINERY CO             3993 E ROYALTON RD
3993 EAST ROYALTON RD                    200 BENDIX ROAD, SUITE 300                   3993 E ROYALTON RD            BROADVIEW HTS., OH 44147
BROADVIEW HEIGHTS OH 44147               VIRIGINIA BEACH VA 23452                     BROADVIEW HTS. OH 44147




000542P001-1395A-125                     000131P001-1395A-125                         010662P001-1395A-125          003075P001-1395A-125
OREGON ATTORNEY GENERAL                  OREGON DEPT OF REVENUE                       OTTO H POWELL AS TRUSTEE      CHARLES AND KATHY OWEN
ELLEN F ROSENBLUM                        955 CENTER ST NE                             EAST LIVERPOOL OH             5115 TILE PLANT RD
OREGON DEPT OF JUSTICE                   SALEM OR 97310                                                             NEW LEXINGTON OH 43764
1162 COURT ST NE
SALEM OR 97301-4096



010685P001-1395A-125                     018889P001-1395A-125                         010692P001-1395A-125          016847P001-1395A-125
OWENSBORO NATIONAL BANK                  OXFORD MINING COMPANY LLC                    OXFORD RESOURCE PARTNERS LP   PACCAR FINANCIAL CORP
                                         544 CHESTNUT ST                              C O OXFORD MINING CO LLC      LINDA MARKLE BK SPECIALIST
                                         PO BOX 427                                   CHIEF LEGAL OFFICER           PO BOX 1518
                                         COSHOCTON OH 43812                           41 SOUTH HIGH ST STE 3450     BELLEVUE WA 98009-1518
                                                                                      COLUMBUS OH 43215



015623P001-1395A-125                     004476P001-1395A-125                         010815P001-1395A-125          004037P001-1395A-125
PAM AND TOMMY DAVIDSON                   DORIS J PASCO                                PAT CORE                      DAVID AND BEVERLY PAXTON
PAM DAVIDSON                             901 TWP RD 154                               9012 KINGLSEY DR              4796 STATE RTE 13 NE
320 HUNT RD                              RAYLAND OH 43943                             REYNOLDSBURG OH 43068         NEW LEXINGTON OH 43764
DUNMOOR KY 42339
                                        Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 69 of 160
                                                                       Westmoreland Coal Company, et al.
                                                                                Exhibit Pages

Page # : 38 of 60                                                                                                                           02/25/2019 05:43:57 PM
015624P001-1395A-125                         015799P001-1395A-125                      010878P001-1395A-125                   010879P001-1395A-125
PAYTON KINNEY TARDIO DAVIS AND SPARKS        PEABODY COA CO LLC                        PEABODY COAL CO                        PEABODY COAL CO
118 O'BRYAN ST                               701 MARKET ST                             301 NORTH MEMORIAL DR                  3615 OLIVE ST
PO BOX 569                                   STE 765                                   ST. LOUIS MO 63102                     ST. LOUIS MO 63108
GREENVILLE KY 42345                          ST LOUIS MO 63101




015800P001-1395A-125                         015801P001-1395A-125                      010881P001-1395A-125                   015802P001-1395A-125
PEABODY COAL CO                              PEABODY COAL CO                           PEABODY COAL CO LLC                    PEABODY COAL CO LLC
701 MARKET ST                                701 MARKET ST                             PRESIDENT                              701 MARKET ST
STE 700                                      STE 765                                   701 MARKET ST                          STE 765
ST LOUIS MO 63101                            ST LOUIS MO 63101                         STE 765                                ST LOUIS IL 63101
                                                                                       ST. LOUIS MO 63101



010882P001-1395A-125                         015803P001-1395A-125                      015805P001-1395A-125                   010883P001-1395A-125
PEABODY DEVELOPEMENT CO                      PEABODY DEVELOPEMENT CO                   PEABODY DEVELOPMENT CO                 PEABODY DEVELOPMENT CO
301 N MEMORIAL DR                            301 N MEMORIAL DR                         301 NORTH MEMORIAL DR                  301 NORTH MEMORIAL DR
STE 300                                      ST LOUIS MO 63102                         ST LOUIS MO 63102                      STE 300
ST. LOUIS MO 63102                                                                                                            ST LOUIS MO 63102




015807P001-1395A-125                         015808P001-1395A-125                      010885P001-1395A-125                   010886P001-1395A-125
PEABODY DEVELOPMENT CO                       PEABODY DEVELOPMENT CO LCC                PEABODY DEVELOPMENT CO LLC             PEABODY ENERGY
701 MARKET ST                                701 MARKET ST                             PRESIDENT                              KENDRA QUICK
STE 970                                      STE 970                                   701 MARKET ST                          PO BOX 1508
ST LOUIS MO 63101                            ST LOUIS MO 63101                         STE 970                                GILLETTE WY 82717
                                                                                       ST. LOUIS MO 63101



007559P001-1395A-125                         010914P001-1395A-125                      010918P001-1395A-125                   010919P001-1395A-125
JOHN AND JOYCE PELTZ                         PENN VIRGINIA OPERATING CO LLC            PENNOHIO COAL CO                       PENNOHIO COAL CO
9614 COUNTY RD 10                            7 SHERIDAN SQUARE                         3596 SR 39 NW                          3596 STATE RTE 39 NW
ADENA OH 43901                               STE 400                                   DOVER OH 44622                         DOVER OH 44622
                                             KINGSPORT TN 37660




015813P001-1395A-125                         000057P001-1395S-125                      000132P001-1395A-125                   018929P001-1395A-125
PENNOHIO COAL CO                             PENNSYLVANIA ATTORNEY GENERAL             PENNSYLVANIA DEPT OF REVENUE           PENNSYLVANIA DEPT OF REVENUE
3596 SR NW                                   JOSH SHAPIRO                              11 STRAWBERRY SQUARE                   BANKRUPTCY DIVISION
DOVER OH 44622                               1600 STRAWBERRY SQUARE                    HARRISBURG PA 17128                    PO BOX 280946
                                             16TH FLOOR                                                                       HARRISBURG PA 17128
                                             HARRISBURG PA 17120



018929S001-1395A-125                         000505S001-1395A-125                      000505P004-1395A-125                   010945P001-1395A-125
PENNSYLVANIA DEPT OF REVENUE                 PENSION BENEFIT GUARANTY CORP             PENSION BENEFIT GUARANTY CORPORATION   PERRY COUNTY COMMISSIONERS
4TH AND WALNUT ST                            NATHANIEL RAYLE                           OFFICE OF CHIEF COUNSEL                PO BOX 248 121 W BROWN ST
HARRISBURG PA 17128                          1200 K ST NW STE 340                      ATTN: EMILY MANBECK                    NEW LEXINGTON OH 43764
                                             WASHINGTON DC 20005                       1200 K STREET N.W.
                                                                                       SUITE 340
                                                                                       WASHINGTON DC 20005-4026
                                 Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 70 of 160
                                                                Westmoreland Coal Company, et al.
                                                                         Exhibit Pages

Page # : 39 of 60                                                                                                                   02/25/2019 05:43:57 PM
010948P001-1395A-125                  010949P001-1395A-125                            010972P001-1395A-125             007430P001-1395A-125
PERRY COUNTY INDUSTRIAL CO LTD        PERRY COUNTY INDUSTRIAL DEVELOPMENT CO LTD      PETER AND ANN BAU                JEFFERY J AND REGINA D PETERS
                                                                                      124 CENTER GRANGE RD             39218 COAL RUN RD
                                                                                      ALIQUIPPA PA 15001               BETHESDA OH 43719




010984P001-1395A-125                  011001P003-1395A-125                            007336P001-1395A-125             007335P001-1395A-125
PETERSBURG CO INC                     PETRO QUEST INC                                 JAMES JOHN PETROZZI              JAMES JOHN AND SUSAN PETROZZI
11600 DESELLEM RD                     400 E KALISTE SALOOM RD                         68101 STRAIGHT ST                68101 STRAIGHT ST
LISBON OH 44432                       LAFAYETTE LA 70508                              ST. CLAIRSVILLE OH 43950         ST. CLAIRSVILLE OH 43950




011676P002-1395A-125                  011680P001-1395A-125                            011031P001-1395A-125             011034P001-1395A-125
RICHARD AND BARBARA PETROZZI          RICHARD E PETROZZI                              PHOENIX COAL CO                  PHOENIX COAL CORP
38510 NATIONAL RD                     38510 NATIONAL RD                               1215 NEBO RD                     1215 NEBO RD STE A
BETHESDA OH 43719-9707                BETHESDA OH 43719                               STE A                            MADISONVILLE KY 42431
                                                                                      MADISONVILLE KY 42431




011036P001-1395A-125                  011037P001-1395A-125                            011038P001-1395A-125             016209P001-1395A-125
PHOENIX COAL CORP                     PHOENIX COAL CORP                               PHOENIX COAL PROCESSING CO LLC   PHOENIX-GREENHILL PARTNERS LP
15 RIVER RD 115                       101 S FIFTH ST                                  1215 NEBO RD STE A               15 HOSPITAL CENTER BLVD STE 1
WILTON CT 06897                       STE 3650                                        MADISONVILLE KY 42431            HILTON HEAD SC 29926
                                      LOUISVILLE KY 40202




011039P001-1395A-125                  015814P001-1395A-125                            016211P001-1395A-125             011102P001-1395A-125
PHOENIXGREENHILL PARTNERS LLP         PHOENIXGREENLAWN PARTNERS LIMITED PARTNERSHIP   RAYMOND PIERGALLINI              PITTSBURGH CONSOLIDATION COAL CO
C O A THOMAS BUNDY PRESIDENT          15 HOSPITAL CTR BLVD                            1149 COUNTY RD 10
15 HOSPITAL CTR BLVD STE 1            HILTON HEAD SC 29926                            DILLONVALLE OH 43917
HILTON HEAD SC 29926




011130P002-1395A-125                  007587P001-1395A-125                            011836P001-1395A-125             012652P001-1395A-125
PNM                                   JOHN POAG                                       ROBERT POAG                      SHIRLEY POAG
414 SILVER AVENUE SW MS 0525          3203 CLAREMONT AVE                              1421 PARRETT ST                  6121 BROADWAY AVE
ALBUQUERQUE NM 87102                  EVANSVILLE IN 47712                             EVANSVILLE IN 47713              EVAMSVILLE IN 47712




013669P001-1395A-125                  011142P001-1395A-125                            002782P001-1395A-125             004533P001-1395A-125
TERRY AND SHIRELY POAG                POLLOCK FAMILY HOLDINGS LLC                     CALVIN E POLLOCK                 DR JAMES H POLLOCK
6121 BROADWAY AVE                     600 SUPERIOR AVE E 2100                         48298 CARPENTER ST               MARK POLLOCK
EVANSVILLE IN 47712                   CLEVELAND OH 44114                              ST. CLAIRSVILLE OH 43950         2368 LANSINGER RD
                                                                                                                       MOGADORE OH 44260
                                         Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 71 of 160
                                                                         Westmoreland Coal Company, et al.
                                                                                  Exhibit Pages

Page # : 40 of 60                                                                                                                       02/25/2019 05:43:57 PM
007331P001-1395A-125                          007485P001-1395A-125                       015089P001-1395A-125             009485P001-1395A-125
JAMES H AND R JEFFREY POLLOCK                 JESSIE MAE POLLOCK                         WILLIAM D POLLOCK                MICHAEL J AND LEONA M POMPEY JR
C O R JEFFREY POLLOCK ESQ                     48298 CARPENTER ST                         65521 WARNOCKST CLAIRSVILLE RD   7450 TWP RD 291NE
600 SUPERIOR AVE STE 2100                     ST. CLAIRSVILLE OH 43950                   ST. CLAIRSVILLE OH 43950         CORNING OH 43730
CLEVELAND OH 44114-2653




009486P001-1395A-125                          016166P001-1395A-125                       011467P001-1395A-125             008071P001-1395A-125
MICHAEL J AND LEONA M POMPEY JR               ELISABETH A POMPEY                         RANDY AND BAMI L POORE           KIRKE AND JUDITH PORTERFIELD
450 TWP RD 291NE                              9705 ST RT 13 SE                           14755 TOWNSHIP RD 295 SE         69616 VINEYARD RD
CORNING OH 43730                              GLOUSTER OH 45732                          PO BOX 400                       ST. CLAIRSVILLE OH 43950
                                                                                         CORNING OH 43730




011168P001-1395A-125                          004044P001-1395A-125                       015717P001-1395A-125             013791P002-1395A-125
POTTER GRANDCHILDREN LLC                      DAVID B PRICE                              DAVID B PRICE                    PRIVATEBANK AND TRUST CO
C/O: CANK OF AMERICA TRUST OIL AND GAS        2050 COUNTY HIGHWAY #36                    2050 COUNTY HIGHWAY #36          AS ADMINISTRATIVE AGENT
TERESA GRAFTON VP                             BLOOMINGDALE OH 43910                      BLOOMINGTON OH 43910             70 W MADISON AVE
901 MAIN ST 17TH PLZ                                                                                                      CHICAGO IL 60602
PO POX 830308
DALLAS TX 75283


013792P002-1395A-125                          013789P002-1395A-125                       013790P002-1395A-125             000133P001-1395A-125
PRIVATEBANK AND TRUST CO                      PRIVATEBANK AND TRUST CO                   PRIVATEBANK AND TRUST CO         PUERTO RICO DEPT DE HACIENDA
AS ADMINISTRATIVE AGENT                       AS ADMINISTRATIVE AGENT                    AS ADMINISTRATIVE AGENT          PO BOX 9024140
90 W MADISON                                  120 SOUTH LASALLE ST                       70 W MADISON AVE                 SAN JUAN PR 00902
STE 200                                       CHICAGO IL 60603                           STE 200
CHICAGO IL 60602                                                                         CHICAGO IL 60602



012038P001-1395A-125                          008605P001-1395A-125                       016210P001-1395A-125             011377P001-1395A-125
ROSEMARY PUGH                                 LINNIE PUTMAN                              R AND F COAL                     R AND F COAL CO
8322 W MILLER RD                              1856 LOOP DR                               538 NORTH MAIN ST                538 NORTH MAIN ST
MALTA OH 43758                                BOWLING GREEN KY 42101                     CADIZ OH 43907                   CADIZ OH 43907




011378P001-1395A-125                          011379P001-1395A-125                       015628P001-1395A-125             011381P001-1395A-125
R AND G LEASING LLC                           R AND G LEASING LLC                        R AND G LEASING LLC              R AND L WINN INC
PO BOX 385                                    JONATHAN ROGERS                            JOHNATHAN ROGERS                 1215 NEBO RD
GREENVILLE KY 42345                           1194 ROSEWOOD RD                           1194 ROSEWOOD RD                 STE A
                                              GREENVILLE KY 42345                        GREENVILLE KY 42345              MADISONVILLE KY 42431




011382P001-1395A-125                          011383P001-1395A-125                       011386P001-1395A-125             011393P001-1395A-125
R AND L WINN INC                              R AND L WINN INC                           R AND L WINN INC                 R AND L WINN INC
8390 HIGHWAY 140 WEST                         8390 HIGHWAY 140 WEST                      DUSTIN ANGELO                    8339 HIGHWAY 140 WEST
CALHOUN KY 42327                              CALHOUN KY 42324                           3650 NATIONAL CITY TOWER         CALHOUN KY 42327
                                                                                         101 SOUTH FIFTH ST
                                                                                         LOUISVILLE KY 40202
                                 Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 72 of 160
                                                                Westmoreland Coal Company, et al.
                                                                         Exhibit Pages

Page # : 41 of 60                                                                                                              02/25/2019 05:43:57 PM
016185P001-1395A-125                  011398P001-1395A-125                      015821P001-1395A-125              008577P002-1395A-125
R AND L WINN INC                      R MICHAEL AND JEANNIE SHEPARD             R MICHAEL AND JEANNIE SHEPARD     LINDA LEE RAGSDALE
8390 HWY 140                          62967 MCMILLAN RD                         62967 MCMILLAN RD                 797 COUNTY ROAD 42
CALHOUN KY 42327                      BARNESVILLE OH 43812                      BARNESVILLE OH 43713              TORONTO OH 43964




015823P001-1395A-125                  008814P001-1395A-125                      015772P001-1395A-125              013674P001-1395A-125
RALPH AND MARTHA WILLIAMS             LYNN ALLYSON RAMBO                        LYNN ALLYSON RAMBO                TERRY L AND BARBARA JEAN RAMBO
6476 JOYCOX RD                        11088 TUNNEL HILL RD                      11088 TUNNEL RD                   11019 OLD RAINER RD
GALENA OH 43021                       CROOKSVILLE OH 43737                      CROOKSVILLE OH 43737              ROSEVILLE OH 43777




015847P001-1395A-125                  017218P001-1395A-125                      011459P001-1395A-125              011463P001-1395A-125
TERRY L AND BARBARA JEAN RAMBO        RANDALL R MARTIN                          RANDALL*FRED*AND GREG FLUHARTY    RANDY AND BAMBI L POORE
11019 RAINER RD                       2585 SUNFLOWER LN                         3300 TAMIAMI TRL                  2647 VANHORN HILL RD
ROSEVILLE OH 43777                    BEAUMONT TX 77713                         PORT CHARLOHE FL 33952            MALTA OH 43758-9487




001119P001-1395A-125                  001120P001-1395A-125                      001121P001-1395A-125              005872P001-1395A-125
AMOS AND LOIS RAWSON                  AMOS L RAWSON                             AMOS L RAWSON                     GLENN A AND JEANNE M RAY
1346 BRIDGET LN                       1346 BRIDGET LN                           PO BOX 427                        PO BOX 67
TWINSBURG OH 44087                    TWINSBURG OH 44087                        COSHOCTON OH 43812                BAYARD NE 69334-0067




014552P001-1395A-125                  015119P001-1395A-125                      011507P001-1395A-125              011508P001-1395A-125
VIRGENE RAY                           WILLIAM RICHARD AND CAROL A RAY           RAYMOND AND LUCILLE PIERGALLINI   RAYMOND F AND FLORENCE L STIMMEL
320 PORTER ORCHARD RD                 3892 LEXMOUNT RD SW                       1149 COUNTY RD 10                 303 NORTH DR
HOPEWELL OH 43746-9705                COLUMBUS OH 43228                         DILLONVALE OH 43917               SOMERSET OH 43783




011520P001-1395A-125                  015561P001-1395A-125                      011532P001-1395A-125              003462P001-1395A-125
RBS ASSET FINANCE INC                 RDO EQUIPMENT CO                          REBECCA MCDOUGAL COFFEE           COLLEEN REED
480 JEFFERSON BLVD                    700 7TR ST SOUTR                          4855 WINDWARD PKWY                96576 CAPE FERRELO RD
WARWICK RI 02886                      FARGO ND 58103                            ALPHARETTA GA 30004               BROOKINGS OR 97415




004043P001-1395A-125                  015715P001-1395A-125                      009116P001-1395A-125              015785P001-1395A-125
DAVID AND JEAN ANN REED               DAVID AND JEAN ANN REED                   MARY L REED                       MARY L REED
30785 TUCKAHOE RIDGE RD               30785 TUCKHOE RIDGE RD                    31337 JACKS RUN RD                31337 JACKS RUN RD
QUAKER CITY OH 43773                  QUAKER CITY OH 43773                      QUAKER CITY OH 43773              QUAKER CITY OH 43812
                                 Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 73 of 160
                                                                 Westmoreland Coal Company, et al.
                                                                          Exhibit Pages

Page # : 42 of 60                                                                                                                  02/25/2019 05:43:57 PM
018933P001-1395A-125                  011608P001-1395A-125                          011609P001-1395A-125             011610P001-1395A-125
REFRO EQUIPMENT INC                   RENFRO EQUIPMEN INC                           RENFRO EQUIPMENT INC             RENFRO EQUIPMENT INC
1740 CONTINENTAL DR                   3111 4TH ST                                   1740 CONTINENTAL DR              3650 NATIONAL CITY TOWER
MADISONVILLE KY 42431                 APT 320                                       MADISONVILLE KY 42431            101 SOUTH FIFTH ST
                                      MADISONVILLE KY 42431                                                          LOUISVILLE KY 40202




013404P001-1395A-125                  013405P001-1395A-125                          018939P001-1395A-125             008275P001-1395A-125
STUART AND ROBIN RENFRO               STUART K AND ROBIN F RENFRO                   RICHARD RENO AND JEANETTE RENO   LANA F RENSI
                                                                                    1298 KENTUCKY HWY 85 EAST        PO BOX 114
                                                                                    ISLAND KY 42350                  CADIZ OH 43907




008276P001-1395A-125                  011629P001-1395A-125                          000058P001-1395S-125             000134P001-1395A-125
LANA F RENSI                          RESERVE COAL PROPERTIES CO                    RHODE ISLAND ATTORNEY GENERAL    RHODE ISLAND DIVISION OF TAXATION
2987 SUNBURY RD                       1800 WASHINGTON RD                            PETER KILMARTIN                  ONE CAPITOL HILL
GALENA OH 43021                       PITTSBURGH PA 15241                           150 S MAIN ST                    PROVIDENCE RI 02908
                                                                                    PROVIDENCE RI 02903




011660P001-1395A-125                  011667P001-1395A-125                          011666P001-1395A-125             019163P001-1395A-125
RHONDA F CO                           RIBINIE LYHNE                                 RICE FAMILY FARM LTD             RICHARD AND BARBARA PETROZZI
8232 SAINT PETERS CHURCH RD NW        SUCCESSOR TRUSTEE OF JEAN JONES FLOCK TRUST   3124 RICE RD                     69699 CRESTVIEW LAND
BOLIVAR OH 44612                      828 DOERWOOD CT                               NEW PHILADELPHIA OH 44663        ST. CLAIRSVILLE OH 43950
                                      KIRKWOOD MO 63122




011684P001-1395A-125                  019164P001-1395A-125                          007298P001-1395A-125             015829P001-1395A-125
RICHARD K MCKEE FAMILY TRUST          RICHARD PETROZZI                              JAMES AND PEGGY RICHARDS         RICK AND MARY GIFFORD
129 MANOR DR                          69699 CRESTVIEW LANE                          WATERWORKS HILL                  3747 SO ST RT78
COLUMBIANA OH 44408                   ST. CLAIRSVILLE OH 43950                      GLOUSTER OH 45732                MALTA OH 43785




005643P001-1395A-125                  011760P001-1395A-125                          011900P001-1395A-125             014522P001-1395A-125
GARY AND DENISE RINKES                RISING SUN RESOURCES                          ROCK RIDGE PROPERTIES INC        VICKI AND RICARDO RODRIGUEZ
49540 HIGH ST RD                      5967 AIRLINE RD                               66701 SCENIC VLY DR              7823 W ANDREA DR
CADIZ OH 43907                        HENDERSON KY 42420                            ST. CLAIRSVILLE OH 43950         PEORIA AZ 85383




011919P001-1395A-125                  007356P001-1395A-125                          007339P001-1395A-125             013530P001-1395A-125
ROGERS FAMILY LLC                     JAMES ROGERS III                              JAMES L ROGERS III               TG ROGERS JR
200 COCONUT PALM RD                   TESTAMENTARY TRUSTEE UNDER                    200 COCONUT PALM RD              TALMAR LLC
VERO BEACH FL 32963                   THE WILL OF JAMES L ROGERS JR                 VERO BEACH FL 32963              3975 20TH ST STE J
                                      200 COCONUT PALM RD                                                            VERO BEACH FL 32960
                                      VERO BEACH FL 32963
                                    Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 74 of 160
                                                                     Westmoreland Coal Company, et al.
                                                                              Exhibit Pages

Page # : 43 of 60                                                                                                                       02/25/2019 05:43:57 PM
007307P001-1395A-125                     018956P001-1395A-125                        007679P001-1395A-125                 011953P001-1395A-125
JAMES AND MARY ROGERS                    JL ROGERS AND ANNE F ROGERS                 JONATHAN ROGERS                      JONATHAN ROGERS
200 COCONUT PALM RD                                                                  1192 ROSEWOOD RD                     ADDRESS INTENTIONALLY OMITTED
VERO BEACH FL 32963                                                                  GREENVILLE KY 42345




009123P002-1395A-125                     009158P001-1395A-125                        018957P001-1395A-125                 011986P001-1395A-125
MARY ROGERS                              MATHA ROGERS                                TALMAGE G ROGERS AND MARTHA ROGERS   RONALD E CO
200 COCONUT PALM RD                                                                                                       8232 SAINT PETERS CHURCH RD NW
VERO BEACH FL 32963                                                                                                       BOLIVAR OH 44612




011995P001-1395A-125                     012081P001-1395A-125                        016171P001-1395A-125                 005985P001-1395A-125
RONALD RICHARD AND ELEANOR L ROWE        RRKK LLC                                    RUBY CORE                            GRACE RUCKSTUHL
1956 LEONARDBURG RD                      755 SOUTH HIGH ST                           7182 LONG SHORE CIR
DELAWARE OH 43015                        COLUMBUS OH 43206                           INDIANAPOLIC IN 46217




011688P001-1395A-125                     012105P001-1395A-125                        004051P001-1395A-125                 015718P001-1395A-125
RICHARD L RUFF                           RUSH RUN COMMUNITY CHURCH                   DAVID E AND TAMRA RUSSELL            DAVID E AND TAMRA RUSSELL
10390 TOWNSHIP RD 167 NE                 ROUTE # 3                                   4964 BETHANY RIDGE                   4964 BETHANY RIDGE
ROSEVILLE OH 43777                       RAYLAND OH 43943                            GRAYSVILLE OH 43021                  GUYSVILLE OH 45735




005766P001-1395A-125                     012146P001-1395A-125                        012167P001-1395A-125                 018994P001-1395A-125
GERALDINE RUSSELL                        RUTH A HENDERSHOT DONNA FAY HUSTON          S AND D CONSTRUCTION CO              SABINE PASS COAL COMPANY, INC.
PO BOX 87                                AND ROBERT E HUSTON                         72 AIRPORT RD                        ATTN: THOMAS M. CLARKE
SHARPSBURG OH 45777                      6265 TANGLEWOOD DR                          WINTERSVILLE OH 43953                192 SUMMERFIELD COURT, SUITE 203
                                         NASHPORT OH 43830                                                                ROANOKE VA 24019




012598P001-1395A-125                     012599P001-1395A-125                        015838P001-1395A-125                 001162P002-1395A-125
SHELLEY A SANTANA                        SHELLEY A SANTANA                           SHELLEY A SANTANA                    ANDREW M SANTO
7516 LAWN AVE                            6610 LEAR NAGLE #102                        6610 LEAR NAGLE 3102                 1827 ELMOD AVE
CLEVELAND OH 44102                       NORTH RIDGEVILLE OH 44039                   NORT RIDGEVILLE OH 44309             NEWARK OH 43055




004055P002-1395A-125                     007548P001-1395A-125                        007549P001-1395A-125                 005039P001-1395A-125
DAVID E SANTO                            JOHN AND ELLEN SANTO                        JOHN AND MARY ELLEN SANTO            EVELYN D SAUNDERS
1034 PATTERSON RD SW                     2943 ONTARIO ST                             2943 ONTARIO ST                      PO BOX 84
PATASKALA OH 43062                       COLUMBUS OH 43224                           COLUMBUS OH 43224                    LONDON WV 25126-0084
                                      Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 75 of 160
                                                                       Westmoreland Coal Company, et al.
                                                                                Exhibit Pages

Page # : 44 of 60                                                                                                                           02/25/2019 05:43:57 PM
012386P001-1395A-125                       016172P001-1395A-125                        012437P001-1395A-125                    004682P001-1395A-125
SCHOATE MINING CO LLC                      SCOTT D AND VIVIAN THEREASA RICHARDSON      SCOTT D AND VIVIAN THERESA RICHARDSON   EARL SCYOC
5967 AIRLINE RD                            PO BOX 14                                   PO BOX 14                               9937 LUSK LOCK RD
HENDERSON KY 42420                         LITHOPOLIS OH 43136                         LITHOPOLIS OH 43136                     LISBON OH 44432-9536




008583P001-1395A-125                       000280P001-1395A-125                        000281P001-1395A-125                    000282P001-1395A-125
LINDA SCYOC                                SECURITIES AND EXCHANGE COMMMISSION         SECURITIES AND EXCHANGE COMMMISSION     SECURITIES AND EXCHANGE COMMMISSION
9937 LUSK LOCK RD                          HEADQUARTERS                                NEW YORK REGIONAL OFFICE                BOSTON REGIONAL OFFICE
LISBON OH 44432-9536                       OFFICE OF CHIEF COUNSEL                     ANDREW CALAMARI                         PAUL LEVENSON
                                           100 F ST NE                                 200 VESEY ST STE 400                    33 ARCH ST 23RD FLOOR
                                           WASHINGTON, DC 20549                        BROOKFIELD PL                           BOSTON MA 02110-1424
                                                                                       NEW YORK NY 10281-1022


000283P001-1395A-125                       000284P001-1395A-125                        000285P001-1395A-125                    000286P001-1395A-125
SECURITIES AND EXCHANGE COMMMISSION        SECURITIES AND EXCHANGE COMMMISSION         SECURITIES AND EXCHANGE COMMMISSION     SECURITIES AND EXCHANGE COMMMISSION
PHILADELPHIA REGIONAL OFFICE               MIAMI REGIONAL OFFICE                       ATLANTA REGIONAL OFFICE                 CHICAGO REGIONAL OFFICE
SHARON BINGER                              ERIC I BUSTILLO                             WALTER E JOSPIN                         DAVID A GLOCKNER
ONE PENN CTR                               801 BRICKELL AVE STE 1800                   950 EAST PACES FERRY RD NE              175 W JACKSON BLVD STE 900
1617 JFK BLVD STE 520                      MIAMI FL 33131                              STE 900                                 CHICAGO IL 60604
PHILADELPHIA PA 19103                                                                  ATLANTA GA 30326-1382


000287P001-1395A-125                       000288P001-1395A-125                        000289P001-1395A-125                    000290P001-1395A-125
SECURITIES AND EXCHANGE COMMMISSION        SECURITIES AND EXCHANGE COMMMISSION         SECURITIES AND EXCHANGE COMMMISSION     SECURITIES AND EXCHANGE COMMMISSION
DENVER REGIONAL OFFICE                     FORT WORTH REGIONAL OFFICE                  SALT LAKE REGIONAL OFFICE               LOS ANGELES REGIONAL OFFICE
JULIE K LUTZ                               SHAMOIL SHIPHANDLER                         RICHARD BEST                            MICHELE WEIN LAYNE
1961 STOUT ST STE 1700                     BURNETT PLZ STE 1900                        351 S WEST TEMPLE ST STE 6.100          444SOUTH FLOWER ST STE 900
DENVER CO 80294-1961                       801 CHERRY ST UNIT 18                       SALT LAKE CITY UT 84101                 LOS ANGELES CA 90071
                                           FORT WORTH TX 76102


000291P001-1395A-125                       012495P001-1395A-125                        012556P001-1395A-125                    018941P001-1395A-125
SECURITIES AND EXCHANGE COMMMISSION        SENTRY ROYALTY CO                           SHARON AND RONALD SHAFFER               ELROY LESTER SHELOR AND MARY LORENE SHELOR
SAN FRANCISCO REGIONAL OFFICE              301 NORTH MEMORIAL DR                       62590 FAIRVIEW RD                       601 MOUNTAIN VIEW RD
JINA CHOI                                  ST. LOUIS MO 63102                          BARNESVILLE OH 43713                    MEADOWS OF DAN VA 24120
44 MONTGOMERY ST STE 2800
SAN FRANCISCO CA 94104



011838P003-1395A-125                       011806P001-1395A-125                        015830P001-1395A-125                    015831P001-1395A-125
ROBERT SHEPARD                             ROBERT AND D JOAN SHEPARD                   ROBERT AND D JOAN SHEPARD               ROBERT AND JOAN SHEPARD
433 N MAIN STREET                          433 NORTH MAIN ST                           433 NORTH MAIN ST                       433 N MAIN ST
BETHESDA OH 43719                          BETHESDA OH 43719                           BETHESDA OH 43907                       BETHESDA OH 43719




011827P001-1395A-125                       011824P001-1395A-125                        015093P001-1395A-125                    011801P001-1395A-125
ROBERT L SHEPARD                           ROBERT L AND JOAN SHEPARD                   WILLIAM E SHEPERD AND HILDA SHEPERD     ROBERT A SHILLING JR
THE D JOAN SHEPARD TRUST                   433 NORTH MAIN ST                           ROUTE 2                                 WESBANCO
                                           BETHESDA OH 43719                           BETHESDA OH 43719                       433 NORTH MAIN ST
                                                                                                                               BETHESDA OH 43719
                                          Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 76 of 160
                                                                           Westmoreland Coal Company, et al.
                                                                                    Exhibit Pages

Page # : 45 of 60                                                                                                                   02/25/2019 05:43:57 PM
008485P001-1395A-125                           011802P002-1395A-125                        011802S001-1395A-125         011803P001-1395A-125
LESTER AND NORMA SHINABERRY                    ROBERT A SHUGERT                            ROBERT A SHUGERT             ROBERT A SHUGERT
10078 EDWARDS RIDGE RD                         J. MATTHEW FISHER, ESQ.                     P.O. BOX 2                   64068 COUNTY HOME RD
UHRICHSVILLE OH 44683                          17 SOUTH HIGH STREET, SUITE 1220            MORRISTOWN OH 43759          LORE CITY OH 43755
                                               COLUMBUS OH 43215




011799P001-1395A-125                           007847P001-1395A-125                        012222P001-1395A-125         012221P001-1395A-125
ROBERT AND KATIE SHUGERT                       KAREN L SHUTWAY                             SAMUEL E SHUTWAY             SAMUEL E AND KAREN L SHUTWAY
64068 COUNTY HOME RD                           71461 MORRISTOWN                            71461 MORRISTOWN             71461 MORRISTOWN RD
LORE CITY OH 43755                             FLUSHING OH 43977                           FLUSHING OH 43977            FLUSHING OH 43977




012707P001-1395A-125                           015562P001-1395A-125                        011689P001-1395A-125         009127P001-1395A-125
SIDCO DEVELOPMENT INC                          SIDNEY SUGARS INC                           RICHARD P SIMPSON            MARYSKINNER AND WILBUR SKINNER
4620 LIMESTONE VLY RD                          101 NORTH THIRD ST                          700 MANCHESTER DR            TRUSTEES WALLTER E AND MARY WISECARVER
ZANESVILLE OH 43701                            MOORHEAD MN 56560                           PICKERINGTON OH 43147-2043   7415 ADAMSVILLE RD
                                                                                                                        ADAMSVILLE OH 43802




007352P001-1395A-125                           007353P001-1395A-125                        012828P001-1395A-125         011844P001-1395A-125
JAMES R SMAIL AND SUE A SMAIL                  JAMES R SMAIL AND SUE A SMAIL               SMITH MANUS                  ROBERT V AND ANGELA K SMITH
PO BOX 98                                      PO BOX 98                                   2307 RIVER RD STE 200        3610 SR 78
BIG PRAIRIE OH 44661                           BIG PRAIRIE OH 44611                        LOUISVILLE KY 40206-5005     GLOUSTER OH 45732-9329




012084P001-1395A-125                           015836P001-1395A-125                        009039P001-1395A-125         012972P001-1395A-125
RUBY SMITH                                     RUBY SMITH                                  MARTIN AND JEAN SNYDER       SOUND ENERGY CO INC
4899 STATE RTE 70 EAST                         4899 STATE RD 70                            46375 OLD HOPEDALE RD        PO BOX 306
DRAKESBORO KS 42337                            DRAKESBORO KY 42337                         CADIZ OH 43907               DOVER OH 44622




000059P001-1395S-125                           000135P001-1395A-125                        012976P001-1395A-125         000060P001-1395S-125
SOUTH CAROLINA ATTORNEY GENERAL                SOUTH CAROLINA DEPT OF REVENUE              SOUTH CENTRAL POWER CO       SOUTH DAKOTA ATTORNEY GENERAL
ALAN WILSON                                    301 GERVAIS ST                              PO BOX 182058                MARTY J JACKLEY
REMBERT C DENNIS OFFICE BLDG                   PO BOX 125                                  LANCASTER OH 43218-2058      1302 EAST HWY 14
1000 ASSEMBLY ST RM 519                        COLUMBIA SC 29201                                                        STE 1
COLUMBIA SC 29211-1549                                                                                                  PIERRE SD 57501-8501



000136P001-1395A-125                           010849P001-1395A-125                        013067P001-1395A-125         013086P001-1395A-125
SOUTH DAKOTA DEPT OF REVENUE AND REGULATION    PAUL W SOUTHALL                             SPIRIT SVC CO                SPRING RUN ACRES LLC
445 E CAPITOL AVE                              7150 E KITTLE LN                            P O BOX 1246                 720 MOTTS AVE SE
PIERRE SD 57501                                GLOUSTER OH 45732                           MIDDLETOWN OH 45042-1246     EAST CANTON OH 44730
                                           Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 77 of 160
                                                                           Westmoreland Coal Company, et al.
                                                                                    Exhibit Pages

Page # : 46 of 60                                                                                                                              02/25/2019 05:43:57 PM
013088P001-1395A-125                            013098P001-1395A-125                          012176P001-1395A-125                013102P001-1395A-125
SPRINGHOUSE FARM LIMITED LIABILITY CO           SQUIRE SANDERS AND DEMPSEY LLP                SR MCENDREE AND LUCRETIA MCENDREE   ST JOSEPH LITERARY SOCIETY
PO BOX 87                                       DANIEL M MAHER                                                                    5757 ST RT 383
41159 MILLER RD                                 2000 HUNTINGTON CTR                                                               LANCASTER OH 43783
LAFFERTY OH 43951                               41 SOUTH HIGH ST
                                                COLUMBUS OH 43215



013108P001-1395A-125                            013122P001-1395A-125                          013123P001-1395A-125                013137P001-1395A-125
STACY L CRAIG                                   STALLION FARMS LTD                            STALLION FARMS LTD                  STANLEY AND LINDA ANTOLAK
3435 TOWNSHIP RD 128                            3412 GUILFORD NW                              3417 GUILFORD NW                    70180 PROVIDENCE HILL PT RD
NEW LEXINGTON OH 43764                          CANTON OH 44718                               CANTON OH 44718                     ST. CLAIRSVILLE OH 43907




016385P001-1395A-125                            013132P001-1395A-125                          013133P001-1395A-125                007597P001-1395A-125
STANLEY AND MARGARET ANTOLAK                    STANLEY AND REBECCA COLLINS                   STANLEY AND SANDRA A DOUDNA         JOHN W STANLEY
70180 PROVIDENCE HILL PT RD                     229 BENTBOUGH DR                              27 WEST MAIN ST                     2801 MADISON AVE
ST. CLAIRSVILLE OH 43950                        LEESBURG FL 32748                             QUAKER CITY OH 43773                EVANSVILLE IN 47714




013161P001-1395A-125                            006751P001-1395A-125                          013172P001-1395A-125                013173P001-1395A-125
STARION FINANCIAL                               HOLLY M STARLIN AND DANIEL JAMES STARLIN JR   STARVAGGI INDUSTRIES INC            STARVAGGI INDUSTRIES INC
333 N 4TH ST                                    2222 TWP RD 312                               401 PENNSYLVANIA AVE                401 PENNSYLVANIA AVE
BISMARCK ND 58502                               CROOKSVILLE OH 43731                          WEIRTON WV 26062                    WEST VIRGINIA WV 26062




013174P001-1395A-125                            015840P001-1395A-125                          015630P001-1395A-125                000137P001-1395A-125
STARVAGGI INDUSTRIES INC                        STARVAGGI INDUSTRIES INC                      STARWOOD LAND CO LLC                STATE OF CONNECTICUT DEPT OF REVENUE SVC
401 PENNSYLVANIA                                401 PENNSYLVANNIA AVE                         15 HOSPITAL CTR BLVD STE 1          25 SIGOURNEY ST
WEIRTON WV 26062                                WEIRTON WV 26062                              HILTON HEAD SC 29926                STE 2
                                                                                                                                  HARTFORD CT 06106




000138P001-1395A-125                            000139P001-1395A-125                          013204P002-1395A-125                015842P001-1395A-125
STATE OF DELAWARE DIVISION OF REVENUE           STATE OF FLORIDA DEPT OF REVENUE              STATE OF OHIO                       STATE OF OHIO DEPT OF NATURAL RESOURCES
CARVEL STATE OFFICE BLDG                        5050 WEST TENNESSEE ST                        2045 MORSE RD BLDG H3               2045 MORSE RD
820 N FRENCH ST                                 TALLAHASSE FL 32399-0100                      COLUMBUS OH 43229                   BUILDING H-1
WILMINGTON DE 19801                                                                                                               COLUMBUS OH 43229




013209P001-1395A-125                            013210P001-1395A-125                          015843P001-1395A-125                013282P001-1395A-125
STATE OF OHIO DEPT OF NATURAL RESOURCES         STATE OF OHIO DEPT OF NATURAL RESOURCES       STEPHEN AND KATHRYN MULARCIK        STEUBEN COAL ANTHONY MINING LTD
DIVISION OF MINERAL RESOURCES MANAGEMENT        DIVISION OF FORESTRY                          253 MAIN ST                         72 AIRPORT RD
1855 FOUNTAIN SQUARE CT BLDG H3                 2045 MORSE RD BLDG H1                         ST. CLAIRSVILLE OH 43950            WINTERSVILLE OH 43953
COLUMBUS OH 43224                               COLUMBUS OH 43229
                                        Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 78 of 160
                                                                       Westmoreland Coal Company, et al.
                                                                                Exhibit Pages

Page # : 47 of 60                                                                                                                      02/25/2019 05:43:57 PM
004465P001-1395A-125                         015721P001-1395A-125                      002544P003-1395A-125               015780P001-1395A-125
DONNIE STEVENS                               DONNIE STEVENS                            BRUCE AND LESLIE STILES            MARK AND JO ANN STILES
17159 JOY RD                                 17159 JOY RD                              41490 BROWN RD                     65795 NORTH 26 RD
CHESTERHILL OH 43728                         CHESTERHILL OH 45701                      BETHESDA OH 43719-9701             BETHESDA OH 43719




015781P001-1395A-125                         013339P001-1395A-125                      018954P001-1395A-125               010823P001-1395A-125
MARK AND JO ANN STILES                       STIMSON LTD                               WILLIAM D STOKES JR                PATRICIA D WHITTEN STUBA
65795 N 26TH RD                              CHRISTIAN S GERIG                         3256 VALHALLA DR                   43166 MIDDLE BEAVER RD
BETHESDA OH 43719                             OH                                       LEXINGTON KY 40515                 LISBON OH 44432




013458P001-1395A-125                         013460P001-1395A-125                      013467P001-1395A-125               008963P001-1395A-125
SUNDAY COAL CREEK COAL CO                    SUNDAY CREEK COAL CO                      SUNOCO PIPELINE                    MARILYN SWACKHAMMER
68 WEST COLUMBUS ST                          68 WEST COLUMBUS ST                       525 FRITZTOWN RD                   ADDRESS INTENTIONALLY OMITTED
NELSONVILLE OH 45764                         NELSONVILLE OH 45764                      SINKING SPRING PA 19602




013525P001-1395A-125                         013527P001-1395A-125                      016173P001-1395A-125               013528P001-1395A-125
T AND C HOLDCO LLC                           T AND C HOLDCO LLC                        T STEVE AND VALERIE WILLIAMS       T STEVEN AND VALERIE L WILLIAMS
PO BOX 427                                   544 CHESTNUT ST                           3105 VICKROY LN                    3105 VICKROY LN
COSHOCTON OH 43812                           COSHOCTON OH 43812                        MALTA OH 43758                     MALTA OH 43758




013563P001-1395A-125                         015845P001-1395A-125                      013566P001-1395A-125               015846P001-1395A-125
TALMAGE AND JEAN ROGERS                      TALMAGE AND JEAN ROGERS                   TALMAR LLC                         TALMAR LLC
3975 20TH ST                                 3975 20TH ST                              3975 20TH ST                       3975 20TH ST
STE J                                        STE J                                     STE J                              STE J
VERO BEACH FL 32963                          VERO BEACH FL 32960                       VERO BEACH FL 32960                VERO BEACH FL 32963




007358P001-1395A-125                         002288P001-1395A-125                      011677P001-1395A-125               012648P001-1395A-125
JAMES TARDIO                                 BONITA K TAYLOR                           RICHARD AND JENNIFER TAYLOR        SHIRELY AND CJ TAYLOR
EXECUTOR OF THE LYDIA GEIBEL ESTATE          597 VANCOUVER DR                          63340 BARNESVILLE-HENDRYSBURG RD   135 COLLEGE ST
PO BOX 200                                   WESTERVILLE OH 43081                      BARNESVILLE OH 43713               GREENVILLE KY 42345
GREENVILLE KY 42345




018953P001-1395A-125                         000061P001-1395S-125                      000140P001-1395A-125               015076P001-1395A-125
THOMAS KELLEY TAYLOR AND KATHY TAYLOR        TENNESSEE ATTORNEY GENERAL                TENNESSEE DEPT OF REVENUE          WILLIAM AND LINDA TENNISON
3437 BELVOIR DR                              HERBERT H SLATERY III                     ANDREW JACKSON BLDG                1343 PHEASANT RUN DR
LEXINGTON KY 40502                           PO BOX 20207                              500 DEADRICK ST                    CANAL WINCHESTER OH 43110
                                             NASHVILLE TN 37202-0207                   NASHVILLE TN 37242
                                             Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 79 of 160
                                                                            Westmoreland Coal Company, et al.
                                                                                     Exhibit Pages

Page # : 48 of 60                                                                                                                                              02/25/2019 05:43:57 PM
013666P001-1395A-125                              013678P001-1395A-125                            000062P001-1395S-125                            000141P001-1395A-125
TERRY ADKINS                                      TERTELING BROS INC                              TEXAS ATTORNEY GENERAL                          TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
737 BLAINE ST                                     PRESIDENT                                       KEN PAXTON                                      PO BOX 13528 CAPITOL STATION
SAN COULEE MT 59472                               601 FIRST SECURITY BANK BLDG                    300 W 15TH ST                                   AUSTIN TX 78711-3528
                                                  BOISE ID                                        AUSTIN TX 78701




013529P001-1395A-125                              001186P001-1395A-125                            013718P001-1395A-125                            016829P002-1395A-125
TG HAAS                                           ANNA L DUNLAP JUDY A THATCHER                   THE BOSLER FAMILY                               THE CJ ZAK CO INC
3975 TWENTIETH ST                                 AND BARBARA L BOYER                             10603 STUCKY AVE SE                             3541 DEER CREEK TRL
STE J                                             518 JARVIS RD                                   CANTON OH 44610                                 RICHFIELD OH 44286
VERO BEACH FL 32960                               CADIZ OH 43907




013727P001-1395A-125                              013728P001-1395A-125                            015849P001-1395A-125                            016212P001-1395A-125
THE CONSERVATION FUND                             THE CONSERVATION FUND                           THE CONSERVATION FUND                           THE CONSERVATION FUND
1800 NORTH KENT ST                                1655 NORTH FORT MYER DR                         1800 N KENT ST STE 1120                         1655 NORTH FORT MYER DR
STE 1120                                          STE 1300                                        ARLINGTON VA 22209                              STE 1300
ARLIGNTON VA 22209                                ARLIGNTON VA 22209                                                                              ARLINGTON VA 22209




015586P014-1395A-125                              013737P001-1395A-125                            015850P001-1395A-125                            015851P001-1395A-125
THE COUNTY OF FREESTONE, TEXAS                    THE FERRIS COAL CO INC                          THE HOCHSTETLER FAMILY                          THE HOCHSTETLER FAMILY
C/O MCCREARY, VESELKA, BRAGG & ALLEN, P.C.        371 SOUTH ST                                    2552 KIDRON RD                                  2552 KIDRON RD
ATTN: TARA LEDAY                                  EAST PALESTINE OH 44413                         ORVILLE OH 43907                                ORVILLE OH 44667
P.O. BOX 1269
ROUND ROCK TX 78680-1269



015852P001-1395A-125                              015854P001-1395A-125                            013757P002-1395A-125                            013758P001-1395A-125
THE HOCHSTETLER FAMILY RETREAT LLC                THE HOCHSTETLER FAMILY RETREAT LLC              THE KRULOCK GENERAL PPWER OF APPOINTMENT        THE LEEPER FAMILY TRUST DATED 06/01/2006
2569 KIDRON RD                                    2552 KIDRON RD                                  TRUST UA DTD 03/19/1996                         ROBERT AND THOMAS LEEPER TRUSTEES
ORVILLE OH 44667                                  ORVILLE OH 44667                                TRUSTEES FLORENCE DAVID AND DANIEL KRULOC       3980 N DUGAN RD
                                                                                                                                                  MCCONNELSVILLE OH 43756




013759P001-1395A-125                              013780P001-1395A-125                            016134P001-1395A-125                            016726P001-1395A-125
THE LEEPER FAMILY TRUST DATED 06/01/2006          THE OXFORD OIL CO                               THE PRIVATE BANK                                THE PRIVATEBANK AND TRUST CO
ROBERT AND THOMAS LEEPER TRUSTEES                 PO BOX 910                                      70 W MADISON STE 200                            AS ADMINISTRATIVE AGENT
510 S OCEAN BLVD N                                ZANESVILLE OH 43702                             CHICAGO IL 60602                                70 W MADISON
MYRTLE BEACH SC 29582                                                                                                                             STE 200
                                                                                                                                                  CHICAGO IL 60602



016130P001-1395A-125                              016132P001-1395A-125                            016137P001-1395A-125                            013799P001-1395A-125
THE PRIVATEBANK AND TRUST CO                      THE PRIVATEBANK AND TRUST CO AS ADMINISTRATIV   THE PRIVATEBANK AND TRUST CO AS ADMINISTRATIV   THE PRIVATEBANK AND TRUST CO AS AGENT
70 W MADISON STE 200                              120 SOUTH LASALLE ST                            70 W MADISON STE 200                            120 SOUTH LASALLE ST
CHICAGO IL 60602                                  CHICAGO IL 60603                                CHICAGO IL 60602                                CHICAGO IL 60603
                                             Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 80 of 160
                                                                             Westmoreland Coal Company, et al.
                                                                                      Exhibit Pages

Page # : 49 of 60                                                                                                                                       02/25/2019 05:43:57 PM
016653P001-1395A-125                              013822P001-1395A-125                         013823P001-1395A-125                        015859P001-1395A-125
THE STATE OF WYOMING                              THE ZIMNOX COAL CO                           THE ZIMNOX COAL CO                          THELMA AND ALBERT WELLS
DEPT OF REVENUE                                   POBOX 6                                      POBOX 6                                     7609 ISLE CT
CRAIG GRENVIK                                     BRILLIANT OH 43812                           UNION FURANCE OH 43158                      FAIR OAKS CA 95628
HERSCHLER BUILDING 122 WEST 25TH ST
CHEYENNE WY 82002-0110



018940P001-1395A-125                              013861P001-1395A-125                         007374P001-1395A-125                        015783P001-1395A-125
ELIZABETH T THEOBALD AND PHILIP W THEOBALD        THOMAS N HAVERFIELD                          JANET ANN THOMPSON                          MARK R AND CHIARA THOMPSON
128 ROSEMONT GARDEN                               RR1 BOX 356                                  138 FOREST LN                               2973 SR 78
LEXINGTON KY 40503                                MOUNDSVILLE WV 26041                         CRAWFRODSVILLE FL 32327                     MALTA OH 43758




018949P001-1395A-125                              001965P001-1395A-125                         013931P001-1395A-125                        013934P001-1395A-125
MICHAEL THOMSON AND RACHEL THOMSON                BETTY LOISE TICKHILL                         TIME WARNER CABLE                           TIMLER VIRGINIA L ETAL
3410 LEGACY RUN APT B                             4473 GLENN HIGHWAY                           60 COLUMBUS CIRCLE                          1102 MONTCLAIR CIR
OWENSBORO KY 42301                                CAMBRIDGE OH 43725                           NEW YORK NY 10023                           WESTLAKE OH 44145




012095P001-1395A-125                              013968P001-1395A-125                         013979P001-1395A-125                        013983P001-1395A-125
RUSSELL K TIPPETT                                 TODD J AND PAUL R ALTIER                     TOLLGATE HOLDINGS LLC                       TOM ANDJEFF EUBANKS
2390 S SR 78 SW                                   10025 MILLERTOWN RD                          P O BOX 31                                  2378 SR 189 S GREENVILLE
MALTA OH 43758-9640                               GLOUSTER OH 45732                            MORRISTOWN OH 43759                         KENTUCKY KY 42385




017203P002-1395A-125                              014038P001-1395A-125                         016135P001-1395A-125                        014039P001-1395A-125
TRACTOR & EQUIPMENT CO.                           TRACTOR AND EQUIPMENT CO                     TRACTOR AND EQUIPMENT CO                    TRACY A AND REBECCA M SATTLER
PERKINS COIE LLP                                  1835 HARNISH BLVD                            PO BOX 30158                                12405 EVERGREEN CIR
ALAN D. SMITH                                     PO BOX 30158                                 BILLINGS MT 59107                           DELTA OH 43515
1201 THIRD AVE., STE. 4900                        BILLINGS MT 59107
SEATTLE WA 98101



017128P003-1395A-125                              017128S001-1395A-125                         016214P001-1395A-125                        014053P001-1395A-125
TRAVELERS CASUALTY & SURETY CO. OF AMERICA        TRAVELERS CASUALTY & SURETY CO. OF AMERICA   TRAVELERS PROPERTY CASUALTY CO OF AMERICA   TRAVELERS PROPERTY CASUALTY GROUP
STITES & HARBISON PLLC                            ATTN: LAURA M. MURPHY, ESQ.                  385 WASHINGTON ST                           ONE TOWER SQUARE
C/O W. BLAINE EARLY III                           ONE TOWER SQUARE, S202A                      ST. PAUL MN 55102                           BOND/5PB
250 W. MAIN STREET SUITE 2300                     HARTFORD CT 06183                                                                        HARTFORD CT 06183
LEXINGTON KY 40507



016174P001-1395A-125                              014109P001-1395A-125                         014138P001-1395A-125                        014139P001-1395A-125
TREVISON D AND DOROTHY R BRUNTON                  TRISTATE TRUCK AND EQUIPMENT INC             TRUSTEES OF NEW FAIRVIEW MISSION            TRUSTEES OF THE NEW FAIRVIEW
4585 HIGH POINT RD                                PO BOX 1298                                  9805 W MOUNTVILLE RD                        9805 W MOUNTVILLE RD
GLENFORD OH 43739                                 BILLINGS MT 59101                            GLOUSTER OH 45732                           GLOUSTER OH 45732
                                         Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 81 of 160
                                                                          Westmoreland Coal Company, et al.
                                                                                   Exhibit Pages

Page # : 50 of 60                                                                                                                             02/25/2019 05:43:57 PM
014172P001-1395A-125                          007594P001-1395A-125                        014179P001-1395A-125                    014180P001-1395A-125
TUNNEL RIDGE LLC                              JOHN TURNER                                 TUSCARAWAS COUNTY COMMISSIONERS         TUSCARAWAS COUNTY ENGINEERS
1717 SOUTH BOULDEN AVE STE 400                160 SHAKER MUSEUM RD                        125 EAST HIGH AVE                       832 FRONT AVE SW
TULSA OK 74119                                PO BOX 147                                  NEW PHILADELPHIA OH 44663               NEW PHILADELPHIA OH 44663
                                              AUBURN KY 42206




014183P001-1395A-125                          014184P001-1395A-125                        014185P001-1395A-125                    014186P001-1395A-125
TUSCO LAND CO                                 TUSCO LAND CO                               TUSCO LAND CO                           TUSCO LAND CO LTD
2010 CR 144                                   2010 CR 11                                  JOHN E LING JR                          2010 COUNTY RD 144
SUGARCREEK OH 44681                           SUGARCREEL OH 44681                         2010 COUNTY RD                          SUGARCREEK OH 44681
                                                                                          SUGARCREEK OH 44681




014187P001-1395A-125                          015862P001-1395A-125                        016215P001-1395A-125                    014221P001-1395A-125
TUSKY COAL LLC                                TWIN MINERAL LAND                           TWIN MINERAL LAND LTD                   UINTA COUNTY CIRCUIT COURT
                                              2283 RIDGE RD                               2283 RIDGE RD NE                        225 9TH ST
                                              NEW PHILADELPHIA OH 44663                   NEW PHILADELPHIA OH 44663               EVANSTON WY 82930




016123P002-1395A-125                          016124S001-1395A-125                        014256P002-1395A-125                    014257P002-1395A-125
UINTA COUNTY TREASURER                        UINTA COUNTY TREASURER                      UMWA 1992 BENEFIT PLAN                  UMWA COMBINED BENEFIT FUND
TERRY BRIMHALL - TREASURER                    Uinta County Attorney                       B. LOCKLIN C/O UMWA 1992 BENEFIT PLAN   B. LOCKLIN C/O UMWA COMBINED BENEFIT FUND
PO BOX 1530                                   LORETTA HOWIESON                            2121 K STREET, N.W.                     2121 K STREET, N.W.
EVANSTON WY 82931-1530                        225 9TH STREET                              WASHINGTON DC 20037                     WASHINGTON DC 20037
                                              EVANSTON WY 82930



014258P002-1395A-125                          014258S001-1395A-125                        014258S002-1395A-125                    000728P001-1395A-125
UMWA HEALTH AND RETIREMENT FUNDS              UMWA HEALTH AND RETIREMENT FUNDS            UMWA HEALTH AND RETIREMENT FUNDS        UNITED MINE WORKERS OF AMERICA
GLENDA S FINCH GEN COUNSEL                    MOONEY GREEN SAINDON MURPHY ET AL.          MORGAN LEWIS & BOCKIUS LLP              CECIL E ROBERTS INTERNATIONAL PRESIDENT
2121 K ST NW                                  JOHN R. MOONEY                              JOHN C. GOODCHILD III                   18354 QUANTICO GTWY DR
WASHINGTON DC 20037                           1920 L STREET NW                            1701 MARKET STREET                      STE 200
                                              STE 400                                     PHILADELPHIA PA 19103-2921              TRIANGLE VA 22172
                                              WASHINGTON DC 20036


000729P001-1395A-125                          000730P001-1395A-125                        014284P001-1395A-125                    014286P001-1395A-125
UNITED MINE WORKERS OF AMERICA                UNITED MINE WORKERS OF AMERICA              UNITED MINE WORKERS OF AMERICA          UNITED MINE WORKERS OF AMERICA
LOCAL UNION NO 7606                           LOCAL UNION NO 9856                         MEMBERSHIP DUES                         GENERAL FUND: MEMBERSHIP DUES
538 4TH ST                                    CECIL E ROBERTS INTERNATIONAL PRESIDENT     P O BOX 172050                          PO BOX 172050
ESTEVAN SK S4A 0V3                            18354 QUANTICO GTWY DR                      KANSAS CITY KS 66117                    KANSAS CITY KS 66117
CANADA                                        STE 200
                                              TRIANGLE VA 22172


014287P001-1395A-125                          014288P001-1395A-125                        014289P001-1395A-125                    014290P001-1395A-125
UNITED MINE WORKERS OF AMERICA                UNITED MINE WORKERS OF AMERICA              UNITED MINE WORKERS OF AMERICA          UNITED MINE WORKERS OF AMERICA
ROBERT J SCARAMOZZINO COMPAC TREASURER        UMWA HEALTH AND RETIREMENT FUNDS            MICHAEL R DALPIAZ SR                    1992 BENEFIT PLAN
18354 QUANTICO GTWY DR STE 200                4455 CONNECTICUT AVE NW                     INTERATIONAL VICE PRESIDENT             4455 CONNECTICUT AVE NW
TRIANGLE VA 22172-1779                        WASHINGTON DC 20008                         DISTRICT 525                            WASHINGTON DC 20008
                                                                                          EAST 100 SOUTH
                                                                                          PRICE UT 84501
                                                Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 82 of 160
                                                                               Westmoreland Coal Company, et al.
                                                                                        Exhibit Pages

Page # : 51 of 60                                                                                                                                           02/25/2019 05:43:57 PM
016387P001-1395A-125                                 016387S001-1395A-125                            016387S002-1395A-125                       016387S003-1395A-125
UNITED MINE WORKERS OF AMERICA                       UNITED MINE WORKERS OF AMERICA                  UNITED MINE WORKERS OF AMERICA             UNITED MINE WORKERS OF AMERICA
1992 BENEFIT PLAN                                    1992 BENEFIT PLAN                               1992 BENEFIT PLAN                          1922 BENEFIT PLAN
2121 K ST NW                                         MORGAN LEWIS AND BOCKIUS LLP                    UMWA HEALTH AND RETIREMENT FUNDS           MOONEY GREEN SAINDON MURPHY AND WELCH PC
STE 350                                              CRYSTAL R AXELROD                               BARBARA E LOCKLIN AND GLENDA FINCH         PAUL A GREEN JOHN R MOONEY AND DIANA BARDES
WASHINGTON DC 20037                                  1000 LOUISIANA ST STE 4000                      2121 K ST NW STE 350                       WASHINGTON DC 20036
                                                     HOUSTON TX 77002-5005                           WASHINGTON DC 20037


016387S004-1395A-125                                 016388P001-1395A-125                            016388S001-1395A-125                       016388S002-1395A-125
UNITED MINE WORKERS OF AMERICA                       UNITED MINE WORKERS OF AMERICA                  UNITED MINE WORKERS OF AMERICA             UNITED MINE WORKERS OF AMERICA
1922 BENEFIT PLAN                                    COMBINED BENEFIT FUND                           COMBINED BENEFIT FUND                      COMBINED BENEFIT FUND
MORGAN LEWIS AND BOCKIUS LLP                         2121 K ST NW                                    MORGAN LEWIS AND BOCKIUS LLP               UMWA HEALTH AND RETIREMENT FUNDS
JOHN C GOODCHILD III AND RACHEL JAFFE MAUCERI        STE 350                                         CRYSTAL R AXELROD                          BARBARA E LOCKLIN AND GLENDA FINCH
PHILADELPHA PA 19103                                 WASHINGTON DC 20037                             1000 LOUISIANA ST STE 4000                 2121 K ST NW STE 350
                                                                                                     HOUSTON TX 77002-5005                      WASHINGTON DC 20037


016388S003-1395A-125                                 016388S004-1395A-125                            016389P002-1395A-125                       014285P001-1395A-125
UNITED MINE WORKERS OF AMERICA                       UNITED MINE WORKERS OF AMERICA                  UNITED MINE WORKERS OF AMERICA             UNITED MINE WORKERS OF AMERICA LOCAL 7606
COMBINED BENEFIT FUND                                COMBINED BENEFIT FUND                           C/O R. SCOTT WILLIAMS                      538-4TH STREET
MOONEY GREEN SAINDON MURPHY AND WELCH PC             MORGAN LEWIS AND BOCKIUS LLP                    2001 PARK PLACE NORTH, SUITE 1300          ESTEVAN SK S4A 0V3
PAUL A GREEN JOHN R MOONEY AND DIANA BARDES          JOHN C GOODCHILD III AND RACHEL JAFFE MAUCERI   BIRMINGHAM AL 35203                        CANADA
WASHINGTON DC 20036                                  PHILADELPHA PA 19103



000634P001-1395A-125                                 000635P001-1395A-125                            000635S001-1395A-125                       000636P001-1395A-125
US ATTORNEY'S OFFICE                                 US ATTORNEY'S OFFICE                            US ATTORNEY'S OFFICE                       US ATTORNEY'S OFFICE
MIDDLE DISTRICT OF ALABAMA                           NORTHERN DISTRICT OF ALABAMA                    NORTHERN DISTRICT OF ALABAMA               SOUTHERN DISTRICT OF ALABAMA
LOUIS V FRANKLIN SR                                  JAY E TOWN                                      JAY E TOWN                                 RICHARD W MOORE
131 CLAYTON ST                                       1801 4TH AVE NORTH                              400 MERIDIAN ST                            63 SOUTH ROYAL ST
MONTGOMERY AL 36104                                  BIRMINGHAM AL 35203                             STE 304                                    STE 600
                                                                                                     HUNTSVILLE AL 35801                        MOBILE AL 36602


000637P001-1395A-125                                 000638P001-1395A-125                            000639P001-1395A-125                       000640P001-1395A-125
US ATTORNEY'S OFFICE                                 US ATTORNEY'S OFFICE                            US ATTORNEY'S OFFICE                       US ATTORNEY'S OFFICE
DISTRICT OF ALASKA                                   DISTRICT OF ARIZONA                             EASTERN DISTRICT OF ARKANSAS               WESTERN DISTRICT OF ARKANSAS
BRYAN D SCHRODER                                     ELIZABETH A STRANGE                             J CODY HILAND                              DUANE A KEES
222 WEST 7TH AVE                                     TWO RENAISSANCE SQUARE 40 N CENTRAL AVE         425 WEST CAPITOL AVE                       414 PARKER AVE
ROOM 253 9                                           STE 1800                                        STE 500                                    FORT SMITH AR 72901
ANCHORAGE AK 99513                                   PHOENIX AZ 85004-4408                           LITTLE ROCK AR 72201


000641P001-1395A-125                                 000642P001-1395A-125                            000642S001-1395A-125                       000642S002-1395A-125
US ATTORNEY'S OFFICE                                 US ATTORNEY'S OFFICE                            US ATTORNEY'S OFFICE                       US ATTORNEY'S OFFICE
CENTRAL DISTRICT OF CALIFORNIA                       EASTERN DISTRICT OF CALIFORNIA                  EASTERN DISTRICT OF CALIFORNIA             EASTERN DISTRICT OF CALIFORNIA
NICOLA T HANNA                                       MCGREGOR W SCOTT                                ROBERT T MATSUI UNITED STATES COURTHOUSE   ROBERT E. COYLE UNITED STATES COURTHOUSE
312 NORTH SPRING ST                                  4550 CALIFORNIA AVE                             501 I ST STE 10-10                         2500 TULARE ST STE 4401
STE 1200                                             STE 640                                         SACRAMENTP CA 95814                        FRESNO CA 93721
LOS ANGELES CA 90012                                 BAKERSFIELD CA 93309


000643P001-1395A-125                                 000643S001-1395A-125                            000643S002-1395A-125                       000645P001-1395A-125
US ATTORNEY'S OFFICE                                 US ATTORNEY'S OFFICE                            US ATTORNEY'S OFFICE                       US ATTORNEY'S OFFICE
NORTHERN DISTRICT OF CALIFORNIA                      NORTHERN DISTRICT OF CALIFORNIA                 NORTHERN DISTRICT OF CALIFORNIA            DISTRICT OF COLORADO
ALEX G TSE                                           ALEX G TSE                                      ALEX G TSE                                 ROBERT C TROYER
450 GOLDEN GATE AVE                                  FEDERAL COURTHOUSE                              HERITAGE BANK BLDG                         1801 CALIFORNIA ST
11TH FL                                              1301 CLAY ST                                    150 ALMADEN BLVD STE 900                   STE 1600
SAN FRANCISCO CA 94102                               OAKLAND CA 94612                                SAN JOSE CA 95113                          DENVER CO 80202
                                         Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 83 of 160
                                                                          Westmoreland Coal Company, et al.
                                                                                   Exhibit Pages

Page # : 52 of 60                                                                                                                        02/25/2019 05:43:57 PM
000646P001-1395A-125                          000647P001-1395A-125                        000648P001-1395A-125               000649P001-1395A-125
US ATTORNEY'S OFFICE                          US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE               US ATTORNEY'S OFFICE
DISTRICT OF CONNECTICUT                       DISTRICT OF DELAWARE                        DISTRICT OF COLUMBIA               MIDDLE DISTRICT OF FLORIDA
JOHN H DURHAM                                 DAVID C WEISS                               JESSIE K LIU                       MARIA CHAPA LOPEZ
NEW HAVEN OFFICE CONN FINANCIAL CENTER        1313 N MARKET ST                            555 4TH ST NW                      400 NORTH TAMPA ST
157 CHURCH ST FL 25                           STE 400                                     WASHINGTON DC 20530                STE 3200
NEW HAVEN CT 06510                            WILMINGTON DE 19801                                                            TAMPA FL 33602


000650P001-1395A-125                          000651P001-1395A-125                        000652P001-1395A-125               000653P001-1395A-125
US ATTORNEY'S OFFICE                          US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE               US ATTORNEY'S OFFICE
NORTHERN DISTRICT OF FLORIDA                  SOUTHERN DISTRICT OF FLORIDA                MIDDLE DISTRICT OF GEORGIA         NORTHERN DISTRICT OF GEORGIA
CHRISTOPHER P CANOVA                          ARIANA FAJARDO ORSHAN                       CHARLES E PEELER                   BYUNG J PAK
111 NORTH ADAMS ST                            99 NE 4TH ST                                CB KING UNITED STATES COURTHOUSE   RICHARD B RUSSELL FEDERAL BUILDING
4TH FLOOR US COURTHOUSE                       MIAMI FL 33132                              201 W BROAD AVE 2ND FL             75 TED TURNER DR SW STE 600
TALLAHASSEE FL 32301                                                                      ALBANY GA 31902-2568               ATLANTA GA 30303-3309


000654P001-1395A-125                          000654S001-1395A-125                        000655P001-1395A-125               000656P001-1395A-125
US ATTORNEY'S OFFICE                          US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE               US ATTORNEY'S OFFICE
SOUTHERN DISTRICT OF GEORGIA                  BOBBY L. CHRISTINE                          DISTRICT OF HAWAII                 DISTRICT OF IDAHO
BOBBY L CHRISTINE                             600 JAMES BROWN BLVD                        KENJI M PRICE                      BART M DAVIS
22 BARNARD ST                                 STE 200                                     300 ALA MOANA BLVD #6-100          WASHINGTON GROUP IV
STE 300                                       AUGUSTA GA 30901                            HONOLULU HI 96850                  800 PARK BLVD STE 600
SAVANNAH GA 31401                                                                                                            BOISE ID 83712


000656S001-1395A-125                          000656S002-1395A-125                        000657P001-1395A-125               000658P001-1395A-125
US ATTORNEY'S OFFICE                          US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE               US ATTORNEY'S OFFICE
BART M DAVIS                                  DISTRICT OF IDAHO                           CENTRAL DISTRICT OF ILLINOIS       NORTHERN DISTRICT OF ILLINOIS
6450 N MINERAL DR                             BART M DAVIS                                JOHN E CHILDRESS                   JOHN R LAUSCH JR
STE 210                                       801 E SHERMAN                               318 S SIXTH ST                     219 S DEARBORN ST
COEUR D'ALENE ID 83815                        STE 192                                     SPRINGFIELD IL 62701               5TH FL
                                              POCATELL0 ID 83201                                                             CHICAGO IL 60604


000658S001-1395A-125                          000659P001-1395A-125                        000660P001-1395A-125               000661P001-1395A-125
US ATTORNEY'S OFFICE                          US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE               US ATTORNEY'S OFFICE
NORTHERN DISTRICT OF ILLINOIS                 SOUTHERN DISTRICT OF ILLINOIS               NORTHERN DISTRICT OF INDIANA       SOUTHERN DISTRICT OF INDIANA
JOHN R LAUSCH JR                              STEVEN D WEINHOEFT                          THOMAS L KIRSCH II                 JOSHUA MINKLER
327 S CHURCH ST                               9 EXECUTIVE DR                              5400 FEDERAL PLZ                   10 W MARKET ST STE 2100
ROOM 3300                                     FAIRVIEW HEIGHTS IL 62208                   STE 1500                           INDIANAPOLIS IN 46204
ROCKFORD IL 61101                                                                         HAMMOND IN 46320


000662P001-1395A-125                          000662S001-1395A-125                        000663P001-1395A-125               000663S001-1395A-125
US ATTORNEY'S OFFICE                          US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE               US ATTORNEY'S OFFICE
NORTHERN DISTRICT OF IOWA                     NORTHERN DISTRICT OF IOWA                   SOUTHERN DISTRICT OF IOWA          SOUTHERN DISTRICT OF IOWA
PETER E DEEGAN JR                             PETER E DEEGAN JR                           MARC KRICKBAUM                     MARC KRICKBAUM
111 7TH AVE SE                                HO-CHUNK BUILDING STE 670                   US COURTHOUSE ANNEX                US COURTHOUSE
BOX #1                                        600 4TH ST                                  110 EAST CT AVE STE 286            131 EAST 4TH ST STE 310
CEDAR RAPIDS IA 52401                         SIOUX CITY IA 51101                         DES MOINES IA 50309-2053           DAVENPORT IA 52801


000664P001-1395A-125                          000664S001-1395A-125                        000664S002-1395A-125               000665P001-1395A-125
US ATTORNEY'S OFFICE                          US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE               US ATTORNEY'S OFFICE
DISTRICT OF KANSAS                            DISTRICT OF KANSAS                          DISTRICT OF KANSAS                 EASTERN DISTRICT OF KENTUCKY
STEPHEN R MCALLISTER                          STEPHEN R MCALLISTER                        STEPHEN R MCALLISTER               ROBERT M DUNCAN JR
500 STATE AVE                                 444 SE QUINCY                               1200 EPIC CTR                      260 W VINE ST
STE 360                                       STE 290                                     301 N MAIN                         STE 300
KANSAS CITY KS 66101                          TOPEKA KS 66683                             WICHITA KS 67202                   LEXINGTON KY 40507-1612
                                     Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 84 of 160
                                                                   Westmoreland Coal Company, et al.
                                                                            Exhibit Pages

Page # : 53 of 60                                                                                                                          02/25/2019 05:43:57 PM
000666P001-1395A-125                      000668P001-1395A-125                     000669P001-1395A-125                        000670P001-1395A-125
US ATTORNEY'S OFFICE                      US ATTORNEY'S OFFICE                     US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE
WESTERN DISTRICT OF KENTUCKY              MIDDLE DISTRICT OF LOUISIANA             WESTERN DISTRICT OF LOUISIANA               DISTRICT OF MAINE
RUSSELL M COLEMAN                         BRANDON J FREMIN                         DAVID C JOSEPH                              HALSEY B FRANK
717 WEST BROADWAY                         RUSSELL B LONG FEDERAL COURTHOUSE        800 LAFAYETTE ST                            100 MIDDLE ST EAST TOWER
LOUISVILLE KY 40202                       777 FLORIDA ST STE 208                   STE 220                                     6TH FL
                                          BATON ROUGE LA 70801                     LAFAYETTE LA 70501                          PORTLAND ME 04101


000670S001-1395A-125                      000671P001-1395A-125                     000672P001-1395A-125                        000673P001-1395A-125
US ATTORNEY'S OFFICE                      US ATTORNEY'S OFFICE                     US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE
DISTRICT OF MAINE                         DISTRICT OF MARYLAND                     DISTRICT OF MASSACHUSETTS                   EASTERN DISTRICT OF MICHIGAN
HALSEY B FRANK                            ROBERT K HUR                             ANDREW E LELLING                            MATTHEW SCHNEIDER
202 HARLOW ST                             36 S CHARLES ST 4TH FL                   JOHN JOSEPH MOAKLEY US FEDERAL COURTHOUSE   211 W FORT ST
ROOM 111                                  BALTIMORE MD 21201                       1 COURTHOUSE WAY STE 9200                   STE 2001
BANGOR ME 04401                                                                    BOSTON MA 02210                             DETROIT MI 48226


000673S001-1395A-125                      000674P001-1395A-125                     000676P001-1395A-125                        000677P001-1395A-125
US ATTORNEY'S OFFICE                      US ATTORNEY'S OFFICE                     US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE
EASTERN DISTRICT OF MICHIGAN              WESTERN DISTRICT OF MICHIGAN             NORTHERN DISTRICT OF MISSISSIPPI            SOUTHERN DISTRICT OF MISSISSIPPI
MATTHEW SCHNEIDER                         ANDREW B BIRGE                           WILLIAM C LAMAR                             D MICHAEL HURST JR
210 FEDERAL BLDG                          315 W ALLEGAN                            ETHRIDGE BUILDING                           501 EAST CT ST
600 CHURCH ST                             ROOM 209                                 900 JEFFERSON AVE                           STE 4430
FLINT MI 48502                            LANSING MI 48933                         OXFORD MS 38655                             JACKSON MS 39201


000678P001-1395A-125                      000679P001-1395A-125                     000680P001-1395A-125                        000681P001-1395A-125
US ATTORNEY'S OFFICE                      US ATTORNEY'S OFFICE                     US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE
EASTERN DISTRICT OF MISSOURI              WESTERN DISTRICT OF MISSOURI             DISTRICT OF MONTANA                         DISTRICT OF NEBRASKA
JEFFREY B JENSEN                          TIMOTHY A GARRISON                       KURT G ALME                                 JOSEPH P KELLY
THOMAS EAGLETON US COURTHOUSE             CHARLES EVANS WHITTAKER COURTHOUSE       2601 SECOND AVE NORTH                       1620 DODGE ST
111 S 10TH ST 20TH FL                     400 EAST 9TH ST RM 5510                  STE 3200                                    STE 1400
ST LOUIS MO 63102                         KANSAS CITY MO 64106                     BILLINGS MT 59101                           OMAHA NE 68102


000681S001-1395A-125                      000682P001-1395A-125                     000683P001-1395A-125                        000684P001-1395A-125
US ATTORNEY'S OFFICE                      US ATTORNEY'S OFFICE                     US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE
DISTRICT OF NEBRASKA                      DISTRICT OF NEVADA                       DISTRICT OF HAMPSHIRE                       DISTRICT OF NEW JERSEY
JOSEPH P KELLY                            DAYLE ELIESON                            SCOTT W MURRAY                              CRAIG CARPENITO
487 FEDERAL BLDG                          501 LAS VEGAS BOULEVARD SOUTH            53 PLEASANT ST                              970 BROAD ST 7TH FL
100 CENTENNIAL MALL NORTH                 STE 1100                                 4TH FL                                      NEWARK NJ 07102
LINCOLN NE 68508                          LAS VEGAS NV 89101                       CONCORD NH 03301


000685P001-1395A-125                      000687P001-1395A-125                     000688P001-1395A-125                        000689P001-1395A-125
US ATTORNEY'S OFFICE                      US ATTORNEY'S OFFICE                     US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE
DISTRICT OF NEW MEXICO                    NORTHERN DISTRICT OF NEW YORK            SOUTHERN DISTRICT OF NEW YORK               WESTERN DISTRICT OF NEW YORK
JOHN C ANDERSON                           GRANT C JAQUITH                          GEOFFREY BERMAN                             JAMES P KENNEDY
200 N CHURCH ST                           100 SOUTH CLINTON ST                     1 ST ANDREWS PLZ                            138 DELAWARE AVE
STE 300                                   PO BOX 7198                              NEW YORK CITY NY 10007                      BUFFALO NY 14202
LAS CRUCES NM 88001-3512                  SYRACUSE NY 13261-7198


000690P001-1395A-125                      000691P001-1395A-125                     000692P001-1395A-125                        000693P001-1395A-125
US ATTORNEY'S OFFICE                      US ATTORNEY'S OFFICE                     US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE
EASTERN DISTRICT OF NORTH CAROLINA        MIDDLE DISTRICT OF NORTH CAROLINA        WESTERN DISTRICT OF NORTH CAROLINA          DISTRICT OF NORTH DAKOTA
ROBERT J HIGDON JR                        MATTHEW GT MARTIN                        R ANDREW MURRAY                             CHRISTOPHER C MYERS
FEDERAL BUILDING                          101 SOUTH EDGEWORTH ST                   227 WEST TRADE ST                           QUENTIN N BURDICK UNITED STATES COURTHOUSE
310 NEW BERN AVE STE 800                  4TH FL                                   STE 1650                                    655 FIRST AVE NORTH STE 250
RALEIGH NC 27601-1461                     GREENSBORO NC 27401                      CHARLOTTE NC 28202                          FARGO ND 58102-4932
                                          Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 85 of 160
                                                                           Westmoreland Coal Company, et al.
                                                                                    Exhibit Pages

Page # : 54 of 60                                                                                                                                      02/25/2019 05:43:57 PM
000694P001-1395A-125                           000695P001-1395A-125                        000696P001-1395A-125                            000697P001-1395A-125
US ATTORNEY'S OFFICE                           US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE                            US ATTORNEY'S OFFICE
NORTHERN DISTRICT OF OHIO                      SOUTHERN DISTRICT OF OHIO                   EASTERN DISTRICT OF OKLAHOMA                    NORTHERN DISTRICT OF OKLAHOMA
JUSTIN E HERDMAN                               BENJAMIN C GLASSMAN                         BRIAN J KUESTER                                 R TRENT SHORES
UNITED STATES COURT HOUSE                      303 MARCONI BLVD                            520 DENISON AVE                                 110 W 7TH ST
801 WEST SUPERIOR AVE STE 400                  STE 2001                                    MUSKOGEE OK 74401                               STE 300
CLEVELAND OH 44113-1852                        COLUMBUS OH 43215                                                                           TULSA OK 74119


000698P001-1395A-125                           000699P001-1395A-125                        000700P001-1395A-125                            000700S001-1395A-125
US ATTORNEY'S OFFICE                           US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE                            US ATTORNEY'S OFFICE
WESTERN DISTRICT OF OKLAHOMA                   DISTRICT OF OREGON                          EASTERN DISTRICT OF PENNSYLVANIA                EASTERN DISTRICT OF PENNSYLVANIA
ROBERT J TROESTER 1                            BILLY J WILLIAMS                            WILLIAM M MCSWAIN                               WILLIAM M MCSWAIN
210 WEST PK AVE                                1000 SW THIRD AVE                           615 CHESTNUT ST                                 504 W HAMILTON ST
STE 400                                        STE 600                                     STE 1250                                        #3701
OKLAHOMA CITY OK 73102                         PORTLAND OR 97204                           PHILADELPHIA PA 19106                           ALLENTOWN PA 18101


000701P001-1395A-125                           000702P001-1395A-125                        000703P001-1395A-125                            000705P001-1395A-125
US ATTORNEY'S OFFICE                           US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE                            US ATTORNEY'S OFFICE
MIDDLE DISTRICT OF PENNSYLVANIA                WESTERN DISTRICT OF PENNSYLVANIA            DISTRICT OF RHODE ISLAND                        DISTRICT OF SOUTH DAKOTA
DAVID J FREED                                  SCOTT W BRADY                               STEPHEN G DAMBRUCH                              RONALD A PARSONS JR
WILLIAM J NEALON FEDERAL BLDG AND COURTHOUSE   JOSEPH F WEIS JR US COURTHOUSE              50 KENNEDY PLZ                                  201 FEDERAL BLDG
235 N WASHINGTON AVE STE 311                   700 GRANT ST STE 4000                       8TH FL                                          515 NINTH ST
SCRANTON PA 18503                              PITTSBURGH PA 15219                         PROVIDENCE RI 02903                             RAPID CITY SD 57701


000707P001-1395A-125                           000708P001-1395A-125                        000709P001-1395A-125                            000710P001-1395A-125
US ATTORNEY'S OFFICE                           US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE                            US ATTORNEY'S OFFICE
MIDDLE DISTRICT OF TENNESSEE                   WESTERN DISTRICT OF TENNESSEE               EASTERN DISTRICT OF TEXAS                       NORTHERN DISTRICT OF TEXAS
DONALD Q COCHRAN JR                            D MICHAEL DUNAVANT                          JOSEPH D BROWN                                  ERIN A NEALY COX
110 9TH AVE SOUTH                              167 NORTH MAIN ST                           350 MAGNOLIA AVE                                1100 COMMERCE ST
STE A-961                                      STE 800                                     STE 1500                                        THIRD FLOOR
NASHVILLE TN 37203                             MEMPHIS TN 38103                            BEAUMONT TX 77701                               DALLAS TX 35242-1699


000711P001-1395A-125                           000712P001-1395A-125                        000714P001-1395A-125                            000717P001-1395A-125
US ATTORNEY'S OFFICE                           US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE                            US ATTORNEY'S OFFICE
SOUTHERN DISTRICT OF TEXAS                     WESTERN DISTRICT OF TEXAS                   DISTRICT OF VERMONT                             EASTERN DISTRICT OF WASHINGTON
RYAN K PATRICK                                 JOHN F BASH                                 CHRISTINA E NOLAN                               JOSEPH HARRINGTON
1000 LOUISIANA                                 2500 N HIGHWAY 118                          UNITED STATES COURTHOUSE AND FEDERAL BUILDING   920 W RIVERSIDE AVE
STE 2300                                       STE 200                                     11 ELMWOOD AVE 3RD FL PO BOX 570                STE 340
HOUSTON TX 77002                               ALPINE TX 79830                             BURLINGTON VT 05402-0570                        SPOKANE WA 99201


000718P001-1395A-125                           000719P001-1395A-125                        000721P001-1395A-125                            000722P001-1395A-125
US ATTORNEY'S OFFICE                           US ATTORNEY'S OFFICE                        US ATTORNEY'S OFFICE                            US ATTORNEY'S OFFICE
WESTERN DISTRICT OF WASHINGTON                 NORTHERN DISTRICT OF WEST VIRGINIA          EASTERN DISTRICT OF WISCONSIN                   WESTERN DISTRICT OF WISCONSIN
ANNETTE L HAYES                                WILLIAM J POWELL                            MATTHEW D KRUEGER                               SCOTT C BLADER
700 STEWART ST                                 U S COURTHOUSE & FEDERAL BUILDING           517 E WISCONSIN AVE                             222 WEST WASHINGTON AVE
STE 5200                                       1125 CHAPLINE ST STE 3000                   STE 530                                         STE 700
SEATTLE WA 98101-1271                          WHEELING WV 26003                           MILWAUKEE WI 53202                              MADISON WI 53703


000644P002-1395A-125                           000667P002-1395A-125                        000675P002-1395A-125                            000686P002-1395A-125
US ATTORNEYS OFFICE                            US ATTORNEYS OFFICE                         US ATTORNEYS OFFICE                             US ATTORNEYS OFFICE
SOUTHERN DISTRICT OF CALIFORNIA                EASTERN DISTRICT OF LOUISIANA               DISTRICT OF MINNESOTA                           EASTERN DISTRICT OF NEW YORK
ADAM L BRAVERMAN                               PETER G STRASSER                            ERICA H MACDONALD                               RICHARD DONOGHUE
880 FRONT ST                                   650 POYDRAS ST                              US COURTHOUSE                                   271 CADMAN PLZ EAST
ROOM 6293                                      STE 1600                                    300 S 4TH ST STE 600                            BROOKLYN NY 11201
SAN DIEGO CA 92101-8893                        NEW ORLEANS LA 70130                        MINNEAPOLIS MN 55415
                                   Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 86 of 160
                                                                  Westmoreland Coal Company, et al.
                                                                           Exhibit Pages

Page # : 55 of 60                                                                                                                                02/25/2019 05:43:57 PM
000704P002-1395A-125                    000706P002-1395A-125                            000713P002-1395A-125                         000715P002-1395A-125
US ATTORNEYS OFFICE                     US ATTORNEYS OFFICE                             US ATTORNEYS OFFICE                          US ATTORNEYS OFFICE
DISTRICT OF SOUTH CAROLINA              EASTERN DISTRICT OF TENNESSEE                   DISTRICT OF UTAH                             EASTERN DISTRICT OF VIRGINIA
SHERRI A LYDON                          J DOUGLAS OVERBEY                               JOHN W HUBER                                 G ZACHARY TERWILLIGER
WELLS FARGO BUILDING                    800 MARKET ST                                   111 SOUTH MAIN ST                            JUSTIN W WILLIAMS US ATTORNEYS BUILDING
1441 MAIN ST STE 500                    STE 211                                         STE 1800                                     2100 JAMIESON AVE
COLUMBIA SC 29201                       KNOXVILLE TN 37902                              SALT LAKE CITY UT 84111-2176                 ALEXANDRIA VA 22314


000716P002-1395A-125                    000720P002-1395A-125                            000723P002-1395A-125                         014211P001-1395A-125
US ATTORNEYS OFFICE                     US ATTORNEYS OFFICE                             US ATTORNEYS OFFICE                          US BANCORP EQUIPMENT FINANCE INC
WESTERN DISTRICT OF VIRGINIA            SOUTHERN DISTRICT OF WEST VIRGINIA              DISTRICT OF WYOMING                          PO BOX 230789
THOMAS T CULLEN                         MICHAEL B STUART                                MARK A KLAASSEN                              PORTLAND OR 97281
310 1ST ST SW                           ROBERT C BYRD U S COURTHOUSE                    JC OMAHONEY FEDERAL COURTHOUSE
ROOM 906                                300 VIRGINIA ST STE 4000                        2120 CAPITOL AVE STE 4000 STE 4000
ROANOKE VA 24011                        CHARLESTON WV 25301                             CHEYENNE WY 82001


014210P001-1395A-125                    016131S001-1395A-125                            016131S002-1395A-125                         016131S003-1395A-125
US BANCORP EQUIPMENT FINANCE INC        US BANK NATIONAL ASSOC AS COLLATERAL AGENT      US BANK NATIONAL ASSOC AS COLLATERAL AGENT   US BANK NATIONAL ASSOC AS COLLATERAL AGENT
PO BOX 790413                           US BANK GLOBAL CORPORATE TRUST SVC              US BANK GLOBAL CORPORATE TRUST SVC           US BANK GLOBAL CORPORATE TRUST SVC
SAINT LOUIS MO 63179                    SCHULTE ROTH AND ZABEL LLP                      SCHULTE ROTH AND ZABEL LLP                   SEWARD AND KISSEL LLP GREGG S BATEMAN
                                        DAVID M HILLMAN LUCY F KWESKIN KELLY V KNIGHT   MARC B FRIESS KRISTINE G MANOUKIAN           JOHN R ASHMEAD CATHERINE V LOTEMPIO
                                        919 THIRD AVE                                   919 THIRD AVE                                ONE BATTERY PARK PLZ
                                        NEW YORK NY 10022                               NEW YORK NY 10022                            NEW YORK NY 10004


015555P001-1395A-125                    016016P001-1395A-125                            016019P001-1395A-125                         016020P001-1395A-125
US BANK NATIONAL ASSOCIATION            US BANK NATIONAL ASSOCIATION                    US BANK NATIONAL ASSOCIATION                 US BANK NATIONAL ASSOCIATION
AS NOTE COLLATERAL AGENT                AS NOTES COLLATERAL AGENT                       AS COLLATERAL AGENT                          AS NOTE COLLATERAL AGENT
13737 NOEL RD                           5555 SAN FELIPE ST                              214 NORTH TYRON ST                           5555 SAN FELIPE ST
STE 800                                 STE 150                                         26TH FLOOR                                   STE 1150
DALLAS TX 75240                         HOUSTON TX 77056                                CHARLOTTE NC 28202                           HOUSTON TX 77056



015590P001-1395A-125                    015590S001-1395A-125                            015590S002-1395A-125                         015590S003-1395A-125
US BANK NATIONAL ASSOCIATION            US BANK NATIONAL ASSOCIATION                    US BANK NATIONAL ASSOCIATION                 US BANK NATIONAL ASSOCIATION
MAURI J COWEN                           CHRISTOPHER H GEHMAN VP                         HAYNES AND BOONE LLP                         KRAMER LEVIN NAFTALIS AND FRANKEL LLP
5555 SAN FELIPE ST STE 1150             JAMES CENTER TWO                                WILLIAM D GREENHILL                          THOMAS M MAYER STEPHEN D ZIDE DAVID Z BRAUN
HOUSTON TX 77056                        1021 EAST CARY ST 18TH FLR                      201 MAIN ST                                  1177 AVE OF THE AMERICAS
                                        RICHMOND VA 23219                               STE 2200                                     NEW YORK NY 10036
                                                                                        FORT WORTH TX 76102


015590S004-1395A-125                    015590S005-1395A-125                            014214P001-1395A-125                         014217P001-1395A-125
US BANK NATIONAL ASSOCIATION            US BANK NATIONAL ASSOCIATION                    US BANK NATIONAL ASSOCIATION                 US BANK NATIONAL ASSOCIATION
PORTER HEDGES LLP                       SHIPMAN AND GOODWIN LLP                         MAURI J COWEN                                AS ADMINISTRATIVE AGENT
JOHN F HIGGINS ERIC M ENGLISH           IRA H GOLDMAN                                   NOTES COLLATERAL AGENT                       ATTENTION PRITAL PATEL CDO TRUST SVC
1000 MAIN ST                            ONE CONSTITUTION PLZ                            5555 SAN FELIPE ST STE 1150                  214 NORTH TYRON ST 26TH FL
HOUSTON TX 77002                        HARTFORD CT 06103-1919                          HOUSTON TX 77056                             CHARLOTTE NC 28202



017025P003-1395A-125                    014228P002-1395A-125                            014229P001-1395A-125                         014225P001-1395A-125
US BANK NATIONAL ASSOCIATION            US BANK NATIONAL ASSOCIATION AS                 US BANK NATIONAL ASSOCIATION AS              US BANK NATIONAL ASSOCIATION AS COLLATERAL
GLOBAL CORPORATE TRUST SERVICES         NOTE COLLATERAL AGENT                           NOTES COLLATERAL AGENT                       AGENT FOR REVOLVING CREDIT BANKS
CHRISTOPHER H. GEHMAN                   60 LIVINGSTONE AVE                              5555 SAN FELIPE ST                           60 LIVINGSTON AVE
1021 E CARY STREET, 18TH FLOOR          EPMNWS3C                                        STE 1150                                     EP-MN-WS3C
RICHMOND VA 23219                       ST. PAUL MN 65107                               HOUSTON TX 77056                             ST. PAUL MN 65107
                                             Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 87 of 160
                                                                               Westmoreland Coal Company, et al.
                                                                                        Exhibit Pages

Page # : 56 of 60                                                                                                                                         02/25/2019 05:43:57 PM
014226P001-1395A-125                              014227P001-1395A-125                         016131S004-1395A-125                         016131P001-1395A-125
US BANK NATIONAL ASSOCIATION AS COLLATERAL        US BANK NATIONAL ASSOCIATION AS COLLATERAL   US BANK NATIONAL ASSOCIATION AS COLLATERAL   US BANK NATIONAL ASSOCIATION AS COLLATERAL AG
AGENT FOR THE NOTE PURCHASERS                     AGENT FOR THE REVOLVING CREDIT BANKS         AGENT US BANK GLOBAL CORPORATE TRUST SVC     LOAN AGENCY
60 LIVINGSTON AVE                                 5555 SAN FELIPE ST                           SCHULTE ROTH AND ZABEL LLP                   PRITAL K PATEL
ST. PAUL MN 65107                                 STE 150                                      MARC B FRIESS KRISTINE G MANOUKIAN           214 NORTH TYRON ST
                                                  HOUSTON TX 77056                             919 THIRD AVE                                27TH FLOOR
                                                                                               NEW YORK NY 10022                            CHARLOTTE NC 28202-1078


016685P001-1395A-125                              000504P001-1395A-125                         000549P001-1395A-125                         000142P001-1395A-125
US DEPT OF JUSTICE BUREAU OF ALCOHOL              US DEPT OF TREASURY                          UTAH ATTORNEY GENERAL                        UTAH STATE TAX COMMISSION
TOBACCO FIREARMS AND EXPLOSIVES                   OFFICE OF CHIEF COUNSEL                      SEAN D REYES                                 210 NORTH 1950 WEST
244 NEEDY RD                                      1500 PENNSYLVANIA AVE NW                     PO BOX 142320                                SALT LAKE CITY UT 84134
MARTINSBURG WV 25405                              WASHINGTON DC 20220                          SALT LAKE CITY UT 84114-2320




014418P001-1395A-125                              014421P001-1395A-125                         004151P001-1395A-125                         007555P001-1395A-125
VALLEY MINING INC                                 VALLEY MINING INC                            DEBORAH AND JOHN VANFOSSEN                   JOHN AND DEBORAH VANFOSSEN
P O BOX 152                                       4412 PLEASANT VLY RD SE                      4768 TOAD HOLLOW RD                          5768 TOAD HOLLOW RD
UHRICHSVILLE OH 44683                             DENNISON OH 44621                            UHRICHSVILLE OH 44683                        UHLRICHSVILLE OH 44683




007560P001-1395A-125                              007561P001-1395A-125                         007950P001-1395A-125                         008977P001-1395A-125
JOHN AND LISA VAUGHT                              JOHN AND MICHELLE VAUGHT                     KENNY AND LISA VAUGHT                        MARK AND EVELYN VERHOVEC
1704 STATE RTE 1379                               1704 STATE RTE 1379                                                                       1205 TWP RD 156
CENTRAL CITY KY 42330                             CENTRAL CITY KY 42330                                                                     RAYLAND OH 43943




000550P001-1395A-125                              000143P001-1395A-125                         015865P001-1395A-125                         000065P001-1395S-125
VERMONT ATTORNEY GENERAL                          VERMONT DEPT OF TAXES                        VERNN G JULIA E HALL                         VIRGINIA ATTORNEY GENERAL
TJ DONOVAN                                        109 STATE ST PAVILION OFFICE BLDG            59200 YOKER VLY RD                           MARK R HERRING
PAVILLION OFFICE BLDG                             MONTPELIER VT 05609                          QUAKER CITY OH 43773                         900 E MAIN ST
109 STATE ST                                                                                                                                RICHMOND VA 23219
MONTPELIER VT 05609-1001



014555P001-1395A-125                              000144P001-1395A-125                         014569P001-1395A-125                         014606P001-1395A-125
VIRGINIA AVANELL MCDONALD                         VIRGINIA DEPT OF TAXATION                    VMI OPERATING INC                            W EDWIN AND EXIE BANDY
DOUGLAS W MCDONALD POWER OF ATTORNEY              OFFICE OF CUSTOMER SVC                       4571 STEPHEN CIR NW                          2796 STATE RTE 181 SOUTH
5414 STATE RTE 171                                PO BOX 1115                                  STE 200                                      GREENVILLE KY 42345
GREENVILLE KY 42435                               RICHMOND VA 23218-1115                       CANTON OH 44621




016980P003-1395A-125                              014629P003-1395A-125                         014629S001-1395A-125                         005761P001-1395A-125
W.W. GRAINGER, INC.                               WAGNER EQUIPMENT CO.                         WAGNER EQUIPMENT COMPANY                     GERALD F WALKER
401 SOUTH WRIGHT ROAD W4EC37                      CULLEN D. SPECKHART                          18000 SMITH ROAD                             5261 TAVISTOCK RD
JANESVILLE WI 60714                               200 BENDIX ROAD, SUITE 300                   AURORA CO 80011                              TOLEDO OH 43623
                                                  VIRGINIA BEACH VA 23452
                                        Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 88 of 160
                                                                      Westmoreland Coal Company, et al.
                                                                               Exhibit Pages

Page # : 57 of 60                                                                                                                           02/25/2019 05:43:57 PM
011810P001-1395A-125                         000102P001-1395S-125                     016218P001-1395A-125                    015115P001-1395A-125
ROBERT D WALKER                              WAMPUM HARDWARE CO                       WAMPUM HARDWARE CO                      WILLIAM R AND LINDA M WARD
5261 TAVISTOCK RD                            JERRY DAVIS                              636 PADEN RD                            2130 STUMP RD
TOLEDO OH 43623                              636 PADEN RD                             NEW GALILEE PA 16141                    MALTA OH 43758
                                             NEW GALILEE PA 16141




000066P001-1395S-125                         000145P001-1395A-125                     015556P001-1395A-125                    014783P001-1395A-125
WASHINGTON ATTORNEY GENERAL                  WASHINGTON STATE DEPT OF REVENUE         WAUKESHA-PEARCE INDUSTRIES INC          WAYNE K SLATER AND AMELIA A SLATER
BOB FERGUSON                                 PO BOX 47464                             12320 SOUTH MAIN ST                     78000 SLATER RD
1125 WASHINGTON ST SE                        OLYMPIA WA 98504-7476                    HOUSTON TX 77035                        CADIZ OH 43907
PO BOX 40100
OLYMPIA WA 98504-0100



015869P001-1395A-125                         014784P001-1395A-125                     008785P001-1395A-125                    010062P001-1395A-125
WAYNE K SLATER AND AMELIA SLATER             WAYNE M AND KATHLEEN M WASARA            LUTHER AND CLARA WEAVER                 NANCY A WEIKER
78000 SLATER RD                              336 INWOOD BLVD                          PO BOX 84                               4245 JOLLY RD 24
CADIZ OH 43812                               AVON LAKE OH 44012                       CORNING OH 43730                        LANSING MI 48911




015790P001-1395A-125                         014834P001-1395A-125                     015870P001-1395A-125                    013874P001-1395A-125
NANCY A WEIKER                               WELCH BROTHERS LLC                       WELCH BROTHERS LLC                      THOMAS KATHRYN AND DENNIS WELCH
4245 WEST JOLLY RD                           10734 BUCKHORN RD                        10734 BUCKHORN RD                       62099 FAIRVIEW RD
LANSING MI 48911                             NWECOMERSTOWN OH 43832                   NEWCOMERSTOWN OH 43832                  BARNESVILLE OH 43713




014842P001-1395A-125                         014843P001-1395A-125                     014844P001-1395A-125                    014846P001-1395A-125
WELLS FARGO BANK NATIONAL ASSOCIATION        WELLS FARGO BANK NATIONAL ASSOCIATION    WELLS FARGO BANK NATIONAL ASSOCIATION   WELLS FARGO EQUIPMENT FINANCE INC
201 MAIN ST                                  1750 N ST PAUL PL                        AS NOTE COLLATERAL AGENT                733 MARQUETTE AVE
STE 301                                      STE 1750                                 1750 N ST PAUL PL                       STE 700
FORTH WORTH TX 76102                         DALLAS TX 75201                          STE 1750                                MINNEAPOLIS MN 55402
                                                                                      DALLAS TX 75201



007304P001-1395A-125                         013825P001-1395A-125                     008986P001-1395A-125                    000067P001-1395S-125
JAMES AND CONNIE WELLS                       THELMA J HUGHES WELLS                    MARK WEPPLER                            WEST VIRGINIA ATTORNEY GENERAL
99 SHAMROCK DR                               PO BOX 283                               336 MILLER AVE                          PATRICK MORRISEY
MADISONVILLE KY 42431                        ROGERS OH 44455                          DENNISON OH 44621                       STATE CAPITOL COMPLEX
                                                                                                                              BLDG 1 ROOM E-26
                                                                                                                              CHARLESTON WV 25305-0220



000146P001-1395A-125                         003980P001-1395A-125                     002842P001-1395A-125                    008940P001-1395A-125
WEST VIRGINIA DEPT OF REVENUE                DANIEL J WESTFALL                        CARL E WESTOVER                         MARGARET WHAITE
1206 QUARRIER ST                             8460 POUNDS RD                           42484 MIDDLE BEAVER RD                  ADDRESS INTENTIONALLY OMITTED
CHARLESTON WV 23501                          GLOUSTER OH 45732                        LISBON OH 44432
                                      Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 89 of 160
                                                                       Westmoreland Coal Company, et al.
                                                                                Exhibit Pages

Page # : 58 of 60                                                                                                                                  02/25/2019 05:43:57 PM
000109P001-1395S-125                       014978P003-1395A-125                          014978S001-1395A-125                        015091P001-1395A-125
WHEELER MACHINERY CO                       WHEELER MACHINERY COMPANY                     WHEELER MACHINERY COMPANY                   WILLIAM D WHITEHEAD
BRYAN CAMPBELL PRESIDENT                   4901 WEST 2100 SOUTH                          200 BENDIX RD STE 300                       83380 CADIZ-JEWETT RD
4901 W 2100 S                              SALT LAKE CITY UT 84120                       VIRGINIA BEACH VA 23452                     CADIZ OH 43907
SALT LAKE CITY UT 84120-1227




002239P001-1395A-125                       015044P001-1395A-125                          018882P001-1395A-125                        008580P001-1395A-125
BOBBY AND JENNIFER WHITSON                 WILBUR AND PATRICIA MOORE                     WILLETTA TOLEDO                             LINDA R WILLIAMS
BRENDA COOMER POWER OF ATTORNEY            4351 COUNTY RD #17                            PO BOX 584                                  43603 FAIRMONT RD
1550 CHESTNUT ST                           RAYLAND OH 43943                              FLORA VISTA NM 87415                        LISBON OH 44432
BOWLING GREEN KY 42101




015788P001-1395A-125                       011429P001-1395A-125                          011679P001-1395A-125                        013864P001-1395A-125
MR AND MRS DAVID A WILLIAMS                RALPH AND MARTHA WILLIAMS                     RICHARD AND TONYA WILLIAMS                  THOMAS R AND SHARON K WILLIAMS
43617 FAIRMONT RD                          6476 JAYCOX RD                                631 PALLET RD                               3399 S SR 78
LISBON OH 44432                            GALENA OH 43021                               GREENVILLE KY 42345                         GLOUSTER OH 45732




015198P001-1395A-125                       015198S001-1395A-125                          015198S002-1395A-125                        015671P001-1395A-125
WILMINGTON SAVINGS FUND SOCIETY FSB        WILMINGTON SAVINGS FUND SOCIETY FSB           WILMINGTON SAVINGS FUND SOCIETY FSB         WILMINGTON SAVINGS FUND SOCIETY FSB
AS ADMINISTRATIVE AGENT                    KRAMER LEVIN NAFTALIS AND FRANKEL LLP         PORTER HEDGES LLP                           500 DELAWARE AVE
GEOFFREY J LEWIS                           THOMAS M MAYER STEPHEN D ZIDE DAVID Z BRAUN   JOHN F HIGGINS ERIC M ENGLISH               WILMINGTON DE 19801
500 DELAWARE AVE                           1177 AVE OF THE AMERICAS                      1000 MAIN ST
WILMINGTON DE 19801                        NEW YORK NY 10036                             HOUSTON TX 77002



016129P001-1395A-125                       016129S001-1395A-125                          016129S002-1395A-125                        016129S003-1395A-125
WILMINGTON SAVINGS FUND SOCIETY FSB        WILMINGTON SAVINGS FUND SOCIETY FSB           WILMINGTON SAVINGS FUND SOCIETY FSB         WILMINGTON SAVINGS FUND SOCIETY FSB
GEOFFREY J LEWIS                           OKIN ADAMS LLP                                WILMER CUTLER PICKERING HALE AND DORR LLP   WILMER CUTLER PICKERING HALE AND DORR LLP
500 DELAWARE AVE                           MATTHEW S OKIN DAVID L CURRY JR               BENJAMIN W LOVELAND                         ANDREW N GOLDMAN
WILMINGTON DE 19801                        113 VINE ST STE 240                           60 STATE ST                                 7 WORLD TRADE CENTER
                                           HOUSTON TX 77002                              BOSTON MA 02109                             250 GREENWICH ST
                                                                                                                                     NEW YORK NY 10007


004811P001-1395A-125                       011811P001-1395A-125                          004438P001-1395A-125                        004489P001-1395A-125
ELLEN RUTH WILSON                          ROBERT D WILSON                               DONALD AND ELLA WINN                        DOROTHY WINTER
6363 OLD BEN LN                            3393 NAVAHO RD                                11734 STATE RTE 175 SOUTH                   POBOX 184
CANAL WINCHESTER OH 43110                  CLEVELAND OH 44121                            GREENVILLE KY 42345                         NEW STRAITSVILLE OH 43766




000132P001-1395S-125                       000068P001-1395S-125                          000147P001-1395A-125                        015075P001-1395A-125
WIREROPE WORKS INC                         WISCONSIN ATTORNEY GENERAL                    WISCONSIN DEPT OF REVENUE                   WILLIAM AND GLENDA WISECARVER
MR VIRGIL R PROBASCO EVP                   BRAD SCHIMEL                                  2135 RIMROCK RD                             8840 STEEL HILL RD
100 MAYNARD ST                             114 EAST STATE CAPITOL                        MADISON WI 53713                            DRESDEN OH 43821
WILLIAMSPORT PA 17701                      MADISON WI 53707-7857
                                   Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 90 of 160
                                                                  Westmoreland Coal Company, et al.
                                                                           Exhibit Pages

Page # : 59 of 60                                                                                                                   02/25/2019 05:43:57 PM
018955P001-1395A-125                    016345P001-1395A-125                      008941P001-1395A-125                001938P001-1395A-125
R DOUGLAS WOOD AND SANDRA B WOOD        WORKIVA                                   MARGARET WORNER                     BESSIE W WORRELL
2500 HWY 85 EAST                        WORKIVA LEGAL TEAM                        597 VANCOUVER DR                    PO BOX 114
ISLAND KY 42350                         2900 UNIVERSITY BLVD                      WESTERVILLE OH 43081                CADIZ OH 43907
                                        AMES IA 50010




003985P001-1395A-125                    003982P002-1395A-125                      015071P001-1395A-125                009118P001-1395A-125
DANIEL WRIGHT                           DANIEL L WRIGHT                           WILLIAM AND JUNE WRIGHT             MARY LOU WYCINSKI
1233 PERRON RD SE                       1233 PERRON RD. SE                        3215 WAYNE RIDGE RD                 PO BOX 115
CARROLLTON OH 44615                     CARROLLTON OH 44615                       ZANESVILLE OH 43701                 CORNING OH 43730




000069P001-1395S-125                    016686P001-1395A-125                      000148P001-1395A-125                015385P001-1395A-125
WYOMING ATTORNEY GENERAL                WYOMING DEPT OF ENVIRONMENTAL QUALITY     WYOMING DEPT OF REVENUE             WYOMING DEPT OF REVENUE
PETER K MICHAEL                         200 WEST 17TH ST                          122 WEST 25TH ST HERSCHLER BLDG     122 WEST 25TH ST
200 W 24TH ST                           CHEYENNE WY 82002                         CHEYENNE WY 82002                   HERSCHLER BUILDING
STATE CAPITOL BUILDING ROOM 123                                                                                       CHEYENNE WY 82002-0110
CHEYENNE WY 82002



015386P001-1395A-125                    000087P001-1395S-125                      015392P001-1395A-125                015393P001-1395A-125
WYOMING DEPT OF TRANSPORTATION          WYOMING DEPT. OF ENVIRONMENTAL QUALITY    WYOMING SDU                         WYOMING SECRETARY OF STATE
FUEL TAX ADMINISTRATION                 DEQ HEADQUARTERS                          WYOMING CHILD SUPPORT COLLECTIONS   200 WEST 24TH ST RM 110
5300 BISHOP BLVD                        200 WEST 17TH STREET                      2300 CAPITOAL AVE 5TH FL STE A      CHEYENNE WY 82002-0020
CHEYENNE WY 82009-3340                  CHEYENNE WY 82002                         CHEYENNE WY 82002




016687P001-1395A-125                    006065P001-1395A-125                      007409P001-1395A-125                011691P001-1395A-125
WYOMING STATE ENGINEER'S OFFICE         GREG AND JEAN YOCKEL                      JEAN YOCKEL                         RICHARD YOCKEL
HERSCHLER BUILDING 4-E                  2291 AUTUMN RD                            2291 AUTUMN RD                      2271 AUTUMN RD
CHEYENNE WY 82002                       CARROLLTON OH 44615                       CARROLLTON OH 44615                 CARROLLTON OH 44615




015828P001-1395A-125                    004956P001-1395A-125                      004957P001-1395A-125                008794P001-1395A-125
RICHARD YOCKEL                          ERVIN YODER                               ERVIN YODER                         LYDIA ANN YODER
2271 AUTUMN RD                          4485 TR 606                               4485 TR 606                         4485 TR 606
CARRLLTON OH 44615                      FREDERICKSBURG OH 44627                   FREDERICK OH 44627                  FREDERICKSBURG OH 44627




015078P001-1395A-125                    018951P001-1395A-125                      012037P001-1395A-125                015835P001-1395A-125
WILLIAM A AND CATHY J YONTZ             REBECCA S YOUNG AND LARRY W YOUNG         ROSEMARIE YURASEK                   ROSEMARIE YURASEK
227 SOUTH 6TH ST                        236 NORMAN CIR                            251 VILLA OAK LN                    251 VILLA OAKS LN
BYESVILLE OH 43723                      GREENVILLE KY 42345                       GAHANNA OH 43232                    GAHANNA OH 43232
                              Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 91 of 160
                                                             Westmoreland Coal Company, et al.
                                                                      Exhibit Pages

Page # : 60 of 60                                                                                                                       02/25/2019 05:43:57 PM
004228P001-1395A-125               015541P001-1395A-125                      017153P004-1395A-125                           015552P001-1395A-125
DENNIS AND JULIA ZACCAGNINI        ZMACK ENTERPRISES INC                     ZURICH AMERICAN INSURANCE CO. AND FIDELITY &   ZURICH INSURANCE GROUP
PO BOX 158                         VALLEY COAL CORPERATION                   DEPOSIT CO. OF MARYLAND                        1299 ZURICH WAY
FAIRPOINT OH 43927                 POBOX 77                                  CLARK, HILL, STRASBURGER                       SCHAUMBURG IL 60196-1056
                                   UNION FURNACE OH 43812                    C/O DUANE J. BRESCIA
                                                                             720 BRAZOS, STE. 700
                                                                             AUSTIN TX 78701




         Records Printed :      1656
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 92 of 160
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 93 of 160
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 94 of 160




                         EXHIBIT 1
                                      Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 95 of 160
                                                         Westmoreland Coal Company, et al.
                                                                  Electronic Mail
                                                                   Exhibit Pages
Page # : 1 of 8                                                                                                                           02/25/2019 05:24:07 PM
000141P002-1395S-126                       001973P001-1395S-126                   000023P001-1395S-126                        001885P001-1395S-126
ADOBE SYSTEMS INC                          ANDERSON LEHRMAN BARRE & MARAIST LLP   ARKANSAS ATTORNEY GENERAL                   ASK LLP
MARK GARRETT EVP AND CFO                   MICHELLE K OSTRYE                      LESLIE RUTLEDGE                             EDWARD E NEIGER, ESQ
345 PARK AVE                               GASLIGHT SQUARE                        323 CENTER ST                               151 WEST 46TH ST 4TH FLOOR
SAN JOSE CA 95110-2704                     1001 THIRD ST STE 1                    STE 200                                     NEW YORK NY 10036
MGARRETT@ADOBE.COM                         CORPUS CHRISTI TX 78404                LITTLE ROCK AR 72201-2610                   ENEIGER@ASKLLP.COM
                                           MOSTRYE@ALBMLAW.COM                    OAG@ARKANSASAG.GOV



001891P001-1395S-126                       001891P001-1395S-126                   001985P001-1395S-126                        001975P001-1395S-126
BAKER BOTTS LLP                            BAKER BOTTS LLP                        BAKER DONELSON BEARMAN CALDWELL ET AL       BARNET B SKELTON, JR., PC
C LUCKEY MCDOWELL;IAN E ROBERTS            C LUCKEY MCDOWELL;IAN E ROBERTS        KENNETH E MCKAY                             BARNET B SKELTON, JR
2001 ROSS AVE STE 700                      2001 ROSS AVE STE 700                  1301 MCKINNEY ST STE 3700                   815 WALKER STE 1502
DALLAS TX 75201                            DALLAS TX 75201                        HOUSTON TX 77010                            HOUSTON TX 77002
LUCKEY.MCDOWELL@BAKERBOTTS.COM             IAN.ROBERTS@BAKERBOTTS.COM             KMCKAY@BAKERDONELSON.COM                    BARNETBJR@MSN.COM




000110P001-1395S-126                       001977P001-1395S-126                   001890P001-1395S-126                        000101P001-1395S-126
BOWLES RICE LLP                            BRADLEY ARANT BOULT CUMMINGS LLP       CALDWELL EAST & FINLAYSON PLLC              CATERPILLAR FINANCIAL SVC CORP
PAUL E FRAMPTON PARTNER                    NATHAN V GRAHAM                        ZACHARY J FANUCCHI                          DAVID THOMAS WALTON VP
600 QUARRIER ST                            J P MORGAN CHASE TOWER                 700 N ST MARY'S ST STE 1825                 2120 WEST END AVE
CHARLESTON WV 25301                        600 TRAVIS ST STE 4800                 SAN ANTONIO TX 78205                        NASHVILLE TN 37203-0001
PFRAMPTON@BOWLESRICE.COM                   HOUSTON TX 77002                       ZFANUCCHI@CEFLEGALSA.COM                    WALTON_DAVID_T@CAT.COM
                                           NGRAHAM@BRADLEY.COM



000118P001-1395S-126                       001974P001-1395S-126                   001880P001-1395S-126                        001879P001-1395S-126
CINCINNATI MINE MACHINERY CO               CITY OF DOVER, OHIO                    CLARK HILL STRASBURGER                      CLARK HILL STRASBURGER
RON PAOLELLO GENERAL MANAGER               ANNE PIERO SILAGY, ESQ                 CHRISTOPHER WARD                            DUANE J BRESCIA
2950 JONROSE AVE                           1225 SOUTH MAIN ST STE 1               2600 DALLAS PARKWAY STE 600                 720 BRAZOS STE 700
CINCINNATI OH 42539                        NORTH CANTON OH 44720                  FRISCO TX 75034                             AUSTIN TX 78701
RON@CINMINE.COM                            ASILAGYLAWFIRM@NEO.RR.COM              CHRISTOPHER.WARD@CLARKHILLSTRASBURGER.COM   DUANE.BRESCIA@CLARKHILLSTRASBURGER.COM




001909P001-1395S-126                       001909P001-1395S-126                   000113P001-1395S-126                        000103P001-1395S-126
COLE SCHOTZ PC                             COLE SCHOTZ PC                         COLUMBUS EQUIPMENT CO                       CONSOL MINING CO LLC
MICHAEL WARNER;BENJAMIN L WALLEN           MICHAEL WARNER;BENJAMIN L WALLEN       ZACH OCONNOR REGIONAL MANAGER               MITESH THAKKAR DIRECTOR
301 COMMERCE ST STE 1700                   301 COMMERCE ST STE 1700               2329 PERFORMANCE WAY                        CNX CENTER
FORT WORTH TX 76102                        FORT WORTH TX 76102                    COLUMBUS OH 43207                           1000 CONSOL ENERGY DR STE 100
MWARNER@COLESCHOTZ.COM                     BWALLEN@COLESCHOTZ.COM                 ZACH@COLUMBUSEQUIPMENT.COM                  CANONSBURG PA 15317-6506
                                                                                                                              MITESHTHAKKAR@CONSOLENERGY.COM



000121P001-1395S-126                       000027P001-1395S-126                   001963P001-1395S-126                        001964P001-1395S-126
DAVIS GRAHAM AND STUBBS                    DELAWARE ATTORNEY GENERAL              DORSEY & WHITNEY LLP                        DORSEY & WHITNEY LLP
DEBBIE SCHOONOVEREXECUTIVE DIRECTOR        MATTHEW DENN                           G MICHAEL GRUBER                            ANNETTE W JARVIS
1550 17TH ST                               CARVEL STATE OFFICE BLDG               300 CRESCENT COURT STE 400                  111 SOUTH MAIN ST, 21ST FLOOR
DENVER CO 80202                            820 N FRENCH ST                        DALLAS TX 75201                             SALT LAKE CITY UT 84115
DEBBIE.SCHOONOVER@DGSLAW.COM               WILMINGTON DE 19801                    GRUBER.MIKE@DORSEY.COM                      JARVIS.ANNETTE@DORSEY.COM
                                           ATTORNEY.GENERAL@STATE.DE.US
                                              Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 96 of 160
                                                                 Westmoreland Coal Company, et al.
                                                                          Electronic Mail
                                                                           Exhibit Pages
Page # : 2 of 8                                                                                                                                                    02/25/2019 05:24:07 PM
001965P001-1395S-126                                 001979P001-1395S-126                          001981P001-1395S-126                                 001981P001-1395S-126
DORSEY & WHITNEY LLP                                 DUANE MORRIS LLP                              DUANE MORRIS LLP                                     DUANE MORRIS LLP
JOHN J WIEST                                         COREY M. WEIDEMAN, ESQ.                       MICHAEL LASTOWSKI; JARRET HITCHINGS                  MICHAEL LASTOWSKI; JARRET HITCHINGS
111 SOUTH MAIN ST, 21ST FLOOR                        1330 POST OAK BLVD STE 800                    222 DELAWARE AVE STE 1600                            222 DELAWARE AVE STE 1600
SALT LAKE CITY UT 84115                              HOUSTON TX 77056                              WILMINGTON DE 19801                                  WILMINGTON DE 19801
WIEST.JOHN@DORSEY.COM                                CMWEIDEMAN@DUANEMORRIS.COM                    MLASTOWSKI@DUANEMORRIS.COM                           JPHITCHINGS@DUANEMORRIS.COM




001982P001-1395S-126                                 001984P001-1395S-126                          001983P001-1395S-126                                 000138P001-1395S-126
DUANE MORRIS LLP                                     DYKEMA GOSSETT PLLC                           DYKEMA GOSSETT PLLC                                  EKS AND H LLLP
PAUL D. MOORE, ESQ.                                  AARON M. KAUFMAN                              DEBORAH D. WILLIAMSON                                JOE ADAMS LEAD PARTNER
100 HIGH ST STE 2400                                 1717 MAIN ST STE 4200                         112 E. PECAN ST STE 1800                             1445 MARKET ST STE 300
BOSTON MA 02110                                      DALLAS TX 75201                               SAN ANTONIO TX 78501                                 DENVER CO 80202
PDMOORE@DUANEMORRIS.COM                              AKAUFMAN@DYKEMA.COM                           DWILLIAMSON@DYKEMA.COM                               JADAMS@EKSH.COM




000010P004-1395S-126                                 000090P001-1395S-126                          001959P001-1395S-126                                 001968P001-1395S-126
ENVIRONMENTAL PROTECTION AGENCY                      ENVIRONMENTAL PROTECTION AGENCY               FOLEY & LARDNER LLP                                  GONZALEZ CHISCANO ANGULO & KASSON PC
OFFICE OF GENERAL COUNSEL                            11201 RENNER BLVD.                            JOHN P MELKO;FOLEY GARDERE                           DAVID S ANGULO
MATT LEOPOLD                                         LENEXA KS 66219                               1000 LOUISIANA STE 2000                              9601 MCALLISTER FREEWAY STE 401
1200 PENNSYLVANIA AVE NW                             R7ACTIONLINE@EPA.GOV                          HOUSTON TX 77002                                     SAN ANTONIO TX 78216
MAIL CODE 2310A                                                                                    JMELKO@FOLEY.COM                                     DANGULO@GCAKLAW.COM
WASHINGTON DC 20460
LEOPOLD.MATT@EPA.GOV


001960P001-1395S-126                                 000139P001-1395S-126                          001972P001-1395S-126                                 001972P001-1395S-126
GORDON REES SCULLY MANSUKHANI LLP                    HALIFAX COUNTY PUBLIC UTILITIES               HAYNES AND BOONE LLP                                 HAYNES AND BOONE LLP
MEGAN M ADEYEMO                                      GREG GRIFFIN PUBLIC UTILITIES DIRECTOR        CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT   CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT
2200 ROSS AVE STE 4100W                              26 N KING ST                                  1221 MCKINNEY ST STE 2100                            1221 MCKINNEY ST STE 2100
DALLAS TX 75201                                      HALIFAX NC 27839                              HOUSTON TX 77010                                     HOUSTON TX 77010
MADEYEMO@GRSM.COM                                    GRIFFING@HALIFAXNC.COM                        CHARLES.BECKHAM@HAYNESBOONE.COM                      KELLI.NORFLEET@HAYNESBOONE.COM




001972P001-1395S-126                                 001961P001-1395S-126                          001961P001-1395S-126                                 001962P001-1395S-126
HAYNES AND BOONE LLP                                 HOGAN LOVELLS US LLP                          HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP
CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT   BRUCE D OAKLEY; S LEE WHITESELL               BRUCE D OAKLEY; S LEE WHITESELL                      PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER
1221 MCKINNEY ST STE 2100                            609 MAIN ST STE 4200                          609 MAIN ST STE 4200                                 875 THIRD AVE
HOUSTON TX 77010                                     HOUSTON TX 77002                              HOUSTON TX 77002                                     NEW YORK NY 10022
KELSEY.ZOTTNICK@HAYNESBOONE.COM                      BRUCE.OAKLEY@HOGANLOVELLS.COM                 LEE.WHITESELL@HOGANLOVELLS.COM                       PETER.IVANICK@HOGANLOVELLS.COM




001962P001-1395S-126                                 001962P001-1395S-126                          000116P001-1395S-126                                 000117P001-1395S-126
HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP                          HOLLAND AND HART LLP                                 HONSTEIN OIL AND DISTRIBUTING LLC
PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER          PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER   MATT MICHELI PARTNER                                 JASON ALLEE VP OF OPERATIONS
875 THIRD AVE                                        875 THIRD AVE                                 2515 WARREN AVE STE 450                              96 ROAD 4980
NEW YORK NY 10022                                    NEW YORK NY 10022                             STE 3200                                             BLOOMFIELD NM 87413
WILLIAM.REGAN@HOGANLOVELLS.COM                       ALEX.SHER@HOGANLOVELLS.COM                    CHEYENNE WY 82001                                    JASON@HONSTEINOIL.COM
                                                                                                   MJMICHELI@HOLLANDHART.COM
                                              Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 97 of 160
                                                                 Westmoreland Coal Company, et al.
                                                                          Electronic Mail
                                                                           Exhibit Pages
Page # : 3 of 8                                                                                                                                       02/25/2019 05:24:07 PM
001586P001-1395S-126                               001586P001-1395S-126                   001585P001-1395S-126                            001585P001-1395S-126
HUNTON ANDREWS KURTH LLP                           HUNTON ANDREWS KURTH LLP               HUNTON ANDREWS KURTH LLP                        HUNTON ANDREWS KURTH LLP
J R SMITH; NATHAN KRAMER                           J R SMITH; NATHAN KRAMER               TIMOTHYA DAVIDSON II;JOSEPH P ROVIRA            TIMOTHYA DAVIDSON II;JOSEPH P ROVIRA
951 EAST BYRD STREET                               951 EAST BYRD STREET                   600 TRAVIS STREET STE 4200                      600 TRAVIS STREET STE 4200
RICHMOND VA 23219                                  RICHMOND VA 23219                      HOUSTON TX 77002                                HOUSTON TX 77002
JRSMITH@HUNTONAK.COM                               NKRAMER@HUNTONAK.COM                   TADDAVIDSON@HUNTONAK.COM                        JOSEPHROVIRA@HUNTONAK.COM




000140P002-1395S-126                               000005P002-1395S-126                   000127P001-1395S-126                            001884P001-1395S-126
IMAGINIT (RAND WORLDWIDE)                          INTERNAL REVENUE SERVICE               JENNMAR CORP                                    JONES DAY
LARRY RYCHLAK PRESIDENT AND CEO                    RICHARD A KINCHELOE                    KARL ANTHONY CALANDRA EVP                       HEATHER LENNIX, ESQ
11201 DOLFIELD BLVD                                UNITED STATES ATTORNEY'S OFFICE        258 KAPPA DR                                    901 LAKESIDE AVENUE
STE 112                                            1000 LOUISIANA ST STE 2300             PITTSBURGH PA 15238                             CLEVELAND OH 44114
OWINGS MILLS MD 21117                              HOUSTON TX 77002                       TCALANDRA@JENNMAR.COM                           HLENNOX@JONESDAY.COM
LRYCHLAK@RAND.COM                                  RICHARD.KINCHELOE@USDOJ.GOV



001978P001-1395S-126                               000145P001-1395S-126                   001588P001-1395S-126                            000093P002-1395S-126
JONES DAY                                          JONES DAY                              JONES DAY                                       JONES WALKER LLP
MATTHEW C CORCORAN                                 OLIVER S ZELTNER, ESQ                  TIMOTHY W HOFFMAN, ESQ                          JOSEPH E. BAIN;MARK A MINTZ
325 JOHN H MCCONNELL BLVD STE 600                  901 LAKESIDE AVE                       77 WEST WACKER                                  811 MAIN STREET
COLUMBUS OH 43215                                  CLEVELAND OH 44114                     CHICAGO IL 60601                                SUITE 2900
MCCORCORAN@JONESDAY.COM                            OZELTNER@JONESDAY.COM                  THOFFMAN@JONESDAY.COM                           HOUSTON TX 77002
                                                                                                                                          JBAIN@JONESWALKER.COM



000093P002-1395S-126                               001895P001-1395S-126                   001895P001-1395S-126                            000076P001-1395S-126
JONES WALKER LLP                                   KANE RUSSELL COLEMAN LOGAN PC          KANE RUSSELL COLEMAN LOGAN PC                   KENTUCKY ENVIRONMENTAL QUALITY COMMISSION
JOSEPH E. BAIN;MARK A MINTZ                        MICHAEL P RIDULFO;DEMETRI J ECONOMOU   MICHAEL P RIDULFO;DEMETRI J ECONOMOU            58 WILKINSON BOULEVARD
811 MAIN STREET                                    5051 WESTHEIMER ROAD 10TH FLOOR        5051 WESTHEIMER ROAD 10TH FLOOR                 FRANKFORT KY 40601
SUITE 2900                                         HOUSTON TX 77056                       HOUSTON TX 77056                                EQC@KY.GOV
HOUSTON TX 77002                                   MRIDULFO@KRCL.COM                      DECONOMOU@KRCL.COM
MMINTZ@JONESWALKER.COM



000097P002-1395S-126                               000112P001-1395S-126                   000070P003-1395S-126                            000070P003-1395S-126
KEVIN A PAPRZYCKI                                  KOMATSU FINANCIAL                      KRAMER LEVIN NAFTALIS & FRANKEL LLP             KRAMER LEVIN NAFTALIS & FRANKEL LLP
ADDRESS INTENTIONALLY OMITTED                      ROD SCHRADER CHAIRMAN AND CEO          THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN     THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN
KPAP@HOTMAIL.COM                                   KOMATSU AMERICA CORP                   1177 AVENUE OF THE AMERICAS                     1177 AVENUE OF THE AMERICAS
                                                   1701 GOLF RD                           NEW YORK NY 10036                               NEW YORK NY 10036
                                                   STE 1-100                              TMAYER@KRAMERLEVIN.COM                          SZIDE@KRAMERLEVIN.COM
                                                   ROLLING MEADOWS IL 60008
                                                   RSCHRADER@KOMATSUNA.COM


000070P003-1395S-126                               000104P002-1395S-126                   001958P001-1395S-126                            001958P001-1395S-126
KRAMER LEVIN NAFTALIS & FRANKEL LLP                LAND SVC USA INC                       LAW OFFICES OF JUDITH W ROSS                    LAW OFFICES OF JUDITH W ROSS
THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN        JOHN P. CONNORS COO                    JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY   JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY
1177 AVENUE OF THE AMERICAS                        1835 MARKET ST STE 420                 700 N PEARL ST STE 1610                         700 N PEARL ST STE 1610
NEW YORK NY 10036                                  PHILADELPHIA PA 19103                  DALLAS TX 75201                                 DALLAS TX 75201
DBRAUN@KRAMERLEVIN.COM                             JCONNORS@LSUTITLE.COM                  JUDITH.ROSS@JUDITHWROSS.COM                     ERIC.SODERLUND@JUDITHWROSS.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 98 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 4 of 8                                                                                                                                                        02/25/2019 05:24:07 PM
001958P001-1395S-126                             001966P001-1395S-126                                 001887P001-1395S-126                                 001886P001-1395S-126
LAW OFFICES OF JUDITH W ROSS                     LEYH PAYNE & MALLIA PLLC                             LOCKE LORD LLP                                       LOCKE LORD LLP
JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY    STEVEN A LEYH                                        CHRISTIAN PEREZ                                      PHILIP G EISENBERG
700 N PEARL ST STE 1610                          9545 KATY FREEWAY STE 200                            600 TRAVIS ST STE 2800                               600 TRAVIS ST STE 2800
DALLAS TX 75201                                  HOUSTON TX 77024                                     HOUSTON TX 77002                                     HOUSTON TX 77002
RACHAEL.SMILEY@JUDITHWROSS.COM                   SLEYH@LPMFIRM.COM                                    CHRISTIAN.PEREZ@LOCKELORD.COM                        PEISENBERG@LOCKELORD.COM




001889P001-1395S-126                             000039P001-1395S-126                                 000040P001-1395S-126                                 001897P001-1395S-126
MANIER & HEROD PC                                MARYLAND ATTORNEY GENERAL                            MASSACHUSETTS ATTORNEY GENERAL                       MCCREARY, VESELKA, BRAGG
MICHAEL E COLLINS, ESQ                           BRIAN FROSH                                          MAURA HEALY                                          TARA LEDAY
1201 DEMONBREUN ST STE 900                       200 ST PAUL PL                                       ONE ASHBURTON PL                                     P. O. BOX 1269
NASHVILLE TN 37219                               BALTIMORE MD 21202-2022                              BOSTON MA 02108-1698                                 ROUND ROCK TX 78680
MCOLLINS@MANIERHEROD.COM                         OAG@OAG.STATE.MD.US                                  AGO@STATE.MA.US                                      TLEDAY@MVBALAW.COM




001910P001-1395S-126                             000041P001-1395S-126                                 000098P001-1395S-126                                 000045P001-1395S-126
MCGUIRE CRADDOCK & STROTHER PC                   MICHIGAN ATTORNEY GENERAL                            MINERALS MANAGEMENT SVC                              MONTANA ATTORNEY GENERAL
J MARK CHEVALLIER                                BILL SCHUETTE                                        TIMOTHY CALAHAN                                      TIM FOX
2501 N HARWOOD STE 1800                          PO BOX 30212                                         1849 C ST NW MAIL STOP 5134                          215 N SANDERS THIRD FLOOR
DALLAS TX 75201                                  525 W OTTAWA ST                                      WASHINGTON DC 20240                                  JUSTICE BUILDING
MCHEVALLIER@MCSLAW.COM                           LANSING MI 48909-0212                                TIMOTHY.CALAHAN@ONRR.GOV                             HELENA MT 59620-1401
                                                 MIAG@MI.GOV                                                                                               CONTACTDOJ@MT.GOV



001902P001-1395S-126                             001902P001-1395S-126                                 001902P001-1395S-126                                 001901P001-1395S-126
MOONEY GREEN SAINDON MURPHY & WELCH PC           MOONEY GREEN SAINDON MURPHY & WELCH PC               MOONEY GREEN SAINDON MURPHY & WELCH PC               MORGAN LEWIS & BOCKIUS LLP
PAUL A GREEN;JOHN R MOONEY;DIANA BARDES          PAUL A GREEN;JOHN R MOONEY;DIANA BARDES              PAUL A GREEN;JOHN R MOONEY;DIANA BARDES              CRYSTAL R AXELROD
1920 L STREET NW STE 400                         1920 L STREET NW STE 400                             1920 L STREET NW STE 400                             1000 LOUISIANA ST STE 4000
WASHINGTON DC 20036                              WASHINGTON DC 20036                                  WASHINGTON DC 20036                                  HOUSTON TX 77002-5005
PGREEN@MOONEYGREEN.COM                           JMOONEY@MOONEYGREEN.COM                              DBARDES@MOONEYGREEN.COM                              CAXELROD@MORGANLEWIS.COM




001901P001-1395S-126                             001900P001-1395S-126                                 001900P001-1395S-126                                 001900P001-1395S-126
MORGAN LEWIS & BOCKIUS LLP                       MORGAN LEWIS & BOCKIUS LLP                           MORGAN LEWIS & BOCKIUS LLP                           MORGAN LEWIS & BOCKIUS LLP
CRYSTAL R AXELROD                                JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI            JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI            JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI
1000 LOUISIANA ST STE 4000                       1701 MARKET ST                                       1701 MARKET ST                                       1701 MARKET ST
HOUSTON TX 77002-5005                            PHILDELPHIA PA 19103-2921                            PHILDELPHIA PA 19103-2921                            PHILDELPHIA PA 19103-2921
crystal.axelrod@morganlewis.com                  JGOODCHILD@MORGANLEWIS.COM                           RMAUCERI@MORGANLEWIS.COM                             john.goodchild@morganlewis.com




001900P001-1395S-126                             001908P001-1395S-126                                 001908P001-1395S-126                                 001908P001-1395S-126
MORGAN LEWIS & BOCKIUS LLP                       MORRISON & FOERSTER LLP                              MORRISON & FOERSTER LLP                              MORRISON & FOERSTER LLP
JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI        LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES   LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES   LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES
1701 MARKET ST                                   250 WEST 55TH ST                                     250 WEST 55TH ST                                     250 WEST 55TH ST
PHILDELPHIA PA 19103-2921                        NEW YORK NY 10019                                    NEW YORK NY 10019                                    NEW YORK NY 10019
rachel.mauceri@morganlewis.com                   LMARINUZZI@MOFO.COM                                  TGOREN@MOFO.COM                                      JMARINES@MOFO.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 99 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 5 of 8                                                                                                                                     02/25/2019 05:24:07 PM
000099P001-1395S-126                             001970P001-1395S-126                   000002P002-1395S-126                        000002P002-1395S-126
NELSON BROTHERS MINING SVC                       OFFICE OF ATTORNEY GENERAL             OFFICE OF THE U.S. TRUSTEE                  OFFICE OF THE U.S. TRUSTEE
TIM ZELI DIRECTOR DIRECT OPERATIONS              DOUGLAS B ANDERSON                     Attn: Stephen Statham ; Hector Duren, Jr.   Attn: Stephen Statham ; Hector Duren, Jr.
820 SHADES CREEK PKWY                            ASSISTANT ATTORNEY GENERAL             515 RUSK STREET                             515 RUSK STREET
STE 2000                                         500 NORTH 9TH STREET                   SUITE 3516                                  SUITE 3516
BIRMINGHAM AL 35209                              BISMARCK ND 58501-4509                 HOUSTON TX 77002                            HOUSTON TX 77002
TZELI@NELBRO.COM                                 DBANDERS@ND.GOV                        stephen.statham@usdoj.gov                   Hector.Duran.Jr@usdoj.gov



000096P001-1395S-126                             000143P001-1395S-126                   001892P001-1395S-126                        001893P001-1395S-126
OHIO CAT                                         OHIO ENVIRONMENTAL PROTECTION AGENCY   OHIO ENVIRONMENTAL PROTECTION AGENCY        OHIO ENVIRONMENTAL PROTECTION AGENCY
KEN TAYLOR PRESIDENT                             CRAIG W BUTLER DIRECTOR                MICHAEL E IDZKOWSKI, ASST ATTORNEY GEN      TIMOTHY J KERN , ASST ATTORNEY GENERAL
3993 E ROYALTON RD                               30 E BROAD ST                          ENVIRONMENTAL ENFORCEMENT SECTION           ENVIRONMENTAL ENFORCEMENT SECTION
BROADVIEW HTS OH 44147                           25TH FLOOR                             30 E BROAD ST 25TH FLOOR                    30 E BROAD ST 25TH FLOOR
KTAYLOR@OHIOCAT.COM                              COLUMBUS OH 43215                      COLUMBUS OH 43215                           COLUMBUS OH 43215
                                                 CRAIG.BUTLER@EPA.OHIO.GOV              MICHAEL.IDZKOWSKI@OHIOATTORNEYGENERAL.GOV   TIMOTHY.KERN@OHIOATTORNEYGENERAL.GOV



000148P001-1395S-126                             000148P001-1395S-126                   000056P001-1395S-126                        001587P001-1395S-126
OKIN ADAMS LLP                                   OKIN ADAMS LLP                         OREGON ATTORNEY GENERAL                     PATRICK M FLYNN PC
MATTHEW S OKIN; DAVID L CURRY JR                 MATTHEW S OKIN; DAVID L CURRY JR       ELLEN F ROSENBLUM                           PATRICK M FLYNN
113 VINE ST STE 240                              113 VINE ST STE 240                    OREGON DEPT OF JUSTICE                      1225 NORTH LOOP WEST STE 1000
HOUSTON TX 77002                                 HOUSTON TX 77002                       1162 COURT ST NE                            HOUSTON TX 77008-1775
MOKIN@OKINADAMS.COM                              DCURRY@OKINADAMS.COM                   SALEM OR 97301-4096                         PAT@PMFPC.COM
                                                                                        FRED.BOSS@DOJ.STATE.OR.US



001980P001-1395S-126                             000144P003-1395S-126                   000144P003-1395S-126                        000144P003-1395S-126
PATTEN, PETERMAN, BEKKEDAHL & GREEN, PLLC        PENSION BENEFIT GUARANTY CORP          PENSION BENEFIT GUARANTY CORP               PENSION BENEFIT GUARANTY CORP
JAMES A. PATTEN, ESQ.                            N. RAYLE; A. ZAREBA; C. ALBAUGH        N. RAYLE; A. ZAREBA; C. ALBAUGH             N. RAYLE; A. ZAREBA; C. ALBAUGH
2817 2ND AVENUE N STE 300                        1200 K ST NW                           1200 K ST NW                                1200 K ST NW
BILLINGS MT 59101-2041                           WASHINGTON DC 20005                    WASHINGTON DC 20005                         WASHINGTON DC 20005
APATTEN@PPBGLAW.COM                              RAYLE.NATHANIEL@PBGC.GOV               ZAREBA.ADRIAN@PBGC.GOV                      ALBAUGH.COLIN@PBGC.GOV




001888P001-1395S-126                             000092P002-1395S-126                   000092P002-1395S-126                        000123P001-1395S-126
PERKINS COIE LLP                                 PORTER HEDGES LLP                      PORTER HEDGES LLP                           RHINO ENERGY LLC
ALAN D SMITH                                     JOHN F. HIGGINS;ERIC M ENGLISH         JOHN F. HIGGINS;ERIC M ENGLISH              RICHARD A BOONE CEO
1201 THIRD AVENUE STE 4900                       1000 MAIN STREET                       1000 MAIN STREET                            RHINO RESOURCE PARTNERS LP
SEATTLE WA 98101-3099                            HOUSTON TX 77002                       HOUSTON TX 77002                            424 LEWIS HARGETT CIR
ADSMITH@PERKINSCOIE.COM                          JHIGGINS@PORTERHEDGES.COM              EENGLISH@PORTERHEDGES.COM                   STE 250
                                                                                                                                    LEXINGTON KY 40503
                                                                                                                                    RBOONE@RHINOLP.COM


000115P002-1395S-126                             001882P001-1395S-126                   001952P001-1395S-126                        001951P001-1395S-126
ROCKY MOUNTAIN POWER                             ROSS BANKS MAY CRON & CAVIN PC         RUMBERGER KIRK & CALDWELL PC                RUMBERGER KIRK & CALDWELL PC
MEGAN MCKAY WITHRODER                            JOHN MAYER                             FREDERICK D CLARKE III                      R SCOTT WILLIAMS
PO BOX 26000                                     7700 SAN FELIPE STE 550                2001 PARK PLACE NORTH STE 1300              2001 PARK PLACE NORTH STE 1300
1033 NE 6TH AVE                                  HOUSTON TX 77063                       BIRMINGHAM AL 35203                         BIRMINGHAM AL 35203
PORTLAND OR 97256-0001                           JMAYER@ROSSBANKS.COM                   FCLARKE@RUMBERGER.COM                       SWILLIAMS@RUMBERGER.COM
MEGAN.MCKAY@PACIFICORP.COM
                                           Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 100 of 160
                                                              Westmoreland Coal Company, et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 6 of 8                                                                                                                                                            02/25/2019 05:24:07 PM
001976P001-1395S-126                                 001896P001-1395S-126                                 001896P001-1395S-126                                 001896P001-1395S-126
Reid W. Lambert                                      SATTERLEE STEPHENS LLP                               SATTERLEE STEPHENS LLP                               SATTERLEE STEPHENS LLP
STRONG & HANNI                                       CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO   CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO   CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO
102 South 200 East , Suite 800                       230 PARK AVE                                         230 PARK AVE                                         230 PARK AVE
Salt Lake City UT 84111                              NEW YORK NY 10169                                    NEW YORK NY 10169                                    NEW YORK NY 10169
rlambert@strongandhanni.com                          CBELMONTE@SSBB.COM                                   TBROCK@SSBB.COM                                      PBOSSWICK@SSBB.COM




000074P002-1395S-126                                 000074P002-1395S-126                                 000074P002-1395S-126                                 000073P002-1395S-126
SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP
DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       MARC B. FRIESS;KRISTINE G MANOUKIAN
919 THIRD AVE                                        919 THIRD AVE                                        919 THIRD AVE                                        919 THIRD AVE
NEW YORK NY 10022                                    NEW YORK NY 10022                                    NEW YORK NY 10022                                    NEW YORK NY 10022
DAVID.HILLMAN@SRZ.COM                                LUCY.KWESKIN@SRZ.COM                                 KELLY.KNIGHT@SRZ.COM                                 MARC.FRIESS@SRZ.COM




000073P002-1395S-126                                 000009P001-1395S-126                                 001954P001-1395S-126                                 000007P002-1395S-126
SCHULTE ROTH & ZABEL LLP                             SECURITIES & EXCHANGE COMMISSION                     SECURITIES AND EXCHANGE COMMISSION                   SECURITIES AND EXCHANGE COMMMISSION
MARC B. FRIESS;KRISTINE G MANOUKIAN                  DEVNER REG. OFC. JULIE LUTZ                          SONIA CHAE                                           JAY CLAYTON, CHAIRMAN
919 THIRD AVE                                        1961 STOUT STREET                                    175 WEST JACKSON BLVD STE 1450                       100 F ST NE
NEW YORK NY 10022                                    STE 1700                                             CHICAGO IL 60604                                     WASHINGTON DC 20549
KRISTINE.MANOUKIAN@SRZ.COM                           DENVER CO 80294-1961                                 CHAES@SEC.GOV                                        CHAIRMANOFFICE@SEC.GOV
                                                     DENVER@SEC.GOV



000008P001-1395S-126                                 000094P002-1395S-126                                 000094P002-1395S-126                                 000094P002-1395S-126
SECURITIES AND EXCHANGE COMMMISSION                  SEWARD & KISSEL LLP                                  SEWARD & KISSEL LLP                                  SEWARD & KISSEL LLP
FT WORTH REG OFFC S SHIPHANDLER                      GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP
BURNETT PLAZA STE 1900                               ONE BATTERY PARK PLAZA                               ONE BATTERY PARK PLAZA                               ONE BATTERY PARK PLAZA
801 CHERRY ST UNIT 18                                NEW YORK NY 10004                                    NEW YORK NY 10004                                    NEW YORK NY 10004
FORT WORTH TX 76102                                  BATEMAN@SEWKIS.COM                                   KALOGRIOPOULOS@SEWKIS.COM                            ASHMEAD@SEWKIS.COM
DFW@SEC.GOV



000094P002-1395S-126                                 000072P005-1395S-126                                 000072P005-1395S-126                                 000072P005-1395S-126
SEWARD & KISSEL LLP                                  SHIPMAN & GOODWIN, LLP                               SHIPMAN & GOODWIN, LLP                               SHIPMAN & GOODWIN, LLP
GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   IRA H. GOLDMAN                                       IRA H. GOLDMAN                                       IRA H. GOLDMAN
ONE BATTERY PARK PLAZA                               ONE CONSTITUTION PLAZA                               ONE CONSTITUTION PLAZA                               ONE CONSTITUTION PLAZA
NEW YORK NY 10004                                    HARTFORD CT 06103-1919                               HARTFORD CT 06103-1919                               HARTFORD CT 06103-1919
LOTEMPIO@SEWKIS.COM                                  IGOLDMAN@GOODWIN.COM                                 BANKRUPTCY@GOODWIN.COM                               BANKRUPTCYPARALEGAL@GOODWIN.COM




000111P001-1395S-126                                 001904P001-1395S-126                                 001907P001-1395S-126                                 001903P001-1395S-126
SILVER SPUR CONVEYOR                                 STITES & HARBISON PLLC                               STITES & HARBISON PLLC                               STITES & HARBISON PLLC
GREG SMITH PRESIDENT                                 W BLAINE EARLY III                                   ELIZABETH LEE THOMPSON                               WILLIAM T GORTON III
578 RAVEN RD                                         250 WEST MAIN ST STE 2300                            250 WESR MAIN ST STE 2300                            250 WEST MAIN ST STE 2300
RAVEN VA 24639                                       LEXINGTON KY 40507                                   LEXINGTON KY 40507                                   LEXINGTON KY 40507
SILVERSPURBELT@AOL.COM                               BEARLY@STITES.COM                                    ETHOMPSON@STITES.COM                                 WGORTON@STITES.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 101 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 7 of 8                                                                                                                                02/25/2019 05:24:07 PM
001906P001-1395S-126                              001905P001-1395S-126                   001881P001-1395S-126                      001881P001-1395S-126
STOEL RIVES LLP                                   STOEL RIVES LLP                        TEXAS ATTORNEY GENERAL'S OFFICE           TEXAS ATTORNEY GENERAL'S OFFICE
MARK E HINDLEY                                    OREN BUCHANAN HAKER                    HAL F MORRIS;ASHLEY F BARTRAM             HAL F MORRIS;ASHLEY F BARTRAM
201 MAIN ST #1100                                 760 SW NINTH STE 3000                  BANKRUPTCY & COLLECTIONS DIVISION         BANKRUPTCY & COLLECTIONS DIVISION
SALT LAKE CITY UT 84111                           PORTLAND OR 97205                      P O BOX 12548- MC008                      P O BOX 12548- MC008
MARK.HINDLEY@STOEL.COM                            OREN.HAKER@STOEL.COM                   AUSTIN TX 78711-2548                      AUSTIN TX 78711-2548
                                                                                         HAL.MORRIS@OAG.TEXAS.GOV                  ASHLEY.BARTRAM@OAG.TEXAS.GOV



000086P001-1395S-126                              000100P001-1395S-126                   001953P001-1395S-126                      001589P001-1395S-126
TEXAS COMMISSION OF ENVIRONMENTAL QUALITY         TRACTOR AND EQUIPMENT CO               TX -COMPTROLLER OF PUBLIC ACCOUNTS        TX-COMPTROLLER OF PUBLIC ACCOUNTS
PO BOX 13087                                      TIM MAY VICE PRESIDENT AND CFO         JAY W HURST, ASST ATTORNEY GENERAL        JOHN MARK STERN, ASST ATTORNEY GENERAL
MAIL CODE - TCEQ                                  17035 W VLY HWY                        BANKRUPTCY & COLLECTIONS DIV MC 008       BANKRUPTCY & COLLECTIONS DIV MC008
AUSTIN TX 78711-3087                              TUKWILA WA 98188                       P O BOX 12548                             P O BOX 12548
AC@TCEQ.TEXAS.GOV                                 TMAY@HARNISHGRP.COM                    AUSTIN TX 78711-2548                      AUSTIN TX 78711-2548
                                                                                         JAY.HURST@OAG.TEXAS.GOV                   JOHN.STERN@OAG.TEXAS.GOV



001898P001-1395S-126                              001899P001-1395S-126                   000003P001-1395S-126                      000091P002-1395S-126
UMWA HEALTH & RETIREMENT FUNDS                    UMWA HEALTH & RETIREMENT FUNDS         UNITED STATES ATTORNEY                    US BANK GLOBAL CORPORATE TRUST SERVICES
BARBARA E LOCKLIN, ASST GEN COUNSEL               GLENDA FINCH, GENERAL COUNSEL          SOUTHERN DISTRICT OF TEXAS                LOAN AGENCY/PRITAL K PATEL
OFFICE OF THE GENERAL COUNSEL                     OFFICE OF THE GENERAL COUNSEL          1000 LOUISIANA STE 2300                   214 NORTH TYRON STREET
2121 K STREET N W STE 350                         2121 K STREET N W STE 350              HOUSTON TX 77002                          27TH FLOOR
WASHINGTON DC 20037                               WASHINGTON DC 20037                    USATXS.ATTY@USDOJ.GOV                     CHARLOTTE NC 28202-1078
BLOCKLIN@UMWAFUNDS.ORG                            GFINCH@UMWAFUNDS.ORG                                                             PRITAL.PATEL@USBANK.COM



000091P002-1395S-126                              000020P001-1395S-126                   001957P001-1395S-126                      000063P001-1395S-126
US BANK GLOBAL CORPORATE TRUST SERVICES           US BANK NATIONAL ASSOCIATION           US DEPARTMENT OF JUSTICE-CIVIL DIV        UTAH ATTORNEY GENERAL
LOAN AGENCY/PRITAL K PATEL                        CHRISTOPHER H. GEHMAN - VP             SETH B SHAPIRO, SENIOR TRIAL COUNSEL      SEAN D REYES
214 NORTH TYRON STREET                            JAMES CENTER TWO                       1101 L STREET NW RM 7114, SEVENTH FLOOR   PO BOX 142320
27TH FLOOR                                        1021 EAST CARY STREET 18TH FLR         WASHINGTON DC 20005                       SALT LAKE CITY UT 84114-2320
CHARLOTTE NC 28202-1078                           RICHMOND VA 23219                      SETH.SHAPIRO@USDOJ.GOV                    UAG@AGUTAH.GOV
AGENCY.SERVICES@USBANK.COM                        CHRISTOPHER.GEHMAN@USBANK.COM



001911P001-1395S-126                              000064P001-1395S-126                   000134P001-1395S-126                      000146P001-1395S-126
VEDDER PRICE                                      VERMONT ATTORNEY GENERAL               WILLIAM ALBERT INC                        WILMER CUTLER PICKERING HALE AND DORR LLP
DOUGLAS J LIPKE                                   TJ DONOVAN                             WILLIAM ALBERT PRESIDENT                  ANDREW N GOLDMAN
222 NORTH LASALLE ST                              PAVILLION OFFICE BLDG                  1300 CASSINGHAM HOLLOW DR                 7 WORLD TRADE CENTER
CHICAGO IL 60601                                  109 STATE ST                           COSHOCTON OH 43812                        250 GREENWICH ST
DLIPKE@VEDDERPRICE.COM                            MONTPELIER VT 05609-1001               WILLIAM.ALBERT@WILLIAMALBERT.COM          NEW YORK NY 10007
                                                  AGO.INFO@VERMONT.GOV                                                             ANDREW.GOLDMAN@WILMERHALE.COM



000147P001-1395S-126                              000071P001-1395S-126                   001955P001-1395S-126                      001955P001-1395S-126
WILMER CUTLER PICKERING HALE AND DORR LLP         WILMINGTON SAVINGS FUND SOCIETY, FSB   WINSTON & STRAWN LLP                      WINSTON & STRAWN LLP
BENJAMIN W LOVELAND                               GEOFFREY J. LEWIS                      CAREY D SCHREIBER;BART PISELLA            CAREY D SCHREIBER;BART PISELLA
60 STATE ST                                       500 DELAWARE AVE                       200 PARK AVENUE                           200 PARK AVENUE
BOSTON MA 02109                                   WILMINGTON DE 19801                    NEW YORK NY 10166-4193                    NEW YORK NY 10166-4193
BENJAMIN.LOVELAND@WILMERHALE.COM                  GLEWIS@WSFSBANK.COM                    CSCHREIBER@WINSTON.COM                    BPISELLA@WINSTON.COM
                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 102 of 160
                                               Westmoreland Coal Company, et al.
                                                        Electronic Mail
                                                         Exhibit Pages
Page # : 8 of 8                                                                                     02/25/2019 05:24:07 PM
001956P001-1395S-126               001883P001-1395S-126          001969P001-1395S-126
WINSTON & STRAWN LLP               WOLCOT RIVERS GATES           ZACK A CLEMENT PLLC
LAUREN RANDLE                      CULLEN D SPECKHART            ZACK A CLEMENT
1111 LOUISIANA 25TH FLOOR          200 BENDIX ROAD STE 300       3753 DRUMMOND ST
HOUSTON TX 77002                   VIRGINIA BEACH VA 23452       HOUSTOB TX 77025
LRANDLE@WINSTON.COM                CSPECKHART@WOLRIV.COM         ZACK.CLEMENT@ICLOUD.COM




               Records Printed :   171
                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 103 of 160
                                               Westmoreland Coal Company, et al.
                                                        Electronic Mail
                                                         Exhibit Pages
Page # : 1 of 3                                                                                                         02/25/2019 05:21:33 PM

AEC@SANDERSMCGARVEY.COM           ANTHONY.DELEO@CWT.COM             BARNETBJR@MSN.COM                        BHOWELL@JW.COM




BKEMAIL@HARRISBEACH.COM           BUFFEY.KLEIN@HUSCHBLACKWELL.COM   BWALLEN@COLESCHOTZ.COM                   CHAES@SEC.GOV




CHRIS.LOPEZ@WEIL.COM              CRYSTAL.AXELROD@MORGANLEWIS.COM   DAVID.HILLMAN@SRZ.COM                    DAVILA.TINA.D@DOL.GOV




DECONOMOU@KRCL.COM                DLIPKE@VEDDERPRICE.COM            DUANE.BRESCIA@CLARKHILLSTRASBURGER.COM   EENGLISH@PORTERHEDGES.COM




EFREEMAN@JW.COM                   ERIC.WAXMAN@CWT.COM               FCLARKE@RUMBERGER.COM                    GREGORY.PESCE@KIRKLAND.COM




HECTOR.DURAN.JR@USDOJ.GOV         HLENNOX@JONESDAY.COM              HUGH.RAY@PILLSBURYLAW.COM                JARVIS.ANNETTE@DORSEY.COM
                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 104 of 160
                                               Westmoreland Coal Company, et al.
                                                        Electronic Mail
                                                         Exhibit Pages
Page # : 2 of 3                                                                                                           02/25/2019 05:21:33 PM

JASON.COHEN@BRACEWELL.COM         JBAIN@JONESWALKER.COM             JHIGGINS@PORTERHEDGES.COM                  JMARINES@MOFO.COM




JMAYER@ROSSBANKS.COM              JMOONEY@MOONEYGREEN.COM           JOHN.GOODCHILD@MORGANLEWIS.COM             JULIA.FOSTER@KIRKLAND.COM




KGRADNEY@JW.COM                   KHB@SPARKSWILLSON.COM             KRISTINE.MANOUKIAN@SRZ.COM                 KSTEVERSON@PORTERHEDGES.COM




LMARINUZZI@MOFO.COM               LUCY.KWESKIN@SRZ.COM              LWOODARD@HARRISBEACH.COM                   MARK.HINDLEY@STOEL.COM




MATT.BARR@WEIL.COM                MATTHEW.ZIEGLER@MORGANLEWIS.COM   MATTM@GOLDMCLAW.COM                        MCAVENAUGH@JW.COM




MCHEVALLIER@MCSLAW.COM            MCOLLINS@MANIERHEROD.COM          MICHAELIDZKOWSKI@OHIOATTORNEYGENERAL.GOV   MPLATT@FBTLAW.COM
                               Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 105 of 160
                                                  Westmoreland Coal Company, et al.
                                                           Electronic Mail
                                                            Exhibit Pages
Page # : 3 of 3                                                                                                        02/25/2019 05:21:33 PM

MRIDULFO@KRCL.COM                    MTAUBENFELD@MCSLAW.COM                MWARNER@COLESCHOTZ.COM           NBRANNICK@COLESCHOTZ.COM




OREN.HAKER@STOEL.COM                 OZELTNER@JONESDAY.COM                 PAT@PMFPC.COM                    PETER.ISAKOFF@WEIL.COM




PGREEN@MOONEYGREEN.COM               PTOMASCO@JW.COM                       RACHEL.MAUCERI@MORGANLEWIS.COM   RONIT.BERKOVICH@WEIL.COM




STEPHEN.HESSLER@KIRKLAND.COM         STEPHEN.STATHAM@USDOJ.GOV             SWILLIAMS@MANIERHEROD.COM        SWILLIAMS@RUMBERGER.COM




SZIDE@KRAMERLEVIN.COM                TGOREN@MOFO.COM                       THOFFMANN@JONESDAY.COM           TIM.SWANSON@MOYEWHITE.COM




TIMOTHY.BOW@KIRKLAND.COM             TIMOTHYKERN@OHIOATTORNEYGENERAL.GOV   TMAYER@KRAMERLEVIN.COM           WIEST.JOHN@DORSEY.COM




             Records Printed :      72
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 106 of 160




                          EXHIBIT 2
                                   Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 107 of 160
                                                                  Westmoreland Coal Company, et al.
                                                                           Exhibit Pages

Page # : 1 of 3                                                                                                                02/25/2019 05:25:44 PM
000137P001-1395S-126                     000021P001-1395S-126                     000022P002-1395S-126              001950P001-1395S-126
ACME SOIL REMEDIATION INC                ALABAMA ATTORNEY GENERAL                 ARIZONA ATTORNEY GENERAL          BANKRUPTCY ADMINISTRATION
THERESA SIMPSON PRINCIPAL                STEVE MARSHALL                           MARK BRNOVICH                     CHRISTINE R ETHERIDGE
108 N BEHREND AVE                        501 WASHINGTON AVE                       2005 NORTH CENTRAL AVENUE         WELLS FARGO VENDOR FINANCIAL SERVICES LLC
STE A                                    MONTGOMERY AL 36130                      PHOENIX AZ 85004-2926             P O BOX 13708
FARMINGTON NM 87401                                                                                                 MACON GA 31208-3708



000095P001-1395S-126                     000024P001-1395S-126                     000122P001-1395S-126              000126P001-1395S-126
BUREAU OF INDIAN AFFAIRS                 CALIFORNIA ATTORNEY GENERAL              CARDWELL DISTRIBUTING INC         CHROMATE INDUSTRIAL
HANKIE P ORTIZ DEPUTY BUREAU DIR         XAVIER BACERRA                           BILL RAWSON CEO AND PRESIDIENT    DEBBIE BYNUM CEO PRESIDENT
DEPT OF THE INTERIOR                     1300 I ST                                8137 STATE ST                     4060 EAST PLANO PKWY
1849 C ST NW                             STE 1740                                 MIDVALE UT 84047                  PLANO TX 75074
MS-4606-MIB                              SACRAMENTO CA 95814
WASHINGTON DC 20240


000135P001-1395S-126                     000025P001-1395S-126                     000026P001-1395S-126              000106P001-1395S-126
CLEARFORK TRUCKING                       COLORADO ATTORNEY GENERAL                CONNECTICUT ATTORNEY GENERAL      CONVEYORS AND EQUIPMENT INC
BRADFORD DAVIS SR                        CYNTHIA COFFMAN                          GEORGE C JEPSEN                   JOHN MORRISON OWNER
45640 OLD HOPEDALE RD                    RALPH L CARR COLORADO JUDICIAL CENTER    55 ELM ST                         3580 SOUTH 300 WEST
CADIZ OH 43907                           1300 BROADWAY 10TH FL                    HARTFORD CT 06141-0120            SALT LAKE CITY UT 84115
                                         DENVER CO 80203



000108P001-1395S-126                     000028P001-1395S-126                     000011P001-1395S-126              000013P001-1395S-126
CRAVAT COAL CO                           DISTRICT OF COLUMBIA ATTORNEY GENERAL    ENVIRONMENTAL PROTECTION AGENCY   ENVIRONMENTAL PROTECTION AGENCY
JAMES CARNES PRESIDENT                   KARL A. RACINE                           1445 ROSS AVE STE 1200            1595 WYNKOOP STREET
40580 CADIZ PIEDMONT RD                  441 4TH ST NW                            FOUNTAIN PL 12TH FL               DENVER CO 80202-1129
CADIZ OH 43907                           STE 1100S                                DALLAS TX 75202-2733
                                         WASHINGTON DC 20001



000088P001-1395S-126                     000089P001-1395S-126                     000029P001-1395S-126              000107P001-1395S-126
ENVIRONMENTAL PROTECTION AGENCY          ENVIRONMENTAL PROTECTION AGENCY          FLORIDA ATTORNEY GENERAL          GCR TIRES AND SVC
ATLANTA FEDERAL CENTER                   77 WEST JACKSON BOULEVARD                PAM BONDI                         JOHN VASUTA PRESIDENT
61 FORSYTH STREET, SW                    CHICAGO IL 60604-3507                    THE CAPITOL                       535 MARRIOTT DR
ATLANTA GA 30303-3104                                                             PL-01                             NASHVILLE TN 37214
                                                                                  TALLAHASSEE FL 32399-1050



000030P001-1395S-126                     000128P001-1395S-126                     000031P001-1395S-126              000032P001-1395S-126
GEORGIA ATTORNEY GENERAL                 HOLMES LIMESTONE INC                     IDAHO ATTORNEY GENERAL            ILLINOIS ATTORNEY GENERAL
CHRIS CARR                               MERLE MULLET PRESIDENT                   LAWRENCE G WASDEN                 LISA MADIGAN
40 CAPITAL SQUARE SW                     4255 STATE RTE 39                        700 W JEFFERSON ST                JAMES R THOMPSON CENTER
ATLANTA GA 30334-1300                    BERLIN OH 44610                          PO BOX 83720                      100 W RANDOLPH ST
                                                                                  BOISE ID 83720-1000               CHICAGO IL 60601



000033P001-1395S-126                     000004P001-1395S-126                     000006P001-1395S-126              000012P001-1395S-126
INDIANA ATTORNEY GENERAL                 INTERNAL REVENUE SERVICE                 INTERNAL REVENUE SERVICE          INTERNAL REVENUE SERVICE
CURTIS T HILL JR                         CENTRALIZED INSOLVENCY OPERATION         31 HOPKINS PLAZA                  500 N. CAPITOL ST. NW
INDIANA GOVERNMENT CENTER SOUTH          P.O. BOX 7346                            ROOM 1150                         WASHINGTON DC 20221
302 WEST WASHINGTON ST 5TH FL            PHILADELPHIA PA 19101-7346               BALTIMORE MD 21201
INDIANAPOLIS IN 46204-2770
                             Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 108 of 160
                                                              Westmoreland Coal Company, et al.
                                                                       Exhibit Pages

Page # : 2 of 3                                                                                                                      02/25/2019 05:25:44 PM
000034P001-1395S-126               000136P001-1395S-126                          001967P001-1395S-126                    000035P001-1395S-126
IOWA ATTORNEY GENERAL              J AND L PROFESSIONAL SALES INC                J CRAIG COWGILL, ATTORNEY AT LAW        KANSAS ATTORNEY GENERAL
TOM MILLER                         PAUL WISCHMANN PRINCIPAL                      1219 EMERALD GREEN LANE                 DEREK SCHMIDT
HOOVER STATE OFFICER BLDG          260 METEOR CIR                                HOUSTON TX 77094                        120 SW 10TH AVE
1305 E WALNUT 2ND FL               FREEDOM PA 15042                                                                      2ND FL
DES MOINES IA 50319                                                                                                      TOPEKA KS 66612-1597



000036P001-1395S-126               000075P001-1395S-126                          000077P001-1395S-126                    000131P001-1395S-126
KENTUCKY ATTORNEY GENERAL          KENTUCKY DEPARTMENT FOR NATURAL RESOURCES     KENTUCKY FOR ENVIRONMENTAL PROTECTION   KOMATSU SOUTHWEST
ANDY BESHEAR                       LINDA POTTER                                  300 FAIR OAKS LANE                      GRANT ADAMSPRESIDENT
700 CAPITOL AVE                    300 SOWER BLVD.                               FRANKFORT KY 40601                      6101 PAN AMERICAN W FWY NE
CAPITAL BUILDING STE 118           FRANKFORT KY 40601-4311                                                               ALBUQUERQUE NM 87109
FRANKFORT KY 40601



000037P001-1395S-126               000124P001-1395S-126                          000105P001-1395S-126                    000038P001-1395S-126
LOUISIANA ATTORNEY GENERAL         LYKINS ENERGY SOLUTIONS                       M AND C TRANSPORTATION LLC              MAINE ATTORNEY GENERAL
JEFF LANDRY                        D JEFF LYKINS PRESIDENT CEO                   JEFFREY W CRUM PRESIDENT                JANET T MILLS
PO BOX 94095                       5163 WOLFPEN PLEASENT HILL RD                 39830 BARNESVILLE BETHESDA RD           6 STATE HOUSE STATION
BATON ROUGE LA 70804-4095          MILFORD OH 45150                              BETHESDA OH 43719                       AUGUSTA ME 04333




000125P001-1395S-126               000142P001-1395S-126                          000133P001-1395S-126                    000130P001-1395S-126
MESA READY MIX INC                 MICHAEL RAMSEY DECEASED BY AND THROUGH HIS    MINE SITE TECHNOLOGIES USA INC          MINERAL TRUCKING INC
MIKE SHAVERS DIRECTOR              PERSONAL REPRESENTATIVE A CLIFFORD EDWARDS    LLOYD ZENARI CEO                        JEFF ZIMMERLY OWNER
6895 DRINEN LN                     DONNA RAMSEY ON BEHALF OF THE ESTATE AND      13301 WEST 43RD DR GOLDEN               6848 CR 201
FARMINGTON NM 87402                HEIRS OF MICHAEL RAMSEY EDWARDS FRICKLE       DENVER CO 80403                         6848 COUNTY RD 201
                                   AND CULVER 1648 POLY DR STE 206                                                       MILLERSBURG OH 44654
                                   BILLINGS MT 59102


000042P001-1395S-126               000120P001-1395S-126                          000043P001-1395S-126                    000044P001-1395S-126
MINNESOTA ATTORNEY GENERAL         MINOVA USA INC                                MISSISSIPPI ATTORNEY GENERAL            MISSOURI ATTORNEY GENERAL
LORI SWANSON                       BILL HUTCHINSON CEO                           JIM HOOD                                JOSHUA D HAWLEY
1400 BREMER TOWER                  150 SUMMER CT                                 DEPT OF JUSTICE                         SUPREME COURT BLDG
445 MINNESOTA ST                   GEORGETOWN KY 40324                           PO BOX 220                              207 W HIGH ST
ST. PAUL MN 55101-2131                                                           JACKSON MS 39205-0220                   JEFFERSON CITY MO 65101



000119P001-1395S-126               000078P001-1395S-126                          000079P001-1395S-126                    000114P001-1395S-126
MONSANTO CO                        MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY   MONTANA NATURAL RESOURCES INFORMATION   MONTANADAKOTA UTILITIES CO
HUGH GRANT CEO                     LEE METCALF BUILDING                          1515 EAST 6TH AVENUE                    MS NICOLE A KIVISTO CEO
800 N LINDBERGH BLVD               1520 E. SIXTH AVENUE                          PO BOX 201800                           400 NORTH FOURTH ST
ST. LOUIS MO 63167                 HELENA MT 59620-0901                          HELENA MT 59620-1800                    BISMARCK ND 58501




000046P001-1395S-126               000047P001-1395S-126                          000048P001-1395S-126                    000049P001-1395S-126
NEBRASKA ATTORNEY GENERAL          NEVADA ATTORNEY GENERAL                       NEW HAMPSHIRE ATTORNEY GENERAL          NEW JERSEY ATTORNEY GENERAL
DOUG PETERSON                      ADAM PAUL LAXALT                              JOSEPH A FOSTER                         CHRISTOPHER S PORRINO
2115 STATE CAPITOL                 OLD SUPREME COURT BLDG                        NH DEPT OF JUSTICE                      RICHARD J HUGHES JUSTICE COMPLEX
LINCOLN NE 68509-8920              100 N CARSON ST                               33 CAPITOL ST                           25 MARKET ST 8TH FL WEST WING
                                   CARSON CITY NV 89701                          CONCORD NH 03301-6397                   TRENTON NJ 08625
                                       Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 109 of 160
                                                                       Westmoreland Coal Company, et al.
                                                                                Exhibit Pages

Page # : 3 of 3                                                                                                                              02/25/2019 05:25:44 PM
000050P001-1395S-126                          000080P001-1395S-126                     000051P001-1395S-126                     000052P001-1395S-126
NEW MEXICO ATTORNEY GENERAL                   NEW MEXICO ENVIRONMENT DEPARTMENT        NEW YORK ATTORNEY GENERAL                NORTH CAROLINA ATTORNEY GENERAL
HECTOR BALDERAS                               1190 ST. FRANCIS DRIVE, STE. N4050       ERIC T SCHNEIDERMAN                      JOSH STEIN
PO DRAWER 1508                                PO BOX 5469                              DEPT OF LAW                              DEPT OF JUSTICE
SANTA FE NM 87504-1508                        SANTA FE NM 87505                        THE CAPITOL 2ND FL                       PO BOX 629
                                                                                       ALBANY NY 12224-0341                     RALEIGH NC 27602-0629



000053P001-1395S-126                          000081P001-1395S-126                     000083P001-1395S-126                     000054P001-1395S-126
NORTH DAKOTA ATTORNEY GENERAL                 NORTH DAKOTA DEPARTMENT OF HEALTH        OHIO AIR QUALITY DEVELOPMENT AUTHORITY   OHIO ATTORNEY GENERAL
WAYNE STENEHJEM                               ENVIRONMENTAL HEALTH                     50 W. BROAD STREET                       MIKE DEWINE
600 E. BOULEVARD AVE                          918 EAST DIVIDE AVENUE                   SUITE 1718                               STATE OFFICE TOWER
STATE CAPITOL                                 BISMARCK ND 58501-1947                   COLUMBUS OH 43215                        30 E BROAD ST
BISMARCK ND 58505-0040                                                                                                          COLUMBUS OH 43431



000084P001-1395S-126                          000129P001-1395S-126                     000085P002-1395S-126                     001894P001-1395S-126
OHIO DEPARTMENT OF NATURAL RESOURCES          OHIO DEPT OF NATURAL RESOURCES           OHIO ENVIRONMENTAL PROTECTION AGENCY     OHIO ENVIRONMENTAL PROTECTION AGENCY
2045 MORSE ROAD                               JAMES ZEHRINGER DIRECTOR                 OFFICE OF THE DIRECTOR                   LEE STONE, ASST ATTORNEY GENERAL
BUILDING D                                    DIVI OF FORESTRY                         50 WEST TOWN STREET, STE. 700            ENVIRONMENTAL ENFORCEMENT SECTION
COLUMBUS OH 43229-6693                        2045 MORSE RD BLDG H                     COLUMBUS OH 43215                        30 E BROAD ST 25TH FLOOR
                                              COLUMBUS OH 43229                                                                 COLUMBUS OH 43215



000055P001-1395S-126                          000057P001-1395S-126                     000058P001-1395S-126                     000059P001-1395S-126
OKLAHOMA ATTORNEY GENERAL                     PENNSYLVANIA ATTORNEY GENERAL            RHODE ISLAND ATTORNEY GENERAL            SOUTH CAROLINA ATTORNEY GENERAL
MIKE HUNTER                                   JOSH SHAPIRO                             PETER KILMARTIN                          ALAN WILSON
313 NE 21ST ST                                1600 STRAWBERRY SQUARE                   150 S MAIN ST                            REMBERT C DENNIS OFFICE BLDG
OKLAHOMA CITY OK 73105                        16TH FL                                  PROVIDENCE RI 02903                      1000 ASSEMBLY ST RM 519
                                              HARRISBURG PA 17120                                                               COLUMBIA SC 29211-1549



000060P001-1395S-126                          000061P001-1395S-126                     000062P001-1395S-126                     000065P001-1395S-126
SOUTH DAKOTA ATTORNEY GENERAL                 TENNESSEE ATTORNEY GENERAL               TEXAS ATTORNEY GENERAL                   VIRGINIA ATTORNEY GENERAL
MARTY J JACKLEY                               HERBERT H SLATERY III                    KEN PAXTON                               MARK R HERRING
1302 EAST HWY 14                              PO BOX 20207                             300 W 15TH ST                            900 E MAIN ST
STE 1                                         NASHVILLE TN 37202-0207                  AUSTIN TX 78701                          RICHMOND VA 23219
PIERRE SD 57501-8501



000102P001-1395S-126                          000066P001-1395S-126                     000067P001-1395S-126                     000109P001-1395S-126
WAMPUM HARDWARE CO                            WASHINGTON ATTORNEY GENERAL              WEST VIRGINIA ATTORNEY GENERAL           WHEELER MACHINERY CO
JERRY DAVIS                                   BOB FERGUSON                             PATRICK MORRISEY                         BRYAN CAMPBELL PRESIDENT
636 PADEN RD                                  1125 WASHINGTON ST SE                    STATE CAPITOL COMPLEX                    4901 W 2100 S
NEW GALILEE PA 16141                          PO BOX 40100                             BLDG 1 ROOM E-26                         SALT LAKE CITY UT 84120-1227
                                              OLYMPIA WA 98504-0100                    CHARLESTON WV 25305-0220



000132P001-1395S-126                          000068P001-1395S-126                     000069P001-1395S-126                     000087P001-1395S-126
WIREROPE WORKS INC                            WISCONSIN ATTORNEY GENERAL               WYOMING ATTORNEY GENERAL                 WYOMING DEPT. OF ENVIRONMENTAL QUALITY
MR VIRGIL R PROBASCO EVP                      BRAD SCHIMEL                             PETER K MICHAEL                          DEQ HEADQUARTERS
100 MAYNARD ST                                114 EAST STATE CAPITOL                   200 W 24TH ST                            200 WEST 17TH STREET
WILLIAMSPORT PA 17701                         MADISON WI 53707-7857                    STATE CAPITOL BUILDING ROOM 123          CHEYENNE WY 82002
                                                                                       CHEYENNE WY 82002




          Records Printed :              84
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 110 of 160
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 111 of 160
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 112 of 160




                          EXHIBIT 1
                                      Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 113 of 160
                                                         Westmoreland Coal Company, et al.
                                                                  Electronic Mail
                                                                   Exhibit Pages
Page # : 1 of 8                                                                                                                            02/26/2019 02:22:55 PM
000141P002-1395S-127                        001973P001-1395S-127                   000023P001-1395S-127                        001885P001-1395S-127
ADOBE SYSTEMS INC                           ANDERSON LEHRMAN BARRE & MARAIST LLP   ARKANSAS ATTORNEY GENERAL                   ASK LLP
MARK GARRETT EVP AND CFO                    MICHELLE K OSTRYE                      LESLIE RUTLEDGE                             EDWARD E NEIGER, ESQ
345 PARK AVE                                GASLIGHT SQUARE                        323 CENTER ST                               151 WEST 46TH ST 4TH FLOOR
SAN JOSE CA 95110-2704                      1001 THIRD ST STE 1                    STE 200                                     NEW YORK NY 10036
MGARRETT@ADOBE.COM                          CORPUS CHRISTI TX 78404                LITTLE ROCK AR 72201-2610                   ENEIGER@ASKLLP.COM
                                            MOSTRYE@ALBMLAW.COM                    OAG@ARKANSASAG.GOV



001891P001-1395S-127                        001891P001-1395S-127                   001985P001-1395S-127                        001975P001-1395S-127
BAKER BOTTS LLP                             BAKER BOTTS LLP                        BAKER DONELSON BEARMAN CALDWELL ET AL       BARNET B SKELTON, JR., PC
C LUCKEY MCDOWELL;IAN E ROBERTS             C LUCKEY MCDOWELL;IAN E ROBERTS        KENNETH E MCKAY                             BARNET B SKELTON, JR
2001 ROSS AVE STE 700                       2001 ROSS AVE STE 700                  1301 MCKINNEY ST STE 3700                   815 WALKER STE 1502
DALLAS TX 75201                             DALLAS TX 75201                        HOUSTON TX 77010                            HOUSTON TX 77002
LUCKEY.MCDOWELL@BAKERBOTTS.COM              IAN.ROBERTS@BAKERBOTTS.COM             KMCKAY@BAKERDONELSON.COM                    BARNETBJR@MSN.COM




000110P001-1395S-127                        001977P001-1395S-127                   001890P001-1395S-127                        000101P001-1395S-127
BOWLES RICE LLP                             BRADLEY ARANT BOULT CUMMINGS LLP       CALDWELL EAST & FINLAYSON PLLC              CATERPILLAR FINANCIAL SVC CORP
PAUL E FRAMPTON PARTNER                     NATHAN V GRAHAM                        ZACHARY J FANUCCHI                          DAVID THOMAS WALTON VP
600 QUARRIER ST                             J P MORGAN CHASE TOWER                 700 N ST MARY'S ST STE 1825                 2120 WEST END AVE
CHARLESTON WV 25301                         600 TRAVIS ST STE 4800                 SAN ANTONIO TX 78205                        NASHVILLE TN 37203-0001
PFRAMPTON@BOWLESRICE.COM                    HOUSTON TX 77002                       ZFANUCCHI@CEFLEGALSA.COM                    WALTON_DAVID_T@CAT.COM
                                            NGRAHAM@BRADLEY.COM



000118P001-1395S-127                        001974P001-1395S-127                   001880P001-1395S-127                        001879P001-1395S-127
CINCINNATI MINE MACHINERY CO                CITY OF DOVER, OHIO                    CLARK HILL STRASBURGER                      CLARK HILL STRASBURGER
RON PAOLELLO GENERAL MANAGER                ANNE PIERO SILAGY, ESQ                 CHRISTOPHER WARD                            DUANE J BRESCIA
2950 JONROSE AVE                            1225 SOUTH MAIN ST STE 1               2600 DALLAS PARKWAY STE 600                 720 BRAZOS STE 700
CINCINNATI OH 42539                         NORTH CANTON OH 44720                  FRISCO TX 75034                             AUSTIN TX 78701
RON@CINMINE.COM                             ASILAGYLAWFIRM@NEO.RR.COM              CHRISTOPHER.WARD@CLARKHILLSTRASBURGER.COM   DUANE.BRESCIA@CLARKHILLSTRASBURGER.COM




001909P001-1395S-127                        001909P001-1395S-127                   000113P001-1395S-127                        000103P001-1395S-127
COLE SCHOTZ PC                              COLE SCHOTZ PC                         COLUMBUS EQUIPMENT CO                       CONSOL MINING CO LLC
MICHAEL WARNER;BENJAMIN L WALLEN            MICHAEL WARNER;BENJAMIN L WALLEN       ZACH OCONNOR REGIONAL MANAGER               MITESH THAKKAR DIRECTOR
301 COMMERCE ST STE 1700                    301 COMMERCE ST STE 1700               2329 PERFORMANCE WAY                        CNX CENTER
FORT WORTH TX 76102                         FORT WORTH TX 76102                    COLUMBUS OH 43207                           1000 CONSOL ENERGY DR STE 100
MWARNER@COLESCHOTZ.COM                      BWALLEN@COLESCHOTZ.COM                 ZACH@COLUMBUSEQUIPMENT.COM                  CANONSBURG PA 15317-6506
                                                                                                                               MITESHTHAKKAR@CONSOLENERGY.COM



000121P001-1395S-127                        000027P001-1395S-127                   001963P001-1395S-127                        001964P001-1395S-127
DAVIS GRAHAM AND STUBBS                     DELAWARE ATTORNEY GENERAL              DORSEY & WHITNEY LLP                        DORSEY & WHITNEY LLP
DEBBIE SCHOONOVEREXECUTIVE DIRECTOR         MATTHEW DENN                           G MICHAEL GRUBER                            ANNETTE W JARVIS
1550 17TH ST                                CARVEL STATE OFFICE BLDG               300 CRESCENT COURT STE 400                  111 SOUTH MAIN ST, 21ST FLOOR
DENVER CO 80202                             820 N FRENCH ST                        DALLAS TX 75201                             SALT LAKE CITY UT 84115
DEBBIE.SCHOONOVER@DGSLAW.COM                WILMINGTON DE 19801                    GRUBER.MIKE@DORSEY.COM                      JARVIS.ANNETTE@DORSEY.COM
                                            ATTORNEY.GENERAL@STATE.DE.US
                                              Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 114 of 160
                                                                 Westmoreland Coal Company, et al.
                                                                          Electronic Mail
                                                                           Exhibit Pages
Page # : 2 of 8                                                                                                                                                    02/26/2019 02:22:55 PM
001965P001-1395S-127                                 001979P001-1395S-127                          001981P001-1395S-127                                 001981P001-1395S-127
DORSEY & WHITNEY LLP                                 DUANE MORRIS LLP                              DUANE MORRIS LLP                                     DUANE MORRIS LLP
JOHN J WIEST                                         COREY M. WEIDEMAN, ESQ.                       MICHAEL LASTOWSKI; JARRET HITCHINGS                  MICHAEL LASTOWSKI; JARRET HITCHINGS
111 SOUTH MAIN ST, 21ST FLOOR                        1330 POST OAK BLVD STE 800                    222 DELAWARE AVE STE 1600                            222 DELAWARE AVE STE 1600
SALT LAKE CITY UT 84115                              HOUSTON TX 77056                              WILMINGTON DE 19801                                  WILMINGTON DE 19801
WIEST.JOHN@DORSEY.COM                                CMWEIDEMAN@DUANEMORRIS.COM                    MLASTOWSKI@DUANEMORRIS.COM                           JPHITCHINGS@DUANEMORRIS.COM




001982P001-1395S-127                                 001984P001-1395S-127                          001983P001-1395S-127                                 000138P001-1395S-127
DUANE MORRIS LLP                                     DYKEMA GOSSETT PLLC                           DYKEMA GOSSETT PLLC                                  EKS AND H LLLP
PAUL D. MOORE, ESQ.                                  AARON M. KAUFMAN                              DEBORAH D. WILLIAMSON                                JOE ADAMS LEAD PARTNER
100 HIGH ST STE 2400                                 1717 MAIN ST STE 4200                         112 E. PECAN ST STE 1800                             1445 MARKET ST STE 300
BOSTON MA 02110                                      DALLAS TX 75201                               SAN ANTONIO TX 78501                                 DENVER CO 80202
PDMOORE@DUANEMORRIS.COM                              AKAUFMAN@DYKEMA.COM                           DWILLIAMSON@DYKEMA.COM                               JADAMS@EKSH.COM




000010P004-1395S-127                                 000090P001-1395S-127                          001959P001-1395S-127                                 001968P001-1395S-127
ENVIRONMENTAL PROTECTION AGENCY                      ENVIRONMENTAL PROTECTION AGENCY               FOLEY & LARDNER LLP                                  GONZALEZ CHISCANO ANGULO & KASSON PC
OFFICE OF GENERAL COUNSEL                            11201 RENNER BLVD.                            JOHN P MELKO;FOLEY GARDERE                           DAVID S ANGULO
MATT LEOPOLD                                         LENEXA KS 66219                               1000 LOUISIANA STE 2000                              9601 MCALLISTER FREEWAY STE 401
1200 PENNSYLVANIA AVE NW                             R7ACTIONLINE@EPA.GOV                          HOUSTON TX 77002                                     SAN ANTONIO TX 78216
MAIL CODE 2310A                                                                                    JMELKO@FOLEY.COM                                     DANGULO@GCAKLAW.COM
WASHINGTON DC 20460
LEOPOLD.MATT@EPA.GOV


001960P001-1395S-127                                 000139P001-1395S-127                          001972P001-1395S-127                                 001972P001-1395S-127
GORDON REES SCULLY MANSUKHANI LLP                    HALIFAX COUNTY PUBLIC UTILITIES               HAYNES AND BOONE LLP                                 HAYNES AND BOONE LLP
MEGAN M ADEYEMO                                      GREG GRIFFIN PUBLIC UTILITIES DIRECTOR        CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT   CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT
2200 ROSS AVE STE 4100W                              26 N KING ST                                  1221 MCKINNEY ST STE 2100                            1221 MCKINNEY ST STE 2100
DALLAS TX 75201                                      HALIFAX NC 27839                              HOUSTON TX 77010                                     HOUSTON TX 77010
MADEYEMO@GRSM.COM                                    GRIFFING@HALIFAXNC.COM                        CHARLES.BECKHAM@HAYNESBOONE.COM                      KELLI.NORFLEET@HAYNESBOONE.COM




001972P001-1395S-127                                 001961P001-1395S-127                          001961P001-1395S-127                                 001962P001-1395S-127
HAYNES AND BOONE LLP                                 HOGAN LOVELLS US LLP                          HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP
CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT   BRUCE D OAKLEY; S LEE WHITESELL               BRUCE D OAKLEY; S LEE WHITESELL                      PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER
1221 MCKINNEY ST STE 2100                            609 MAIN ST STE 4200                          609 MAIN ST STE 4200                                 875 THIRD AVE
HOUSTON TX 77010                                     HOUSTON TX 77002                              HOUSTON TX 77002                                     NEW YORK NY 10022
KELSEY.ZOTTNICK@HAYNESBOONE.COM                      BRUCE.OAKLEY@HOGANLOVELLS.COM                 LEE.WHITESELL@HOGANLOVELLS.COM                       PETER.IVANICK@HOGANLOVELLS.COM




001962P001-1395S-127                                 001962P001-1395S-127                          000116P001-1395S-127                                 000117P001-1395S-127
HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP                          HOLLAND AND HART LLP                                 HONSTEIN OIL AND DISTRIBUTING LLC
PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER          PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER   MATT MICHELI PARTNER                                 JASON ALLEE VP OF OPERATIONS
875 THIRD AVE                                        875 THIRD AVE                                 2515 WARREN AVE STE 450                              96 ROAD 4980
NEW YORK NY 10022                                    NEW YORK NY 10022                             STE 3200                                             BLOOMFIELD NM 87413
WILLIAM.REGAN@HOGANLOVELLS.COM                       ALEX.SHER@HOGANLOVELLS.COM                    CHEYENNE WY 82001                                    JASON@HONSTEINOIL.COM
                                                                                                   MJMICHELI@HOLLANDHART.COM
                                          Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 115 of 160
                                                             Westmoreland Coal Company, et al.
                                                                      Electronic Mail
                                                                       Exhibit Pages
Page # : 3 of 8                                                                                                                                    02/26/2019 02:22:55 PM
001586P001-1395S-127                            001586P001-1395S-127                   001585P001-1395S-127                            001585P001-1395S-127
HUNTON ANDREWS KURTH LLP                        HUNTON ANDREWS KURTH LLP               HUNTON ANDREWS KURTH LLP                        HUNTON ANDREWS KURTH LLP
J R SMITH; NATHAN KRAMER                        J R SMITH; NATHAN KRAMER               TIMOTHYA DAVIDSON II;JOSEPH P ROVIRA            TIMOTHYA DAVIDSON II;JOSEPH P ROVIRA
951 EAST BYRD STREET                            951 EAST BYRD STREET                   600 TRAVIS STREET STE 4200                      600 TRAVIS STREET STE 4200
RICHMOND VA 23219                               RICHMOND VA 23219                      HOUSTON TX 77002                                HOUSTON TX 77002
JRSMITH@HUNTONAK.COM                            NKRAMER@HUNTONAK.COM                   TADDAVIDSON@HUNTONAK.COM                        JOSEPHROVIRA@HUNTONAK.COM




000140P002-1395S-127                            000005P002-1395S-127                   000127P001-1395S-127                            001884P001-1395S-127
IMAGINIT (RAND WORLDWIDE)                       INTERNAL REVENUE SERVICE               JENNMAR CORP                                    JONES DAY
LARRY RYCHLAK PRESIDENT AND CEO                 RICHARD A KINCHELOE                    KARL ANTHONY CALANDRA EVP                       HEATHER LENNIX, ESQ
11201 DOLFIELD BLVD                             UNITED STATES ATTORNEY'S OFFICE        258 KAPPA DR                                    901 LAKESIDE AVENUE
STE 112                                         1000 LOUISIANA ST STE 2300             PITTSBURGH PA 15238                             CLEVELAND OH 44114
OWINGS MILLS MD 21117                           HOUSTON TX 77002                       TCALANDRA@JENNMAR.COM                           HLENNOX@JONESDAY.COM
LRYCHLAK@RAND.COM                               RICHARD.KINCHELOE@USDOJ.GOV



001978P001-1395S-127                            000145P001-1395S-127                   001588P001-1395S-127                            000093P002-1395S-127
JONES DAY                                       JONES DAY                              JONES DAY                                       JONES WALKER LLP
MATTHEW C CORCORAN                              OLIVER S ZELTNER, ESQ                  TIMOTHY W HOFFMAN, ESQ                          JOSEPH E. BAIN;MARK A MINTZ
325 JOHN H MCCONNELL BLVD STE 600               901 LAKESIDE AVE                       77 WEST WACKER                                  811 MAIN STREET
COLUMBUS OH 43215                               CLEVELAND OH 44114                     CHICAGO IL 60601                                SUITE 2900
MCCORCORAN@JONESDAY.COM                         OZELTNER@JONESDAY.COM                  THOFFMAN@JONESDAY.COM                           HOUSTON TX 77002
                                                                                                                                       JBAIN@JONESWALKER.COM



000093P002-1395S-127                            001895P001-1395S-127                   001895P001-1395S-127                            000076P001-1395S-127
JONES WALKER LLP                                KANE RUSSELL COLEMAN LOGAN PC          KANE RUSSELL COLEMAN LOGAN PC                   KENTUCKY ENVIRONMENTAL QUALITY COMMISSION
JOSEPH E. BAIN;MARK A MINTZ                     MICHAEL P RIDULFO;DEMETRI J ECONOMOU   MICHAEL P RIDULFO;DEMETRI J ECONOMOU            58 WILKINSON BOULEVARD
811 MAIN STREET                                 5051 WESTHEIMER ROAD 10TH FLOOR        5051 WESTHEIMER ROAD 10TH FLOOR                 FRANKFORT KY 40601
SUITE 2900                                      HOUSTON TX 77056                       HOUSTON TX 77056                                EQC@KY.GOV
HOUSTON TX 77002                                MRIDULFO@KRCL.COM                      DECONOMOU@KRCL.COM
MMINTZ@JONESWALKER.COM



000097P002-1395S-127                            000112P001-1395S-127                   000070P003-1395S-127                            000070P003-1395S-127
KEVIN A PAPRZYCKI                               KOMATSU FINANCIAL                      KRAMER LEVIN NAFTALIS & FRANKEL LLP             KRAMER LEVIN NAFTALIS & FRANKEL LLP
ADDRESS INTENTIONALLY OMITTED                   ROD SCHRADER CHAIRMAN AND CEO          THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN     THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN
KPAP@HOTMAIL.COM                                KOMATSU AMERICA CORP                   1177 AVENUE OF THE AMERICAS                     1177 AVENUE OF THE AMERICAS
                                                1701 GOLF RD                           NEW YORK NY 10036                               NEW YORK NY 10036
                                                STE 1-100                              TMAYER@KRAMERLEVIN.COM                          SZIDE@KRAMERLEVIN.COM
                                                ROLLING MEADOWS IL 60008
                                                RSCHRADER@KOMATSUNA.COM


000070P003-1395S-127                            000104P002-1395S-127                   001958P001-1395S-127                            001958P001-1395S-127
KRAMER LEVIN NAFTALIS & FRANKEL LLP             LAND SVC USA INC                       LAW OFFICES OF JUDITH W ROSS                    LAW OFFICES OF JUDITH W ROSS
THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN     JOHN P. CONNORS COO                    JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY   JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY
1177 AVENUE OF THE AMERICAS                     1835 MARKET ST STE 420                 700 N PEARL ST STE 1610                         700 N PEARL ST STE 1610
NEW YORK NY 10036                               PHILADELPHIA PA 19103                  DALLAS TX 75201                                 DALLAS TX 75201
DBRAUN@KRAMERLEVIN.COM                          JCONNORS@LSUTITLE.COM                  JUDITH.ROSS@JUDITHWROSS.COM                     ERIC.SODERLUND@JUDITHWROSS.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 116 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 4 of 8                                                                                                                                                         02/26/2019 02:22:55 PM
001958P001-1395S-127                              001966P001-1395S-127                                 001887P001-1395S-127                                 001886P001-1395S-127
LAW OFFICES OF JUDITH W ROSS                      LEYH PAYNE & MALLIA PLLC                             LOCKE LORD LLP                                       LOCKE LORD LLP
JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY     STEVEN A LEYH                                        CHRISTIAN PEREZ                                      PHILIP G EISENBERG
700 N PEARL ST STE 1610                           9545 KATY FREEWAY STE 200                            600 TRAVIS ST STE 2800                               600 TRAVIS ST STE 2800
DALLAS TX 75201                                   HOUSTON TX 77024                                     HOUSTON TX 77002                                     HOUSTON TX 77002
RACHAEL.SMILEY@JUDITHWROSS.COM                    SLEYH@LPMFIRM.COM                                    CHRISTIAN.PEREZ@LOCKELORD.COM                        PEISENBERG@LOCKELORD.COM




001889P001-1395S-127                              000039P001-1395S-127                                 000040P001-1395S-127                                 001897P001-1395S-127
MANIER & HEROD PC                                 MARYLAND ATTORNEY GENERAL                            MASSACHUSETTS ATTORNEY GENERAL                       MCCREARY, VESELKA, BRAGG
MICHAEL E COLLINS, ESQ                            BRIAN FROSH                                          MAURA HEALY                                          TARA LEDAY
1201 DEMONBREUN ST STE 900                        200 ST PAUL PL                                       ONE ASHBURTON PL                                     P. O. BOX 1269
NASHVILLE TN 37219                                BALTIMORE MD 21202-2022                              BOSTON MA 02108-1698                                 ROUND ROCK TX 78680
MCOLLINS@MANIERHEROD.COM                          OAG@OAG.STATE.MD.US                                  AGO@STATE.MA.US                                      TLEDAY@MVBALAW.COM




001910P001-1395S-127                              000041P001-1395S-127                                 000098P001-1395S-127                                 000045P001-1395S-127
MCGUIRE CRADDOCK & STROTHER PC                    MICHIGAN ATTORNEY GENERAL                            MINERALS MANAGEMENT SVC                              MONTANA ATTORNEY GENERAL
J MARK CHEVALLIER                                 BILL SCHUETTE                                        TIMOTHY CALAHAN                                      TIM FOX
2501 N HARWOOD STE 1800                           PO BOX 30212                                         1849 C ST NW MAIL STOP 5134                          215 N SANDERS THIRD FLOOR
DALLAS TX 75201                                   525 W OTTAWA ST                                      WASHINGTON DC 20240                                  JUSTICE BUILDING
MCHEVALLIER@MCSLAW.COM                            LANSING MI 48909-0212                                TIMOTHY.CALAHAN@ONRR.GOV                             HELENA MT 59620-1401
                                                  MIAG@MI.GOV                                                                                               CONTACTDOJ@MT.GOV



001902P001-1395S-127                              001902P001-1395S-127                                 001902P001-1395S-127                                 001901P001-1395S-127
MOONEY GREEN SAINDON MURPHY & WELCH PC            MOONEY GREEN SAINDON MURPHY & WELCH PC               MOONEY GREEN SAINDON MURPHY & WELCH PC               MORGAN LEWIS & BOCKIUS LLP
PAUL A GREEN;JOHN R MOONEY;DIANA BARDES           PAUL A GREEN;JOHN R MOONEY;DIANA BARDES              PAUL A GREEN;JOHN R MOONEY;DIANA BARDES              CRYSTAL R AXELROD
1920 L STREET NW STE 400                          1920 L STREET NW STE 400                             1920 L STREET NW STE 400                             1000 LOUISIANA ST STE 4000
WASHINGTON DC 20036                               WASHINGTON DC 20036                                  WASHINGTON DC 20036                                  HOUSTON TX 77002-5005
PGREEN@MOONEYGREEN.COM                            JMOONEY@MOONEYGREEN.COM                              DBARDES@MOONEYGREEN.COM                              CAXELROD@MORGANLEWIS.COM




001901P001-1395S-127                              001900P001-1395S-127                                 001900P001-1395S-127                                 001900P001-1395S-127
MORGAN LEWIS & BOCKIUS LLP                        MORGAN LEWIS & BOCKIUS LLP                           MORGAN LEWIS & BOCKIUS LLP                           MORGAN LEWIS & BOCKIUS LLP
CRYSTAL R AXELROD                                 JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI            JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI            JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI
1000 LOUISIANA ST STE 4000                        1701 MARKET ST                                       1701 MARKET ST                                       1701 MARKET ST
HOUSTON TX 77002-5005                             PHILDELPHIA PA 19103-2921                            PHILDELPHIA PA 19103-2921                            PHILDELPHIA PA 19103-2921
crystal.axelrod@morganlewis.com                   JGOODCHILD@MORGANLEWIS.COM                           RMAUCERI@MORGANLEWIS.COM                             john.goodchild@morganlewis.com




001900P001-1395S-127                              001908P001-1395S-127                                 001908P001-1395S-127                                 001908P001-1395S-127
MORGAN LEWIS & BOCKIUS LLP                        MORRISON & FOERSTER LLP                              MORRISON & FOERSTER LLP                              MORRISON & FOERSTER LLP
JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI         LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES   LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES   LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES
1701 MARKET ST                                    250 WEST 55TH ST                                     250 WEST 55TH ST                                     250 WEST 55TH ST
PHILDELPHIA PA 19103-2921                         NEW YORK NY 10019                                    NEW YORK NY 10019                                    NEW YORK NY 10019
rachel.mauceri@morganlewis.com                    LMARINUZZI@MOFO.COM                                  TGOREN@MOFO.COM                                      JMARINES@MOFO.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 117 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 5 of 8                                                                                                                                      02/26/2019 02:22:55 PM
000099P001-1395S-127                              001970P001-1395S-127                   000002P002-1395S-127                        000002P002-1395S-127
NELSON BROTHERS MINING SVC                        OFFICE OF ATTORNEY GENERAL             OFFICE OF THE U.S. TRUSTEE                  OFFICE OF THE U.S. TRUSTEE
TIM ZELI DIRECTOR DIRECT OPERATIONS               DOUGLAS B ANDERSON                     Attn: Stephen Statham ; Hector Duren, Jr.   Attn: Stephen Statham ; Hector Duren, Jr.
820 SHADES CREEK PKWY                             ASSISTANT ATTORNEY GENERAL             515 RUSK STREET                             515 RUSK STREET
STE 2000                                          500 NORTH 9TH STREET                   SUITE 3516                                  SUITE 3516
BIRMINGHAM AL 35209                               BISMARCK ND 58501-4509                 HOUSTON TX 77002                            HOUSTON TX 77002
TZELI@NELBRO.COM                                  DBANDERS@ND.GOV                        stephen.statham@usdoj.gov                   Hector.Duran.Jr@usdoj.gov



000096P001-1395S-127                              000143P001-1395S-127                   001892P001-1395S-127                        001893P001-1395S-127
OHIO CAT                                          OHIO ENVIRONMENTAL PROTECTION AGENCY   OHIO ENVIRONMENTAL PROTECTION AGENCY        OHIO ENVIRONMENTAL PROTECTION AGENCY
KEN TAYLOR PRESIDENT                              CRAIG W BUTLER DIRECTOR                MICHAEL E IDZKOWSKI, ASST ATTORNEY GEN      TIMOTHY J KERN , ASST ATTORNEY GENERAL
3993 E ROYALTON RD                                30 E BROAD ST                          ENVIRONMENTAL ENFORCEMENT SECTION           ENVIRONMENTAL ENFORCEMENT SECTION
BROADVIEW HTS OH 44147                            25TH FLOOR                             30 E BROAD ST 25TH FLOOR                    30 E BROAD ST 25TH FLOOR
KTAYLOR@OHIOCAT.COM                               COLUMBUS OH 43215                      COLUMBUS OH 43215                           COLUMBUS OH 43215
                                                  CRAIG.BUTLER@EPA.OHIO.GOV              MICHAEL.IDZKOWSKI@OHIOATTORNEYGENERAL.GOV   TIMOTHY.KERN@OHIOATTORNEYGENERAL.GOV



000148P001-1395S-127                              000148P001-1395S-127                   000056P001-1395S-127                        001587P001-1395S-127
OKIN ADAMS LLP                                    OKIN ADAMS LLP                         OREGON ATTORNEY GENERAL                     PATRICK M FLYNN PC
MATTHEW S OKIN; DAVID L CURRY JR                  MATTHEW S OKIN; DAVID L CURRY JR       ELLEN F ROSENBLUM                           PATRICK M FLYNN
113 VINE ST STE 240                               113 VINE ST STE 240                    OREGON DEPT OF JUSTICE                      1225 NORTH LOOP WEST STE 1000
HOUSTON TX 77002                                  HOUSTON TX 77002                       1162 COURT ST NE                            HOUSTON TX 77008-1775
MOKIN@OKINADAMS.COM                               DCURRY@OKINADAMS.COM                   SALEM OR 97301-4096                         PAT@PMFPC.COM
                                                                                         FRED.BOSS@DOJ.STATE.OR.US



001980P001-1395S-127                              000144P003-1395S-127                   000144P003-1395S-127                        000144P003-1395S-127
PATTEN, PETERMAN, BEKKEDAHL & GREEN, PLLC         PENSION BENEFIT GUARANTY CORP          PENSION BENEFIT GUARANTY CORP               PENSION BENEFIT GUARANTY CORP
JAMES A. PATTEN, ESQ.                             N. RAYLE; A. ZAREBA; C. ALBAUGH        N. RAYLE; A. ZAREBA; C. ALBAUGH             N. RAYLE; A. ZAREBA; C. ALBAUGH
2817 2ND AVENUE N STE 300                         1200 K ST NW                           1200 K ST NW                                1200 K ST NW
BILLINGS MT 59101-2041                            WASHINGTON DC 20005                    WASHINGTON DC 20005                         WASHINGTON DC 20005
APATTEN@PPBGLAW.COM                               RAYLE.NATHANIEL@PBGC.GOV               ZAREBA.ADRIAN@PBGC.GOV                      ALBAUGH.COLIN@PBGC.GOV




001888P001-1395S-127                              000092P002-1395S-127                   000092P002-1395S-127                        000123P001-1395S-127
PERKINS COIE LLP                                  PORTER HEDGES LLP                      PORTER HEDGES LLP                           RHINO ENERGY LLC
ALAN D SMITH                                      JOHN F. HIGGINS;ERIC M ENGLISH         JOHN F. HIGGINS;ERIC M ENGLISH              RICHARD A BOONE CEO
1201 THIRD AVENUE STE 4900                        1000 MAIN STREET                       1000 MAIN STREET                            RHINO RESOURCE PARTNERS LP
SEATTLE WA 98101-3099                             HOUSTON TX 77002                       HOUSTON TX 77002                            424 LEWIS HARGETT CIR
ADSMITH@PERKINSCOIE.COM                           JHIGGINS@PORTERHEDGES.COM              EENGLISH@PORTERHEDGES.COM                   STE 250
                                                                                                                                     LEXINGTON KY 40503
                                                                                                                                     RBOONE@RHINOLP.COM


000115P002-1395S-127                              001882P001-1395S-127                   001952P001-1395S-127                        001951P001-1395S-127
ROCKY MOUNTAIN POWER                              ROSS BANKS MAY CRON & CAVIN PC         RUMBERGER KIRK & CALDWELL PC                RUMBERGER KIRK & CALDWELL PC
MEGAN MCKAY WITHRODER                             JOHN MAYER                             FREDERICK D CLARKE III                      R SCOTT WILLIAMS
PO BOX 26000                                      7700 SAN FELIPE STE 550                2001 PARK PLACE NORTH STE 1300              2001 PARK PLACE NORTH STE 1300
1033 NE 6TH AVE                                   HOUSTON TX 77063                       BIRMINGHAM AL 35203                         BIRMINGHAM AL 35203
PORTLAND OR 97256-0001                            JMAYER@ROSSBANKS.COM                   FCLARKE@RUMBERGER.COM                       SWILLIAMS@RUMBERGER.COM
MEGAN.MCKAY@PACIFICORP.COM
                                           Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 118 of 160
                                                              Westmoreland Coal Company, et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 6 of 8                                                                                                                                                            02/26/2019 02:22:55 PM
001976P001-1395S-127                                 001896P001-1395S-127                                 001896P001-1395S-127                                 001896P001-1395S-127
Reid W. Lambert                                      SATTERLEE STEPHENS LLP                               SATTERLEE STEPHENS LLP                               SATTERLEE STEPHENS LLP
STRONG & HANNI                                       CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO   CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO   CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO
102 South 200 East , Suite 800                       230 PARK AVE                                         230 PARK AVE                                         230 PARK AVE
Salt Lake City UT 84111                              NEW YORK NY 10169                                    NEW YORK NY 10169                                    NEW YORK NY 10169
rlambert@strongandhanni.com                          CBELMONTE@SSBB.COM                                   TBROCK@SSBB.COM                                      PBOSSWICK@SSBB.COM




000074P002-1395S-127                                 000074P002-1395S-127                                 000074P002-1395S-127                                 000073P002-1395S-127
SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP
DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       MARC B. FRIESS;KRISTINE G MANOUKIAN
919 THIRD AVE                                        919 THIRD AVE                                        919 THIRD AVE                                        919 THIRD AVE
NEW YORK NY 10022                                    NEW YORK NY 10022                                    NEW YORK NY 10022                                    NEW YORK NY 10022
DAVID.HILLMAN@SRZ.COM                                LUCY.KWESKIN@SRZ.COM                                 KELLY.KNIGHT@SRZ.COM                                 MARC.FRIESS@SRZ.COM




000073P002-1395S-127                                 000009P001-1395S-127                                 001954P001-1395S-127                                 000007P002-1395S-127
SCHULTE ROTH & ZABEL LLP                             SECURITIES & EXCHANGE COMMISSION                     SECURITIES AND EXCHANGE COMMISSION                   SECURITIES AND EXCHANGE COMMMISSION
MARC B. FRIESS;KRISTINE G MANOUKIAN                  DEVNER REG. OFC. JULIE LUTZ                          SONIA CHAE                                           JAY CLAYTON, CHAIRMAN
919 THIRD AVE                                        1961 STOUT STREET                                    175 WEST JACKSON BLVD STE 1450                       100 F ST NE
NEW YORK NY 10022                                    STE 1700                                             CHICAGO IL 60604                                     WASHINGTON DC 20549
KRISTINE.MANOUKIAN@SRZ.COM                           DENVER CO 80294-1961                                 CHAES@SEC.GOV                                        CHAIRMANOFFICE@SEC.GOV
                                                     DENVER@SEC.GOV



000008P001-1395S-127                                 000094P002-1395S-127                                 000094P002-1395S-127                                 000094P002-1395S-127
SECURITIES AND EXCHANGE COMMMISSION                  SEWARD & KISSEL LLP                                  SEWARD & KISSEL LLP                                  SEWARD & KISSEL LLP
FT WORTH REG OFFC S SHIPHANDLER                      GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP
BURNETT PLAZA STE 1900                               ONE BATTERY PARK PLAZA                               ONE BATTERY PARK PLAZA                               ONE BATTERY PARK PLAZA
801 CHERRY ST UNIT 18                                NEW YORK NY 10004                                    NEW YORK NY 10004                                    NEW YORK NY 10004
FORT WORTH TX 76102                                  BATEMAN@SEWKIS.COM                                   KALOGRIOPOULOS@SEWKIS.COM                            ASHMEAD@SEWKIS.COM
DFW@SEC.GOV



000094P002-1395S-127                                 000072P005-1395S-127                                 000072P005-1395S-127                                 000072P005-1395S-127
SEWARD & KISSEL LLP                                  SHIPMAN & GOODWIN, LLP                               SHIPMAN & GOODWIN, LLP                               SHIPMAN & GOODWIN, LLP
GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   IRA H. GOLDMAN                                       IRA H. GOLDMAN                                       IRA H. GOLDMAN
ONE BATTERY PARK PLAZA                               ONE CONSTITUTION PLAZA                               ONE CONSTITUTION PLAZA                               ONE CONSTITUTION PLAZA
NEW YORK NY 10004                                    HARTFORD CT 06103-1919                               HARTFORD CT 06103-1919                               HARTFORD CT 06103-1919
LOTEMPIO@SEWKIS.COM                                  IGOLDMAN@GOODWIN.COM                                 BANKRUPTCY@GOODWIN.COM                               BANKRUPTCYPARALEGAL@GOODWIN.COM




000111P001-1395S-127                                 001904P001-1395S-127                                 001907P001-1395S-127                                 001903P001-1395S-127
SILVER SPUR CONVEYOR                                 STITES & HARBISON PLLC                               STITES & HARBISON PLLC                               STITES & HARBISON PLLC
GREG SMITH PRESIDENT                                 W BLAINE EARLY III                                   ELIZABETH LEE THOMPSON                               WILLIAM T GORTON III
578 RAVEN RD                                         250 WEST MAIN ST STE 2300                            250 WESR MAIN ST STE 2300                            250 WEST MAIN ST STE 2300
RAVEN VA 24639                                       LEXINGTON KY 40507                                   LEXINGTON KY 40507                                   LEXINGTON KY 40507
SILVERSPURBELT@AOL.COM                               BEARLY@STITES.COM                                    ETHOMPSON@STITES.COM                                 WGORTON@STITES.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 119 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 7 of 8                                                                                                                                02/26/2019 02:22:55 PM
001906P001-1395S-127                              001905P001-1395S-127                   001881P001-1395S-127                      001881P001-1395S-127
STOEL RIVES LLP                                   STOEL RIVES LLP                        TEXAS ATTORNEY GENERAL'S OFFICE           TEXAS ATTORNEY GENERAL'S OFFICE
MARK E HINDLEY                                    OREN BUCHANAN HAKER                    HAL F MORRIS;ASHLEY F BARTRAM             HAL F MORRIS;ASHLEY F BARTRAM
201 MAIN ST #1100                                 760 SW NINTH STE 3000                  BANKRUPTCY & COLLECTIONS DIVISION         BANKRUPTCY & COLLECTIONS DIVISION
SALT LAKE CITY UT 84111                           PORTLAND OR 97205                      P O BOX 12548- MC008                      P O BOX 12548- MC008
MARK.HINDLEY@STOEL.COM                            OREN.HAKER@STOEL.COM                   AUSTIN TX 78711-2548                      AUSTIN TX 78711-2548
                                                                                         HAL.MORRIS@OAG.TEXAS.GOV                  ASHLEY.BARTRAM@OAG.TEXAS.GOV



000086P001-1395S-127                              000100P001-1395S-127                   001953P001-1395S-127                      001589P001-1395S-127
TEXAS COMMISSION OF ENVIRONMENTAL QUALITY         TRACTOR AND EQUIPMENT CO               TX -COMPTROLLER OF PUBLIC ACCOUNTS        TX-COMPTROLLER OF PUBLIC ACCOUNTS
PO BOX 13087                                      TIM MAY VICE PRESIDENT AND CFO         JAY W HURST, ASST ATTORNEY GENERAL        JOHN MARK STERN, ASST ATTORNEY GENERAL
MAIL CODE - TCEQ                                  17035 W VLY HWY                        BANKRUPTCY & COLLECTIONS DIV MC 008       BANKRUPTCY & COLLECTIONS DIV MC008
AUSTIN TX 78711-3087                              TUKWILA WA 98188                       P O BOX 12548                             P O BOX 12548
AC@TCEQ.TEXAS.GOV                                 TMAY@HARNISHGRP.COM                    AUSTIN TX 78711-2548                      AUSTIN TX 78711-2548
                                                                                         JAY.HURST@OAG.TEXAS.GOV                   JOHN.STERN@OAG.TEXAS.GOV



001898P001-1395S-127                              001899P001-1395S-127                   000003P001-1395S-127                      000091P002-1395S-127
UMWA HEALTH & RETIREMENT FUNDS                    UMWA HEALTH & RETIREMENT FUNDS         UNITED STATES ATTORNEY                    US BANK GLOBAL CORPORATE TRUST SERVICES
BARBARA E LOCKLIN, ASST GEN COUNSEL               GLENDA FINCH, GENERAL COUNSEL          SOUTHERN DISTRICT OF TEXAS                LOAN AGENCY/PRITAL K PATEL
OFFICE OF THE GENERAL COUNSEL                     OFFICE OF THE GENERAL COUNSEL          1000 LOUISIANA STE 2300                   214 NORTH TYRON STREET
2121 K STREET N W STE 350                         2121 K STREET N W STE 350              HOUSTON TX 77002                          27TH FLOOR
WASHINGTON DC 20037                               WASHINGTON DC 20037                    USATXS.ATTY@USDOJ.GOV                     CHARLOTTE NC 28202-1078
BLOCKLIN@UMWAFUNDS.ORG                            GFINCH@UMWAFUNDS.ORG                                                             PRITAL.PATEL@USBANK.COM



000091P002-1395S-127                              000020P001-1395S-127                   001957P001-1395S-127                      000063P001-1395S-127
US BANK GLOBAL CORPORATE TRUST SERVICES           US BANK NATIONAL ASSOCIATION           US DEPARTMENT OF JUSTICE-CIVIL DIV        UTAH ATTORNEY GENERAL
LOAN AGENCY/PRITAL K PATEL                        CHRISTOPHER H. GEHMAN - VP             SETH B SHAPIRO, SENIOR TRIAL COUNSEL      SEAN D REYES
214 NORTH TYRON STREET                            JAMES CENTER TWO                       1101 L STREET NW RM 7114, SEVENTH FLOOR   PO BOX 142320
27TH FLOOR                                        1021 EAST CARY STREET 18TH FLR         WASHINGTON DC 20005                       SALT LAKE CITY UT 84114-2320
CHARLOTTE NC 28202-1078                           RICHMOND VA 23219                      SETH.SHAPIRO@USDOJ.GOV                    UAG@AGUTAH.GOV
AGENCY.SERVICES@USBANK.COM                        CHRISTOPHER.GEHMAN@USBANK.COM



001911P001-1395S-127                              000064P001-1395S-127                   000134P001-1395S-127                      000146P001-1395S-127
VEDDER PRICE                                      VERMONT ATTORNEY GENERAL               WILLIAM ALBERT INC                        WILMER CUTLER PICKERING HALE AND DORR LLP
DOUGLAS J LIPKE                                   TJ DONOVAN                             WILLIAM ALBERT PRESIDENT                  ANDREW N GOLDMAN
222 NORTH LASALLE ST                              PAVILLION OFFICE BLDG                  1300 CASSINGHAM HOLLOW DR                 7 WORLD TRADE CENTER
CHICAGO IL 60601                                  109 STATE ST                           COSHOCTON OH 43812                        250 GREENWICH ST
DLIPKE@VEDDERPRICE.COM                            MONTPELIER VT 05609-1001               WILLIAM.ALBERT@WILLIAMALBERT.COM          NEW YORK NY 10007
                                                  AGO.INFO@VERMONT.GOV                                                             ANDREW.GOLDMAN@WILMERHALE.COM



000147P001-1395S-127                              000071P001-1395S-127                   001955P001-1395S-127                      001955P001-1395S-127
WILMER CUTLER PICKERING HALE AND DORR LLP         WILMINGTON SAVINGS FUND SOCIETY, FSB   WINSTON & STRAWN LLP                      WINSTON & STRAWN LLP
BENJAMIN W LOVELAND                               GEOFFREY J. LEWIS                      CAREY D SCHREIBER;BART PISELLA            CAREY D SCHREIBER;BART PISELLA
60 STATE ST                                       500 DELAWARE AVE                       200 PARK AVENUE                           200 PARK AVENUE
BOSTON MA 02109                                   WILMINGTON DE 19801                    NEW YORK NY 10166-4193                    NEW YORK NY 10166-4193
BENJAMIN.LOVELAND@WILMERHALE.COM                  GLEWIS@WSFSBANK.COM                    CSCHREIBER@WINSTON.COM                    BPISELLA@WINSTON.COM
                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 120 of 160
                                               Westmoreland Coal Company, et al.
                                                        Electronic Mail
                                                         Exhibit Pages
Page # : 8 of 8                                                                                     02/26/2019 02:22:55 PM
001956P001-1395S-127               001883P001-1395S-127          001969P001-1395S-127
WINSTON & STRAWN LLP               WOLCOT RIVERS GATES           ZACK A CLEMENT PLLC
LAUREN RANDLE                      CULLEN D SPECKHART            ZACK A CLEMENT
1111 LOUISIANA 25TH FLOOR          200 BENDIX ROAD STE 300       3753 DRUMMOND ST
HOUSTON TX 77002                   VIRGINIA BEACH VA 23452       HOUSTOB TX 77025
LRANDLE@WINSTON.COM                CSPECKHART@WOLRIV.COM         ZACK.CLEMENT@ICLOUD.COM




               Records Printed :   171
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 121 of 160




                          EXHIBIT 2
                                   Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 122 of 160
                                                                  Westmoreland Coal Company, et al.
                                                                           Exhibit Pages

Page # : 1 of 3                                                                                                                02/26/2019 02:22:34 PM
000137P001-1395S-127                     000021P001-1395S-127                     000022P002-1395S-127              001950P001-1395S-127
ACME SOIL REMEDIATION INC                ALABAMA ATTORNEY GENERAL                 ARIZONA ATTORNEY GENERAL          BANKRUPTCY ADMINISTRATION
THERESA SIMPSON PRINCIPAL                STEVE MARSHALL                           MARK BRNOVICH                     CHRISTINE R ETHERIDGE
108 N BEHREND AVE                        501 WASHINGTON AVE                       2005 NORTH CENTRAL AVENUE         WELLS FARGO VENDOR FINANCIAL SERVICES LLC
STE A                                    MONTGOMERY AL 36130                      PHOENIX AZ 85004-2926             P O BOX 13708
FARMINGTON NM 87401                                                                                                 MACON GA 31208-3708



000095P001-1395S-127                     000024P001-1395S-127                     000122P001-1395S-127              000126P001-1395S-127
BUREAU OF INDIAN AFFAIRS                 CALIFORNIA ATTORNEY GENERAL              CARDWELL DISTRIBUTING INC         CHROMATE INDUSTRIAL
HANKIE P ORTIZ DEPUTY BUREAU DIR         XAVIER BACERRA                           BILL RAWSON CEO AND PRESIDIENT    DEBBIE BYNUM CEO PRESIDENT
DEPT OF THE INTERIOR                     1300 I ST                                8137 STATE ST                     4060 EAST PLANO PKWY
1849 C ST NW                             STE 1740                                 MIDVALE UT 84047                  PLANO TX 75074
MS-4606-MIB                              SACRAMENTO CA 95814
WASHINGTON DC 20240


000135P001-1395S-127                     000025P001-1395S-127                     000026P001-1395S-127              000106P001-1395S-127
CLEARFORK TRUCKING                       COLORADO ATTORNEY GENERAL                CONNECTICUT ATTORNEY GENERAL      CONVEYORS AND EQUIPMENT INC
BRADFORD DAVIS SR                        CYNTHIA COFFMAN                          GEORGE C JEPSEN                   JOHN MORRISON OWNER
45640 OLD HOPEDALE RD                    RALPH L CARR COLORADO JUDICIAL CENTER    55 ELM ST                         3580 SOUTH 300 WEST
CADIZ OH 43907                           1300 BROADWAY 10TH FL                    HARTFORD CT 06141-0120            SALT LAKE CITY UT 84115
                                         DENVER CO 80203



000108P001-1395S-127                     000028P001-1395S-127                     000011P001-1395S-127              000013P001-1395S-127
CRAVAT COAL CO                           DISTRICT OF COLUMBIA ATTORNEY GENERAL    ENVIRONMENTAL PROTECTION AGENCY   ENVIRONMENTAL PROTECTION AGENCY
JAMES CARNES PRESIDENT                   KARL A. RACINE                           1445 ROSS AVE STE 1200            1595 WYNKOOP STREET
40580 CADIZ PIEDMONT RD                  441 4TH ST NW                            FOUNTAIN PL 12TH FL               DENVER CO 80202-1129
CADIZ OH 43907                           STE 1100S                                DALLAS TX 75202-2733
                                         WASHINGTON DC 20001



000088P001-1395S-127                     000089P001-1395S-127                     000029P001-1395S-127              000107P001-1395S-127
ENVIRONMENTAL PROTECTION AGENCY          ENVIRONMENTAL PROTECTION AGENCY          FLORIDA ATTORNEY GENERAL          GCR TIRES AND SVC
ATLANTA FEDERAL CENTER                   77 WEST JACKSON BOULEVARD                PAM BONDI                         JOHN VASUTA PRESIDENT
61 FORSYTH STREET, SW                    CHICAGO IL 60604-3507                    THE CAPITOL                       535 MARRIOTT DR
ATLANTA GA 30303-3104                                                             PL-01                             NASHVILLE TN 37214
                                                                                  TALLAHASSEE FL 32399-1050



000030P001-1395S-127                     000128P001-1395S-127                     000031P001-1395S-127              000032P001-1395S-127
GEORGIA ATTORNEY GENERAL                 HOLMES LIMESTONE INC                     IDAHO ATTORNEY GENERAL            ILLINOIS ATTORNEY GENERAL
CHRIS CARR                               MERLE MULLET PRESIDENT                   LAWRENCE G WASDEN                 LISA MADIGAN
40 CAPITAL SQUARE SW                     4255 STATE RTE 39                        700 W JEFFERSON ST                JAMES R THOMPSON CENTER
ATLANTA GA 30334-1300                    BERLIN OH 44610                          PO BOX 83720                      100 W RANDOLPH ST
                                                                                  BOISE ID 83720-1000               CHICAGO IL 60601



000033P001-1395S-127                     000004P001-1395S-127                     000006P001-1395S-127              000012P001-1395S-127
INDIANA ATTORNEY GENERAL                 INTERNAL REVENUE SERVICE                 INTERNAL REVENUE SERVICE          INTERNAL REVENUE SERVICE
CURTIS T HILL JR                         CENTRALIZED INSOLVENCY OPERATION         31 HOPKINS PLAZA                  500 N. CAPITOL ST. NW
INDIANA GOVERNMENT CENTER SOUTH          P.O. BOX 7346                            ROOM 1150                         WASHINGTON DC 20221
302 WEST WASHINGTON ST 5TH FL            PHILADELPHIA PA 19101-7346               BALTIMORE MD 21201
INDIANAPOLIS IN 46204-2770
                             Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 123 of 160
                                                              Westmoreland Coal Company, et al.
                                                                       Exhibit Pages

Page # : 2 of 3                                                                                                                      02/26/2019 02:22:34 PM
000034P001-1395S-127               000136P001-1395S-127                          001967P001-1395S-127                    000035P001-1395S-127
IOWA ATTORNEY GENERAL              J AND L PROFESSIONAL SALES INC                J CRAIG COWGILL, ATTORNEY AT LAW        KANSAS ATTORNEY GENERAL
TOM MILLER                         PAUL WISCHMANN PRINCIPAL                      1219 EMERALD GREEN LANE                 DEREK SCHMIDT
HOOVER STATE OFFICER BLDG          260 METEOR CIR                                HOUSTON TX 77094                        120 SW 10TH AVE
1305 E WALNUT 2ND FL               FREEDOM PA 15042                                                                      2ND FL
DES MOINES IA 50319                                                                                                      TOPEKA KS 66612-1597



000036P001-1395S-127               000075P001-1395S-127                          000077P001-1395S-127                    000131P001-1395S-127
KENTUCKY ATTORNEY GENERAL          KENTUCKY DEPARTMENT FOR NATURAL RESOURCES     KENTUCKY FOR ENVIRONMENTAL PROTECTION   KOMATSU SOUTHWEST
ANDY BESHEAR                       LINDA POTTER                                  300 FAIR OAKS LANE                      GRANT ADAMSPRESIDENT
700 CAPITOL AVE                    300 SOWER BLVD.                               FRANKFORT KY 40601                      6101 PAN AMERICAN W FWY NE
CAPITAL BUILDING STE 118           FRANKFORT KY 40601-4311                                                               ALBUQUERQUE NM 87109
FRANKFORT KY 40601



000037P001-1395S-127               000124P001-1395S-127                          000105P001-1395S-127                    000038P001-1395S-127
LOUISIANA ATTORNEY GENERAL         LYKINS ENERGY SOLUTIONS                       M AND C TRANSPORTATION LLC              MAINE ATTORNEY GENERAL
JEFF LANDRY                        D JEFF LYKINS PRESIDENT CEO                   JEFFREY W CRUM PRESIDENT                JANET T MILLS
PO BOX 94095                       5163 WOLFPEN PLEASENT HILL RD                 39830 BARNESVILLE BETHESDA RD           6 STATE HOUSE STATION
BATON ROUGE LA 70804-4095          MILFORD OH 45150                              BETHESDA OH 43719                       AUGUSTA ME 04333




000125P001-1395S-127               000142P001-1395S-127                          000133P001-1395S-127                    000130P001-1395S-127
MESA READY MIX INC                 MICHAEL RAMSEY DECEASED BY AND THROUGH HIS    MINE SITE TECHNOLOGIES USA INC          MINERAL TRUCKING INC
MIKE SHAVERS DIRECTOR              PERSONAL REPRESENTATIVE A CLIFFORD EDWARDS    LLOYD ZENARI CEO                        JEFF ZIMMERLY OWNER
6895 DRINEN LN                     DONNA RAMSEY ON BEHALF OF THE ESTATE AND      13301 WEST 43RD DR GOLDEN               6848 CR 201
FARMINGTON NM 87402                HEIRS OF MICHAEL RAMSEY EDWARDS FRICKLE       DENVER CO 80403                         6848 COUNTY RD 201
                                   AND CULVER 1648 POLY DR STE 206                                                       MILLERSBURG OH 44654
                                   BILLINGS MT 59102


000042P001-1395S-127               000120P001-1395S-127                          000043P001-1395S-127                    000044P001-1395S-127
MINNESOTA ATTORNEY GENERAL         MINOVA USA INC                                MISSISSIPPI ATTORNEY GENERAL            MISSOURI ATTORNEY GENERAL
LORI SWANSON                       BILL HUTCHINSON CEO                           JIM HOOD                                JOSHUA D HAWLEY
1400 BREMER TOWER                  150 SUMMER CT                                 DEPT OF JUSTICE                         SUPREME COURT BLDG
445 MINNESOTA ST                   GEORGETOWN KY 40324                           PO BOX 220                              207 W HIGH ST
ST. PAUL MN 55101-2131                                                           JACKSON MS 39205-0220                   JEFFERSON CITY MO 65101



000119P001-1395S-127               000078P001-1395S-127                          000079P001-1395S-127                    000114P001-1395S-127
MONSANTO CO                        MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY   MONTANA NATURAL RESOURCES INFORMATION   MONTANADAKOTA UTILITIES CO
HUGH GRANT CEO                     LEE METCALF BUILDING                          1515 EAST 6TH AVENUE                    MS NICOLE A KIVISTO CEO
800 N LINDBERGH BLVD               1520 E. SIXTH AVENUE                          PO BOX 201800                           400 NORTH FOURTH ST
ST. LOUIS MO 63167                 HELENA MT 59620-0901                          HELENA MT 59620-1800                    BISMARCK ND 58501




000046P001-1395S-127               000047P001-1395S-127                          000048P001-1395S-127                    000049P001-1395S-127
NEBRASKA ATTORNEY GENERAL          NEVADA ATTORNEY GENERAL                       NEW HAMPSHIRE ATTORNEY GENERAL          NEW JERSEY ATTORNEY GENERAL
DOUG PETERSON                      ADAM PAUL LAXALT                              JOSEPH A FOSTER                         CHRISTOPHER S PORRINO
2115 STATE CAPITOL                 OLD SUPREME COURT BLDG                        NH DEPT OF JUSTICE                      RICHARD J HUGHES JUSTICE COMPLEX
LINCOLN NE 68509-8920              100 N CARSON ST                               33 CAPITOL ST                           25 MARKET ST 8TH FL WEST WING
                                   CARSON CITY NV 89701                          CONCORD NH 03301-6397                   TRENTON NJ 08625
                                       Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 124 of 160
                                                                       Westmoreland Coal Company, et al.
                                                                                Exhibit Pages

Page # : 3 of 3                                                                                                                              02/26/2019 02:22:34 PM
000050P001-1395S-127                          000080P001-1395S-127                     000051P001-1395S-127                     000052P001-1395S-127
NEW MEXICO ATTORNEY GENERAL                   NEW MEXICO ENVIRONMENT DEPARTMENT        NEW YORK ATTORNEY GENERAL                NORTH CAROLINA ATTORNEY GENERAL
HECTOR BALDERAS                               1190 ST. FRANCIS DRIVE, STE. N4050       ERIC T SCHNEIDERMAN                      JOSH STEIN
PO DRAWER 1508                                PO BOX 5469                              DEPT OF LAW                              DEPT OF JUSTICE
SANTA FE NM 87504-1508                        SANTA FE NM 87505                        THE CAPITOL 2ND FL                       PO BOX 629
                                                                                       ALBANY NY 12224-0341                     RALEIGH NC 27602-0629



000053P001-1395S-127                          000081P001-1395S-127                     000083P001-1395S-127                     000054P001-1395S-127
NORTH DAKOTA ATTORNEY GENERAL                 NORTH DAKOTA DEPARTMENT OF HEALTH        OHIO AIR QUALITY DEVELOPMENT AUTHORITY   OHIO ATTORNEY GENERAL
WAYNE STENEHJEM                               ENVIRONMENTAL HEALTH                     50 W. BROAD STREET                       MIKE DEWINE
600 E. BOULEVARD AVE                          918 EAST DIVIDE AVENUE                   SUITE 1718                               STATE OFFICE TOWER
STATE CAPITOL                                 BISMARCK ND 58501-1947                   COLUMBUS OH 43215                        30 E BROAD ST
BISMARCK ND 58505-0040                                                                                                          COLUMBUS OH 43431



000084P001-1395S-127                          000129P001-1395S-127                     000085P002-1395S-127                     001894P001-1395S-127
OHIO DEPARTMENT OF NATURAL RESOURCES          OHIO DEPT OF NATURAL RESOURCES           OHIO ENVIRONMENTAL PROTECTION AGENCY     OHIO ENVIRONMENTAL PROTECTION AGENCY
2045 MORSE ROAD                               JAMES ZEHRINGER DIRECTOR                 OFFICE OF THE DIRECTOR                   LEE STONE, ASST ATTORNEY GENERAL
BUILDING D                                    DIVI OF FORESTRY                         50 WEST TOWN STREET, STE. 700            ENVIRONMENTAL ENFORCEMENT SECTION
COLUMBUS OH 43229-6693                        2045 MORSE RD BLDG H                     COLUMBUS OH 43215                        30 E BROAD ST 25TH FLOOR
                                              COLUMBUS OH 43229                                                                 COLUMBUS OH 43215



000055P001-1395S-127                          000057P001-1395S-127                     000058P001-1395S-127                     000059P001-1395S-127
OKLAHOMA ATTORNEY GENERAL                     PENNSYLVANIA ATTORNEY GENERAL            RHODE ISLAND ATTORNEY GENERAL            SOUTH CAROLINA ATTORNEY GENERAL
MIKE HUNTER                                   JOSH SHAPIRO                             PETER KILMARTIN                          ALAN WILSON
313 NE 21ST ST                                1600 STRAWBERRY SQUARE                   150 S MAIN ST                            REMBERT C DENNIS OFFICE BLDG
OKLAHOMA CITY OK 73105                        16TH FL                                  PROVIDENCE RI 02903                      1000 ASSEMBLY ST RM 519
                                              HARRISBURG PA 17120                                                               COLUMBIA SC 29211-1549



000060P001-1395S-127                          000061P001-1395S-127                     000062P001-1395S-127                     000065P001-1395S-127
SOUTH DAKOTA ATTORNEY GENERAL                 TENNESSEE ATTORNEY GENERAL               TEXAS ATTORNEY GENERAL                   VIRGINIA ATTORNEY GENERAL
MARTY J JACKLEY                               HERBERT H SLATERY III                    KEN PAXTON                               MARK R HERRING
1302 EAST HWY 14                              PO BOX 20207                             300 W 15TH ST                            900 E MAIN ST
STE 1                                         NASHVILLE TN 37202-0207                  AUSTIN TX 78701                          RICHMOND VA 23219
PIERRE SD 57501-8501



000102P001-1395S-127                          000066P001-1395S-127                     000067P001-1395S-127                     000109P001-1395S-127
WAMPUM HARDWARE CO                            WASHINGTON ATTORNEY GENERAL              WEST VIRGINIA ATTORNEY GENERAL           WHEELER MACHINERY CO
JERRY DAVIS                                   BOB FERGUSON                             PATRICK MORRISEY                         BRYAN CAMPBELL PRESIDENT
636 PADEN RD                                  1125 WASHINGTON ST SE                    STATE CAPITOL COMPLEX                    4901 W 2100 S
NEW GALILEE PA 16141                          PO BOX 40100                             BLDG 1 ROOM E-26                         SALT LAKE CITY UT 84120-1227
                                              OLYMPIA WA 98504-0100                    CHARLESTON WV 25305-0220



000132P001-1395S-127                          000068P001-1395S-127                     000069P001-1395S-127                     000087P001-1395S-127
WIREROPE WORKS INC                            WISCONSIN ATTORNEY GENERAL               WYOMING ATTORNEY GENERAL                 WYOMING DEPT. OF ENVIRONMENTAL QUALITY
MR VIRGIL R PROBASCO EVP                      BRAD SCHIMEL                             PETER K MICHAEL                          DEQ HEADQUARTERS
100 MAYNARD ST                                114 EAST STATE CAPITOL                   200 W 24TH ST                            200 WEST 17TH STREET
WILLIAMSPORT PA 17701                         MADISON WI 53707-7857                    STATE CAPITOL BUILDING ROOM 123          CHEYENNE WY 82002
                                                                                       CHEYENNE WY 82002




          Records Printed :              84
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 125 of 160
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 126 of 160
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 127 of 160




                          EXHIBIT 1
                                      Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 128 of 160
                                                         Westmoreland Coal Company, et al.
                                                                  Electronic Mail
                                                                   Exhibit Pages
Page # : 1 of 8                                                                                                                            02/26/2019 02:14:25 PM
000141P002-1395S-128                        001973P001-1395S-128                   000023P001-1395S-128                        001885P001-1395S-128
ADOBE SYSTEMS INC                           ANDERSON LEHRMAN BARRE & MARAIST LLP   ARKANSAS ATTORNEY GENERAL                   ASK LLP
MARK GARRETT EVP AND CFO                    MICHELLE K OSTRYE                      LESLIE RUTLEDGE                             EDWARD E NEIGER, ESQ
345 PARK AVE                                GASLIGHT SQUARE                        323 CENTER ST                               151 WEST 46TH ST 4TH FLOOR
SAN JOSE CA 95110-2704                      1001 THIRD ST STE 1                    STE 200                                     NEW YORK NY 10036
MGARRETT@ADOBE.COM                          CORPUS CHRISTI TX 78404                LITTLE ROCK AR 72201-2610                   ENEIGER@ASKLLP.COM
                                            MOSTRYE@ALBMLAW.COM                    OAG@ARKANSASAG.GOV



001891P001-1395S-128                        001891P001-1395S-128                   001985P001-1395S-128                        001975P001-1395S-128
BAKER BOTTS LLP                             BAKER BOTTS LLP                        BAKER DONELSON BEARMAN CALDWELL ET AL       BARNET B SKELTON, JR., PC
C LUCKEY MCDOWELL;IAN E ROBERTS             C LUCKEY MCDOWELL;IAN E ROBERTS        KENNETH E MCKAY                             BARNET B SKELTON, JR
2001 ROSS AVE STE 700                       2001 ROSS AVE STE 700                  1301 MCKINNEY ST STE 3700                   815 WALKER STE 1502
DALLAS TX 75201                             DALLAS TX 75201                        HOUSTON TX 77010                            HOUSTON TX 77002
LUCKEY.MCDOWELL@BAKERBOTTS.COM              IAN.ROBERTS@BAKERBOTTS.COM             KMCKAY@BAKERDONELSON.COM                    BARNETBJR@MSN.COM




000110P001-1395S-128                        001977P001-1395S-128                   001890P001-1395S-128                        000101P001-1395S-128
BOWLES RICE LLP                             BRADLEY ARANT BOULT CUMMINGS LLP       CALDWELL EAST & FINLAYSON PLLC              CATERPILLAR FINANCIAL SVC CORP
PAUL E FRAMPTON PARTNER                     NATHAN V GRAHAM                        ZACHARY J FANUCCHI                          DAVID THOMAS WALTON VP
600 QUARRIER ST                             J P MORGAN CHASE TOWER                 700 N ST MARY'S ST STE 1825                 2120 WEST END AVE
CHARLESTON WV 25301                         600 TRAVIS ST STE 4800                 SAN ANTONIO TX 78205                        NASHVILLE TN 37203-0001
PFRAMPTON@BOWLESRICE.COM                    HOUSTON TX 77002                       ZFANUCCHI@CEFLEGALSA.COM                    WALTON_DAVID_T@CAT.COM
                                            NGRAHAM@BRADLEY.COM



000118P001-1395S-128                        001974P001-1395S-128                   001880P001-1395S-128                        001879P001-1395S-128
CINCINNATI MINE MACHINERY CO                CITY OF DOVER, OHIO                    CLARK HILL STRASBURGER                      CLARK HILL STRASBURGER
RON PAOLELLO GENERAL MANAGER                ANNE PIERO SILAGY, ESQ                 CHRISTOPHER WARD                            DUANE J BRESCIA
2950 JONROSE AVE                            1225 SOUTH MAIN ST STE 1               2600 DALLAS PARKWAY STE 600                 720 BRAZOS STE 700
CINCINNATI OH 42539                         NORTH CANTON OH 44720                  FRISCO TX 75034                             AUSTIN TX 78701
RON@CINMINE.COM                             ASILAGYLAWFIRM@NEO.RR.COM              CHRISTOPHER.WARD@CLARKHILLSTRASBURGER.COM   DUANE.BRESCIA@CLARKHILLSTRASBURGER.COM




001909P001-1395S-128                        001909P001-1395S-128                   000113P001-1395S-128                        000103P001-1395S-128
COLE SCHOTZ PC                              COLE SCHOTZ PC                         COLUMBUS EQUIPMENT CO                       CONSOL MINING CO LLC
MICHAEL WARNER;BENJAMIN L WALLEN            MICHAEL WARNER;BENJAMIN L WALLEN       ZACH OCONNOR REGIONAL MANAGER               MITESH THAKKAR DIRECTOR
301 COMMERCE ST STE 1700                    301 COMMERCE ST STE 1700               2329 PERFORMANCE WAY                        CNX CENTER
FORT WORTH TX 76102                         FORT WORTH TX 76102                    COLUMBUS OH 43207                           1000 CONSOL ENERGY DR STE 100
MWARNER@COLESCHOTZ.COM                      BWALLEN@COLESCHOTZ.COM                 ZACH@COLUMBUSEQUIPMENT.COM                  CANONSBURG PA 15317-6506
                                                                                                                               MITESHTHAKKAR@CONSOLENERGY.COM



000121P001-1395S-128                        000027P001-1395S-128                   001963P001-1395S-128                        001964P001-1395S-128
DAVIS GRAHAM AND STUBBS                     DELAWARE ATTORNEY GENERAL              DORSEY & WHITNEY LLP                        DORSEY & WHITNEY LLP
DEBBIE SCHOONOVEREXECUTIVE DIRECTOR         MATTHEW DENN                           G MICHAEL GRUBER                            ANNETTE W JARVIS
1550 17TH ST                                CARVEL STATE OFFICE BLDG               300 CRESCENT COURT STE 400                  111 SOUTH MAIN ST, 21ST FLOOR
DENVER CO 80202                             820 N FRENCH ST                        DALLAS TX 75201                             SALT LAKE CITY UT 84115
DEBBIE.SCHOONOVER@DGSLAW.COM                WILMINGTON DE 19801                    GRUBER.MIKE@DORSEY.COM                      JARVIS.ANNETTE@DORSEY.COM
                                            ATTORNEY.GENERAL@STATE.DE.US
                                              Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 129 of 160
                                                                 Westmoreland Coal Company, et al.
                                                                          Electronic Mail
                                                                           Exhibit Pages
Page # : 2 of 8                                                                                                                                                    02/26/2019 02:14:25 PM
001965P001-1395S-128                                 001979P001-1395S-128                          001981P001-1395S-128                                 001981P001-1395S-128
DORSEY & WHITNEY LLP                                 DUANE MORRIS LLP                              DUANE MORRIS LLP                                     DUANE MORRIS LLP
JOHN J WIEST                                         COREY M. WEIDEMAN, ESQ.                       MICHAEL LASTOWSKI; JARRET HITCHINGS                  MICHAEL LASTOWSKI; JARRET HITCHINGS
111 SOUTH MAIN ST, 21ST FLOOR                        1330 POST OAK BLVD STE 800                    222 DELAWARE AVE STE 1600                            222 DELAWARE AVE STE 1600
SALT LAKE CITY UT 84115                              HOUSTON TX 77056                              WILMINGTON DE 19801                                  WILMINGTON DE 19801
WIEST.JOHN@DORSEY.COM                                CMWEIDEMAN@DUANEMORRIS.COM                    MLASTOWSKI@DUANEMORRIS.COM                           JPHITCHINGS@DUANEMORRIS.COM




001982P001-1395S-128                                 001984P001-1395S-128                          001983P001-1395S-128                                 000138P001-1395S-128
DUANE MORRIS LLP                                     DYKEMA GOSSETT PLLC                           DYKEMA GOSSETT PLLC                                  EKS AND H LLLP
PAUL D. MOORE, ESQ.                                  AARON M. KAUFMAN                              DEBORAH D. WILLIAMSON                                JOE ADAMS LEAD PARTNER
100 HIGH ST STE 2400                                 1717 MAIN ST STE 4200                         112 E. PECAN ST STE 1800                             1445 MARKET ST STE 300
BOSTON MA 02110                                      DALLAS TX 75201                               SAN ANTONIO TX 78501                                 DENVER CO 80202
PDMOORE@DUANEMORRIS.COM                              AKAUFMAN@DYKEMA.COM                           DWILLIAMSON@DYKEMA.COM                               JADAMS@EKSH.COM




000010P004-1395S-128                                 000090P001-1395S-128                          001959P001-1395S-128                                 001968P001-1395S-128
ENVIRONMENTAL PROTECTION AGENCY                      ENVIRONMENTAL PROTECTION AGENCY               FOLEY & LARDNER LLP                                  GONZALEZ CHISCANO ANGULO & KASSON PC
OFFICE OF GENERAL COUNSEL                            11201 RENNER BLVD.                            JOHN P MELKO;FOLEY GARDERE                           DAVID S ANGULO
MATT LEOPOLD                                         LENEXA KS 66219                               1000 LOUISIANA STE 2000                              9601 MCALLISTER FREEWAY STE 401
1200 PENNSYLVANIA AVE NW                             R7ACTIONLINE@EPA.GOV                          HOUSTON TX 77002                                     SAN ANTONIO TX 78216
MAIL CODE 2310A                                                                                    JMELKO@FOLEY.COM                                     DANGULO@GCAKLAW.COM
WASHINGTON DC 20460
LEOPOLD.MATT@EPA.GOV


001960P001-1395S-128                                 000139P001-1395S-128                          001972P001-1395S-128                                 001972P001-1395S-128
GORDON REES SCULLY MANSUKHANI LLP                    HALIFAX COUNTY PUBLIC UTILITIES               HAYNES AND BOONE LLP                                 HAYNES AND BOONE LLP
MEGAN M ADEYEMO                                      GREG GRIFFIN PUBLIC UTILITIES DIRECTOR        CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT   CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT
2200 ROSS AVE STE 4100W                              26 N KING ST                                  1221 MCKINNEY ST STE 2100                            1221 MCKINNEY ST STE 2100
DALLAS TX 75201                                      HALIFAX NC 27839                              HOUSTON TX 77010                                     HOUSTON TX 77010
MADEYEMO@GRSM.COM                                    GRIFFING@HALIFAXNC.COM                        CHARLES.BECKHAM@HAYNESBOONE.COM                      KELLI.NORFLEET@HAYNESBOONE.COM




001972P001-1395S-128                                 001961P001-1395S-128                          001961P001-1395S-128                                 001962P001-1395S-128
HAYNES AND BOONE LLP                                 HOGAN LOVELLS US LLP                          HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP
CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT   BRUCE D OAKLEY; S LEE WHITESELL               BRUCE D OAKLEY; S LEE WHITESELL                      PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER
1221 MCKINNEY ST STE 2100                            609 MAIN ST STE 4200                          609 MAIN ST STE 4200                                 875 THIRD AVE
HOUSTON TX 77010                                     HOUSTON TX 77002                              HOUSTON TX 77002                                     NEW YORK NY 10022
KELSEY.ZOTTNICK@HAYNESBOONE.COM                      BRUCE.OAKLEY@HOGANLOVELLS.COM                 LEE.WHITESELL@HOGANLOVELLS.COM                       PETER.IVANICK@HOGANLOVELLS.COM




001962P001-1395S-128                                 001962P001-1395S-128                          000116P001-1395S-128                                 000117P001-1395S-128
HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP                          HOLLAND AND HART LLP                                 HONSTEIN OIL AND DISTRIBUTING LLC
PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER          PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER   MATT MICHELI PARTNER                                 JASON ALLEE VP OF OPERATIONS
875 THIRD AVE                                        875 THIRD AVE                                 2515 WARREN AVE STE 450                              96 ROAD 4980
NEW YORK NY 10022                                    NEW YORK NY 10022                             STE 3200                                             BLOOMFIELD NM 87413
WILLIAM.REGAN@HOGANLOVELLS.COM                       ALEX.SHER@HOGANLOVELLS.COM                    CHEYENNE WY 82001                                    JASON@HONSTEINOIL.COM
                                                                                                   MJMICHELI@HOLLANDHART.COM
                                          Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 130 of 160
                                                             Westmoreland Coal Company, et al.
                                                                      Electronic Mail
                                                                       Exhibit Pages
Page # : 3 of 8                                                                                                                                    02/26/2019 02:14:25 PM
001586P001-1395S-128                            001586P001-1395S-128                   001585P001-1395S-128                            001585P001-1395S-128
HUNTON ANDREWS KURTH LLP                        HUNTON ANDREWS KURTH LLP               HUNTON ANDREWS KURTH LLP                        HUNTON ANDREWS KURTH LLP
J R SMITH; NATHAN KRAMER                        J R SMITH; NATHAN KRAMER               TIMOTHYA DAVIDSON II;JOSEPH P ROVIRA            TIMOTHYA DAVIDSON II;JOSEPH P ROVIRA
951 EAST BYRD STREET                            951 EAST BYRD STREET                   600 TRAVIS STREET STE 4200                      600 TRAVIS STREET STE 4200
RICHMOND VA 23219                               RICHMOND VA 23219                      HOUSTON TX 77002                                HOUSTON TX 77002
JRSMITH@HUNTONAK.COM                            NKRAMER@HUNTONAK.COM                   TADDAVIDSON@HUNTONAK.COM                        JOSEPHROVIRA@HUNTONAK.COM




000140P002-1395S-128                            000005P002-1395S-128                   000127P001-1395S-128                            001884P001-1395S-128
IMAGINIT (RAND WORLDWIDE)                       INTERNAL REVENUE SERVICE               JENNMAR CORP                                    JONES DAY
LARRY RYCHLAK PRESIDENT AND CEO                 RICHARD A KINCHELOE                    KARL ANTHONY CALANDRA EVP                       HEATHER LENNIX, ESQ
11201 DOLFIELD BLVD                             UNITED STATES ATTORNEY'S OFFICE        258 KAPPA DR                                    901 LAKESIDE AVENUE
STE 112                                         1000 LOUISIANA ST STE 2300             PITTSBURGH PA 15238                             CLEVELAND OH 44114
OWINGS MILLS MD 21117                           HOUSTON TX 77002                       TCALANDRA@JENNMAR.COM                           HLENNOX@JONESDAY.COM
LRYCHLAK@RAND.COM                               RICHARD.KINCHELOE@USDOJ.GOV



001978P001-1395S-128                            000145P001-1395S-128                   001588P001-1395S-128                            000093P002-1395S-128
JONES DAY                                       JONES DAY                              JONES DAY                                       JONES WALKER LLP
MATTHEW C CORCORAN                              OLIVER S ZELTNER, ESQ                  TIMOTHY W HOFFMAN, ESQ                          JOSEPH E. BAIN;MARK A MINTZ
325 JOHN H MCCONNELL BLVD STE 600               901 LAKESIDE AVE                       77 WEST WACKER                                  811 MAIN STREET
COLUMBUS OH 43215                               CLEVELAND OH 44114                     CHICAGO IL 60601                                SUITE 2900
MCCORCORAN@JONESDAY.COM                         OZELTNER@JONESDAY.COM                  THOFFMAN@JONESDAY.COM                           HOUSTON TX 77002
                                                                                                                                       JBAIN@JONESWALKER.COM



000093P002-1395S-128                            001895P001-1395S-128                   001895P001-1395S-128                            000076P001-1395S-128
JONES WALKER LLP                                KANE RUSSELL COLEMAN LOGAN PC          KANE RUSSELL COLEMAN LOGAN PC                   KENTUCKY ENVIRONMENTAL QUALITY COMMISSION
JOSEPH E. BAIN;MARK A MINTZ                     MICHAEL P RIDULFO;DEMETRI J ECONOMOU   MICHAEL P RIDULFO;DEMETRI J ECONOMOU            58 WILKINSON BOULEVARD
811 MAIN STREET                                 5051 WESTHEIMER ROAD 10TH FLOOR        5051 WESTHEIMER ROAD 10TH FLOOR                 FRANKFORT KY 40601
SUITE 2900                                      HOUSTON TX 77056                       HOUSTON TX 77056                                EQC@KY.GOV
HOUSTON TX 77002                                MRIDULFO@KRCL.COM                      DECONOMOU@KRCL.COM
MMINTZ@JONESWALKER.COM



000097P002-1395S-128                            000112P001-1395S-128                   000070P003-1395S-128                            000070P003-1395S-128
KEVIN A PAPRZYCKI                               KOMATSU FINANCIAL                      KRAMER LEVIN NAFTALIS & FRANKEL LLP             KRAMER LEVIN NAFTALIS & FRANKEL LLP
ADDRESS INTENTIONALLY OMITTED                   ROD SCHRADER CHAIRMAN AND CEO          THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN     THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN
KPAP@HOTMAIL.COM                                KOMATSU AMERICA CORP                   1177 AVENUE OF THE AMERICAS                     1177 AVENUE OF THE AMERICAS
                                                1701 GOLF RD                           NEW YORK NY 10036                               NEW YORK NY 10036
                                                STE 1-100                              TMAYER@KRAMERLEVIN.COM                          SZIDE@KRAMERLEVIN.COM
                                                ROLLING MEADOWS IL 60008
                                                RSCHRADER@KOMATSUNA.COM


000070P003-1395S-128                            000104P002-1395S-128                   001958P001-1395S-128                            001958P001-1395S-128
KRAMER LEVIN NAFTALIS & FRANKEL LLP             LAND SVC USA INC                       LAW OFFICES OF JUDITH W ROSS                    LAW OFFICES OF JUDITH W ROSS
THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN     JOHN P. CONNORS COO                    JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY   JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY
1177 AVENUE OF THE AMERICAS                     1835 MARKET ST STE 420                 700 N PEARL ST STE 1610                         700 N PEARL ST STE 1610
NEW YORK NY 10036                               PHILADELPHIA PA 19103                  DALLAS TX 75201                                 DALLAS TX 75201
DBRAUN@KRAMERLEVIN.COM                          JCONNORS@LSUTITLE.COM                  JUDITH.ROSS@JUDITHWROSS.COM                     ERIC.SODERLUND@JUDITHWROSS.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 131 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 4 of 8                                                                                                                                                         02/26/2019 02:14:25 PM
001958P001-1395S-128                              001966P001-1395S-128                                 001887P001-1395S-128                                 001886P001-1395S-128
LAW OFFICES OF JUDITH W ROSS                      LEYH PAYNE & MALLIA PLLC                             LOCKE LORD LLP                                       LOCKE LORD LLP
JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY     STEVEN A LEYH                                        CHRISTIAN PEREZ                                      PHILIP G EISENBERG
700 N PEARL ST STE 1610                           9545 KATY FREEWAY STE 200                            600 TRAVIS ST STE 2800                               600 TRAVIS ST STE 2800
DALLAS TX 75201                                   HOUSTON TX 77024                                     HOUSTON TX 77002                                     HOUSTON TX 77002
RACHAEL.SMILEY@JUDITHWROSS.COM                    SLEYH@LPMFIRM.COM                                    CHRISTIAN.PEREZ@LOCKELORD.COM                        PEISENBERG@LOCKELORD.COM




001889P001-1395S-128                              000039P001-1395S-128                                 000040P001-1395S-128                                 001897P001-1395S-128
MANIER & HEROD PC                                 MARYLAND ATTORNEY GENERAL                            MASSACHUSETTS ATTORNEY GENERAL                       MCCREARY, VESELKA, BRAGG
MICHAEL E COLLINS, ESQ                            BRIAN FROSH                                          MAURA HEALY                                          TARA LEDAY
1201 DEMONBREUN ST STE 900                        200 ST PAUL PL                                       ONE ASHBURTON PL                                     P. O. BOX 1269
NASHVILLE TN 37219                                BALTIMORE MD 21202-2022                              BOSTON MA 02108-1698                                 ROUND ROCK TX 78680
MCOLLINS@MANIERHEROD.COM                          OAG@OAG.STATE.MD.US                                  AGO@STATE.MA.US                                      TLEDAY@MVBALAW.COM




001910P001-1395S-128                              000041P001-1395S-128                                 000098P001-1395S-128                                 000045P001-1395S-128
MCGUIRE CRADDOCK & STROTHER PC                    MICHIGAN ATTORNEY GENERAL                            MINERALS MANAGEMENT SVC                              MONTANA ATTORNEY GENERAL
J MARK CHEVALLIER                                 BILL SCHUETTE                                        TIMOTHY CALAHAN                                      TIM FOX
2501 N HARWOOD STE 1800                           PO BOX 30212                                         1849 C ST NW MAIL STOP 5134                          215 N SANDERS THIRD FLOOR
DALLAS TX 75201                                   525 W OTTAWA ST                                      WASHINGTON DC 20240                                  JUSTICE BUILDING
MCHEVALLIER@MCSLAW.COM                            LANSING MI 48909-0212                                TIMOTHY.CALAHAN@ONRR.GOV                             HELENA MT 59620-1401
                                                  MIAG@MI.GOV                                                                                               CONTACTDOJ@MT.GOV



001902P001-1395S-128                              001902P001-1395S-128                                 001902P001-1395S-128                                 001901P001-1395S-128
MOONEY GREEN SAINDON MURPHY & WELCH PC            MOONEY GREEN SAINDON MURPHY & WELCH PC               MOONEY GREEN SAINDON MURPHY & WELCH PC               MORGAN LEWIS & BOCKIUS LLP
PAUL A GREEN;JOHN R MOONEY;DIANA BARDES           PAUL A GREEN;JOHN R MOONEY;DIANA BARDES              PAUL A GREEN;JOHN R MOONEY;DIANA BARDES              CRYSTAL R AXELROD
1920 L STREET NW STE 400                          1920 L STREET NW STE 400                             1920 L STREET NW STE 400                             1000 LOUISIANA ST STE 4000
WASHINGTON DC 20036                               WASHINGTON DC 20036                                  WASHINGTON DC 20036                                  HOUSTON TX 77002-5005
PGREEN@MOONEYGREEN.COM                            JMOONEY@MOONEYGREEN.COM                              DBARDES@MOONEYGREEN.COM                              CAXELROD@MORGANLEWIS.COM




001901P001-1395S-128                              001900P001-1395S-128                                 001900P001-1395S-128                                 001900P001-1395S-128
MORGAN LEWIS & BOCKIUS LLP                        MORGAN LEWIS & BOCKIUS LLP                           MORGAN LEWIS & BOCKIUS LLP                           MORGAN LEWIS & BOCKIUS LLP
CRYSTAL R AXELROD                                 JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI            JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI            JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI
1000 LOUISIANA ST STE 4000                        1701 MARKET ST                                       1701 MARKET ST                                       1701 MARKET ST
HOUSTON TX 77002-5005                             PHILDELPHIA PA 19103-2921                            PHILDELPHIA PA 19103-2921                            PHILDELPHIA PA 19103-2921
crystal.axelrod@morganlewis.com                   JGOODCHILD@MORGANLEWIS.COM                           RMAUCERI@MORGANLEWIS.COM                             john.goodchild@morganlewis.com




001900P001-1395S-128                              001908P001-1395S-128                                 001908P001-1395S-128                                 001908P001-1395S-128
MORGAN LEWIS & BOCKIUS LLP                        MORRISON & FOERSTER LLP                              MORRISON & FOERSTER LLP                              MORRISON & FOERSTER LLP
JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI         LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES   LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES   LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES
1701 MARKET ST                                    250 WEST 55TH ST                                     250 WEST 55TH ST                                     250 WEST 55TH ST
PHILDELPHIA PA 19103-2921                         NEW YORK NY 10019                                    NEW YORK NY 10019                                    NEW YORK NY 10019
rachel.mauceri@morganlewis.com                    LMARINUZZI@MOFO.COM                                  TGOREN@MOFO.COM                                      JMARINES@MOFO.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 132 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 5 of 8                                                                                                                                      02/26/2019 02:14:25 PM
000099P001-1395S-128                              001970P001-1395S-128                   000002P002-1395S-128                        000002P002-1395S-128
NELSON BROTHERS MINING SVC                        OFFICE OF ATTORNEY GENERAL             OFFICE OF THE U.S. TRUSTEE                  OFFICE OF THE U.S. TRUSTEE
TIM ZELI DIRECTOR DIRECT OPERATIONS               DOUGLAS B ANDERSON                     Attn: Stephen Statham ; Hector Duren, Jr.   Attn: Stephen Statham ; Hector Duren, Jr.
820 SHADES CREEK PKWY                             ASSISTANT ATTORNEY GENERAL             515 RUSK STREET                             515 RUSK STREET
STE 2000                                          500 NORTH 9TH STREET                   SUITE 3516                                  SUITE 3516
BIRMINGHAM AL 35209                               BISMARCK ND 58501-4509                 HOUSTON TX 77002                            HOUSTON TX 77002
TZELI@NELBRO.COM                                  DBANDERS@ND.GOV                        stephen.statham@usdoj.gov                   Hector.Duran.Jr@usdoj.gov



000096P001-1395S-128                              000143P001-1395S-128                   001892P001-1395S-128                        001893P001-1395S-128
OHIO CAT                                          OHIO ENVIRONMENTAL PROTECTION AGENCY   OHIO ENVIRONMENTAL PROTECTION AGENCY        OHIO ENVIRONMENTAL PROTECTION AGENCY
KEN TAYLOR PRESIDENT                              CRAIG W BUTLER DIRECTOR                MICHAEL E IDZKOWSKI, ASST ATTORNEY GEN      TIMOTHY J KERN , ASST ATTORNEY GENERAL
3993 E ROYALTON RD                                30 E BROAD ST                          ENVIRONMENTAL ENFORCEMENT SECTION           ENVIRONMENTAL ENFORCEMENT SECTION
BROADVIEW HTS OH 44147                            25TH FLOOR                             30 E BROAD ST 25TH FLOOR                    30 E BROAD ST 25TH FLOOR
KTAYLOR@OHIOCAT.COM                               COLUMBUS OH 43215                      COLUMBUS OH 43215                           COLUMBUS OH 43215
                                                  CRAIG.BUTLER@EPA.OHIO.GOV              MICHAEL.IDZKOWSKI@OHIOATTORNEYGENERAL.GOV   TIMOTHY.KERN@OHIOATTORNEYGENERAL.GOV



000148P001-1395S-128                              000148P001-1395S-128                   000056P001-1395S-128                        001587P001-1395S-128
OKIN ADAMS LLP                                    OKIN ADAMS LLP                         OREGON ATTORNEY GENERAL                     PATRICK M FLYNN PC
MATTHEW S OKIN; DAVID L CURRY JR                  MATTHEW S OKIN; DAVID L CURRY JR       ELLEN F ROSENBLUM                           PATRICK M FLYNN
113 VINE ST STE 240                               113 VINE ST STE 240                    OREGON DEPT OF JUSTICE                      1225 NORTH LOOP WEST STE 1000
HOUSTON TX 77002                                  HOUSTON TX 77002                       1162 COURT ST NE                            HOUSTON TX 77008-1775
MOKIN@OKINADAMS.COM                               DCURRY@OKINADAMS.COM                   SALEM OR 97301-4096                         PAT@PMFPC.COM
                                                                                         FRED.BOSS@DOJ.STATE.OR.US



001980P001-1395S-128                              000144P003-1395S-128                   000144P003-1395S-128                        000144P003-1395S-128
PATTEN, PETERMAN, BEKKEDAHL & GREEN, PLLC         PENSION BENEFIT GUARANTY CORP          PENSION BENEFIT GUARANTY CORP               PENSION BENEFIT GUARANTY CORP
JAMES A. PATTEN, ESQ.                             N. RAYLE; A. ZAREBA; C. ALBAUGH        N. RAYLE; A. ZAREBA; C. ALBAUGH             N. RAYLE; A. ZAREBA; C. ALBAUGH
2817 2ND AVENUE N STE 300                         1200 K ST NW                           1200 K ST NW                                1200 K ST NW
BILLINGS MT 59101-2041                            WASHINGTON DC 20005                    WASHINGTON DC 20005                         WASHINGTON DC 20005
APATTEN@PPBGLAW.COM                               RAYLE.NATHANIEL@PBGC.GOV               ZAREBA.ADRIAN@PBGC.GOV                      ALBAUGH.COLIN@PBGC.GOV




001888P001-1395S-128                              000092P002-1395S-128                   000092P002-1395S-128                        000123P001-1395S-128
PERKINS COIE LLP                                  PORTER HEDGES LLP                      PORTER HEDGES LLP                           RHINO ENERGY LLC
ALAN D SMITH                                      JOHN F. HIGGINS;ERIC M ENGLISH         JOHN F. HIGGINS;ERIC M ENGLISH              RICHARD A BOONE CEO
1201 THIRD AVENUE STE 4900                        1000 MAIN STREET                       1000 MAIN STREET                            RHINO RESOURCE PARTNERS LP
SEATTLE WA 98101-3099                             HOUSTON TX 77002                       HOUSTON TX 77002                            424 LEWIS HARGETT CIR
ADSMITH@PERKINSCOIE.COM                           JHIGGINS@PORTERHEDGES.COM              EENGLISH@PORTERHEDGES.COM                   STE 250
                                                                                                                                     LEXINGTON KY 40503
                                                                                                                                     RBOONE@RHINOLP.COM


000115P002-1395S-128                              001882P001-1395S-128                   001952P001-1395S-128                        001951P001-1395S-128
ROCKY MOUNTAIN POWER                              ROSS BANKS MAY CRON & CAVIN PC         RUMBERGER KIRK & CALDWELL PC                RUMBERGER KIRK & CALDWELL PC
MEGAN MCKAY WITHRODER                             JOHN MAYER                             FREDERICK D CLARKE III                      R SCOTT WILLIAMS
PO BOX 26000                                      7700 SAN FELIPE STE 550                2001 PARK PLACE NORTH STE 1300              2001 PARK PLACE NORTH STE 1300
1033 NE 6TH AVE                                   HOUSTON TX 77063                       BIRMINGHAM AL 35203                         BIRMINGHAM AL 35203
PORTLAND OR 97256-0001                            JMAYER@ROSSBANKS.COM                   FCLARKE@RUMBERGER.COM                       SWILLIAMS@RUMBERGER.COM
MEGAN.MCKAY@PACIFICORP.COM
                                           Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 133 of 160
                                                              Westmoreland Coal Company, et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 6 of 8                                                                                                                                                            02/26/2019 02:14:25 PM
001976P001-1395S-128                                 001896P001-1395S-128                                 001896P001-1395S-128                                 001896P001-1395S-128
Reid W. Lambert                                      SATTERLEE STEPHENS LLP                               SATTERLEE STEPHENS LLP                               SATTERLEE STEPHENS LLP
STRONG & HANNI                                       CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO   CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO   CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO
102 South 200 East , Suite 800                       230 PARK AVE                                         230 PARK AVE                                         230 PARK AVE
Salt Lake City UT 84111                              NEW YORK NY 10169                                    NEW YORK NY 10169                                    NEW YORK NY 10169
rlambert@strongandhanni.com                          CBELMONTE@SSBB.COM                                   TBROCK@SSBB.COM                                      PBOSSWICK@SSBB.COM




000074P002-1395S-128                                 000074P002-1395S-128                                 000074P002-1395S-128                                 000073P002-1395S-128
SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP
DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       MARC B. FRIESS;KRISTINE G MANOUKIAN
919 THIRD AVE                                        919 THIRD AVE                                        919 THIRD AVE                                        919 THIRD AVE
NEW YORK NY 10022                                    NEW YORK NY 10022                                    NEW YORK NY 10022                                    NEW YORK NY 10022
DAVID.HILLMAN@SRZ.COM                                LUCY.KWESKIN@SRZ.COM                                 KELLY.KNIGHT@SRZ.COM                                 MARC.FRIESS@SRZ.COM




000073P002-1395S-128                                 000009P001-1395S-128                                 001954P001-1395S-128                                 000007P002-1395S-128
SCHULTE ROTH & ZABEL LLP                             SECURITIES & EXCHANGE COMMISSION                     SECURITIES AND EXCHANGE COMMISSION                   SECURITIES AND EXCHANGE COMMMISSION
MARC B. FRIESS;KRISTINE G MANOUKIAN                  DEVNER REG. OFC. JULIE LUTZ                          SONIA CHAE                                           JAY CLAYTON, CHAIRMAN
919 THIRD AVE                                        1961 STOUT STREET                                    175 WEST JACKSON BLVD STE 1450                       100 F ST NE
NEW YORK NY 10022                                    STE 1700                                             CHICAGO IL 60604                                     WASHINGTON DC 20549
KRISTINE.MANOUKIAN@SRZ.COM                           DENVER CO 80294-1961                                 CHAES@SEC.GOV                                        CHAIRMANOFFICE@SEC.GOV
                                                     DENVER@SEC.GOV



000008P001-1395S-128                                 000094P002-1395S-128                                 000094P002-1395S-128                                 000094P002-1395S-128
SECURITIES AND EXCHANGE COMMMISSION                  SEWARD & KISSEL LLP                                  SEWARD & KISSEL LLP                                  SEWARD & KISSEL LLP
FT WORTH REG OFFC S SHIPHANDLER                      GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP
BURNETT PLAZA STE 1900                               ONE BATTERY PARK PLAZA                               ONE BATTERY PARK PLAZA                               ONE BATTERY PARK PLAZA
801 CHERRY ST UNIT 18                                NEW YORK NY 10004                                    NEW YORK NY 10004                                    NEW YORK NY 10004
FORT WORTH TX 76102                                  BATEMAN@SEWKIS.COM                                   KALOGRIOPOULOS@SEWKIS.COM                            ASHMEAD@SEWKIS.COM
DFW@SEC.GOV



000094P002-1395S-128                                 000072P005-1395S-128                                 000072P005-1395S-128                                 000072P005-1395S-128
SEWARD & KISSEL LLP                                  SHIPMAN & GOODWIN, LLP                               SHIPMAN & GOODWIN, LLP                               SHIPMAN & GOODWIN, LLP
GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   IRA H. GOLDMAN                                       IRA H. GOLDMAN                                       IRA H. GOLDMAN
ONE BATTERY PARK PLAZA                               ONE CONSTITUTION PLAZA                               ONE CONSTITUTION PLAZA                               ONE CONSTITUTION PLAZA
NEW YORK NY 10004                                    HARTFORD CT 06103-1919                               HARTFORD CT 06103-1919                               HARTFORD CT 06103-1919
LOTEMPIO@SEWKIS.COM                                  IGOLDMAN@GOODWIN.COM                                 BANKRUPTCY@GOODWIN.COM                               BANKRUPTCYPARALEGAL@GOODWIN.COM




000111P001-1395S-128                                 001904P001-1395S-128                                 001907P001-1395S-128                                 001903P001-1395S-128
SILVER SPUR CONVEYOR                                 STITES & HARBISON PLLC                               STITES & HARBISON PLLC                               STITES & HARBISON PLLC
GREG SMITH PRESIDENT                                 W BLAINE EARLY III                                   ELIZABETH LEE THOMPSON                               WILLIAM T GORTON III
578 RAVEN RD                                         250 WEST MAIN ST STE 2300                            250 WESR MAIN ST STE 2300                            250 WEST MAIN ST STE 2300
RAVEN VA 24639                                       LEXINGTON KY 40507                                   LEXINGTON KY 40507                                   LEXINGTON KY 40507
SILVERSPURBELT@AOL.COM                               BEARLY@STITES.COM                                    ETHOMPSON@STITES.COM                                 WGORTON@STITES.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 134 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 7 of 8                                                                                                                                02/26/2019 02:14:25 PM
001906P001-1395S-128                              001905P001-1395S-128                   001881P001-1395S-128                      001881P001-1395S-128
STOEL RIVES LLP                                   STOEL RIVES LLP                        TEXAS ATTORNEY GENERAL'S OFFICE           TEXAS ATTORNEY GENERAL'S OFFICE
MARK E HINDLEY                                    OREN BUCHANAN HAKER                    HAL F MORRIS;ASHLEY F BARTRAM             HAL F MORRIS;ASHLEY F BARTRAM
201 MAIN ST #1100                                 760 SW NINTH STE 3000                  BANKRUPTCY & COLLECTIONS DIVISION         BANKRUPTCY & COLLECTIONS DIVISION
SALT LAKE CITY UT 84111                           PORTLAND OR 97205                      P O BOX 12548- MC008                      P O BOX 12548- MC008
MARK.HINDLEY@STOEL.COM                            OREN.HAKER@STOEL.COM                   AUSTIN TX 78711-2548                      AUSTIN TX 78711-2548
                                                                                         HAL.MORRIS@OAG.TEXAS.GOV                  ASHLEY.BARTRAM@OAG.TEXAS.GOV



000086P001-1395S-128                              000100P001-1395S-128                   001953P001-1395S-128                      001589P001-1395S-128
TEXAS COMMISSION OF ENVIRONMENTAL QUALITY         TRACTOR AND EQUIPMENT CO               TX -COMPTROLLER OF PUBLIC ACCOUNTS        TX-COMPTROLLER OF PUBLIC ACCOUNTS
PO BOX 13087                                      TIM MAY VICE PRESIDENT AND CFO         JAY W HURST, ASST ATTORNEY GENERAL        JOHN MARK STERN, ASST ATTORNEY GENERAL
MAIL CODE - TCEQ                                  17035 W VLY HWY                        BANKRUPTCY & COLLECTIONS DIV MC 008       BANKRUPTCY & COLLECTIONS DIV MC008
AUSTIN TX 78711-3087                              TUKWILA WA 98188                       P O BOX 12548                             P O BOX 12548
AC@TCEQ.TEXAS.GOV                                 TMAY@HARNISHGRP.COM                    AUSTIN TX 78711-2548                      AUSTIN TX 78711-2548
                                                                                         JAY.HURST@OAG.TEXAS.GOV                   JOHN.STERN@OAG.TEXAS.GOV



001898P001-1395S-128                              001899P001-1395S-128                   000003P001-1395S-128                      000091P002-1395S-128
UMWA HEALTH & RETIREMENT FUNDS                    UMWA HEALTH & RETIREMENT FUNDS         UNITED STATES ATTORNEY                    US BANK GLOBAL CORPORATE TRUST SERVICES
BARBARA E LOCKLIN, ASST GEN COUNSEL               GLENDA FINCH, GENERAL COUNSEL          SOUTHERN DISTRICT OF TEXAS                LOAN AGENCY/PRITAL K PATEL
OFFICE OF THE GENERAL COUNSEL                     OFFICE OF THE GENERAL COUNSEL          1000 LOUISIANA STE 2300                   214 NORTH TYRON STREET
2121 K STREET N W STE 350                         2121 K STREET N W STE 350              HOUSTON TX 77002                          27TH FLOOR
WASHINGTON DC 20037                               WASHINGTON DC 20037                    USATXS.ATTY@USDOJ.GOV                     CHARLOTTE NC 28202-1078
BLOCKLIN@UMWAFUNDS.ORG                            GFINCH@UMWAFUNDS.ORG                                                             PRITAL.PATEL@USBANK.COM



000091P002-1395S-128                              000020P001-1395S-128                   001957P001-1395S-128                      000063P001-1395S-128
US BANK GLOBAL CORPORATE TRUST SERVICES           US BANK NATIONAL ASSOCIATION           US DEPARTMENT OF JUSTICE-CIVIL DIV        UTAH ATTORNEY GENERAL
LOAN AGENCY/PRITAL K PATEL                        CHRISTOPHER H. GEHMAN - VP             SETH B SHAPIRO, SENIOR TRIAL COUNSEL      SEAN D REYES
214 NORTH TYRON STREET                            JAMES CENTER TWO                       1101 L STREET NW RM 7114, SEVENTH FLOOR   PO BOX 142320
27TH FLOOR                                        1021 EAST CARY STREET 18TH FLR         WASHINGTON DC 20005                       SALT LAKE CITY UT 84114-2320
CHARLOTTE NC 28202-1078                           RICHMOND VA 23219                      SETH.SHAPIRO@USDOJ.GOV                    UAG@AGUTAH.GOV
AGENCY.SERVICES@USBANK.COM                        CHRISTOPHER.GEHMAN@USBANK.COM



001911P001-1395S-128                              000064P001-1395S-128                   000134P001-1395S-128                      000146P001-1395S-128
VEDDER PRICE                                      VERMONT ATTORNEY GENERAL               WILLIAM ALBERT INC                        WILMER CUTLER PICKERING HALE AND DORR LLP
DOUGLAS J LIPKE                                   TJ DONOVAN                             WILLIAM ALBERT PRESIDENT                  ANDREW N GOLDMAN
222 NORTH LASALLE ST                              PAVILLION OFFICE BLDG                  1300 CASSINGHAM HOLLOW DR                 7 WORLD TRADE CENTER
CHICAGO IL 60601                                  109 STATE ST                           COSHOCTON OH 43812                        250 GREENWICH ST
DLIPKE@VEDDERPRICE.COM                            MONTPELIER VT 05609-1001               WILLIAM.ALBERT@WILLIAMALBERT.COM          NEW YORK NY 10007
                                                  AGO.INFO@VERMONT.GOV                                                             ANDREW.GOLDMAN@WILMERHALE.COM



000147P001-1395S-128                              000071P001-1395S-128                   001955P001-1395S-128                      001955P001-1395S-128
WILMER CUTLER PICKERING HALE AND DORR LLP         WILMINGTON SAVINGS FUND SOCIETY, FSB   WINSTON & STRAWN LLP                      WINSTON & STRAWN LLP
BENJAMIN W LOVELAND                               GEOFFREY J. LEWIS                      CAREY D SCHREIBER;BART PISELLA            CAREY D SCHREIBER;BART PISELLA
60 STATE ST                                       500 DELAWARE AVE                       200 PARK AVENUE                           200 PARK AVENUE
BOSTON MA 02109                                   WILMINGTON DE 19801                    NEW YORK NY 10166-4193                    NEW YORK NY 10166-4193
BENJAMIN.LOVELAND@WILMERHALE.COM                  GLEWIS@WSFSBANK.COM                    CSCHREIBER@WINSTON.COM                    BPISELLA@WINSTON.COM
                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 135 of 160
                                               Westmoreland Coal Company, et al.
                                                        Electronic Mail
                                                         Exhibit Pages
Page # : 8 of 8                                                                                     02/26/2019 02:14:25 PM
001956P001-1395S-128               001883P001-1395S-128          001969P001-1395S-128
WINSTON & STRAWN LLP               WOLCOT RIVERS GATES           ZACK A CLEMENT PLLC
LAUREN RANDLE                      CULLEN D SPECKHART            ZACK A CLEMENT
1111 LOUISIANA 25TH FLOOR          200 BENDIX ROAD STE 300       3753 DRUMMOND ST
HOUSTON TX 77002                   VIRGINIA BEACH VA 23452       HOUSTOB TX 77025
LRANDLE@WINSTON.COM                CSPECKHART@WOLRIV.COM         ZACK.CLEMENT@ICLOUD.COM




               Records Printed :   171
                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 136 of 160
                                               Westmoreland Coal Company, et al.
                                                        Electronic Mail
                                                         Exhibit Pages
Page # : 1 of 3                                                                                                         02/26/2019 02:10:20 PM

AEC@SANDERSMCGARVEY.COM           ANTHONY.DELEO@CWT.COM             BARNETBJR@MSN.COM                        BHOWELL@JW.COM




BKEMAIL@HARRISBEACH.COM           BUFFEY.KLEIN@HUSCHBLACKWELL.COM   BWALLEN@COLESCHOTZ.COM                   CHAES@SEC.GOV




CHRIS.LOPEZ@WEIL.COM              CRYSTAL.AXELROD@MORGANLEWIS.COM   DAVID.HILLMAN@SRZ.COM                    DAVILA.TINA.D@DOL.GOV




DECONOMOU@KRCL.COM                DLIPKE@VEDDERPRICE.COM            DUANE.BRESCIA@CLARKHILLSTRASBURGER.COM   EENGLISH@PORTERHEDGES.COM




EFREEMAN@JW.COM                   ERIC.WAXMAN@CWT.COM               FCLARKE@RUMBERGER.COM                    GREGORY.PESCE@KIRKLAND.COM




HECTOR.DURAN.JR@USDOJ.GOV         HLENNOX@JONESDAY.COM              HUGH.RAY@PILLSBURYLAW.COM                JARVIS.ANNETTE@DORSEY.COM
                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 137 of 160
                                               Westmoreland Coal Company, et al.
                                                        Electronic Mail
                                                         Exhibit Pages
Page # : 2 of 3                                                                                                           02/26/2019 02:10:20 PM

JASON.COHEN@BRACEWELL.COM         JBAIN@JONESWALKER.COM             JHIGGINS@PORTERHEDGES.COM                  JMARINES@MOFO.COM




JMAYER@ROSSBANKS.COM              JMOONEY@MOONEYGREEN.COM           JOHN.GOODCHILD@MORGANLEWIS.COM             JULIA.FOSTER@KIRKLAND.COM




KGRADNEY@JW.COM                   KHB@SPARKSWILLSON.COM             KRISTINE.MANOUKIAN@SRZ.COM                 KSTEVERSON@PORTERHEDGES.COM




LMARINUZZI@MOFO.COM               LUCY.KWESKIN@SRZ.COM              LWOODARD@HARRISBEACH.COM                   MARK.HINDLEY@STOEL.COM




MATT.BARR@WEIL.COM                MATTHEW.ZIEGLER@MORGANLEWIS.COM   MATTM@GOLDMCLAW.COM                        MCAVENAUGH@JW.COM




MCHEVALLIER@MCSLAW.COM            MCOLLINS@MANIERHEROD.COM          MICHAELIDZKOWSKI@OHIOATTORNEYGENERAL.GOV   MPLATT@FBTLAW.COM
                               Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 138 of 160
                                                  Westmoreland Coal Company, et al.
                                                           Electronic Mail
                                                            Exhibit Pages
Page # : 3 of 3                                                                                                        02/26/2019 02:10:20 PM

MRIDULFO@KRCL.COM                    MTAUBENFELD@MCSLAW.COM                MWARNER@COLESCHOTZ.COM           NBRANNICK@COLESCHOTZ.COM




OREN.HAKER@STOEL.COM                 OZELTNER@JONESDAY.COM                 PAT@PMFPC.COM                    PETER.ISAKOFF@WEIL.COM




PGREEN@MOONEYGREEN.COM               PTOMASCO@JW.COM                       RACHEL.MAUCERI@MORGANLEWIS.COM   RONIT.BERKOVICH@WEIL.COM




STEPHEN.HESSLER@KIRKLAND.COM         STEPHEN.STATHAM@USDOJ.GOV             SWILLIAMS@MANIERHEROD.COM        SWILLIAMS@RUMBERGER.COM




SZIDE@KRAMERLEVIN.COM                TGOREN@MOFO.COM                       THOFFMANN@JONESDAY.COM           TIM.SWANSON@MOYEWHITE.COM




TIMOTHY.BOW@KIRKLAND.COM             TIMOTHYKERN@OHIOATTORNEYGENERAL.GOV   TMAYER@KRAMERLEVIN.COM           WIEST.JOHN@DORSEY.COM




             Records Printed :      72
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 139 of 160




                          EXHIBIT 2
                                   Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 140 of 160
                                                                  Westmoreland Coal Company, et al.
                                                                           Exhibit Pages

Page # : 1 of 3                                                                                                                02/26/2019 02:15:24 PM
000137P001-1395S-128                     000021P001-1395S-128                     000022P002-1395S-128              001950P001-1395S-128
ACME SOIL REMEDIATION INC                ALABAMA ATTORNEY GENERAL                 ARIZONA ATTORNEY GENERAL          BANKRUPTCY ADMINISTRATION
THERESA SIMPSON PRINCIPAL                STEVE MARSHALL                           MARK BRNOVICH                     CHRISTINE R ETHERIDGE
108 N BEHREND AVE                        501 WASHINGTON AVE                       2005 NORTH CENTRAL AVENUE         WELLS FARGO VENDOR FINANCIAL SERVICES LLC
STE A                                    MONTGOMERY AL 36130                      PHOENIX AZ 85004-2926             P O BOX 13708
FARMINGTON NM 87401                                                                                                 MACON GA 31208-3708



000095P001-1395S-128                     000024P001-1395S-128                     000122P001-1395S-128              000126P001-1395S-128
BUREAU OF INDIAN AFFAIRS                 CALIFORNIA ATTORNEY GENERAL              CARDWELL DISTRIBUTING INC         CHROMATE INDUSTRIAL
HANKIE P ORTIZ DEPUTY BUREAU DIR         XAVIER BACERRA                           BILL RAWSON CEO AND PRESIDIENT    DEBBIE BYNUM CEO PRESIDENT
DEPT OF THE INTERIOR                     1300 I ST                                8137 STATE ST                     4060 EAST PLANO PKWY
1849 C ST NW                             STE 1740                                 MIDVALE UT 84047                  PLANO TX 75074
MS-4606-MIB                              SACRAMENTO CA 95814
WASHINGTON DC 20240


000135P001-1395S-128                     000025P001-1395S-128                     000026P001-1395S-128              000106P001-1395S-128
CLEARFORK TRUCKING                       COLORADO ATTORNEY GENERAL                CONNECTICUT ATTORNEY GENERAL      CONVEYORS AND EQUIPMENT INC
BRADFORD DAVIS SR                        CYNTHIA COFFMAN                          GEORGE C JEPSEN                   JOHN MORRISON OWNER
45640 OLD HOPEDALE RD                    RALPH L CARR COLORADO JUDICIAL CENTER    55 ELM ST                         3580 SOUTH 300 WEST
CADIZ OH 43907                           1300 BROADWAY 10TH FL                    HARTFORD CT 06141-0120            SALT LAKE CITY UT 84115
                                         DENVER CO 80203



000108P001-1395S-128                     000028P001-1395S-128                     000011P001-1395S-128              000013P001-1395S-128
CRAVAT COAL CO                           DISTRICT OF COLUMBIA ATTORNEY GENERAL    ENVIRONMENTAL PROTECTION AGENCY   ENVIRONMENTAL PROTECTION AGENCY
JAMES CARNES PRESIDENT                   KARL A. RACINE                           1445 ROSS AVE STE 1200            1595 WYNKOOP STREET
40580 CADIZ PIEDMONT RD                  441 4TH ST NW                            FOUNTAIN PL 12TH FL               DENVER CO 80202-1129
CADIZ OH 43907                           STE 1100S                                DALLAS TX 75202-2733
                                         WASHINGTON DC 20001



000088P001-1395S-128                     000089P001-1395S-128                     000029P001-1395S-128              000107P001-1395S-128
ENVIRONMENTAL PROTECTION AGENCY          ENVIRONMENTAL PROTECTION AGENCY          FLORIDA ATTORNEY GENERAL          GCR TIRES AND SVC
ATLANTA FEDERAL CENTER                   77 WEST JACKSON BOULEVARD                PAM BONDI                         JOHN VASUTA PRESIDENT
61 FORSYTH STREET, SW                    CHICAGO IL 60604-3507                    THE CAPITOL                       535 MARRIOTT DR
ATLANTA GA 30303-3104                                                             PL-01                             NASHVILLE TN 37214
                                                                                  TALLAHASSEE FL 32399-1050



000030P001-1395S-128                     000128P001-1395S-128                     000031P001-1395S-128              000032P001-1395S-128
GEORGIA ATTORNEY GENERAL                 HOLMES LIMESTONE INC                     IDAHO ATTORNEY GENERAL            ILLINOIS ATTORNEY GENERAL
CHRIS CARR                               MERLE MULLET PRESIDENT                   LAWRENCE G WASDEN                 LISA MADIGAN
40 CAPITAL SQUARE SW                     4255 STATE RTE 39                        700 W JEFFERSON ST                JAMES R THOMPSON CENTER
ATLANTA GA 30334-1300                    BERLIN OH 44610                          PO BOX 83720                      100 W RANDOLPH ST
                                                                                  BOISE ID 83720-1000               CHICAGO IL 60601



000033P001-1395S-128                     000004P001-1395S-128                     000006P001-1395S-128              000012P001-1395S-128
INDIANA ATTORNEY GENERAL                 INTERNAL REVENUE SERVICE                 INTERNAL REVENUE SERVICE          INTERNAL REVENUE SERVICE
CURTIS T HILL JR                         CENTRALIZED INSOLVENCY OPERATION         31 HOPKINS PLAZA                  500 N. CAPITOL ST. NW
INDIANA GOVERNMENT CENTER SOUTH          P.O. BOX 7346                            ROOM 1150                         WASHINGTON DC 20221
302 WEST WASHINGTON ST 5TH FL            PHILADELPHIA PA 19101-7346               BALTIMORE MD 21201
INDIANAPOLIS IN 46204-2770
                             Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 141 of 160
                                                              Westmoreland Coal Company, et al.
                                                                       Exhibit Pages

Page # : 2 of 3                                                                                                                      02/26/2019 02:15:24 PM
000034P001-1395S-128               000136P001-1395S-128                          001967P001-1395S-128                    000035P001-1395S-128
IOWA ATTORNEY GENERAL              J AND L PROFESSIONAL SALES INC                J CRAIG COWGILL, ATTORNEY AT LAW        KANSAS ATTORNEY GENERAL
TOM MILLER                         PAUL WISCHMANN PRINCIPAL                      1219 EMERALD GREEN LANE                 DEREK SCHMIDT
HOOVER STATE OFFICER BLDG          260 METEOR CIR                                HOUSTON TX 77094                        120 SW 10TH AVE
1305 E WALNUT 2ND FL               FREEDOM PA 15042                                                                      2ND FL
DES MOINES IA 50319                                                                                                      TOPEKA KS 66612-1597



000036P001-1395S-128               000075P001-1395S-128                          000077P001-1395S-128                    000131P001-1395S-128
KENTUCKY ATTORNEY GENERAL          KENTUCKY DEPARTMENT FOR NATURAL RESOURCES     KENTUCKY FOR ENVIRONMENTAL PROTECTION   KOMATSU SOUTHWEST
ANDY BESHEAR                       LINDA POTTER                                  300 FAIR OAKS LANE                      GRANT ADAMSPRESIDENT
700 CAPITOL AVE                    300 SOWER BLVD.                               FRANKFORT KY 40601                      6101 PAN AMERICAN W FWY NE
CAPITAL BUILDING STE 118           FRANKFORT KY 40601-4311                                                               ALBUQUERQUE NM 87109
FRANKFORT KY 40601



000037P001-1395S-128               000124P001-1395S-128                          000105P001-1395S-128                    000038P001-1395S-128
LOUISIANA ATTORNEY GENERAL         LYKINS ENERGY SOLUTIONS                       M AND C TRANSPORTATION LLC              MAINE ATTORNEY GENERAL
JEFF LANDRY                        D JEFF LYKINS PRESIDENT CEO                   JEFFREY W CRUM PRESIDENT                JANET T MILLS
PO BOX 94095                       5163 WOLFPEN PLEASENT HILL RD                 39830 BARNESVILLE BETHESDA RD           6 STATE HOUSE STATION
BATON ROUGE LA 70804-4095          MILFORD OH 45150                              BETHESDA OH 43719                       AUGUSTA ME 04333




000125P001-1395S-128               000142P001-1395S-128                          000133P001-1395S-128                    000130P001-1395S-128
MESA READY MIX INC                 MICHAEL RAMSEY DECEASED BY AND THROUGH HIS    MINE SITE TECHNOLOGIES USA INC          MINERAL TRUCKING INC
MIKE SHAVERS DIRECTOR              PERSONAL REPRESENTATIVE A CLIFFORD EDWARDS    LLOYD ZENARI CEO                        JEFF ZIMMERLY OWNER
6895 DRINEN LN                     DONNA RAMSEY ON BEHALF OF THE ESTATE AND      13301 WEST 43RD DR GOLDEN               6848 CR 201
FARMINGTON NM 87402                HEIRS OF MICHAEL RAMSEY EDWARDS FRICKLE       DENVER CO 80403                         6848 COUNTY RD 201
                                   AND CULVER 1648 POLY DR STE 206                                                       MILLERSBURG OH 44654
                                   BILLINGS MT 59102


000042P001-1395S-128               000120P001-1395S-128                          000043P001-1395S-128                    000044P001-1395S-128
MINNESOTA ATTORNEY GENERAL         MINOVA USA INC                                MISSISSIPPI ATTORNEY GENERAL            MISSOURI ATTORNEY GENERAL
LORI SWANSON                       BILL HUTCHINSON CEO                           JIM HOOD                                JOSHUA D HAWLEY
1400 BREMER TOWER                  150 SUMMER CT                                 DEPT OF JUSTICE                         SUPREME COURT BLDG
445 MINNESOTA ST                   GEORGETOWN KY 40324                           PO BOX 220                              207 W HIGH ST
ST. PAUL MN 55101-2131                                                           JACKSON MS 39205-0220                   JEFFERSON CITY MO 65101



000119P001-1395S-128               000078P001-1395S-128                          000079P001-1395S-128                    000114P001-1395S-128
MONSANTO CO                        MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY   MONTANA NATURAL RESOURCES INFORMATION   MONTANADAKOTA UTILITIES CO
HUGH GRANT CEO                     LEE METCALF BUILDING                          1515 EAST 6TH AVENUE                    MS NICOLE A KIVISTO CEO
800 N LINDBERGH BLVD               1520 E. SIXTH AVENUE                          PO BOX 201800                           400 NORTH FOURTH ST
ST. LOUIS MO 63167                 HELENA MT 59620-0901                          HELENA MT 59620-1800                    BISMARCK ND 58501




000046P001-1395S-128               000047P001-1395S-128                          000048P001-1395S-128                    000049P001-1395S-128
NEBRASKA ATTORNEY GENERAL          NEVADA ATTORNEY GENERAL                       NEW HAMPSHIRE ATTORNEY GENERAL          NEW JERSEY ATTORNEY GENERAL
DOUG PETERSON                      ADAM PAUL LAXALT                              JOSEPH A FOSTER                         CHRISTOPHER S PORRINO
2115 STATE CAPITOL                 OLD SUPREME COURT BLDG                        NH DEPT OF JUSTICE                      RICHARD J HUGHES JUSTICE COMPLEX
LINCOLN NE 68509-8920              100 N CARSON ST                               33 CAPITOL ST                           25 MARKET ST 8TH FL WEST WING
                                   CARSON CITY NV 89701                          CONCORD NH 03301-6397                   TRENTON NJ 08625
                                       Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 142 of 160
                                                                       Westmoreland Coal Company, et al.
                                                                                Exhibit Pages

Page # : 3 of 3                                                                                                                              02/26/2019 02:15:24 PM
000050P001-1395S-128                          000080P001-1395S-128                     000051P001-1395S-128                     000052P001-1395S-128
NEW MEXICO ATTORNEY GENERAL                   NEW MEXICO ENVIRONMENT DEPARTMENT        NEW YORK ATTORNEY GENERAL                NORTH CAROLINA ATTORNEY GENERAL
HECTOR BALDERAS                               1190 ST. FRANCIS DRIVE, STE. N4050       ERIC T SCHNEIDERMAN                      JOSH STEIN
PO DRAWER 1508                                PO BOX 5469                              DEPT OF LAW                              DEPT OF JUSTICE
SANTA FE NM 87504-1508                        SANTA FE NM 87505                        THE CAPITOL 2ND FL                       PO BOX 629
                                                                                       ALBANY NY 12224-0341                     RALEIGH NC 27602-0629



000053P001-1395S-128                          000081P001-1395S-128                     000083P001-1395S-128                     000054P001-1395S-128
NORTH DAKOTA ATTORNEY GENERAL                 NORTH DAKOTA DEPARTMENT OF HEALTH        OHIO AIR QUALITY DEVELOPMENT AUTHORITY   OHIO ATTORNEY GENERAL
WAYNE STENEHJEM                               ENVIRONMENTAL HEALTH                     50 W. BROAD STREET                       MIKE DEWINE
600 E. BOULEVARD AVE                          918 EAST DIVIDE AVENUE                   SUITE 1718                               STATE OFFICE TOWER
STATE CAPITOL                                 BISMARCK ND 58501-1947                   COLUMBUS OH 43215                        30 E BROAD ST
BISMARCK ND 58505-0040                                                                                                          COLUMBUS OH 43431



000084P001-1395S-128                          000129P001-1395S-128                     000085P002-1395S-128                     001894P001-1395S-128
OHIO DEPARTMENT OF NATURAL RESOURCES          OHIO DEPT OF NATURAL RESOURCES           OHIO ENVIRONMENTAL PROTECTION AGENCY     OHIO ENVIRONMENTAL PROTECTION AGENCY
2045 MORSE ROAD                               JAMES ZEHRINGER DIRECTOR                 OFFICE OF THE DIRECTOR                   LEE STONE, ASST ATTORNEY GENERAL
BUILDING D                                    DIVI OF FORESTRY                         50 WEST TOWN STREET, STE. 700            ENVIRONMENTAL ENFORCEMENT SECTION
COLUMBUS OH 43229-6693                        2045 MORSE RD BLDG H                     COLUMBUS OH 43215                        30 E BROAD ST 25TH FLOOR
                                              COLUMBUS OH 43229                                                                 COLUMBUS OH 43215



000055P001-1395S-128                          000057P001-1395S-128                     000058P001-1395S-128                     000059P001-1395S-128
OKLAHOMA ATTORNEY GENERAL                     PENNSYLVANIA ATTORNEY GENERAL            RHODE ISLAND ATTORNEY GENERAL            SOUTH CAROLINA ATTORNEY GENERAL
MIKE HUNTER                                   JOSH SHAPIRO                             PETER KILMARTIN                          ALAN WILSON
313 NE 21ST ST                                1600 STRAWBERRY SQUARE                   150 S MAIN ST                            REMBERT C DENNIS OFFICE BLDG
OKLAHOMA CITY OK 73105                        16TH FL                                  PROVIDENCE RI 02903                      1000 ASSEMBLY ST RM 519
                                              HARRISBURG PA 17120                                                               COLUMBIA SC 29211-1549



000060P001-1395S-128                          000061P001-1395S-128                     000062P001-1395S-128                     000065P001-1395S-128
SOUTH DAKOTA ATTORNEY GENERAL                 TENNESSEE ATTORNEY GENERAL               TEXAS ATTORNEY GENERAL                   VIRGINIA ATTORNEY GENERAL
MARTY J JACKLEY                               HERBERT H SLATERY III                    KEN PAXTON                               MARK R HERRING
1302 EAST HWY 14                              PO BOX 20207                             300 W 15TH ST                            900 E MAIN ST
STE 1                                         NASHVILLE TN 37202-0207                  AUSTIN TX 78701                          RICHMOND VA 23219
PIERRE SD 57501-8501



000102P001-1395S-128                          000066P001-1395S-128                     000067P001-1395S-128                     000109P001-1395S-128
WAMPUM HARDWARE CO                            WASHINGTON ATTORNEY GENERAL              WEST VIRGINIA ATTORNEY GENERAL           WHEELER MACHINERY CO
JERRY DAVIS                                   BOB FERGUSON                             PATRICK MORRISEY                         BRYAN CAMPBELL PRESIDENT
636 PADEN RD                                  1125 WASHINGTON ST SE                    STATE CAPITOL COMPLEX                    4901 W 2100 S
NEW GALILEE PA 16141                          PO BOX 40100                             BLDG 1 ROOM E-26                         SALT LAKE CITY UT 84120-1227
                                              OLYMPIA WA 98504-0100                    CHARLESTON WV 25305-0220



000132P001-1395S-128                          000068P001-1395S-128                     000069P001-1395S-128                     000087P001-1395S-128
WIREROPE WORKS INC                            WISCONSIN ATTORNEY GENERAL               WYOMING ATTORNEY GENERAL                 WYOMING DEPT. OF ENVIRONMENTAL QUALITY
MR VIRGIL R PROBASCO EVP                      BRAD SCHIMEL                             PETER K MICHAEL                          DEQ HEADQUARTERS
100 MAYNARD ST                                114 EAST STATE CAPITOL                   200 W 24TH ST                            200 WEST 17TH STREET
WILLIAMSPORT PA 17701                         MADISON WI 53707-7857                    STATE CAPITOL BUILDING ROOM 123          CHEYENNE WY 82002
                                                                                       CHEYENNE WY 82002




          Records Printed :              84
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 143 of 160
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 144 of 160
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 145 of 160




                          EXHIBIT 1
                                      Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 146 of 160
                                                         Westmoreland Coal Company, et al.
                                                                  Electronic Mail
                                                                   Exhibit Pages
Page # : 1 of 8                                                                                                                            02/27/2019 05:50:01 PM
000141P002-1395S-129                        001973P001-1395S-129                   000023P001-1395S-129                        001885P001-1395S-129
ADOBE SYSTEMS INC                           ANDERSON LEHRMAN BARRE & MARAIST LLP   ARKANSAS ATTORNEY GENERAL                   ASK LLP
MARK GARRETT EVP AND CFO                    MICHELLE K OSTRYE                      LESLIE RUTLEDGE                             EDWARD E NEIGER, ESQ
345 PARK AVE                                GASLIGHT SQUARE                        323 CENTER ST                               151 WEST 46TH ST 4TH FLOOR
SAN JOSE CA 95110-2704                      1001 THIRD ST STE 1                    STE 200                                     NEW YORK NY 10036
MGARRETT@ADOBE.COM                          CORPUS CHRISTI TX 78404                LITTLE ROCK AR 72201-2610                   ENEIGER@ASKLLP.COM
                                            MOSTRYE@ALBMLAW.COM                    OAG@ARKANSASAG.GOV



001891P001-1395S-129                        001891P001-1395S-129                   001985P001-1395S-129                        001975P001-1395S-129
BAKER BOTTS LLP                             BAKER BOTTS LLP                        BAKER DONELSON BEARMAN CALDWELL ET AL       BARNET B SKELTON, JR., PC
C LUCKEY MCDOWELL;IAN E ROBERTS             C LUCKEY MCDOWELL;IAN E ROBERTS        KENNETH E MCKAY                             BARNET B SKELTON, JR
2001 ROSS AVE STE 700                       2001 ROSS AVE STE 700                  1301 MCKINNEY ST STE 3700                   815 WALKER STE 1502
DALLAS TX 75201                             DALLAS TX 75201                        HOUSTON TX 77010                            HOUSTON TX 77002
LUCKEY.MCDOWELL@BAKERBOTTS.COM              IAN.ROBERTS@BAKERBOTTS.COM             KMCKAY@BAKERDONELSON.COM                    BARNETBJR@MSN.COM




000110P001-1395S-129                        001977P001-1395S-129                   001890P001-1395S-129                        000101P001-1395S-129
BOWLES RICE LLP                             BRADLEY ARANT BOULT CUMMINGS LLP       CALDWELL EAST & FINLAYSON PLLC              CATERPILLAR FINANCIAL SVC CORP
PAUL E FRAMPTON PARTNER                     NATHAN V GRAHAM                        ZACHARY J FANUCCHI                          DAVID THOMAS WALTON VP
600 QUARRIER ST                             J P MORGAN CHASE TOWER                 700 N ST MARY'S ST STE 1825                 2120 WEST END AVE
CHARLESTON WV 25301                         600 TRAVIS ST STE 4800                 SAN ANTONIO TX 78205                        NASHVILLE TN 37203-0001
PFRAMPTON@BOWLESRICE.COM                    HOUSTON TX 77002                       ZFANUCCHI@CEFLEGALSA.COM                    WALTON_DAVID_T@CAT.COM
                                            NGRAHAM@BRADLEY.COM



000118P001-1395S-129                        001974P001-1395S-129                   001880P001-1395S-129                        001879P001-1395S-129
CINCINNATI MINE MACHINERY CO                CITY OF DOVER, OHIO                    CLARK HILL STRASBURGER                      CLARK HILL STRASBURGER
RON PAOLELLO GENERAL MANAGER                ANNE PIERO SILAGY, ESQ                 CHRISTOPHER WARD                            DUANE J BRESCIA
2950 JONROSE AVE                            1225 SOUTH MAIN ST STE 1               2600 DALLAS PARKWAY STE 600                 720 BRAZOS STE 700
CINCINNATI OH 42539                         NORTH CANTON OH 44720                  FRISCO TX 75034                             AUSTIN TX 78701
RON@CINMINE.COM                             ASILAGYLAWFIRM@NEO.RR.COM              CHRISTOPHER.WARD@CLARKHILLSTRASBURGER.COM   DUANE.BRESCIA@CLARKHILLSTRASBURGER.COM




001909P001-1395S-129                        001909P001-1395S-129                   000113P001-1395S-129                        000103P001-1395S-129
COLE SCHOTZ PC                              COLE SCHOTZ PC                         COLUMBUS EQUIPMENT CO                       CONSOL MINING CO LLC
MICHAEL WARNER;BENJAMIN L WALLEN            MICHAEL WARNER;BENJAMIN L WALLEN       ZACH OCONNOR REGIONAL MANAGER               MITESH THAKKAR DIRECTOR
301 COMMERCE ST STE 1700                    301 COMMERCE ST STE 1700               2329 PERFORMANCE WAY                        CNX CENTER
FORT WORTH TX 76102                         FORT WORTH TX 76102                    COLUMBUS OH 43207                           1000 CONSOL ENERGY DR STE 100
MWARNER@COLESCHOTZ.COM                      BWALLEN@COLESCHOTZ.COM                 ZACH@COLUMBUSEQUIPMENT.COM                  CANONSBURG PA 15317-6506
                                                                                                                               MITESHTHAKKAR@CONSOLENERGY.COM



000121P001-1395S-129                        000027P001-1395S-129                   001963P001-1395S-129                        001964P001-1395S-129
DAVIS GRAHAM AND STUBBS                     DELAWARE ATTORNEY GENERAL              DORSEY & WHITNEY LLP                        DORSEY & WHITNEY LLP
DEBBIE SCHOONOVEREXECUTIVE DIRECTOR         MATTHEW DENN                           G MICHAEL GRUBER                            ANNETTE W JARVIS
1550 17TH ST                                CARVEL STATE OFFICE BLDG               300 CRESCENT COURT STE 400                  111 SOUTH MAIN ST, 21ST FLOOR
DENVER CO 80202                             820 N FRENCH ST                        DALLAS TX 75201                             SALT LAKE CITY UT 84115
DEBBIE.SCHOONOVER@DGSLAW.COM                WILMINGTON DE 19801                    GRUBER.MIKE@DORSEY.COM                      JARVIS.ANNETTE@DORSEY.COM
                                            ATTORNEY.GENERAL@STATE.DE.US
                                              Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 147 of 160
                                                                 Westmoreland Coal Company, et al.
                                                                          Electronic Mail
                                                                           Exhibit Pages
Page # : 2 of 8                                                                                                                                                    02/27/2019 05:50:01 PM
001965P001-1395S-129                                 001979P001-1395S-129                          001981P001-1395S-129                                 001981P001-1395S-129
DORSEY & WHITNEY LLP                                 DUANE MORRIS LLP                              DUANE MORRIS LLP                                     DUANE MORRIS LLP
JOHN J WIEST                                         COREY M. WEIDEMAN, ESQ.                       MICHAEL LASTOWSKI; JARRET HITCHINGS                  MICHAEL LASTOWSKI; JARRET HITCHINGS
111 SOUTH MAIN ST, 21ST FLOOR                        1330 POST OAK BLVD STE 800                    222 DELAWARE AVE STE 1600                            222 DELAWARE AVE STE 1600
SALT LAKE CITY UT 84115                              HOUSTON TX 77056                              WILMINGTON DE 19801                                  WILMINGTON DE 19801
WIEST.JOHN@DORSEY.COM                                CMWEIDEMAN@DUANEMORRIS.COM                    MLASTOWSKI@DUANEMORRIS.COM                           JPHITCHINGS@DUANEMORRIS.COM




001982P001-1395S-129                                 001984P001-1395S-129                          001983P001-1395S-129                                 000138P001-1395S-129
DUANE MORRIS LLP                                     DYKEMA GOSSETT PLLC                           DYKEMA GOSSETT PLLC                                  EKS AND H LLLP
PAUL D. MOORE, ESQ.                                  AARON M. KAUFMAN                              DEBORAH D. WILLIAMSON                                JOE ADAMS LEAD PARTNER
100 HIGH ST STE 2400                                 1717 MAIN ST STE 4200                         112 E. PECAN ST STE 1800                             1445 MARKET ST STE 300
BOSTON MA 02110                                      DALLAS TX 75201                               SAN ANTONIO TX 78501                                 DENVER CO 80202
PDMOORE@DUANEMORRIS.COM                              AKAUFMAN@DYKEMA.COM                           DWILLIAMSON@DYKEMA.COM                               JADAMS@EKSH.COM




000010P004-1395S-129                                 000090P001-1395S-129                          001959P001-1395S-129                                 001968P001-1395S-129
ENVIRONMENTAL PROTECTION AGENCY                      ENVIRONMENTAL PROTECTION AGENCY               FOLEY & LARDNER LLP                                  GONZALEZ CHISCANO ANGULO & KASSON PC
OFFICE OF GENERAL COUNSEL                            11201 RENNER BLVD.                            JOHN P MELKO;FOLEY GARDERE                           DAVID S ANGULO
MATT LEOPOLD                                         LENEXA KS 66219                               1000 LOUISIANA STE 2000                              9601 MCALLISTER FREEWAY STE 401
1200 PENNSYLVANIA AVE NW                             R7ACTIONLINE@EPA.GOV                          HOUSTON TX 77002                                     SAN ANTONIO TX 78216
MAIL CODE 2310A                                                                                    JMELKO@FOLEY.COM                                     DANGULO@GCAKLAW.COM
WASHINGTON DC 20460
LEOPOLD.MATT@EPA.GOV


001960P001-1395S-129                                 000139P001-1395S-129                          001972P001-1395S-129                                 001972P001-1395S-129
GORDON REES SCULLY MANSUKHANI LLP                    HALIFAX COUNTY PUBLIC UTILITIES               HAYNES AND BOONE LLP                                 HAYNES AND BOONE LLP
MEGAN M ADEYEMO                                      GREG GRIFFIN PUBLIC UTILITIES DIRECTOR        CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT   CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT
2200 ROSS AVE STE 4100W                              26 N KING ST                                  1221 MCKINNEY ST STE 2100                            1221 MCKINNEY ST STE 2100
DALLAS TX 75201                                      HALIFAX NC 27839                              HOUSTON TX 77010                                     HOUSTON TX 77010
MADEYEMO@GRSM.COM                                    GRIFFING@HALIFAXNC.COM                        CHARLES.BECKHAM@HAYNESBOONE.COM                      KELLI.NORFLEET@HAYNESBOONE.COM




001972P001-1395S-129                                 001961P001-1395S-129                          001961P001-1395S-129                                 001962P001-1395S-129
HAYNES AND BOONE LLP                                 HOGAN LOVELLS US LLP                          HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP
CHARLES A BECKHAM JR;KELLI S NORFLEET;KELSEY L ZOT   BRUCE D OAKLEY; S LEE WHITESELL               BRUCE D OAKLEY; S LEE WHITESELL                      PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER
1221 MCKINNEY ST STE 2100                            609 MAIN ST STE 4200                          609 MAIN ST STE 4200                                 875 THIRD AVE
HOUSTON TX 77010                                     HOUSTON TX 77002                              HOUSTON TX 77002                                     NEW YORK NY 10022
KELSEY.ZOTTNICK@HAYNESBOONE.COM                      BRUCE.OAKLEY@HOGANLOVELLS.COM                 LEE.WHITESELL@HOGANLOVELLS.COM                       PETER.IVANICK@HOGANLOVELLS.COM




001962P001-1395S-129                                 001962P001-1395S-129                          000116P001-1395S-129                                 000117P001-1395S-129
HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP                          HOLLAND AND HART LLP                                 HONSTEIN OIL AND DISTRIBUTING LLC
PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER          PETER A IVANICK;WILLIAM M REGAN;ALEX M SHER   MATT MICHELI PARTNER                                 JASON ALLEE VP OF OPERATIONS
875 THIRD AVE                                        875 THIRD AVE                                 2515 WARREN AVE STE 450                              96 ROAD 4980
NEW YORK NY 10022                                    NEW YORK NY 10022                             STE 3200                                             BLOOMFIELD NM 87413
WILLIAM.REGAN@HOGANLOVELLS.COM                       ALEX.SHER@HOGANLOVELLS.COM                    CHEYENNE WY 82001                                    JASON@HONSTEINOIL.COM
                                                                                                   MJMICHELI@HOLLANDHART.COM
                                          Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 148 of 160
                                                             Westmoreland Coal Company, et al.
                                                                      Electronic Mail
                                                                       Exhibit Pages
Page # : 3 of 8                                                                                                                                    02/27/2019 05:50:01 PM
001586P001-1395S-129                            001586P001-1395S-129                   001585P001-1395S-129                            001585P001-1395S-129
HUNTON ANDREWS KURTH LLP                        HUNTON ANDREWS KURTH LLP               HUNTON ANDREWS KURTH LLP                        HUNTON ANDREWS KURTH LLP
J R SMITH; NATHAN KRAMER                        J R SMITH; NATHAN KRAMER               TIMOTHYA DAVIDSON II;JOSEPH P ROVIRA            TIMOTHYA DAVIDSON II;JOSEPH P ROVIRA
951 EAST BYRD STREET                            951 EAST BYRD STREET                   600 TRAVIS STREET STE 4200                      600 TRAVIS STREET STE 4200
RICHMOND VA 23219                               RICHMOND VA 23219                      HOUSTON TX 77002                                HOUSTON TX 77002
JRSMITH@HUNTONAK.COM                            NKRAMER@HUNTONAK.COM                   TADDAVIDSON@HUNTONAK.COM                        JOSEPHROVIRA@HUNTONAK.COM




000140P002-1395S-129                            000005P002-1395S-129                   000127P001-1395S-129                            001884P001-1395S-129
IMAGINIT (RAND WORLDWIDE)                       INTERNAL REVENUE SERVICE               JENNMAR CORP                                    JONES DAY
LARRY RYCHLAK PRESIDENT AND CEO                 RICHARD A KINCHELOE                    KARL ANTHONY CALANDRA EVP                       HEATHER LENNIX, ESQ
11201 DOLFIELD BLVD                             UNITED STATES ATTORNEY'S OFFICE        258 KAPPA DR                                    901 LAKESIDE AVENUE
STE 112                                         1000 LOUISIANA ST STE 2300             PITTSBURGH PA 15238                             CLEVELAND OH 44114
OWINGS MILLS MD 21117                           HOUSTON TX 77002                       TCALANDRA@JENNMAR.COM                           HLENNOX@JONESDAY.COM
LRYCHLAK@RAND.COM                               RICHARD.KINCHELOE@USDOJ.GOV



001978P001-1395S-129                            000145P001-1395S-129                   001588P001-1395S-129                            000093P002-1395S-129
JONES DAY                                       JONES DAY                              JONES DAY                                       JONES WALKER LLP
MATTHEW C CORCORAN                              OLIVER S ZELTNER, ESQ                  TIMOTHY W HOFFMAN, ESQ                          JOSEPH E. BAIN;MARK A MINTZ
325 JOHN H MCCONNELL BLVD STE 600               901 LAKESIDE AVE                       77 WEST WACKER                                  811 MAIN STREET
COLUMBUS OH 43215                               CLEVELAND OH 44114                     CHICAGO IL 60601                                SUITE 2900
MCCORCORAN@JONESDAY.COM                         OZELTNER@JONESDAY.COM                  THOFFMAN@JONESDAY.COM                           HOUSTON TX 77002
                                                                                                                                       JBAIN@JONESWALKER.COM



000093P002-1395S-129                            001895P001-1395S-129                   001895P001-1395S-129                            000076P001-1395S-129
JONES WALKER LLP                                KANE RUSSELL COLEMAN LOGAN PC          KANE RUSSELL COLEMAN LOGAN PC                   KENTUCKY ENVIRONMENTAL QUALITY COMMISSION
JOSEPH E. BAIN;MARK A MINTZ                     MICHAEL P RIDULFO;DEMETRI J ECONOMOU   MICHAEL P RIDULFO;DEMETRI J ECONOMOU            58 WILKINSON BOULEVARD
811 MAIN STREET                                 5051 WESTHEIMER ROAD 10TH FLOOR        5051 WESTHEIMER ROAD 10TH FLOOR                 FRANKFORT KY 40601
SUITE 2900                                      HOUSTON TX 77056                       HOUSTON TX 77056                                EQC@KY.GOV
HOUSTON TX 77002                                MRIDULFO@KRCL.COM                      DECONOMOU@KRCL.COM
MMINTZ@JONESWALKER.COM



000097P002-1395S-129                            000112P001-1395S-129                   000070P003-1395S-129                            000070P003-1395S-129
KEVIN A PAPRZYCKI                               KOMATSU FINANCIAL                      KRAMER LEVIN NAFTALIS & FRANKEL LLP             KRAMER LEVIN NAFTALIS & FRANKEL LLP
ADDRESS INTENTIONALLY OMITTED                   ROD SCHRADER CHAIRMAN AND CEO          THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN     THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN
KPAP@HOTMAIL.COM                                KOMATSU AMERICA CORP                   1177 AVENUE OF THE AMERICAS                     1177 AVENUE OF THE AMERICAS
                                                1701 GOLF RD                           NEW YORK NY 10036                               NEW YORK NY 10036
                                                STE 1-100                              TMAYER@KRAMERLEVIN.COM                          SZIDE@KRAMERLEVIN.COM
                                                ROLLING MEADOWS IL 60008
                                                RSCHRADER@KOMATSUNA.COM


000070P003-1395S-129                            000104P002-1395S-129                   001958P001-1395S-129                            001958P001-1395S-129
KRAMER LEVIN NAFTALIS & FRANKEL LLP             LAND SVC USA INC                       LAW OFFICES OF JUDITH W ROSS                    LAW OFFICES OF JUDITH W ROSS
THOMAS M MAYER;STEPHEN D ZIDE;DAVID Z BRAUN     JOHN P. CONNORS COO                    JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY   JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY
1177 AVENUE OF THE AMERICAS                     1835 MARKET ST STE 420                 700 N PEARL ST STE 1610                         700 N PEARL ST STE 1610
NEW YORK NY 10036                               PHILADELPHIA PA 19103                  DALLAS TX 75201                                 DALLAS TX 75201
DBRAUN@KRAMERLEVIN.COM                          JCONNORS@LSUTITLE.COM                  JUDITH.ROSS@JUDITHWROSS.COM                     ERIC.SODERLUND@JUDITHWROSS.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 149 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 4 of 8                                                                                                                                                         02/27/2019 05:50:01 PM
001958P001-1395S-129                              001966P001-1395S-129                                 001887P001-1395S-129                                 001886P001-1395S-129
LAW OFFICES OF JUDITH W ROSS                      LEYH PAYNE & MALLIA PLLC                             LOCKE LORD LLP                                       LOCKE LORD LLP
JUDITH W ROSS;ERIC SODERLUND;RACHAEL L SMILEY     STEVEN A LEYH                                        CHRISTIAN PEREZ                                      PHILIP G EISENBERG
700 N PEARL ST STE 1610                           9545 KATY FREEWAY STE 200                            600 TRAVIS ST STE 2800                               600 TRAVIS ST STE 2800
DALLAS TX 75201                                   HOUSTON TX 77024                                     HOUSTON TX 77002                                     HOUSTON TX 77002
RACHAEL.SMILEY@JUDITHWROSS.COM                    SLEYH@LPMFIRM.COM                                    CHRISTIAN.PEREZ@LOCKELORD.COM                        PEISENBERG@LOCKELORD.COM




001889P001-1395S-129                              000039P001-1395S-129                                 000040P001-1395S-129                                 001897P001-1395S-129
MANIER & HEROD PC                                 MARYLAND ATTORNEY GENERAL                            MASSACHUSETTS ATTORNEY GENERAL                       MCCREARY, VESELKA, BRAGG
MICHAEL E COLLINS, ESQ                            BRIAN FROSH                                          MAURA HEALY                                          TARA LEDAY
1201 DEMONBREUN ST STE 900                        200 ST PAUL PL                                       ONE ASHBURTON PL                                     P. O. BOX 1269
NASHVILLE TN 37219                                BALTIMORE MD 21202-2022                              BOSTON MA 02108-1698                                 ROUND ROCK TX 78680
MCOLLINS@MANIERHEROD.COM                          OAG@OAG.STATE.MD.US                                  AGO@STATE.MA.US                                      TLEDAY@MVBALAW.COM




001910P001-1395S-129                              000041P001-1395S-129                                 000098P001-1395S-129                                 000045P001-1395S-129
MCGUIRE CRADDOCK & STROTHER PC                    MICHIGAN ATTORNEY GENERAL                            MINERALS MANAGEMENT SVC                              MONTANA ATTORNEY GENERAL
J MARK CHEVALLIER                                 BILL SCHUETTE                                        TIMOTHY CALAHAN                                      TIM FOX
2501 N HARWOOD STE 1800                           PO BOX 30212                                         1849 C ST NW MAIL STOP 5134                          215 N SANDERS THIRD FLOOR
DALLAS TX 75201                                   525 W OTTAWA ST                                      WASHINGTON DC 20240                                  JUSTICE BUILDING
MCHEVALLIER@MCSLAW.COM                            LANSING MI 48909-0212                                TIMOTHY.CALAHAN@ONRR.GOV                             HELENA MT 59620-1401
                                                  MIAG@MI.GOV                                                                                               CONTACTDOJ@MT.GOV



001902P001-1395S-129                              001902P001-1395S-129                                 001902P001-1395S-129                                 001901P001-1395S-129
MOONEY GREEN SAINDON MURPHY & WELCH PC            MOONEY GREEN SAINDON MURPHY & WELCH PC               MOONEY GREEN SAINDON MURPHY & WELCH PC               MORGAN LEWIS & BOCKIUS LLP
PAUL A GREEN;JOHN R MOONEY;DIANA BARDES           PAUL A GREEN;JOHN R MOONEY;DIANA BARDES              PAUL A GREEN;JOHN R MOONEY;DIANA BARDES              CRYSTAL R AXELROD
1920 L STREET NW STE 400                          1920 L STREET NW STE 400                             1920 L STREET NW STE 400                             1000 LOUISIANA ST STE 4000
WASHINGTON DC 20036                               WASHINGTON DC 20036                                  WASHINGTON DC 20036                                  HOUSTON TX 77002-5005
PGREEN@MOONEYGREEN.COM                            JMOONEY@MOONEYGREEN.COM                              DBARDES@MOONEYGREEN.COM                              CAXELROD@MORGANLEWIS.COM




001901P001-1395S-129                              001900P001-1395S-129                                 001900P001-1395S-129                                 001900P001-1395S-129
MORGAN LEWIS & BOCKIUS LLP                        MORGAN LEWIS & BOCKIUS LLP                           MORGAN LEWIS & BOCKIUS LLP                           MORGAN LEWIS & BOCKIUS LLP
CRYSTAL R AXELROD                                 JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI            JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI            JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI
1000 LOUISIANA ST STE 4000                        1701 MARKET ST                                       1701 MARKET ST                                       1701 MARKET ST
HOUSTON TX 77002-5005                             PHILDELPHIA PA 19103-2921                            PHILDELPHIA PA 19103-2921                            PHILDELPHIA PA 19103-2921
crystal.axelrod@morganlewis.com                   JGOODCHILD@MORGANLEWIS.COM                           RMAUCERI@MORGANLEWIS.COM                             john.goodchild@morganlewis.com




001900P001-1395S-129                              001908P001-1395S-129                                 001908P001-1395S-129                                 001908P001-1395S-129
MORGAN LEWIS & BOCKIUS LLP                        MORRISON & FOERSTER LLP                              MORRISON & FOERSTER LLP                              MORRISON & FOERSTER LLP
JOHN C GOODCHILD III;RACHEL JAFFE MAUCERI         LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES   LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES   LORENZO MARINUZZI; TODD M GOREN;JENNIFER L MARINES
1701 MARKET ST                                    250 WEST 55TH ST                                     250 WEST 55TH ST                                     250 WEST 55TH ST
PHILDELPHIA PA 19103-2921                         NEW YORK NY 10019                                    NEW YORK NY 10019                                    NEW YORK NY 10019
rachel.mauceri@morganlewis.com                    LMARINUZZI@MOFO.COM                                  TGOREN@MOFO.COM                                      JMARINES@MOFO.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 150 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 5 of 8                                                                                                                                      02/27/2019 05:50:01 PM
000099P001-1395S-129                              001970P001-1395S-129                   000002P002-1395S-129                        000002P002-1395S-129
NELSON BROTHERS MINING SVC                        OFFICE OF ATTORNEY GENERAL             OFFICE OF THE U.S. TRUSTEE                  OFFICE OF THE U.S. TRUSTEE
TIM ZELI DIRECTOR DIRECT OPERATIONS               DOUGLAS B ANDERSON                     Attn: Stephen Statham ; Hector Duren, Jr.   Attn: Stephen Statham ; Hector Duren, Jr.
820 SHADES CREEK PKWY                             ASSISTANT ATTORNEY GENERAL             515 RUSK STREET                             515 RUSK STREET
STE 2000                                          500 NORTH 9TH STREET                   SUITE 3516                                  SUITE 3516
BIRMINGHAM AL 35209                               BISMARCK ND 58501-4509                 HOUSTON TX 77002                            HOUSTON TX 77002
TZELI@NELBRO.COM                                  DBANDERS@ND.GOV                        stephen.statham@usdoj.gov                   Hector.Duran.Jr@usdoj.gov



000096P001-1395S-129                              000143P001-1395S-129                   001892P001-1395S-129                        001893P001-1395S-129
OHIO CAT                                          OHIO ENVIRONMENTAL PROTECTION AGENCY   OHIO ENVIRONMENTAL PROTECTION AGENCY        OHIO ENVIRONMENTAL PROTECTION AGENCY
KEN TAYLOR PRESIDENT                              CRAIG W BUTLER DIRECTOR                MICHAEL E IDZKOWSKI, ASST ATTORNEY GEN      TIMOTHY J KERN , ASST ATTORNEY GENERAL
3993 E ROYALTON RD                                30 E BROAD ST                          ENVIRONMENTAL ENFORCEMENT SECTION           ENVIRONMENTAL ENFORCEMENT SECTION
BROADVIEW HTS OH 44147                            25TH FLOOR                             30 E BROAD ST 25TH FLOOR                    30 E BROAD ST 25TH FLOOR
KTAYLOR@OHIOCAT.COM                               COLUMBUS OH 43215                      COLUMBUS OH 43215                           COLUMBUS OH 43215
                                                  CRAIG.BUTLER@EPA.OHIO.GOV              MICHAEL.IDZKOWSKI@OHIOATTORNEYGENERAL.GOV   TIMOTHY.KERN@OHIOATTORNEYGENERAL.GOV



000148P001-1395S-129                              000148P001-1395S-129                   000056P001-1395S-129                        001587P001-1395S-129
OKIN ADAMS LLP                                    OKIN ADAMS LLP                         OREGON ATTORNEY GENERAL                     PATRICK M FLYNN PC
MATTHEW S OKIN; DAVID L CURRY JR                  MATTHEW S OKIN; DAVID L CURRY JR       ELLEN F ROSENBLUM                           PATRICK M FLYNN
113 VINE ST STE 240                               113 VINE ST STE 240                    OREGON DEPT OF JUSTICE                      1225 NORTH LOOP WEST STE 1000
HOUSTON TX 77002                                  HOUSTON TX 77002                       1162 COURT ST NE                            HOUSTON TX 77008-1775
MOKIN@OKINADAMS.COM                               DCURRY@OKINADAMS.COM                   SALEM OR 97301-4096                         PAT@PMFPC.COM
                                                                                         FRED.BOSS@DOJ.STATE.OR.US



001980P001-1395S-129                              000144P003-1395S-129                   000144P003-1395S-129                        000144P003-1395S-129
PATTEN, PETERMAN, BEKKEDAHL & GREEN, PLLC         PENSION BENEFIT GUARANTY CORP          PENSION BENEFIT GUARANTY CORP               PENSION BENEFIT GUARANTY CORP
JAMES A. PATTEN, ESQ.                             N. RAYLE; A. ZAREBA; C. ALBAUGH        N. RAYLE; A. ZAREBA; C. ALBAUGH             N. RAYLE; A. ZAREBA; C. ALBAUGH
2817 2ND AVENUE N STE 300                         1200 K ST NW                           1200 K ST NW                                1200 K ST NW
BILLINGS MT 59101-2041                            WASHINGTON DC 20005                    WASHINGTON DC 20005                         WASHINGTON DC 20005
APATTEN@PPBGLAW.COM                               RAYLE.NATHANIEL@PBGC.GOV               ZAREBA.ADRIAN@PBGC.GOV                      ALBAUGH.COLIN@PBGC.GOV




001888P001-1395S-129                              000092P002-1395S-129                   000092P002-1395S-129                        000123P001-1395S-129
PERKINS COIE LLP                                  PORTER HEDGES LLP                      PORTER HEDGES LLP                           RHINO ENERGY LLC
ALAN D SMITH                                      JOHN F. HIGGINS;ERIC M ENGLISH         JOHN F. HIGGINS;ERIC M ENGLISH              RICHARD A BOONE CEO
1201 THIRD AVENUE STE 4900                        1000 MAIN STREET                       1000 MAIN STREET                            RHINO RESOURCE PARTNERS LP
SEATTLE WA 98101-3099                             HOUSTON TX 77002                       HOUSTON TX 77002                            424 LEWIS HARGETT CIR
ADSMITH@PERKINSCOIE.COM                           JHIGGINS@PORTERHEDGES.COM              EENGLISH@PORTERHEDGES.COM                   STE 250
                                                                                                                                     LEXINGTON KY 40503
                                                                                                                                     RBOONE@RHINOLP.COM


000115P002-1395S-129                              001882P001-1395S-129                   001952P001-1395S-129                        001951P001-1395S-129
ROCKY MOUNTAIN POWER                              ROSS BANKS MAY CRON & CAVIN PC         RUMBERGER KIRK & CALDWELL PC                RUMBERGER KIRK & CALDWELL PC
MEGAN MCKAY WITHRODER                             JOHN MAYER                             FREDERICK D CLARKE III                      R SCOTT WILLIAMS
PO BOX 26000                                      7700 SAN FELIPE STE 550                2001 PARK PLACE NORTH STE 1300              2001 PARK PLACE NORTH STE 1300
1033 NE 6TH AVE                                   HOUSTON TX 77063                       BIRMINGHAM AL 35203                         BIRMINGHAM AL 35203
PORTLAND OR 97256-0001                            JMAYER@ROSSBANKS.COM                   FCLARKE@RUMBERGER.COM                       SWILLIAMS@RUMBERGER.COM
MEGAN.MCKAY@PACIFICORP.COM
                                           Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 151 of 160
                                                              Westmoreland Coal Company, et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 6 of 8                                                                                                                                                            02/27/2019 05:50:01 PM
001976P001-1395S-129                                 001896P001-1395S-129                                 001896P001-1395S-129                                 001896P001-1395S-129
Reid W. Lambert                                      SATTERLEE STEPHENS LLP                               SATTERLEE STEPHENS LLP                               SATTERLEE STEPHENS LLP
STRONG & HANNI                                       CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO   CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO   CHRISTOPHER R BELMONTE;TIMOTHY T BROCK;PAMELA A BO
102 South 200 East , Suite 800                       230 PARK AVE                                         230 PARK AVE                                         230 PARK AVE
Salt Lake City UT 84111                              NEW YORK NY 10169                                    NEW YORK NY 10169                                    NEW YORK NY 10169
rlambert@strongandhanni.com                          CBELMONTE@SSBB.COM                                   TBROCK@SSBB.COM                                      PBOSSWICK@SSBB.COM




000074P002-1395S-129                                 000074P002-1395S-129                                 000074P002-1395S-129                                 000073P002-1395S-129
SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP                             SCHULTE ROTH & ZABEL LLP
DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       DAVID M. HILLMAN;LUCY F KWESKIN;KELLY V KNIGHT       MARC B. FRIESS;KRISTINE G MANOUKIAN
919 THIRD AVE                                        919 THIRD AVE                                        919 THIRD AVE                                        919 THIRD AVE
NEW YORK NY 10022                                    NEW YORK NY 10022                                    NEW YORK NY 10022                                    NEW YORK NY 10022
DAVID.HILLMAN@SRZ.COM                                LUCY.KWESKIN@SRZ.COM                                 KELLY.KNIGHT@SRZ.COM                                 MARC.FRIESS@SRZ.COM




000073P002-1395S-129                                 000009P001-1395S-129                                 001954P001-1395S-129                                 000007P002-1395S-129
SCHULTE ROTH & ZABEL LLP                             SECURITIES & EXCHANGE COMMISSION                     SECURITIES AND EXCHANGE COMMISSION                   SECURITIES AND EXCHANGE COMMMISSION
MARC B. FRIESS;KRISTINE G MANOUKIAN                  DEVNER REG. OFC. JULIE LUTZ                          SONIA CHAE                                           JAY CLAYTON, CHAIRMAN
919 THIRD AVE                                        1961 STOUT STREET                                    175 WEST JACKSON BLVD STE 1450                       100 F ST NE
NEW YORK NY 10022                                    STE 1700                                             CHICAGO IL 60604                                     WASHINGTON DC 20549
KRISTINE.MANOUKIAN@SRZ.COM                           DENVER CO 80294-1961                                 CHAES@SEC.GOV                                        CHAIRMANOFFICE@SEC.GOV
                                                     DENVER@SEC.GOV



000008P001-1395S-129                                 000094P002-1395S-129                                 000094P002-1395S-129                                 000094P002-1395S-129
SECURITIES AND EXCHANGE COMMMISSION                  SEWARD & KISSEL LLP                                  SEWARD & KISSEL LLP                                  SEWARD & KISSEL LLP
FT WORTH REG OFFC S SHIPHANDLER                      GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP
BURNETT PLAZA STE 1900                               ONE BATTERY PARK PLAZA                               ONE BATTERY PARK PLAZA                               ONE BATTERY PARK PLAZA
801 CHERRY ST UNIT 18                                NEW YORK NY 10004                                    NEW YORK NY 10004                                    NEW YORK NY 10004
FORT WORTH TX 76102                                  BATEMAN@SEWKIS.COM                                   KALOGRIOPOULOS@SEWKIS.COM                            ASHMEAD@SEWKIS.COM
DFW@SEC.GOV



000094P002-1395S-129                                 000072P005-1395S-129                                 000072P005-1395S-129                                 000072P005-1395S-129
SEWARD & KISSEL LLP                                  SHIPMAN & GOODWIN, LLP                               SHIPMAN & GOODWIN, LLP                               SHIPMAN & GOODWIN, LLP
GREGG S. BATEMAN;JOHN R ASHMEAD;CATHERINE V LOTEMP   IRA H. GOLDMAN                                       IRA H. GOLDMAN                                       IRA H. GOLDMAN
ONE BATTERY PARK PLAZA                               ONE CONSTITUTION PLAZA                               ONE CONSTITUTION PLAZA                               ONE CONSTITUTION PLAZA
NEW YORK NY 10004                                    HARTFORD CT 06103-1919                               HARTFORD CT 06103-1919                               HARTFORD CT 06103-1919
LOTEMPIO@SEWKIS.COM                                  IGOLDMAN@GOODWIN.COM                                 BANKRUPTCY@GOODWIN.COM                               BANKRUPTCYPARALEGAL@GOODWIN.COM




000111P001-1395S-129                                 001904P001-1395S-129                                 001907P001-1395S-129                                 001903P001-1395S-129
SILVER SPUR CONVEYOR                                 STITES & HARBISON PLLC                               STITES & HARBISON PLLC                               STITES & HARBISON PLLC
GREG SMITH PRESIDENT                                 W BLAINE EARLY III                                   ELIZABETH LEE THOMPSON                               WILLIAM T GORTON III
578 RAVEN RD                                         250 WEST MAIN ST STE 2300                            250 WESR MAIN ST STE 2300                            250 WEST MAIN ST STE 2300
RAVEN VA 24639                                       LEXINGTON KY 40507                                   LEXINGTON KY 40507                                   LEXINGTON KY 40507
SILVERSPURBELT@AOL.COM                               BEARLY@STITES.COM                                    ETHOMPSON@STITES.COM                                 WGORTON@STITES.COM
                                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 152 of 160
                                                               Westmoreland Coal Company, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 7 of 8                                                                                                                                02/27/2019 05:50:01 PM
001906P001-1395S-129                              001905P001-1395S-129                   001881P001-1395S-129                      001881P001-1395S-129
STOEL RIVES LLP                                   STOEL RIVES LLP                        TEXAS ATTORNEY GENERAL'S OFFICE           TEXAS ATTORNEY GENERAL'S OFFICE
MARK E HINDLEY                                    OREN BUCHANAN HAKER                    HAL F MORRIS;ASHLEY F BARTRAM             HAL F MORRIS;ASHLEY F BARTRAM
201 MAIN ST #1100                                 760 SW NINTH STE 3000                  BANKRUPTCY & COLLECTIONS DIVISION         BANKRUPTCY & COLLECTIONS DIVISION
SALT LAKE CITY UT 84111                           PORTLAND OR 97205                      P O BOX 12548- MC008                      P O BOX 12548- MC008
MARK.HINDLEY@STOEL.COM                            OREN.HAKER@STOEL.COM                   AUSTIN TX 78711-2548                      AUSTIN TX 78711-2548
                                                                                         HAL.MORRIS@OAG.TEXAS.GOV                  ASHLEY.BARTRAM@OAG.TEXAS.GOV



000086P001-1395S-129                              000100P001-1395S-129                   001953P001-1395S-129                      001589P001-1395S-129
TEXAS COMMISSION OF ENVIRONMENTAL QUALITY         TRACTOR AND EQUIPMENT CO               TX -COMPTROLLER OF PUBLIC ACCOUNTS        TX-COMPTROLLER OF PUBLIC ACCOUNTS
PO BOX 13087                                      TIM MAY VICE PRESIDENT AND CFO         JAY W HURST, ASST ATTORNEY GENERAL        JOHN MARK STERN, ASST ATTORNEY GENERAL
MAIL CODE - TCEQ                                  17035 W VLY HWY                        BANKRUPTCY & COLLECTIONS DIV MC 008       BANKRUPTCY & COLLECTIONS DIV MC008
AUSTIN TX 78711-3087                              TUKWILA WA 98188                       P O BOX 12548                             P O BOX 12548
AC@TCEQ.TEXAS.GOV                                 TMAY@HARNISHGRP.COM                    AUSTIN TX 78711-2548                      AUSTIN TX 78711-2548
                                                                                         JAY.HURST@OAG.TEXAS.GOV                   JOHN.STERN@OAG.TEXAS.GOV



001898P001-1395S-129                              001899P001-1395S-129                   000003P001-1395S-129                      000091P002-1395S-129
UMWA HEALTH & RETIREMENT FUNDS                    UMWA HEALTH & RETIREMENT FUNDS         UNITED STATES ATTORNEY                    US BANK GLOBAL CORPORATE TRUST SERVICES
BARBARA E LOCKLIN, ASST GEN COUNSEL               GLENDA FINCH, GENERAL COUNSEL          SOUTHERN DISTRICT OF TEXAS                LOAN AGENCY/PRITAL K PATEL
OFFICE OF THE GENERAL COUNSEL                     OFFICE OF THE GENERAL COUNSEL          1000 LOUISIANA STE 2300                   214 NORTH TYRON STREET
2121 K STREET N W STE 350                         2121 K STREET N W STE 350              HOUSTON TX 77002                          27TH FLOOR
WASHINGTON DC 20037                               WASHINGTON DC 20037                    USATXS.ATTY@USDOJ.GOV                     CHARLOTTE NC 28202-1078
BLOCKLIN@UMWAFUNDS.ORG                            GFINCH@UMWAFUNDS.ORG                                                             PRITAL.PATEL@USBANK.COM



000091P002-1395S-129                              000020P001-1395S-129                   001957P001-1395S-129                      000063P001-1395S-129
US BANK GLOBAL CORPORATE TRUST SERVICES           US BANK NATIONAL ASSOCIATION           US DEPARTMENT OF JUSTICE-CIVIL DIV        UTAH ATTORNEY GENERAL
LOAN AGENCY/PRITAL K PATEL                        CHRISTOPHER H. GEHMAN - VP             SETH B SHAPIRO, SENIOR TRIAL COUNSEL      SEAN D REYES
214 NORTH TYRON STREET                            JAMES CENTER TWO                       1101 L STREET NW RM 7114, SEVENTH FLOOR   PO BOX 142320
27TH FLOOR                                        1021 EAST CARY STREET 18TH FLR         WASHINGTON DC 20005                       SALT LAKE CITY UT 84114-2320
CHARLOTTE NC 28202-1078                           RICHMOND VA 23219                      SETH.SHAPIRO@USDOJ.GOV                    UAG@AGUTAH.GOV
AGENCY.SERVICES@USBANK.COM                        CHRISTOPHER.GEHMAN@USBANK.COM



001911P001-1395S-129                              000064P001-1395S-129                   000134P001-1395S-129                      000146P001-1395S-129
VEDDER PRICE                                      VERMONT ATTORNEY GENERAL               WILLIAM ALBERT INC                        WILMER CUTLER PICKERING HALE AND DORR LLP
DOUGLAS J LIPKE                                   TJ DONOVAN                             WILLIAM ALBERT PRESIDENT                  ANDREW N GOLDMAN
222 NORTH LASALLE ST                              PAVILLION OFFICE BLDG                  1300 CASSINGHAM HOLLOW DR                 7 WORLD TRADE CENTER
CHICAGO IL 60601                                  109 STATE ST                           COSHOCTON OH 43812                        250 GREENWICH ST
DLIPKE@VEDDERPRICE.COM                            MONTPELIER VT 05609-1001               WILLIAM.ALBERT@WILLIAMALBERT.COM          NEW YORK NY 10007
                                                  AGO.INFO@VERMONT.GOV                                                             ANDREW.GOLDMAN@WILMERHALE.COM



000147P001-1395S-129                              000071P001-1395S-129                   001955P001-1395S-129                      001955P001-1395S-129
WILMER CUTLER PICKERING HALE AND DORR LLP         WILMINGTON SAVINGS FUND SOCIETY, FSB   WINSTON & STRAWN LLP                      WINSTON & STRAWN LLP
BENJAMIN W LOVELAND                               GEOFFREY J. LEWIS                      CAREY D SCHREIBER;BART PISELLA            CAREY D SCHREIBER;BART PISELLA
60 STATE ST                                       500 DELAWARE AVE                       200 PARK AVENUE                           200 PARK AVENUE
BOSTON MA 02109                                   WILMINGTON DE 19801                    NEW YORK NY 10166-4193                    NEW YORK NY 10166-4193
BENJAMIN.LOVELAND@WILMERHALE.COM                  GLEWIS@WSFSBANK.COM                    CSCHREIBER@WINSTON.COM                    BPISELLA@WINSTON.COM
                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 153 of 160
                                               Westmoreland Coal Company, et al.
                                                        Electronic Mail
                                                         Exhibit Pages
Page # : 8 of 8                                                                                     02/27/2019 05:50:01 PM
001956P001-1395S-129               001883P001-1395S-129          001969P001-1395S-129
WINSTON & STRAWN LLP               WOLCOT RIVERS GATES           ZACK A CLEMENT PLLC
LAUREN RANDLE                      CULLEN D SPECKHART            ZACK A CLEMENT
1111 LOUISIANA 25TH FLOOR          200 BENDIX ROAD STE 300       3753 DRUMMOND ST
HOUSTON TX 77002                   VIRGINIA BEACH VA 23452       HOUSTOB TX 77025
LRANDLE@WINSTON.COM                CSPECKHART@WOLRIV.COM         ZACK.CLEMENT@ICLOUD.COM




               Records Printed :   171
                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 154 of 160
                                               Westmoreland Coal Company, et al.
                                                        Electronic Mail
                                                         Exhibit Pages
Page # : 1 of 3                                                                                                         02/27/2019 05:47:38 PM

AEC@SANDERSMCGARVEY.COM           ANTHONY.DELEO@CWT.COM             BARNETBJR@MSN.COM                        BHOWELL@JW.COM




BKEMAIL@HARRISBEACH.COM           BUFFEY.KLEIN@HUSCHBLACKWELL.COM   BWALLEN@COLESCHOTZ.COM                   CHAES@SEC.GOV




CHRIS.LOPEZ@WEIL.COM              CRYSTAL.AXELROD@MORGANLEWIS.COM   DAVID.HILLMAN@SRZ.COM                    DAVILA.TINA.D@DOL.GOV




DECONOMOU@KRCL.COM                DLIPKE@VEDDERPRICE.COM            DUANE.BRESCIA@CLARKHILLSTRASBURGER.COM   EENGLISH@PORTERHEDGES.COM




EFREEMAN@JW.COM                   ERIC.WAXMAN@CWT.COM               FCLARKE@RUMBERGER.COM                    GREGORY.PESCE@KIRKLAND.COM




HECTOR.DURAN.JR@USDOJ.GOV         HLENNOX@JONESDAY.COM              HUGH.RAY@PILLSBURYLAW.COM                JARVIS.ANNETTE@DORSEY.COM
                            Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 155 of 160
                                               Westmoreland Coal Company, et al.
                                                        Electronic Mail
                                                         Exhibit Pages
Page # : 2 of 3                                                                                                            02/27/2019 05:47:38 PM

JASON.COHEN@BRACEWELL.COM         JBAIN@JONESWALKER.COM             JHIGGINS@PORTERHEDGES.COM                   JMARINES@MOFO.COM




JMAYER@ROSSBANKS.COM              JMOONEY@MOONEYGREEN.COM           JOHN.GOODCHILD@MORGANLEWIS.COM              JULIA.FOSTER@KIRKLAND.COM




KGRADNEY@JW.COM                   KHB@SPARKSWILLSON.COM             KRISTINE.MANOUKIAN@SRZ.COM                  KSTEVERSON@PORTERHEDGES.COM




LMARINUZZI@MOFO.COM               LUCY.KWESKIN@SRZ.COM              LWOODARD@HARRISBEACH.COM                    MARK.HINDLEY@STOEL.COM




MATT.BARR@WEIL.COM                MATTHEW.ZIEGLER@MORGANLEWIS.COM   MATTM@GOLDMCLAW.COM                         MCAVENAUGH@JW.COM




MCHEVALLIER@MCSLAW.COM            MCOLLINS@MANIERHEROD.COM          MICHAEL.IDZKOWSKI@OHIOATTORNEYGENERAL.GOV   MPLATT@FBTLAW.COM
                               Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 156 of 160
                                                  Westmoreland Coal Company, et al.
                                                           Electronic Mail
                                                            Exhibit Pages
Page # : 3 of 3                                                                                                         02/27/2019 05:47:38 PM

MRIDULFO@KRCL.COM                    MTAUBENFELD@MCSLAW.COM                 MWARNER@COLESCHOTZ.COM           NBRANNICK@COLESCHOTZ.COM




OREN.HAKER@STOEL.COM                 OZELTNER@JONESDAY.COM                  PAT@PMFPC.COM                    PETER.ISAKOFF@WEIL.COM




PGREEN@MOONEYGREEN.COM               PTOMASCO@JW.COM                        RACHEL.MAUCERI@MORGANLEWIS.COM   RONIT.BERKOVICH@WEIL.COM




STEPHEN.HESSLER@KIRKLAND.COM         STEPHEN.STATHAM@USDOJ.GOV              SWILLIAMS@MANIERHEROD.COM        SWILLIAMS@RUMBERGER.COM




SZIDE@KRAMERLEVIN.COM                TGOREN@MOFO.COM                        THOFFMANN@JONESDAY.COM           TIM.SWANSON@MOYEWHITE.COM




TIMOTHY.BOW@KIRKLAND.COM             TIMOTHY.KERN@OHIOATTORNEYGENERAL.GOV   TMAYER@KRAMERLEVIN.COM           WIEST.JOHN@DORSEY.COM




             Records Printed :      72
Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 157 of 160




                          EXHIBIT 2
                                   Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 158 of 160
                                                                  Westmoreland Coal Company, et al.
                                                                           Exhibit Pages

Page # : 1 of 3                                                                                                                02/27/2019 05:50:48 PM
000137P001-1395S-129                     000021P001-1395S-129                     000022P002-1395S-129              001950P001-1395S-129
ACME SOIL REMEDIATION INC                ALABAMA ATTORNEY GENERAL                 ARIZONA ATTORNEY GENERAL          BANKRUPTCY ADMINISTRATION
THERESA SIMPSON PRINCIPAL                STEVE MARSHALL                           MARK BRNOVICH                     CHRISTINE R ETHERIDGE
108 N BEHREND AVE                        501 WASHINGTON AVE                       2005 NORTH CENTRAL AVENUE         WELLS FARGO VENDOR FINANCIAL SERVICES LLC
STE A                                    MONTGOMERY AL 36130                      PHOENIX AZ 85004-2926             P O BOX 13708
FARMINGTON NM 87401                                                                                                 MACON GA 31208-3708



000095P001-1395S-129                     000024P001-1395S-129                     000122P001-1395S-129              000126P001-1395S-129
BUREAU OF INDIAN AFFAIRS                 CALIFORNIA ATTORNEY GENERAL              CARDWELL DISTRIBUTING INC         CHROMATE INDUSTRIAL
HANKIE P ORTIZ DEPUTY BUREAU DIR         XAVIER BACERRA                           BILL RAWSON CEO AND PRESIDIENT    DEBBIE BYNUM CEO PRESIDENT
DEPT OF THE INTERIOR                     1300 I ST                                8137 STATE ST                     4060 EAST PLANO PKWY
1849 C ST NW                             STE 1740                                 MIDVALE UT 84047                  PLANO TX 75074
MS-4606-MIB                              SACRAMENTO CA 95814
WASHINGTON DC 20240


000135P001-1395S-129                     000025P001-1395S-129                     000026P001-1395S-129              000106P001-1395S-129
CLEARFORK TRUCKING                       COLORADO ATTORNEY GENERAL                CONNECTICUT ATTORNEY GENERAL      CONVEYORS AND EQUIPMENT INC
BRADFORD DAVIS SR                        CYNTHIA COFFMAN                          GEORGE C JEPSEN                   JOHN MORRISON OWNER
45640 OLD HOPEDALE RD                    RALPH L CARR COLORADO JUDICIAL CENTER    55 ELM ST                         3580 SOUTH 300 WEST
CADIZ OH 43907                           1300 BROADWAY 10TH FL                    HARTFORD CT 06141-0120            SALT LAKE CITY UT 84115
                                         DENVER CO 80203



000108P001-1395S-129                     000028P001-1395S-129                     000011P001-1395S-129              000013P001-1395S-129
CRAVAT COAL CO                           DISTRICT OF COLUMBIA ATTORNEY GENERAL    ENVIRONMENTAL PROTECTION AGENCY   ENVIRONMENTAL PROTECTION AGENCY
JAMES CARNES PRESIDENT                   KARL A. RACINE                           1445 ROSS AVE STE 1200            1595 WYNKOOP STREET
40580 CADIZ PIEDMONT RD                  441 4TH ST NW                            FOUNTAIN PL 12TH FL               DENVER CO 80202-1129
CADIZ OH 43907                           STE 1100S                                DALLAS TX 75202-2733
                                         WASHINGTON DC 20001



000088P001-1395S-129                     000089P001-1395S-129                     000029P001-1395S-129              000107P001-1395S-129
ENVIRONMENTAL PROTECTION AGENCY          ENVIRONMENTAL PROTECTION AGENCY          FLORIDA ATTORNEY GENERAL          GCR TIRES AND SVC
ATLANTA FEDERAL CENTER                   77 WEST JACKSON BOULEVARD                PAM BONDI                         JOHN VASUTA PRESIDENT
61 FORSYTH STREET, SW                    CHICAGO IL 60604-3507                    THE CAPITOL                       535 MARRIOTT DR
ATLANTA GA 30303-3104                                                             PL-01                             NASHVILLE TN 37214
                                                                                  TALLAHASSEE FL 32399-1050



000030P001-1395S-129                     000128P001-1395S-129                     000031P001-1395S-129              000032P001-1395S-129
GEORGIA ATTORNEY GENERAL                 HOLMES LIMESTONE INC                     IDAHO ATTORNEY GENERAL            ILLINOIS ATTORNEY GENERAL
CHRIS CARR                               MERLE MULLET PRESIDENT                   LAWRENCE G WASDEN                 LISA MADIGAN
40 CAPITAL SQUARE SW                     4255 STATE RTE 39                        700 W JEFFERSON ST                JAMES R THOMPSON CENTER
ATLANTA GA 30334-1300                    BERLIN OH 44610                          PO BOX 83720                      100 W RANDOLPH ST
                                                                                  BOISE ID 83720-1000               CHICAGO IL 60601



000033P001-1395S-129                     000004P001-1395S-129                     000006P001-1395S-129              000012P001-1395S-129
INDIANA ATTORNEY GENERAL                 INTERNAL REVENUE SERVICE                 INTERNAL REVENUE SERVICE          INTERNAL REVENUE SERVICE
CURTIS T HILL JR                         CENTRALIZED INSOLVENCY OPERATION         31 HOPKINS PLAZA                  500 N. CAPITOL ST. NW
INDIANA GOVERNMENT CENTER SOUTH          P.O. BOX 7346                            ROOM 1150                         WASHINGTON DC 20221
302 WEST WASHINGTON ST 5TH FL            PHILADELPHIA PA 19101-7346               BALTIMORE MD 21201
INDIANAPOLIS IN 46204-2770
                             Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 159 of 160
                                                              Westmoreland Coal Company, et al.
                                                                       Exhibit Pages

Page # : 2 of 3                                                                                                                      02/27/2019 05:50:48 PM
000034P001-1395S-129               000136P001-1395S-129                          001967P001-1395S-129                    000035P001-1395S-129
IOWA ATTORNEY GENERAL              J AND L PROFESSIONAL SALES INC                J CRAIG COWGILL, ATTORNEY AT LAW        KANSAS ATTORNEY GENERAL
TOM MILLER                         PAUL WISCHMANN PRINCIPAL                      1219 EMERALD GREEN LANE                 DEREK SCHMIDT
HOOVER STATE OFFICER BLDG          260 METEOR CIR                                HOUSTON TX 77094                        120 SW 10TH AVE
1305 E WALNUT 2ND FL               FREEDOM PA 15042                                                                      2ND FL
DES MOINES IA 50319                                                                                                      TOPEKA KS 66612-1597



000036P001-1395S-129               000075P001-1395S-129                          000077P001-1395S-129                    000131P001-1395S-129
KENTUCKY ATTORNEY GENERAL          KENTUCKY DEPARTMENT FOR NATURAL RESOURCES     KENTUCKY FOR ENVIRONMENTAL PROTECTION   KOMATSU SOUTHWEST
ANDY BESHEAR                       LINDA POTTER                                  300 FAIR OAKS LANE                      GRANT ADAMSPRESIDENT
700 CAPITOL AVE                    300 SOWER BLVD.                               FRANKFORT KY 40601                      6101 PAN AMERICAN W FWY NE
CAPITAL BUILDING STE 118           FRANKFORT KY 40601-4311                                                               ALBUQUERQUE NM 87109
FRANKFORT KY 40601



000037P001-1395S-129               000124P001-1395S-129                          000105P001-1395S-129                    000038P001-1395S-129
LOUISIANA ATTORNEY GENERAL         LYKINS ENERGY SOLUTIONS                       M AND C TRANSPORTATION LLC              MAINE ATTORNEY GENERAL
JEFF LANDRY                        D JEFF LYKINS PRESIDENT CEO                   JEFFREY W CRUM PRESIDENT                JANET T MILLS
PO BOX 94095                       5163 WOLFPEN PLEASENT HILL RD                 39830 BARNESVILLE BETHESDA RD           6 STATE HOUSE STATION
BATON ROUGE LA 70804-4095          MILFORD OH 45150                              BETHESDA OH 43719                       AUGUSTA ME 04333




000125P001-1395S-129               000142P001-1395S-129                          000133P001-1395S-129                    000130P001-1395S-129
MESA READY MIX INC                 MICHAEL RAMSEY DECEASED BY AND THROUGH HIS    MINE SITE TECHNOLOGIES USA INC          MINERAL TRUCKING INC
MIKE SHAVERS DIRECTOR              PERSONAL REPRESENTATIVE A CLIFFORD EDWARDS    LLOYD ZENARI CEO                        JEFF ZIMMERLY OWNER
6895 DRINEN LN                     DONNA RAMSEY ON BEHALF OF THE ESTATE AND      13301 WEST 43RD DR GOLDEN               6848 CR 201
FARMINGTON NM 87402                HEIRS OF MICHAEL RAMSEY EDWARDS FRICKLE       DENVER CO 80403                         6848 COUNTY RD 201
                                   AND CULVER 1648 POLY DR STE 206                                                       MILLERSBURG OH 44654
                                   BILLINGS MT 59102


000042P001-1395S-129               000120P001-1395S-129                          000043P001-1395S-129                    000044P001-1395S-129
MINNESOTA ATTORNEY GENERAL         MINOVA USA INC                                MISSISSIPPI ATTORNEY GENERAL            MISSOURI ATTORNEY GENERAL
LORI SWANSON                       BILL HUTCHINSON CEO                           JIM HOOD                                JOSHUA D HAWLEY
1400 BREMER TOWER                  150 SUMMER CT                                 DEPT OF JUSTICE                         SUPREME COURT BLDG
445 MINNESOTA ST                   GEORGETOWN KY 40324                           PO BOX 220                              207 W HIGH ST
ST. PAUL MN 55101-2131                                                           JACKSON MS 39205-0220                   JEFFERSON CITY MO 65101



000119P001-1395S-129               000078P001-1395S-129                          000079P001-1395S-129                    000114P001-1395S-129
MONSANTO CO                        MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY   MONTANA NATURAL RESOURCES INFORMATION   MONTANADAKOTA UTILITIES CO
HUGH GRANT CEO                     LEE METCALF BUILDING                          1515 EAST 6TH AVENUE                    MS NICOLE A KIVISTO CEO
800 N LINDBERGH BLVD               1520 E. SIXTH AVENUE                          PO BOX 201800                           400 NORTH FOURTH ST
ST. LOUIS MO 63167                 HELENA MT 59620-0901                          HELENA MT 59620-1800                    BISMARCK ND 58501




000046P001-1395S-129               000047P001-1395S-129                          000048P001-1395S-129                    000049P001-1395S-129
NEBRASKA ATTORNEY GENERAL          NEVADA ATTORNEY GENERAL                       NEW HAMPSHIRE ATTORNEY GENERAL          NEW JERSEY ATTORNEY GENERAL
DOUG PETERSON                      ADAM PAUL LAXALT                              JOSEPH A FOSTER                         CHRISTOPHER S PORRINO
2115 STATE CAPITOL                 OLD SUPREME COURT BLDG                        NH DEPT OF JUSTICE                      RICHARD J HUGHES JUSTICE COMPLEX
LINCOLN NE 68509-8920              100 N CARSON ST                               33 CAPITOL ST                           25 MARKET ST 8TH FL WEST WING
                                   CARSON CITY NV 89701                          CONCORD NH 03301-6397                   TRENTON NJ 08625
                                       Case 18-35672 Document 1571 Filed in TXSB on 03/04/19 Page 160 of 160
                                                                       Westmoreland Coal Company, et al.
                                                                                Exhibit Pages

Page # : 3 of 3                                                                                                                              02/27/2019 05:50:48 PM
000050P001-1395S-129                          000080P001-1395S-129                     000051P001-1395S-129                     000052P001-1395S-129
NEW MEXICO ATTORNEY GENERAL                   NEW MEXICO ENVIRONMENT DEPARTMENT        NEW YORK ATTORNEY GENERAL                NORTH CAROLINA ATTORNEY GENERAL
HECTOR BALDERAS                               1190 ST. FRANCIS DRIVE, STE. N4050       ERIC T SCHNEIDERMAN                      JOSH STEIN
PO DRAWER 1508                                PO BOX 5469                              DEPT OF LAW                              DEPT OF JUSTICE
SANTA FE NM 87504-1508                        SANTA FE NM 87505                        THE CAPITOL 2ND FL                       PO BOX 629
                                                                                       ALBANY NY 12224-0341                     RALEIGH NC 27602-0629



000053P001-1395S-129                          000081P001-1395S-129                     000083P001-1395S-129                     000054P001-1395S-129
NORTH DAKOTA ATTORNEY GENERAL                 NORTH DAKOTA DEPARTMENT OF HEALTH        OHIO AIR QUALITY DEVELOPMENT AUTHORITY   OHIO ATTORNEY GENERAL
WAYNE STENEHJEM                               ENVIRONMENTAL HEALTH                     50 W. BROAD STREET                       MIKE DEWINE
600 E. BOULEVARD AVE                          918 EAST DIVIDE AVENUE                   SUITE 1718                               STATE OFFICE TOWER
STATE CAPITOL                                 BISMARCK ND 58501-1947                   COLUMBUS OH 43215                        30 E BROAD ST
BISMARCK ND 58505-0040                                                                                                          COLUMBUS OH 43431



000084P001-1395S-129                          000129P001-1395S-129                     000085P002-1395S-129                     001894P001-1395S-129
OHIO DEPARTMENT OF NATURAL RESOURCES          OHIO DEPT OF NATURAL RESOURCES           OHIO ENVIRONMENTAL PROTECTION AGENCY     OHIO ENVIRONMENTAL PROTECTION AGENCY
2045 MORSE ROAD                               JAMES ZEHRINGER DIRECTOR                 OFFICE OF THE DIRECTOR                   LEE STONE, ASST ATTORNEY GENERAL
BUILDING D                                    DIVI OF FORESTRY                         50 WEST TOWN STREET, STE. 700            ENVIRONMENTAL ENFORCEMENT SECTION
COLUMBUS OH 43229-6693                        2045 MORSE RD BLDG H                     COLUMBUS OH 43215                        30 E BROAD ST 25TH FLOOR
                                              COLUMBUS OH 43229                                                                 COLUMBUS OH 43215



000055P001-1395S-129                          000057P001-1395S-129                     000058P001-1395S-129                     000059P001-1395S-129
OKLAHOMA ATTORNEY GENERAL                     PENNSYLVANIA ATTORNEY GENERAL            RHODE ISLAND ATTORNEY GENERAL            SOUTH CAROLINA ATTORNEY GENERAL
MIKE HUNTER                                   JOSH SHAPIRO                             PETER KILMARTIN                          ALAN WILSON
313 NE 21ST ST                                1600 STRAWBERRY SQUARE                   150 S MAIN ST                            REMBERT C DENNIS OFFICE BLDG
OKLAHOMA CITY OK 73105                        16TH FL                                  PROVIDENCE RI 02903                      1000 ASSEMBLY ST RM 519
                                              HARRISBURG PA 17120                                                               COLUMBIA SC 29211-1549



000060P001-1395S-129                          000061P001-1395S-129                     000062P001-1395S-129                     000065P001-1395S-129
SOUTH DAKOTA ATTORNEY GENERAL                 TENNESSEE ATTORNEY GENERAL               TEXAS ATTORNEY GENERAL                   VIRGINIA ATTORNEY GENERAL
MARTY J JACKLEY                               HERBERT H SLATERY III                    KEN PAXTON                               MARK R HERRING
1302 EAST HWY 14                              PO BOX 20207                             300 W 15TH ST                            900 E MAIN ST
STE 1                                         NASHVILLE TN 37202-0207                  AUSTIN TX 78701                          RICHMOND VA 23219
PIERRE SD 57501-8501



000102P001-1395S-129                          000066P001-1395S-129                     000067P001-1395S-129                     000109P001-1395S-129
WAMPUM HARDWARE CO                            WASHINGTON ATTORNEY GENERAL              WEST VIRGINIA ATTORNEY GENERAL           WHEELER MACHINERY CO
JERRY DAVIS                                   BOB FERGUSON                             PATRICK MORRISEY                         BRYAN CAMPBELL PRESIDENT
636 PADEN RD                                  1125 WASHINGTON ST SE                    STATE CAPITOL COMPLEX                    4901 W 2100 S
NEW GALILEE PA 16141                          PO BOX 40100                             BLDG 1 ROOM E-26                         SALT LAKE CITY UT 84120-1227
                                              OLYMPIA WA 98504-0100                    CHARLESTON WV 25305-0220



000132P001-1395S-129                          000068P001-1395S-129                     000069P001-1395S-129                     000087P001-1395S-129
WIREROPE WORKS INC                            WISCONSIN ATTORNEY GENERAL               WYOMING ATTORNEY GENERAL                 WYOMING DEPT. OF ENVIRONMENTAL QUALITY
MR VIRGIL R PROBASCO EVP                      BRAD SCHIMEL                             PETER K MICHAEL                          DEQ HEADQUARTERS
100 MAYNARD ST                                114 EAST STATE CAPITOL                   200 W 24TH ST                            200 WEST 17TH STREET
WILLIAMSPORT PA 17701                         MADISON WI 53707-7857                    STATE CAPITOL BUILDING ROOM 123          CHEYENNE WY 82002
                                                                                       CHEYENNE WY 82002




          Records Printed :              84
